Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT AND RESTATEMENT AGREEMENT dated as of July 24, 2015 (this
“Agreement”), to the Amended and Restated Credit Agreement dated as of
January 3, 2011, as amended and restated by the Second Restatement Agreement
dated as of June 14, 2012, and by the Third Restatement Agreement dated as of
March 13, 2013 (the “Existing Credit Agreement”), among ASCENA RETAIL GROUP,
INC., a Delaware corporation (the “Company”), the other LOAN PARTIES party
hereto, the LENDERS party hereto, the ISSUING BANKS party hereto and JPMORGAN
CHASE BANK, N.A., as Administrative Agent and Swingline Lender.

The Borrowers (such term and each other capitalized term used herein having the
meaning provided in Section 1.01 of this Agreement), the other Loan Parties,
certain of the Lenders and the Administrative Agent are parties to the Existing
Credit Agreement and certain related Loan Documents, providing for Revolving
Commitments in favor of the Borrowers in an aggregate principal amount of
$500,000,000.

The Company has entered into the Acquisition Agreement, pursuant to which it
proposes to acquire the Acquired Business. Upon the effectiveness of the
Acquisition, subject to the satisfaction of the conditions set forth herein, the
Borrowers, the other Loan Parties, the Lenders and the Administrative Agent have
agreed to amend and restate the Existing Credit Agreement as provided herein.

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and intending to be legally bound, the parties hereto
hereby agree as follows:

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Amendment Required Lenders” means Lenders whose Commitments under the Restated
Credit Agreement will represent more than 50% of the aggregate Revolving
Commitments under such Agreement.

“Fourth Restatement Effective Date” has the meaning set forth in Section 1.06.

“Departing Lender” means a Lender under the Existing Credit Agreement as in
effect on the Fourth Restatement Effective Date that will not continue as a
Lender under the Restated Credit Agreement.

“Increasing Lender” means a Lender whose Applicable Percentage under and as
defined in the Restated Credit Agreement will exceed its Applicable Percentage
under and as defined in the Existing Credit Agreement as in effect on the Fourth
Restatement Effective Date.



--------------------------------------------------------------------------------

“Reducing Lender” means a Lender whose Applicable Percentage under and as
defined in the Restated Credit Agreement will be less than its Applicable
Percentage under and as defined in the Existing Credit Agreement as in effect on
the Fourth Restatement Effective Date.

“Restated Credit Agreement” means the Existing Credit Agreement as amended and
restated as provided in Section 1.03.

Capitalized terms used and not otherwise defined herein have the meanings
assigned to them in the Restated Credit Agreement.

SECTION 1.02. (a) Increase in Commitments under Existing Credit Agreement;
Repayment of Loans of Reducing and Departing Lenders; Payment of Accrued
Interest and Fees. Subject to the satisfaction of the conditions referred to in
Section 1.06 below, on the Fourth Restatement Effective Date, but prior to the
amendment and restatement of the Existing Credit Agreement pursuant to
Section 1.03, the following transactions shall be carried out in the order set
forth below:

(i) The Existing Credit Agreement shall be amended to replace Schedule 2.01
thereto with Schedule 2.01 to the form of Restated Credit Agreement attached as
Exhibit A hereto.

(ii) Each Increasing Lender shall transfer to the Administrative Agent in same
day funds an amount equal to the excess of (A) its Applicable Percentage (based
on its Revolving Commitment after giving effect to the amendment provided for in
the preceding clause (i)) of the aggregate Revolving Loans and funded
participations in Swingline Loans, Protective Advances and Overadvances
outstanding under the Existing Credit Agreement (prior to any new borrowing on
the Fourth Restatement Effective Date) over (B) the principal amount of its
Revolving Loans and funded participations in Swingline Loans, Protective
Advances and Overadvances outstanding under the Existing Credit Agreement.

(iii) The Administrative Agent will apply the funds received pursuant to the
preceding clause (ii) to pay to each Reducing Lender and Departing Lender an
amount equal to the excess of (A) the principal amount of its Revolving Loans
and funded participations in Swingline Loans, Protective Advances and
Overadvances outstanding under the Existing Credit Agreement over (B) its
Applicable Percentage (based on its Revolving Commitment after giving effect to
the amendment provided for in the preceding clause (i)) of the aggregate
Revolving Loans and funded participations in Swingline Loans, Protective
Advances and Overadvances outstanding under the Existing Credit Agreement, and
such amounts shall be applied against the principal amounts of the Revolving
Loans and funded participations in Swingline Loans, Protective Advances and
Overadvances of such Reducing Lenders and Departing Lenders.

 

2



--------------------------------------------------------------------------------

(iv) The Borrowers will pay (A) to the Administrative Agent, for the accounts of
the Lenders, including the Reducing Lenders and Departing Lenders, all interest
and fees accrued under the Existing Credit Agreement to the Fourth Restatement
Effective Date (and the Administrative Agent shall pay the amounts so received
to the Lenders as their interests may appear) and (B) to the Administrative
Agent and each Lender, any expenses, indemnities or other amounts owing to such
Persons under the Existing Credit Agreement and not yet paid.

(b) Upon the effectiveness of the transactions provided for in paragraph (a) of
this Section 1.02, (i) each Lender (other than the Departing Lenders) shall be
deemed to hold its Applicable Percentage of each Revolving Loan, and its
Applicable Percentage of the funded participations in each Swingline Loan,
Protective Advance and Overadvance, outstanding under the Existing Credit
Agreement, and (ii) each Departing Lender shall cease to be a Lender under the
Existing Credit Agreement (but shall continue to have the benefit of the
provisions of Sections 2.15, 2.16, 2.17 and 9.03 of the Existing Credit
Agreement as to matters arising out of the period prior to the Fourth
Restatement Effective Date).

SECTION 1.03. Amendment and Restatement of Existing Credit Agreement.

(a) Subject to clause (b) below and the satisfaction of the conditions referred
to in Section 1.06, on the Fourth Restatement Effective Date, immediately
following the effectiveness of the transactions provided for in Section 1.02,
the Existing Credit Agreement (including the Schedules and Exhibits thereto)
shall be dated as of the Fourth Amendment Effective Date and shall without
further action be amended and restated in the form attached as Exhibit A hereto
(as modified pursuant to clause (b) of this Section).

(b) After the date of this Agreement and prior to the Fourth Restatement
Effective Date, the Restated Credit Agreement and the other Loan Documents, as
they will be in effect on and after the Fourth Restatement Effective Date, may
be further amended with the consent of the Company and the Amendment Required
Lenders, so long as no such amendment shall (i) further extend the Maturity
Date, (ii) reduce the rate of interest on any Loan, (iii) increase the Revolving
Commitment of any Lender without such Lender’s consent, (iv) increase the
advance rates set forth in the definition of Borrowing Base or add new
categories of eligible assets, or (v) change the percentage set forth in the
definition of the term “Required Lenders”. In the event any Lender fails to
consent to any such amendment, then, to the extent required in order for such
amendment to become effective, the Borrower may, at its sole expense and effort,
and upon notice to such Lender and the Administrative Agent, require such
non-consenting Lender to assign and delegate, without recourse, all of its
interests, rights and obligations under this Agreement and the Restated Credit
Agreement, as applicable, to an Eligible Assignee or, if no assignee is
available, reduce or eliminate the Revolving Commitment of such Lender on a
non-pro rata basis; provided, that (x) the Administrative Agent and each Issuing
Bank shall have consented to such assignment

 

3



--------------------------------------------------------------------------------

(such consent not to be unreasonably withheld, conditioned or delayed); provided
that if any Issuing Bank has not provided written notice of its objection to any
proposed amendment within 10 Business Days of its receipt thereof from the
Administrative Agent, such Issuing Bank shall be deemed to have consented to
such proposed amendment, (y) such assignment shall not conflict with applicable
laws, and (z) such assignee shall have consented to such amendment and become a
party to this Agreement (and, effective as of the Fourth Restatement Effective
Date, the Restated Credit Agreement) in place of the assigning Lender.

(c) In the event that the Term Credit Agreement, as in effect on the Fourth
Restatement Effective Date, shall contain any representation or warranty,
covenant or event of default that is not contained in the draft Term Credit
Agreement dated July 21, 2015 (the “Draft Term Credit Agreement”), or that is
more favorable to the Lenders under such agreement or more restrictive of the
Company and its subsidiaries than the corresponding provision in the Draft Term
Credit Agreement, then to the extent such provision is either (i) more favorable
to the Lenders than the corresponding provision in the Restated Credit
Agreement, or (ii) not contained in the Restated Credit Agreement, the
Administrative Agent shall have the right (but shall not be obligated), without
the consent of any other party hereto, to amend the Restated Credit Agreement to
incorporate such additional representation or warranty, covenant or event of
default or to conform the corresponding representation or warranty, covenant or
event of default in the Restated Credit Agreement to that in the Term Credit
Agreement; provided, in the case of clause (ii), if such provision is not of the
type that would typically be included in an asset-based revolving credit
facility, such provision shall apply only so long as such provision is contained
in the Term Credit Agreement or any Refinancing Indebtedness in respect thereof;
provided further, that clause (ii) will not apply to any negative covenant
baskets governed by an incurrence ratio where the Restated Credit Agreement has
a basket governed by the satisfaction of Payment Conditions or other
Availability requirements thereof. The Company agrees to promptly notify the
Administrative Agent of any modifications to the Draft Term Credit Agreement to
which it has agreed that would entitle the Administrative Agent to amend the
Restated Credit Agreement under the preceding provisions of this paragraph (c).

SECTION 1.04. Amendment of Restated Security Agreement. At the time the
amendment and restatement of the Existing Credit Agreement becomes effective as
provided in Section 1.03, the Restated Security Agreement, as defined in the
Existing Credit Agreement, shall be dated as of the Fourth Amendment Effective
Date and shall without further action be amended and restated in the form
attached as Exhibit B hereto (as modified pursuant to Section 1.03(b)).

SECTION 1.05. Representations and Warranties. The Loan Parties represent and
warrant to each other party hereto that:

(i) this Agreement has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law;

 

4



--------------------------------------------------------------------------------

(ii) the representations and warranties of each Loan Party set forth in the
Existing Credit Agreement, the Restated Credit Agreement and the other Loan
Documents are, on and as of the Fourth Restatement Effective Date, true and
correct (A) in the case of the representations and warranties qualified as to
materiality, in all respects and (B) otherwise, in all material respects, except
for any representation or warranty that, by its terms, speaks as of a prior
date, which representation or warranty shall be true and correct as of such
prior date; and

(iii) as of the Fourth Restatement Effective Date, no Default or Event of
Default has occurred and is continuing under the Existing Credit Agreement or
the Restated Credit Agreement.

SECTION 1.06. Implementation of Transactions. (a)The transactions provided for
in Sections 1.02, 1.03 and 1.04 shall be carried out and become effective, in
the order set forth in such Sections, upon, and only upon, the satisfaction of
the conditions precedent set forth in Section 4.01 of the form of Restated
Credit Agreement attached as Exhibit A hereto (the date on which such conditions
are satisfied being called the “Fourth Restatement Effective Date”); provided,
that any amendment or modification pursuant to Section 1.03(b) shall become
effective immediately upon the agreement of all parties as required thereunder
and to the extent such amendment or modification shall be made to the Restated
Credit Agreement or Restated Security Agreement, the Exhibits hereto shall be
replaced with such amended or modified agreement.

(b) The Administrative Agent shall notify the Company and the Lenders of the
Fourth Restatement Effective Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, unless each of the conditions referred
to in this Section 1.06 shall have been satisfied at or prior to 5:00 p.m., New
York City time, on October 15, 2015, this Agreement (other than the provisions
of Sections 1.08 and 1.11, which shall survive any such termination) shall cease
to be of any force or effect.

SECTION 1.07. Fees. The Company agrees to pay to the Administrative Agent, on
the Fourth Restatement Effective Date, for the account of each Lender under the
Restated Credit Agreement on such date, upfront fees equal to (a) 0.10% of the
amount of such Lender’s Revolving Commitment under the Restated Credit Agreement
up to the amount of its commitment, if any, on the Fourth Restatement Effective
Date under the Existing Credit Agreement (such Lender’s “Base Commitment”) and
(b) 0.25% of the amount of such Lender’s Revolving Commitment under the Restated
Credit Agreement in excess of its Base Commitment (such Lender’s “New
Commitment”); provided, that such fees shall not be due or payable unless the
Restated Credit Agreement shall become effective.

SECTION 1.08. Expenses; Indemnity. The Company agrees, whether or not the Fourth
Restatement Effective Date shall occur and whether or not the Restated Credit
Agreement shall become effective, to reimburse the Administrative Agent, the

 

5



--------------------------------------------------------------------------------

Arrangers and their Affiliates for their reasonable and documented out-of-pocket
expenses, and to indemnify and hold harmless the Administrative Agent, the
Arrangers and their Affiliates and each other Indemnitee, on the terms set forth
in Section 9.03 of the form of Restated Credit Agreement attached as Exhibit A
hereto, which terms are incorporated by reference into this Agreement with the
same effect as if set forth in full herein.

SECTION 1.09. Reaffirmation. Each of the Loan Parties hereby acknowledges that
it expects to receive substantial direct and indirect benefits as a result of
this Agreement and the transactions contemplated hereby. Each Loan Party hereby
consents to this Agreement and the transactions contemplated hereby, and hereby
(a) reaffirms and confirms its guarantees, pledges, grants of security interests
and other obligations, as applicable, under the Loan Guarantee and each
Collateral Document to which it is party, (b) affirms and confirms its
obligations to indemnify and other commitments and obligations under the Loan
Documents to which it is a party and (c) agrees that, notwithstanding the
effectiveness of this Agreement and the transactions contemplated hereby,
(i) the Loan Guarantee and each Collateral Document to which it is a party shall
continue to be in full force and effect and (ii) all guarantees, pledges, grants
and other obligations thereunder shall continue to be in full force and effect
and shall accrue to the benefit of the Lender Parties. Each Loan Party hereby
confirms and agrees that obligations under the Restated Credit Agreement and the
Restated Security Agreement constitute “Obligations” and “Secured Obligations”
(or words of similar import) under and as used in the Loan Guarantee and each
Collateral Document to which it is a party.

SECTION 1.10. Effect of Amendment and Restatement; No Novation. (a) Except as
expressly set forth herein, this Agreement shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lender Parties under the Existing Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other Loan Document, all of which shall
continue in full force and effect in accordance with the provisions thereof (it
being understood and agreed that all interest and fees accruing under the
Existing Credit Agreement in respect of periods prior to the Fourth Restatement
Effective Date will accrue at the rates specified in the Existing Credit
Agreement prior to its restatement in the form of the Restated Credit
Agreement). Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement, the Restated Credit Agreement or any other Loan
Document in similar or different circumstances, except as expressly set forth
herein.

(b) On and after the Fourth Restatement Effective Date, each reference in the
Restated Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”,
or words of like import, as used in the Restated Credit Agreement, shall refer
to the Existing Credit Agreement as amended and restated in the form of the
Restated Credit Agreement, and the term “Credit Agreement”, as used in each Loan
Document, shall

 

6



--------------------------------------------------------------------------------

mean the Restated Credit Agreement. On and after the Fourth Restatement
Effective Date, each reference in the Restated Security Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, as used in
the Restated Security Agreement, shall refer to the Restated Security Agreement
(as defined in the Existing Credit Agreement) as amended and restated in the
form of the Restated Security Agreement, and the term “Restated Security
Agreement”, as used in each Loan Document, shall mean the Restated Security
Agreement.

(c) This Agreement shall constitute a “Loan Document” for all purposes of the
Restated Credit Agreement and the other Loan Documents.

(d) Neither this Agreement nor the effectiveness of the Restated Credit
Agreement shall extinguish the obligations for the payment of money outstanding
under the Existing Credit Agreement or discharge or release any Guarantee
thereof. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Existing Credit Agreement or
the Collateral Documents, which shall remain in full force and effect, except as
modified hereby. Nothing expressed or implied in this Agreement, the Restated
Credit Agreement or any other document contemplated hereby or thereby shall be
construed as a release or other discharge of any Loan Party under any Loan
Document (as defined in the Existing Credit Agreement) from any of its
obligations and liabilities thereunder.

SECTION 1.11. Applicable Law; Jurisdiction; Waiver of Jury Trial. THE PROVISIONS
OF SECTIONS 9.09 AND 9.10 OF THE RESTATED CREDIT AGREEMENT ARE INCORPORATED INTO
THIS AGREEMENT MUTATIS MUTANDIS WITH THE SAME EFFECT AS IF SET FORTH IN FULL
HEREIN.

SECTION 1.12. Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts (and by different parties hereto on different
counterparts), each of which when so executed and delivered shall be deemed an
original, but all of which taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile transmission or other electronic imaging (such as a ‘pdf’) shall be as
effective as delivery of a manually executed counterpart hereof. This Agreement
shall become effective when the Administrative Agent shall have received from
the Company, each Loan Party under the Existing Credit Agreement, each other
Designated Subsidiary (other than the Acquired Company and any subsidiary of the
Acquired Company), each Lender (including Lenders representing the Required
Lenders under and as defined in the Existing Credit Agreement), each Issuing
Bank and the Swingline Lender either (a) a counterpart of this Agreement signed
on behalf of such party or (b) evidence reasonably satisfactory to the
Administrative Agent (which may include a facsimile or other electronic
transmission) that such party has signed a counterpart of this Agreement.

SECTION 1.13. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

7



--------------------------------------------------------------------------------

SECTION 1.14. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

[Signature pages follow.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date set forth above.

 

ASCENA RETAIL GROUP, INC. By:  

/s/ Robb Giammatteo

  Name: Robb Giammatteo   Title: Executive Vice President and Chief  
          Financial Officer THE DRESS BARN, INC. By:  

/s/ Gene Wexler

  Name: Gene Wexler   Title: Senior Vice President TWEEN BRANDS, INC. By:  

/s/ Gene Wexler

  Name: Gene Wexler   Title: Senior Vice President MAURICES INCORPORATED By:  

/s/ Gene Wexler

  Name: Gene Wexler   Title: Senior Vice President CHARMING SHOPPES OF DELAWARE,
INC. By:  

/s/ Gene Wexler

  Name: Gene Wexler   Title: Senior Vice President CSI INDUSTRIES, INC. By:  

/s/ Gene Wexler

  Name: Gene Wexler   Title: Senior Vice President

 

9



--------------------------------------------------------------------------------

CATHERINES, INC. By:  

/s/ Gene Wexler

  Name: Gene Wexler   Title: Senior Vice President CATHERINES STORES CORPORATION
By:  

/s/ Gene Wexler

  Name: Gene Wexler   Title: Senior Vice President LANE BRYANT, INC. By:  

/s/ Gene Wexler

  Name: Gene Wexler   Title: Senior Vice President LANE BRYANT PURCHASING CORP.
By:  

/s/ Gene Wexler

  Name: Gene Wexler   Title: Senior Vice President CATHERINES #5163, LLC By:
CSGC, Inc. Its: Sole Member By:  

/s/ Gene Wexler

  Name: Gene Wexler   Title: Senior Vice President

 

10



--------------------------------------------------------------------------------

CATHERINES PARTNERS-INDIANA, LLP By: Catherines Stores of Indiana, Inc. Its:
Managing Partner By:  

/s/ Gene Wexler

  Name: Gene Wexler   Title: Senior Vice President CATHERINES
PARTNERS-WASHINGTON, G.P. By: Catherines, Inc. Its: Managing Partner By:  

/s/ Gene Wexler

  Name: Gene Wexler  

Title: Senior Vice President

CSPE, LLC By: Charming Shoppes of Delaware, Inc. Its: Sole Member or Manager By:
 

/s/ Gene Wexler

  Name: Gene Wexler   Title: Senior Vice President GC FULFILLMENT, LLC By:
Ascena Retail Group, Inc. Its: Sole Member By:  

/s/ Gene Wexler

  Name: Gene Wexler   Title: Senior Vice President WHITE MARSH DISTRIBUTION, LLC
By: Charming Shoppes of Delaware, Inc. Its: Sole Member and General Manager By:
 

/s/ Gene Wexler

  Name: Gene Wexler   Title: Senior Vice President

 

11



--------------------------------------------------------------------------------

FOR EACH ENTITY LISTED ON SCHEDULE 1 HERETO By:  

/s/ Gene Wexler

  Name:   Gene Wexler  

Title:

  Authorized Officer in the capacities indicated on Schedule 1 hereto

 

12



--------------------------------------------------------------------------------

ETNA RETAIL DC, LLC By:  

/s/ Tom Calderwood

  Name: Tom Calderwood   Title: Vice President ASCENA TRADE SERVICES, LLC By:  

/s/ Tom Calderwood

  Name: Tom Calderwood   Title: Company Vice President

 

13



--------------------------------------------------------------------------------

SCHEDULE 1

Gene Wexler on behalf of each entity in the capacity shown:

 

ENTITY

  

SIGNING CAPACITY

Charming Shoppes, Inc.

   Senior Vice President

933 Inspiration LLC

   Senior Vice President

DBX, Inc.

   Senior Vice President

Dress Barn Credit Management, LLC

   Secretary

Maurices Credit Management, Inc.

   Secretary

Duluth Real Estate, LLC

   Senior Vice President

Too GC, LLC

   Secretary

Tween Brands Agency, Inc.

   Senior Vice President

Tween Brands Direct Services, Inc.

   Senior Vice President

Tween Brands Direct, LLC

   Senior Vice President

Tween Brands Investment, LLC

   President

Tween Brands Purchasing, Inc.

   Senior Vice President

Tween Brands Service Co.

   Secretary

Tween Brands Store Planning, Inc.

   Secretary

C.S.A.C. LLC

   Senior Vice President

C.S.F. Corp.

   Senior Vice President

C.S.I.C., Inc.

   Senior Vice President

Catherines C.S.A.C., Inc.

   Senior Vice President

Catherines C.S.I.C., Inc.

   Senior Vice President

Catherines of California, Inc.

   Senior Vice President

Catherines of Nevada, Inc.

   Senior Vice President

Catherines of Pennsylvania, Inc.

   Senior Vice President

Catherines Stores of Indiana, Inc.

   Senior Vice President

CCTM, Inc.

   Senior Vice President

Charming Direct, Inc.

   Senior Vice President

Charming Shoppes Interactive, Inc.

   Senior Vice President

Charming Shoppes Receivables Corp.

   Senior Vice President

Charming Shoppes Seller, Inc.

   Senior Vice President

Charming Shoppes Street, Inc.

   Senior Vice President

Crosstown Traders, Inc.

   Senior Vice President

CS Holdco II Inc.

   Senior Vice President

CS Holdco LLC

   Senior Vice President

CS Investment Company

   Senior Vice President

CSD Acquisition Corp.

   Senior Vice President

CSGC, Inc.

   Senior Vice President

CSIM, Inc.

   Senior Vice President

Fashion Bug Retail Companies LLC

   Senior Vice President

Fashion Service LLC

   Senior Vice President

FB Distro, Inc.

   Senior Vice President

FBGC, Inc.

   Senior Vice President

Charming Sales Co. Two, Inc.

   Senior Vice President

Charming Sales Co. Three, Inc.

   Senior Vice President

Charming Sales Co. One, Inc.

   Senior Vice President

Home Etc, Inc.

   Senior Vice President

 

14



--------------------------------------------------------------------------------

Kafco Development Co., Inc.

   Senior Vice President

Lane Bryant Woman Catalog, Inc.

   Senior Vice President

Lane Bryant of Pennsylvania, Inc.

   Senior Vice President

LOS #8257, LLC

   Senior Vice President

Outlet Division Management Co., Inc.

   Senior Vice President

Outlet Division Store Co., Inc.

   Senior Vice President

Petite Sophisticate, Inc.

   Senior Vice President

Petite Sophisticate Management Co., Inc.

   Senior Vice President

PSTM, Inc.

   Senior Vice President

Shoetrader, Inc.

   Senior Vice President

Sonsi, Inc.

   Senior Vice President

Spirit of America, Inc.

   Senior Vice President

Winks Lane, Inc.

   Senior Vice President

Catherines #5013, LLC

   Senior Vice President

Catherines #5014, LLC

   Senior Vice President

Catherines #5016, LLC

   Senior Vice President

Catherines #5022, LLC

   Senior Vice President

Catherines #5023, LLC

   Senior Vice President

Catherines #5029 of New Hartford, Inc.

   Senior Vice President

Catherines #5037, LLC

   Senior Vice President

Catherines #5039, Inc.

   Senior Vice President

Catherines #5043, Inc.

   Senior Vice President

Catherines #5044, LLC

   Senior Vice President

Catherines #5052, Inc.

   Senior Vice President

Catherines #5053, LLC

   Senior Vice President

Catherines #5054, LLC

   Senior Vice President

Catherines #5058, LLC

   Senior Vice President

Catherines #5063, LLC

   Senior Vice President

Catherines #5069, LLC

   Senior Vice President

Catherines #5075, LLC

   Senior Vice President

Catherines #5076, LLC

   Senior Vice President

Catherines #5077, LLC

   Senior Vice President

Catherines #5085, LLC

   Senior Vice President

Catherines #5094, Inc.

   Senior Vice President

Catherines #5097, LLC

   Senior Vice President

Catherines #5110, LLC

   Senior Vice President

Catherines #5111, Inc.

   Senior Vice President

Catherines #5114, LLC

   Senior Vice President

Catherines #5116, Inc.

   Senior Vice President

Catherines #5118, Inc.

   Senior Vice President

Catherines #5124, Inc.

   Senior Vice President

Catherines #5127, Inc.

   Senior Vice President

Catherines #5129, LLC

   Senior Vice President

Catherines #5134, LLC

   Senior Vice President

Catherines #5141, LLC

   Senior Vice President

Catherines #5144, Inc.

   Senior Vice President

Catherines #5145, Inc.

   Senior Vice President

Catherines #5147, Inc.

   Senior Vice President

Catherines #5149, Inc.

   Senior Vice President

 

15



--------------------------------------------------------------------------------

Catherines #5150, LLC

   Senior Vice President

Catherines #5151 of Big Flats, Inc.

   Senior Vice President

Catherines #5152, LLC

   Senior Vice President

Catherines #5156, Inc.

   Senior Vice President

Catherines #5157, LLC

   Senior Vice President

Catherines #5172, Inc.

   Senior Vice President

Catherines #5173, Inc.

   Senior Vice President

Catherines #5175, LLC

   Senior Vice President

Catherines #5176, LLC

   Senior Vice President

Catherines #5177, LLC

   Senior Vice President

Catherines #5179, Inc.

   Senior Vice President

Catherines #5184, LLC

   Senior Vice President

Catherines #5186, Inc.

   Senior Vice President

Catherines #5188, LLC

   Senior Vice President

Catherines #5189, Inc.

   Senior Vice President

Catherines #5200, LLC

   Senior Vice President

Catherines #5210, Inc.

   Senior Vice President

Catherines #5215, LLC

   Senior Vice President

Catherines #5217, LLC

   Senior Vice President

Catherines #5220, LLC

   Senior Vice President

Catherines #5227, LLC

   Senior Vice President

Catherines #5231, LLC

   Senior Vice President

Catherines #5232, LLC

   Senior Vice President

Catherines #5239, LLC

   Senior Vice President

Catherines #5242, LLC

   Senior Vice President

Catherines #5247, LLC

   Senior Vice President

Catherines #5248, LLC

   Senior Vice President

Catherines #5267, Inc.

   Senior Vice President

Catherines #5268, Inc.

   Senior Vice President

Catherines #5269, LLC

   Senior Vice President

Catherines #5275, Inc.

   Senior Vice President

Catherines #5279, Inc.

   Senior Vice President

Catherines #5300, LLC

   Senior Vice President

Catherines #5303, LLC

   Senior Vice President

Catherines #5307, LLC

   Senior Vice President

Catherines #5314 of Greenburgh, LLC

   Senior Vice President

Catherines #5322 of Staten Island, LLC

   Senior Vice President

Catherines #5335, LLC

   Senior Vice President

Catherines #5336, LLC

   Senior Vice President

Catherines #5337, LLC

   Senior Vice President

Catherines #5340, Inc.

   Senior Vice President

Catherines #5342, Inc.

   Senior Vice President

Catherines #5343, Inc.

   Senior Vice President

Catherines #5344 of Mays Landing, Inc.

   Senior Vice President

Catherines #5345 of Colonial Heights, Inc.

   Senior Vice President

Catherines #5348, Inc.

   Senior Vice President

Catherines #5349, Inc.

   Senior Vice President

Catherines #5351, Inc.

   Senior Vice President

Catherines #5353, Inc.

   Senior Vice President

 

16



--------------------------------------------------------------------------------

Catherines #5355, Inc.

   Senior Vice President

Catherines #5356, Inc.

   Senior Vice President

Catherines #5357, Inc.

   Senior Vice President

Catherines #5358, Inc.

   Senior Vice President

Catherines #5359, Inc.

   Senior Vice President

Catherines #5360, Inc.

   Senior Vice President

Catherines #5361, Inc.

   Senior Vice President

Catherines #5362, Inc.

   Senior Vice President

Catherines #5363, Inc.

   Senior Vice President

Catherines #5364 of Buffalo, Inc.

   Senior Vice President

Catherines #5365, Inc.

   Senior Vice President

Catherines #5366, Inc.

   Senior Vice President

Catherines #5367 of Middletown, Inc.

   Senior Vice President

Catherines #5368, Inc.

   Senior Vice President

Catherines #5369, Inc.

   Senior Vice President

Catherines #5370, Inc.

   Senior Vice President

Catherines #5371, Inc.

   Senior Vice President

Catherines #5372, Inc.

   Senior Vice President

Catherines #5373, Inc.

   Senior Vice President

Catherines #5375, Inc.

   Senior Vice President

Catherines #5376, Inc.

   Senior Vice President

Catherines #5377, Inc.

   Senior Vice President

Catherines #5378, Inc.

   Senior Vice President

Catherines #5380, Inc.

   Senior Vice President

Catherines #5381, Inc.

   Senior Vice President

Catherines #5382 of Vestal, Inc.

   Senior Vice President

Catherines #5383, Inc.

   Senior Vice President

Catherines #5384, Inc.

   Senior Vice President

Catherines #5386, Inc.

   Senior Vice President

Catherines #5387, Inc.

   Senior Vice President

Catherines #5388, Inc.

   Senior Vice President

Catherines #5390, Inc.

   Senior Vice President

Catherines #5391, Inc.

   Senior Vice President

Catherines #5395, Inc.

   Senior Vice President

Catherines #5396, Inc.

   Senior Vice President

Catherines #5397, Inc.

   Senior Vice President

Catherines #5402, Inc.

   Senior Vice President

Catherines #5404, Inc.

   Senior Vice President

Catherines #5407, Inc.

   Senior Vice President

Catherines #5408, Inc.

   Senior Vice President

Catherines #5410, Inc.

   Senior Vice President

Catherines #5411, Inc.

   Senior Vice President

Catherines #5412, Inc.

   Senior Vice President

Catherines #5413 of Dewitt, Inc.

   Senior Vice President

Catherines #5416, Inc.

   Senior Vice President

Catherines #5420, LLC

   Senior Vice President

Catherines #5424, LLC

   Senior Vice President

Catherines #5427, Inc.

   Senior Vice President

Catherines #5428, Inc.

   Senior Vice President

 

17



--------------------------------------------------------------------------------

Catherines #5432, Inc.

   Senior Vice President

Catherines #5433, LLC

   Senior Vice President

Catherines #5434, LLC

   Senior Vice President

Catherines #5462, Inc.

   Senior Vice President

Catherines #5550, Inc.

   Senior Vice President

Catherines #5552, Inc.

   Senior Vice President

Catherines #5553, Inc.

   Senior Vice President

Catherines #5554 of Spring Valley, Inc.

   Senior Vice President

Catherines #5555, Inc.

   Senior Vice President

Catherines #5556, Inc.

   Senior Vice President

Catherines #5557, LLC

   Senior Vice President

Catherines #5558, LLC

   Senior Vice President

Catherines #5559, LLC

   Senior Vice President

Catherines #5560, LLC

   Senior Vice President

Catherines #5561, LLC

   Senior Vice President

Catherines #5562, LLC

   Senior Vice President

Catherines #5563, LLC

   Senior Vice President

Catherines #5564, LLC

   Senior Vice President

Catherines #5566, LLC

   Senior Vice President

Catherines #5567, LLC

   Senior Vice President

Catherines #5568, LLC

   Senior Vice President

Catherines #5570, LLC

   Senior Vice President

Catherines #5571, LLC

   Senior Vice President

Catherines #5572, LLC

   Senior Vice President

Catherines #5573, LLC

   Senior Vice President

Catherines #5574, LLC

   Senior Vice President

Catherines #5575, LLC

   Senior Vice President

Catherines #5577, LLC

   Senior Vice President

Catherines #5578, LLC

   Senior Vice President

Catherines #5579, LLC

   Senior Vice President

Catherines #5580, LLC

   Senior Vice President

Catherines #5582, LLC

   Senior Vice President

Catherines #5644, Inc.

   Senior Vice President

Catherines #5645, Inc.

   Senior Vice President

Catherines #5646, Inc.

   Senior Vice President

Catherines #5648, Inc.

   Senior Vice President

Catherines #5649, Inc.

   Senior Vice President

Catherines #5687, LLC

   Senior Vice President

Catherines #5702, LLC

   Senior Vice President

Catherines #5706, Inc.

   Senior Vice President

Catherines #5711, Inc.

   Senior Vice President

Catherines #5713, Inc.

   Senior Vice President

Catherines #5717, LLC

   Senior Vice President

Catherines #5718, Inc.

   Senior Vice President

Catherines #5724, LLC

   Senior Vice President

Catherines #5725, Inc.

   Senior Vice President

Catherines #5743, Inc.

   Senior Vice President

Catherines #5745, Inc.

   Senior Vice President

Catherines #5746, Inc.

   Senior Vice President

 

18



--------------------------------------------------------------------------------

Catherines #5748, Inc.

   Senior Vice President

Catherines #5749 of Clay, Inc.

   Senior Vice President

Catherines #5751, LLC

   Senior Vice President

Catherines #5753, Inc.

   Senior Vice President

Catherines #5757, Inc.

   Senior Vice President

Catherines #5758 of Carle Place, LLC

   Senior Vice President

Catherines #5772, LLC

   Senior Vice President

Catherines #5778, Inc.

   Senior Vice President

Catherines #5781, LLC

   Senior Vice President

Catherines #5784, LLC

   Senior Vice President

Catherines #5785, LLC

   Senior Vice President

Catherines #5786, LLC

   Senior Vice President

Catherines #5788, LLC

   Senior Vice President

Catherines #5791, LLC

   Senior Vice President

Catherines #5793, Inc.

   Senior Vice President

Catherines #5794 of Pittsford, Inc.

   Senior Vice President

Catherines #5796 of Poughkeepsie, Inc.

   Senior Vice President

Catherines #5802, LLC

   Senior Vice President

Catherines #5808, LLC

   Senior Vice President

Catherines #5812, Inc.

   Senior Vice President

Catherines #5814, LLC

   Senior Vice President

Catherines #5816, LLC

   Senior Vice President

Catherines #5817 of Amherst, LLC

   Senior Vice President

Catherines #5819, Inc.

   Senior Vice President

Catherines #5824, LLC

   Senior Vice President

Catherines #5825, LLC

   Senior Vice President

Catherines #5826, Inc.

   Senior Vice President

Catherines #5837, LLC

   Senior Vice President

Catherines #5843, Inc.

   Senior Vice President

Catherines #5845, Inc.

   Senior Vice President

Catherines #5846, Inc.

   Senior Vice President

Catherines #5848, Inc.

   Senior Vice President

Catherines #5849, Inc.

   Senior Vice President

Catherines #5850 of Syracuse, Inc.

   Senior Vice President

Catherines #5851, Inc.

   Senior Vice President

Catherines #5852, Inc.

   Senior Vice President

Catherines #5855, Inc.

   Senior Vice President

Catherines #5856, Inc.

   Senior Vice President

Catherines #5857, Inc.

   Senior Vice President

Catherines #5858, Inc.

   Senior Vice President

Catherines #5859, Inc.

   Senior Vice President

Catherines #5860, Inc.

   Senior Vice President

Catherines #5861, Inc.

   Senior Vice President

Catherines #5862, Inc.

   Senior Vice President

Catherines #5863, Inc.

   Senior Vice President

Catherines #5867, Inc.

   Senior Vice President

Catherines #5869 of Rotterdam, Inc.

   Senior Vice President

Catherines #5871, Inc.

   Senior Vice President

Catherines #5873, Inc.

   Senior Vice President

 

19



--------------------------------------------------------------------------------

Catherines #5874, Inc.

   Senior Vice President

Catherines #5875, Inc.

   Senior Vice President

Catherines #5876, Inc.

   Senior Vice President

Catherines #5879, Inc.

   Senior Vice President

Catherines #5881, Inc.

   Senior Vice President

Catherines #5885, Inc.

   Senior Vice President

Catherines #5888, Inc.

   Senior Vice President

Catherines #5889, Inc.

   Senior Vice President

Catherines #5890, Inc.

   Senior Vice President

Catherines #5891, Inc.

   Senior Vice President

Catherines #5892, Inc.

   Senior Vice President

Catherines #5893, Inc.

   Senior Vice President

Catherines #5951, LLC

   Senior Vice President

Catherines #5952, LLC

   Senior Vice President

Catherines #5954, LLC

   Senior Vice President

Catherines #5955, LLC

   Senior Vice President

Catherines #5956, LLC

   Senior Vice President

Catherines #5957, LLC

   Senior Vice President

Catherines #5958, LLC

   Senior Vice President

Catherines #5959, LLC

   Senior Vice President

Catherines #5960, LLC

   Senior Vice President

Catherines #5961, LLC

   Senior Vice President

Catherines #5962, LLC

   Senior Vice President

Catherines #5963, LLC

   Senior Vice President

Catherines #5964, LLC

   Senior Vice President

Catherines #5965, LLC

   Senior Vice President

Catherines #5966, LLC

   Senior Vice President

Catherines #5967, LLC

   Senior Vice President

Catherines #5968, LLC

   Senior Vice President

Catherines #5969, LLC

   Senior Vice President

Catherines #5971, LLC

   Senior Vice President

Catherines #5972, LLC

   Senior Vice President

Catherines #5973, LLC

   Senior Vice President

Catherines #5974, LLC

   Senior Vice President

Catherines #5976, LLC

   Senior Vice President

Catherines #5977, LLC

   Senior Vice President

Catherines #5979, LLC

   Senior Vice President

Catherines #5980, LLC

   Senior Vice President

Catherines #5982, LLC

   Senior Vice President

Catherines #5983, LLC

   Senior Vice President

Catherines #5986, LLC

   Senior Vice President

Catherines 5257, LLC

   Senior Vice President

Catherines 5405, Inc.

   Senior Vice President

Catherines 5406, Inc.

   Senior Vice President

Catherines 5409, Inc.

   Senior Vice President

Catherines 5414, Inc.

   Senior Vice President

Catherines 5565, LLC

   Senior Vice President

Catherines 5569, Inc.

   Senior Vice President

Catherines 5647, Inc.

   Senior Vice President

 

20



--------------------------------------------------------------------------------

Catherines 5741, Inc.

   Senior Vice President

Catherines 5742, Inc.

   Senior Vice President

Catherines 5774, Inc.

   Senior Vice President

Catherines 5831, Inc.

   Senior Vice President

Catherines 5832, Inc.

   Senior Vice President

Catherines 5834, Inc.

   Senior Vice President

Catherines 5970, LLC

   Senior Vice President

Lane Bryant #4594, LLC

   Senior Vice President

Lane Bryant #6155, LLC

   Senior Vice President

Lane Bryant #6243, Inc.

   Senior Vice President

Lane Bryant #6401, Inc.

   Senior Vice President

Lane Bryant #6879, LLC

   Senior Vice President

Lane Bryant #6895, LLC

   Senior Vice President

Lane Bryant 4688, Inc.

   Senior Vice President

Lane Bryant 6398, Inc.

   Senior Vice President

Lane Bryant 6662, Inc.

   Senior Vice President

Lane Bryant Outlet #4192, LLC

   Senior Vice President

Lane Bryant Outlet #4193, LLC

   Senior Vice President

Lane Bryant Outlet #4342, LLC

   Senior Vice President

Lane Bryant Outlet 4106, Inc.

   Senior Vice President

Lane Bryant Outlet 4124, LLC

   Senior Vice President

Lane Bryant/Cacique #6553, LLC

   Senior Vice President

Lane Bryant/Cacique 4689, Inc.

   Senior Vice President

Petite Sophisticate Outlet #4408, LLC

   Senior Vice President

 

21



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Swingline
Lender and Issuing Bank, By:  

/s/ John T. Murphy

  Name: John T. Murphy   Title: Authorized Officer

 

22



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

FOURTH AMENDMENT AND RESTATEMENT

AGREEMENT OF ASCENA RETAIL GROUP, INC.

 

LENDER:  

Bank of America, N.A.

by:  

/s/ Roger Malouf

  Name: Roger Malouf     Title: Director   by:  

 

  *   Name:     Title:  

 

 

* For Lenders requiring a second signature line.

 

23



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

FOURTH AMENDMENT AND RESTATEMENT

AGREEMENT OF ASCENA RETAIL GROUP, INC.

 

LENDER:

 

Wells Fargo Bank, National Association

 

by:

 

/s/ Brent E. Shay                                    

   

Name: Brent E. Shay

   

Title: Director

 

by:

 

                                                                  *

   

Name:

   

Title:

 

 

* For Lenders requiring a second signature line.

 

24



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

FOURTH AMENDMENT AND RESTATEMENT

AGREEMENT OF ASCENA RETAIL GROUP, INC.

 

LENDER:

 

Fifth Third Bank                                

    

by:

 

/s/ Michael J. Schaltz, Jr.                        

      

Name: Michael J. Schaltz, Jr.

      

Title: Vice President

    

by:

 

                                                                  *

      

Name:

      

Title:

 

 

* For Lenders requiring a second signature line.

 

25



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

FOURTH AMENDMENT AND RESTATEMENT

AGREEMENT OF ASCENA RETAIL GROUP, INC.

 

LENDER:

 

Goldman Sachs Bank USA

 

by:

 

/s/ Robert Ehudin

   

Name: Robert Ehudin

   

Title: Authorized Signatory

 

by:

 

 

 

*

 

Name:

   

Title:

 

 

* For Lenders requiring a second signature line.

 

26



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

FOURTH AMENDMENT AND RESTATEMENT

AGREEMENT OF ASCENA RETAIL GROUP, INC.

 

LENDER:

 

US Bank, National Association

 

by:

 

/s/ Thomas Chidester

   

Name: Thomas Chidester

   

Title: Vice President

 

by:

 

 

 

*

 

Name:

   

Title:

 

 

 

* For Lenders requiring a second signature line.

 

27



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

FOURTH AMENDMENT AND RESTATEMENT

AGREEMENT OF ASCENA RETAIL GROUP, INC.

 

LENDER:  

Capital One, NA

     by:  

/s/ Jacob Villere

       Name: Jacob Villere     Title: VP-US Corp Banking   by:  

 

  *   Name:     Title:  

 

 

* For Lenders requiring a second signature line.

 

28



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

 

LOGO [g27556dsp29.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

January 3, 2011,

as further amended and restated as of June 14, 2012,

March 13, 2013, and August 21, 2015

among

ASCENA RETAIL GROUP, INC.,

The BORROWING SUBSIDIARIES party hereto,

The other LOAN PARTIES party hereto,

The LENDERS party hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Bookrunners and Joint Lead Arrangers

BANK OF AMERICA, N.A.

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents

FIFTH THIRD BANK

GOLDMAN SACHS BANK USA

CAPITAL ONE BANK, N.A.

US BANK, NATIONAL ASSOCIATION,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I

Definitions

 

SECTION 1.01.

  Defined Terms      6   

SECTION 1.02.

  Classification of Loans and Borrowings      59   

SECTION 1.03.

  Terms Generally      59   

SECTION 1.04.

  Accounting Terms; GAAP      60   

SECTION 1.05.

  Effectuation of Transaction      61   

SECTION 1.06.

  Classification of Actions      61   

SECTION 1.07.

  Limited Condition Acquisitions      61   

ARTICLE II

The Credits

 

SECTION 2.01.

  Commitments      61   

SECTION 2.02.

  Loans and Borrowings      62   

SECTION 2.03.

  Requests for Revolving Borrowings      62   

SECTION 2.04.

  Protective Advances      63   

SECTION 2.05.

  Swingline Loans and Overadvances      64   

SECTION 2.06.

  Letters of Credit      66   

SECTION 2.07.

  Funding of Borrowings      73   

SECTION 2.08.

  Interest Elections      74   

SECTION 2.09.

  Termination and Reduction of Revolving Commitments; Increase in Revolving
Commitments      75   

SECTION 2.10.

  Repayment of Loans; Evidence of Debt      77   

SECTION 2.11.

  Prepayment of Loans      78   

SECTION 2.12.

  Fees      79   

SECTION 2.13.

  Interest      80   

SECTION 2.14.

  Alternate Rate of Interest      81   

SECTION 2.15.

  Increased Costs      81   

SECTION 2.16.

  Break Funding Payments      83   

SECTION 2.17.

  Taxes      83   

SECTION 2.18.

  Payments Generally; Allocation of Proceeds; Sharing of Set-offs      88   

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders      90   

SECTION 2.20.

  Defaulting Lenders      92   

SECTION 2.21.

  Returned Payments      93   

SECTION 2.22.

  Borrowing Subsidiaries      94   

 

i



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

 

SECTION 3.01.    Organization; Powers      94    SECTION 3.02.    Authorization;
Enforceability; Benefit to Loan Parties      95    SECTION 3.03.    Governmental
Approvals; No Conflicts      95    SECTION 3.04.    Financial Condition; No
Material Adverse Effect      96    SECTION 3.05.    Properties      97   
SECTION 3.06.    Litigation and Environmental Matters      97    SECTION 3.07.
   Compliance with Laws and Agreements      98    SECTION 3.08.    Investment
Company Status      98    SECTION 3.09.    Taxes      98    SECTION 3.10.   
ERISA; Labor Matters      98    SECTION 3.11.    Disclosure      99    SECTION
3.12.    Subsidiaries and Joint Ventures      99    SECTION 3.13.    Insurance
     100    SECTION 3.14.    Federal Reserve Regulations      100    SECTION
3.15.    Solvency      100    SECTION 3.16.    Collateral Matters      101   
SECTION 3.17.    Use of Proceeds      102    SECTION 3.18.    Credit Card
Agreements      102   

ARTICLE IV

Conditions

 

SECTION 4.01.    Fourth Restatement Effective Date      102    SECTION 4.02.   
Each Credit Event      106   

ARTICLE V

Affirmative Covenants

 

SECTION 5.01.    Financial Statements; Borrowing Base and Other Information     
108    SECTION 5.02.    Notices of Material Events      112    SECTION 5.03.   
Additional Subsidiaries      112    SECTION 5.04.    Information Regarding
Collateral      113    SECTION 5.05.    Existence; Conduct of Business      114
   SECTION 5.06.    Payment of Obligations      114    SECTION 5.07.   
Maintenance of Properties      114    SECTION 5.08.    Insurance      114   
SECTION 5.09.    Books and Records; Inspection Rights      115    SECTION 5.10.
   Compliance with Laws      115    SECTION 5.11.    Use of Proceeds      115   

 

ii



--------------------------------------------------------------------------------

SECTION 5.12.    Appraisals      116    SECTION 5.13.    Field Examinations     
117    SECTION 5.14.    Depository Banks      117    SECTION 5.15.    Further
Assurances      117    SECTION 5.16.    Credit Card Agreements and Notifications
     118    SECTION 5.17.    [Reserved]      118    SECTION 5.18.    Designation
of Unrestricted Subsidiaries      118    SECTION 5.19.    Post Closing
Requirements      118   

ARTICLE VI

Negative Covenants

 

SECTION 6.01.    Indebtedness; Certain Equity Securities      119    SECTION
6.02.    Liens      122    SECTION 6.03.    Fundamental Changes; Business
Activities      124    SECTION 6.04.    Investments, Loans, Advances, Guarantees
and Acquisitions      125    SECTION 6.05.    Asset Sales      127    SECTION
6.06.    Sale/Leaseback Transactions      129    SECTION 6.07.    Swap
Agreements      129    SECTION 6.08.    Restricted Payments; Certain Payments of
Indebtedness      129    SECTION 6.09.    Transactions with Affiliates      132
   SECTION 6.10.    Restrictive Agreements      132    SECTION 6.11.   
Amendment of Organizational Documents      133    SECTION 6.12.    Fixed Charge
Coverage Ratio      133    SECTION 6.13.    Accounting Changes      133   
SECTION 6.14.    Sanctions      134    SECTION 6.15.    Anti-Corruption Laws   
  134   

ARTICLE VII

Events of Default

ARTICLE VIII

The Administrative Agent

ARTICLE IX

Miscellaneous

 

SECTION 9.01.

  

Notices

     142   

 

iii



--------------------------------------------------------------------------------

SECTION 9.02.

  Waivers; Amendments      144   

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      147   

SECTION 9.04.

  Successors and Assigns      149   

SECTION 9.05.

  Survival      153   

SECTION 9.06.

  Counterparts; Integration; Effectiveness; Electronic Execution      153   

SECTION 9.07.

  Severability      154   

SECTION 9.08.

  Right of Setoff      154   

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      154   

SECTION 9.10.

  WAIVER OF JURY TRIAL      156   

SECTION 9.11.

  Headings      156   

SECTION 9.12.

  Confidentiality      156   

SECTION 9.13.

  Several Obligations; Nonreliance; Violation of Law      157   

SECTION 9.14.

  USA PATRIOT Act      158   

SECTION 9.15.

  Appointment for Perfection      158   

SECTION 9.16.

  Interest Rate Limitation      158   

SECTION 9.17.

  No Fiduciary Relationship      158   

SECTION 9.18.

  Joinder of Subsidiaries      159   

SECTION 9.19.

  Intercreditor Agreement      159   

ARTICLE X

Loan Guarantee

 

SECTION 10.01.

  Guarantee      160   

SECTION 10.02.

  Guarantee of Payment      161   

SECTION 10.03.

  No Discharge or Diminishment of Loan Guarantee      161   

SECTION 10.04.

  Defenses Waived      162   

SECTION 10.05.

  Rights of Subrogation      162   

SECTION 10.06.

  Reinstatement; Stay of Acceleration      163   

SECTION 10.07.

  Information      163   

SECTION 10.08.

  Taxes      163   

SECTION 10.09.

  Maximum Liability      163   

SECTION 10.10.

  Contribution      164   

SECTION 10.11.

  Liability Cumulative      164   

ARTICLE XI

The Borrower Representative

 

SECTION 11.01.

  Appointment; Nature of Relationship      164   

SECTION 11.02.

  Powers      165   

SECTION 11.03.

  Employment of Agents      165   

SECTION 11.04.

  Notices      165   

SECTION 11.05.

  Successor Borrower Representative      165   

SECTION 11.06.

  Execution of Loan Documents; Borrowing Base Certificate      165   

SECTION 11.07.

  Reporting      165   

 

iv



--------------------------------------------------------------------------------

SCHEDULES:      

Schedule 2.01

     —       Commitments

Schedule 2.06

     —       Existing Letters of Credit EXHIBITS:      

Exhibit A

     —       Form of Assignment and Assumption

Exhibit B

     —       Form of Borrowing Base Certificate

Exhibit C

     —       Form of Borrowing Request

Exhibit D

     —       Form of Compliance Certificate

Exhibit E

     —       Form of Issuing Bank Agreement

Exhibit F

     —       Form of Interest Election Request

Exhibit G-1

     —       Form of Perfection Certificate

Exhibit G-2

     —       Form of Supplemental Perfection Certificate

Exhibit H

     —       Form of Joinder Agreement

Exhibit I-1

     —       Form of U.S. Tax Certificate for Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit I-2

     —       Form of U.S. Tax Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit I-3

     —       Form of U.S. Tax Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit I-4

     —       Form of U.S. Tax Certificate for Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit J

     —       Form of Solvency Certificate

Exhibit K

     —       Form of Intercreditor Agreement

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 3, 2011, as amended
and restated by the Second Restatement Agreement dated as of June 14, 2012, and
by the Third Restatement Agreement dated as of March 13, 2013, and as further
amended and restated as of the Fourth Restatement Effective Date in the form
hereof, among ASCENA RETAIL GROUP, INC., the BORROWING SUBSIDIARIES party
hereto, the other LOAN PARTIES party hereto, the LENDERS party hereto, the
ISSUING BANKS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative
Agent and Swingline Lender.

The Borrowers (such term and each other capitalized term used herein having the
meaning assigned to it in Article I of this Agreement), the other Loan Parties,
certain of the Lenders and the Administrative Agent are parties to the Existing
Credit Agreement and certain related Loan Documents, providing for Revolving
Commitments in favor of the Borrowers in an aggregate principal amount of
$500,000,000.

The Company has entered into the Acquisition Agreement, pursuant to which it
proposes to acquire the Acquired Business. Upon the effectiveness of the
Acquisition, subject to the satisfaction of the conditions set forth herein, the
Borrowers, the other Loan Parties, the Lenders and the Administrative Agent have
agreed to amend and restate the Existing Credit Agreement on the terms set forth
herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto have agreed that, as of the Fourth
Restatement Effective Date, the Existing Credit Agreement shall be amended and
restated to be in the form of this Agreement.

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

“Accounts” has the meaning set forth in the Restated Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquired Business” means the Acquired Company and its subsidiaries.

 

6



--------------------------------------------------------------------------------

“Acquired Company” means Ann Inc., a Delaware corporation.

“Acquisition” means the acquisition of the Acquired Business through the Merger
as provided in the Acquisition Agreement.

“Acquisition Agreement” means the Agreement and Plan of Merger dated as of
May 17, 2015, among the Company, Merger Sub and the Acquired Company, together
with the schedules and exhibits thereto and the related disclosure letter.

“Acquisition Agreement Representations” means such of the representations made
by the Acquired Company in the Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that the breach of any such
representations results in the Company or any of its affiliates having the right
to terminate its obligations under the Acquisition Agreement (after giving
effect to any applicable notice and cure period) or results in the failure of a
condition precedent to the Company’s or its affiliates’ obligation to consummate
the Acquisition pursuant to the Acquisition Agreement.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent
hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Aggregate Credit Exposure” means the sum of the Credit Exposures of all the
Lenders; provided, that for purposes of this definition, the Credit Exposure of
the Lender that is the Swingline Lender shall be deemed to exclude any amount of
its Swingline Exposure in excess of its Applicable Percentage of all outstanding
Swingline Loans.

“Agreement” means this Amended and Restated Credit Agreement, as modified,
supplemented, amended or restated from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% per annum and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1% per annum; provided that, for the

 

7



--------------------------------------------------------------------------------

avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
Screen Rate (or the Interpolated Screen Rate, as applicable) at approximately
11:00 a.m., London time, on such day for a deposit in dollars with a maturity of
one month. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company and its affiliated companies from time to
time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977 and the UK Bribery Act 2010.

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the total Revolving Commitments of all the Lenders (if
the Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments at or prior to the time of
determination); provided that for purposes of Section 2.20 when a Defaulting
Lender shall exist, any such Defaulting Lender’s Revolving Commitment shall be
disregarded in the calculation.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan or the participation fee for any Standby Letter of Credit or
Commercial Letter of Credit, as the case may be, the applicable rate per annum
set forth in the table below under the caption “ABR Spread”, “Eurodollar
Spread”, “Standby Letter of Credit Fee” or “Commercial Letter of Credit Fee”, as
the case may be:

 

Average Daily

Availability

 

ABR

Spread

 

Eurodollar

Spread

 

Standby Letter of

Credit Fee

 

Commercial Letter

of Credit Fee

Category 1
>50%

  0.250%   1.250%   1.250%   0.625%

Category 2
£50%

  0.500%   1.500%   1.500%   0.750%

The Applicable Rate shall be determined based on Average Daily Availability for
the most recently ended fiscal quarter of the Company (or shorter period from
the Fourth Restatement Effective Date until the end of a fiscal quarter) as set
forth in the table above, with each change to the Applicable Rate to be
effective on the first day of the first month immediately following the last day
of such fiscal quarter (or shorter period). Notwithstanding the foregoing
provisions of this definition, if the Borrowers shall fail to deliver any
Borrowing Base Certificate by the time required under Section 5.01(h), then the
Applicable Rate shall be determined by reference to Category 2 in the table
above from and including the day next following the date on which such Borrowing
Base Certificate shall have been due to but excluding the day after the date on
which such Borrowing Base Certificate shall have been delivered.

 

8



--------------------------------------------------------------------------------

“Applicable Share” has the meaning set forth in Section 10.10.

“Approved Fund” means any Person (other than a natural person or a Disqualified
Lender) that is engaged in making, purchasing, holding or investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Arrangers” means J.P. Morgan Securities LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, in their capacities as joint bookrunners and joint lead
arrangers for the credit facility established hereby.

“Asset Sale” has the meaning set forth in Section 6.05.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Availability” means, at any time, an amount equal to (a) the Credit Limit then
in effect minus (b) the Aggregate Credit Exposure at such time.

“Availability Period” means the period from and including the Original Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Average Daily Availability” means, with respect to any fiscal quarter (or
shorter period from the Fourth Restatement Effective Date until the end of a
fiscal quarter), (a)(i) the sum of Availability for each day during such fiscal
quarter (or period) divided by (ii) the number of days in such fiscal quarter
(or period), divided by (b)(i) the sum of the total Revolving Commitments in
effect for each day during such fiscal quarter (or period) divided by (ii) the
number of days in such fiscal quarter (or period).

“Average Utilization” means, with respect to any period, (a) the sum of
Utilization for each day during such period divided by (b) the number of days in
such period. “Utilization” means, on any day, an amount equal to (a) the
Aggregate Credit Exposure on such day, divided by (b) the total Revolving
Commitments in effect on such day.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), in connection with Banking
Services.

 

9



--------------------------------------------------------------------------------

“Banking Services Reserves” mean all Reserves that the Administrative Agent from
time to time establishes in its Permitted Discretion for Banking Services then
provided or Banking Services Obligations then outstanding.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“BofA” means Bank of America, N.A., a national banking association, in its
individual capacity, and its successors.

“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article XI.

“Borrowers” means the Company and the Borrowing Subsidiaries, collectively.

“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance or (d) an Overadvance.

“Borrowing Base” means, at any time (subject to modification as provided below),
an amount equal to the sum of (a) 90% of the Loan Parties’ Eligible Credit Card
Accounts Receivable at such time, plus (b) the Inventory Percentage multiplied
by the Net Orderly Liquidation Value percentage identified in the most recent
inventory appraisal ordered by the Administrative Agent multiplied by the Loan
Parties’ Eligible Inventory, valued at the lower of cost, determined on a
first-in-first-out basis, or market value, minus (c) Reserves. The
Administrative Agent may, in its Permitted Discretion and with not fewer than
four Business Days’ prior written notice to the Borrower Representative, reduce
the advance rates set forth above, adjust Reserves or reduce one or more of the
other elements used in computing the Borrowing Base. Subject to the immediately
preceding sentence and the other provisions hereof expressly permitting the
Administrative Agent to adjust the Borrowing Base, the Borrowing Base at any
time shall be determined by reference to the Borrowing Base Certificate
delivered to the Administrative Agent on or most recently prior to such day
pursuant to Section 4.02(a)(iii), 5.01(h) or 6.05(h) (or, prior to the first
such delivery following the Fourth Restatement Effective Date, the Borrowing
Base Certificate delivered to the Administrative Agent pursuant to
Section 4.01(a)(ix)); provided that if any Borrowing Base Certificate delivered
under Section 4.01(a)(ix), 4.02(a)(iii), 5.01(h) or 6.05(h) shall prove to have
been materially inaccurate (regardless of whether any Revolving Commitments are
in effect or any amounts are outstanding hereunder when such inaccuracy is
discovered), and such inaccuracy shall have resulted in the payment of any
interest or fees at rates lower than those that were in fact applicable for any
period (based on the actual Borrowing Base), the applicable Borrowers shall pay
to the Administrative

 

10



--------------------------------------------------------------------------------

Agent, for distribution to the Lenders (or former Lenders) as their interests
may appear, the accrued interest or fees that should have been paid but were not
paid as a result of such inaccuracy. Notwithstanding the foregoing provisions of
this definition, until the Administrative Agent shall have completed with
respect to any Loan Party, whether before or after the Fourth Restatement
Effective Date, an Inventory appraisal of the sort contemplated by Section 5.12,
and a field examination of the sort contemplated by Section 5.13, in each case
reasonably satisfactory to the Administrative Agent, no amounts attributable to
Inventory or Credit Card Accounts Receivable of such Loan Party shall be
included in the Borrowing Base; provided, that in the case of a Loan Party
acquired by the Company pursuant to the Acquisition, until the earlier of
(i) the completion of an Inventory appraisal and a field examination in respect
of such Loan Party, in each case reasonably satisfactory to the Administrative
Agent, and (ii) the 60th day after the Fourth Restatement Effective Date, the
Borrowing Base shall include amounts equal to 60% of “Eligible Inventory”, and
60% of the “Eligible Credit Card Accounts”, if any, of such Loan Party as
defined in and determined pursuant to the Existing Acquired Company Credit
Agreement and set forth in the most recent borrowing base certificate delivered
prior to the Fourth Restatement Effective Date pursuant to such Agreement (but
only if a copy of such borrowing base certificate, certified as accurate by a
Financial Officer of the Acquired Company, shall have been furnished to the
Administrative Agent and only to the extent such “Eligible Inventory” and
“Eligible Credit Card Accounts” shown on such borrowing base certificate are
subject under the Restated Security Agreement to a first priority perfected Lien
in favor of the Administrative Agent for the benefit of the Lender Parties).

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B (with such changes thereto as may be
required by the Administrative Agent from time to time to reflect the components
of and reserves against the Borrowing Base as provided for hereunder) or another
form that is acceptable to the Administrative Agent in its Permitted Discretion.

“Borrowing Base Reporting Date” means the last day of each fiscal quarter of the
Company; provided that (a) if on the last day of any fiscal month of the Company
(i) any Revolving Loans shall be outstanding or (ii) the LC Exposure shall be
$60,000,000 or more, then the last day of such fiscal month will also be a
Borrowing Base Reporting Date and (b) during any Enhanced Borrowing Base
Reporting Period, the last day of each week will also be a Borrowing Base
Reporting Date.

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03, which shall be, in the case
of any such written request, in the form of Exhibit C or any other form approved
by the Administrative Agent.

“Borrowing Subsidiary” means, until such time as it ceases to be a Borrowing
Subsidiary pursuant to Section 2.22, each of (a) The Dress Barn Inc., a
Connecticut corporation, (b) Tween Brands, Inc., a Delaware corporation,
(c) Maurices Incorporated, a Delaware corporation, (d) the Acquired Company,
(e) Charming Shoppes

 

11



--------------------------------------------------------------------------------

of Delaware, Inc., a Pennsylvania corporation, (f) CSI Industries, Inc., a
Delaware corporation, (g) Catherines, Inc., a Delaware corporation,
(h) Catherines Stores Corporation, a Tennessee corporation, (i) Lane Bryant,
Inc., a Delaware corporation, (j) Lane Bryant Purchasing Corp., an Ohio
corporation, and (k) any other wholly owned Restricted Subsidiary designated as
a Borrowing Subsidiary pursuant to Section 2.22.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Canadian Subsidiary” means any Subsidiary that has been formed or is organized
under the laws of Canada or any province or territory thereof.

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Company and the
Restricted Subsidiaries that are (or would be) set forth in a consolidated
statement of cash flows of the Company for such period prepared in accordance
with GAAP and (b) such portion of principal payments on Capital Lease
Obligations or Synthetic Lease Obligations made by the Company and its
consolidated Restricted Subsidiaries during such period as is attributable to
additions to property, plant and equipment that have not otherwise been
reflected on the consolidated statement of cash flows as additions to property,
plant and equipment for such period; provided that the term “Capital
Expenditures” shall not include (i) expenditures made in connection with the
replacement, substitution, restoration or repair of assets to the extent
financed with (A) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, restored, or repaired or (B) awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced, (ii) the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for the equipment being traded in at such time, (iii) the purchase of
plant, property or equipment or software to the extent financed with the net
proceeds of any sale, transfer, lease, or other disposition (including pursuant
to a Sale/Leaseback Transaction or by way of merger or consolidation) of any
asset of the Company or any Restricted Subsidiary, including any sale or
issuance to a Person other than the Company or any Restricted Subsidiary of
Equity Interests in any Subsidiary, but excluding sales of Inventory in the
ordinary course of business, (iv) expenditures that constitute rental expenses
under operating leases of real or personal property, (v) expenditures that are
accounted for as capital expenditures by the Company or any Restricted
Subsidiary and that actually are paid for by a Person other than the Company or
any Restricted Subsidiary and for which neither the Company nor any Restricted
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such Person or any other Person
(whether before, during or after such period), (vi) the book value of any asset
owned by the Company or any Restricted Subsidiary prior to or during such period
to the extent that such book value is included as a capital expenditure during
such period as a result of such Person reusing or

 

12



--------------------------------------------------------------------------------

beginning to reuse such asset during such period without a corresponding
expenditure actually having been made in such period; provided that (A) any
expenditure necessary in order to permit such asset to be reused shall be
included as a Capital Expenditure during the period in which such expenditure
actually is made and (B) such book value shall have been included in Capital
Expenditures when such asset was originally acquired, or (vii) expenditures that
constitute Permitted Acquisitions (including for this purpose, the Acquisition).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“CFC Holdco” means a Domestic Subsidiary with no material assets other than
equity interests of one or more Foreign Subsidiaries that are CFCs.

“Change in Control” means (a) any transaction (including a merger or
consolidation) the result of which is that any “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Exchange Act), other than the
Permitted Investor, becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act) of more than 35% of the total voting power of all
classes of the voting stock of the Company or the surviving Person and/or
warrants or options to acquire such voting stock, calculated on a fully diluted
basis, and the percentage of the aggregate voting power represented by such
voting stock owned by such “person” or “group” then or at any time thereafter
exceeds the percentage of the aggregate voting power represented by the voting
stock of the Company or the surviving Person owned by the Permitted Investor or
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Change in Law” means the occurrence, after the Fourth Restatement Effective
Date, of any of the following: (a) the adoption or taking effect of any rule,
regulation, treaty or other law, (b) any change in any rule, regulation, treaty
or other law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or

 

13



--------------------------------------------------------------------------------

directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Charges” has the meaning set forth in Section 9.16.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the
Collateral Documents as security for the Secured Obligations.

“Collateral Access Agreement” has the meaning set forth in the Restated Security
Agreement.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received (i) from the Company and each
Designated Subsidiary either (A) (1) a counterpart of the Fourth Restatement
Agreement, duly executed and delivered on behalf of such Person as a Loan
Guarantor hereunder, and (2) a counterpart of the Restated Security Agreement,
duly executed and delivered on behalf of such Person, or (B) in the case of the
Acquired Company, a Designated Subsidiary that is a subsidiary of the Acquired
Company or a Designated Subsidiary that is acquired or becomes a Designated
Subsidiary after the Fourth Restatement Effective Date, (1) a Joinder Agreement,
duly executed and delivered on behalf of such Person, and (2) instruments in the
form specified in the Restated Security Agreement, duly executed and delivered
on behalf of such Person, together with such documents and opinions with respect
to such Designated Subsidiary as may reasonably be requested by the
Administrative Agent, and (ii) from an authorized representative of the lenders
and other secured parties under the Term Credit Agreement, a copy of the
Intercreditor Agreement, dated as of the Fourth Restatement Effective Date and
executed by such representative on behalf of such lenders and other secured
parties;

(b) the Administrative Agent shall have received all such Deposit Account
Control Agreements and other Collateral Documents required to be

 

14



--------------------------------------------------------------------------------

provided to it under the Restated Security Agreement, duly executed by the
parties thereto, and evidence that all Credit Card Notifications required to be
provided pursuant to Section 5.16 have been provided;

(c) all Equity Interests owned by or on behalf of any Loan Party shall have been
pledged pursuant to, and to the extent required by, the Restated Security
Agreement and, in the case of Equity Interests entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) in any first-tier CFC or CFC
Holdco, the Loan Parties shall not be required to pledge more than 65% of such
Equity Interests entitled to vote of any such first-tier CFC or CFC Holdco or
enter into any pledge agreement governed by the laws of any jurisdiction outside
the United States of America (for the avoidance of doubt, in the case of Equity
Interests in any Subsidiary of a CFC or CFC Holdco, the Loan Parties shall not
be required to pledge any of such Equity Interests of such Subsidiary of a CFC
or CFC Holdco), and the Administrative Agent shall, to the extent required by
the Restated Security Agreement, have received certificates or other instruments
representing all such certificated Equity Interests, together with undated stock
powers or other instruments of transfer with respect thereto endorsed in blank;
provided that on the Fourth Restatement Effective Date, the foregoing
obligations shall be limited to the Equity Interests of Designated Subsidiaries;

(d) (i) all Indebtedness of the Company and any Subsidiary and (ii) all
Indebtedness of any other Person, in each case, that is owing to any Loan Party
in a principal amount of $5,000,000 or more (other than (A) intercompany
liabilities incurred in the ordinary course of business in connection with the
cash management operations of the Company and its Restricted Subsidiaries or
(B) Indebtedness to the extent constituting Excluded Property (as defined in the
Restated Security Agreement)) shall be evidenced by a promissory note and shall
have been pledged pursuant to the Restated Security Agreement, and the
Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;

(e) all documents and instruments, including UCC financing statements, required
by law or reasonably requested by the Administrative Agent to be filed,
registered or recorded to perfect the Liens intended to be created by the
Collateral Documents with the priority required by the Collateral Documents
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording;

(f) the Administrative Agent shall have received (within 90 days after the
Fourth Restatement Effective Date or such longer period as the Administrative
Agent may agree with respect to Mortgaged Properties of the Loan Parties on the
Fourth Restatement Effective Date after giving effect to the Acquisition)
(i) counterparts of a Mortgage with respect to each Mortgaged Property duly
executed and delivered by the record owner of such Mortgaged Property (or, in
the case of any Mortgage existing on the Fourth Restatement Effective Date,
counterparts of an amendment to (or amendment and restatement of) such

 

15



--------------------------------------------------------------------------------

Mortgage, in form and substance reasonably satisfactory to the Administrative
Agent, duly executed and delivered by the record owner of the applicable
Mortgaged Property), (ii) a policy or policies of title insurance, naming the
Administrative Agent as the insured for the benefit of the Lender Parties,
issued by a nationally recognized title insurance company reasonably acceptable
to the Administrative Agent insuring the Lien of each such Mortgage as a valid
and enforceable Lien on the Mortgaged Property described therein, free of any
other Liens except as permitted under Section 6.02, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request (or, in the case of any such policy of title insurance in
effect on the Fourth Restatement Effective Date in respect of a Mortgage
existing on such date, “date-down” and mortgage modification endorsement(s) to
such existing policy, which shall amend the description therein of the insured
Mortgage to include the amendment (or amendment and restatement) of such
Mortgage referred to in clause (i) above, and otherwise be in form and substance
reasonably satisfactory to the Administrative Agent), (iii) prior to the
execution and delivery of each Mortgage (or amendment thereof referred to in
clause (i) above), a completed “Life of Loan” Federal Emergency Management
Agency standard flood hazard determination obtained by the Administrative Agent
with respect to the Mortgaged Property encumbered by such Mortgage (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Loan Parties) and, if any Mortgaged Property is
located in an area determined by the Federal Emergency Management Agency to have
special flood hazards, evidence of such flood insurance as may be required under
applicable law, including Regulation H of the Board of Governors, and (iv) such
surveys, abstracts, appraisals, legal opinions and other documents as the
Administrative Agent may reasonably request with respect to any such Mortgage
(or amendment or amendment and restatement thereof referred to in clause
(i) above) or Mortgaged Property; and

(g) each Loan Party shall have obtained all material consents and approvals
required in connection with the execution and delivery of all Collateral
Documents to which it is a party and the performance of its obligations
thereunder.

Notwithstanding the foregoing, any Designated Subsidiary formed or acquired
after the Fourth Restatement Effective Date shall not be required to comply with
the foregoing requirements prior to the time specified in Section 5.03. The
foregoing definition shall not require the creation or perfection of pledges of
or security interests in, or the obtaining of title insurance or, subject to the
requirements of applicable law, flood insurance, legal opinions, appraisals,
surveys or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Restricted Subsidiary, if and for
so long as the Administrative Agent, in consultation with the Company,
reasonably determines that the cost of creating or perfecting such pledges or
security interests in such assets, or obtaining such title insurance or flood
insurance, legal opinions, appraisals, surveys or other deliverables in respect
of such assets, or providing such Guarantees, shall be excessive in view of the
benefits to be obtained by the Lenders

 

16



--------------------------------------------------------------------------------

therefrom. The Administrative Agent may, in its sole discretion, grant
extensions of time for the creation and perfection of security interests in
(including delivery of promissory notes as required by clause (d) above) or the
obtaining of title insurance or, subject to the requirements of applicable law,
flood insurance, legal opinions, appraisals, surveys or other deliverables with
respect to particular assets or the provision of any Guarantee by any Designated
Subsidiary (including extensions beyond the Fourth Restatement Effective Date or
in connection with assets acquired, or Designated Subsidiaries formed or
acquired, after the Fourth Restatement Effective Date) where it determines that
such action cannot be accomplished without undue effort or expense by the time
or times at which it would otherwise be required to be accomplished by this
Agreement or the Collateral Documents, it being acknowledged and agreed that the
Administrative Agent shall take the cooperation of and constraints upon third
party providers into consideration when making such determination.

“Collateral Documents” means the Restated Security Agreement, each Collateral
Access Agreement, each Credit Card Notification, each Deposit Account Control
Agreement, each Mortgage, each IP Security Agreement and each other document
granting a Lien upon any assets of any Loan Party as security for payment of the
Secured Obligations.

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Commercial Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements relating to Commercial Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time. The Commercial LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total Commercial LC Exposure at such time.

“Commercial Letter of Credit” means a Letter of Credit that is (a) designated as
a Commercial Letter of Credit by the Borrower Representative at the time of, or
prior to, the issuance thereof, (b) issued to provide for the payment of the
purchase price for goods or services purchased by the Company or any Restricted
Subsidiary and (c) intended to be drawn when such purchase price is due and
payable and not merely upon the occurrence of a default or other contingency.

“Communications” means, collectively, any written notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 9.01, including
through the Platform.

“Company” means Ascena Retail Group, Inc., a Delaware corporation.

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.

“Concentration Account” has the meaning set forth in the Restated Security
Agreement.

 

17



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) total interest expense (including that portion attributable
to Capital Lease Obligations in accordance with GAAP and capitalized interest)
of the Company and its Restricted Subsidiaries on a consolidated basis with
respect to all outstanding Indebtedness of the Company and its Restricted
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and net costs under Swap Agreements, but
excluding, however, any amount not payable in cash (including amortization of
deferred financing costs, debt issuance costs or other financing fees) and any
amounts referred to in Section 2.12 payable on or before the Fourth Restatement
Effective Date, (ii) to the extent not reflected in cash interest expense
pursuant to clause (a)(i) above, bank fees and costs of surety bonds in
connection with financing activities and administrative agency fees and rating
agency fees for ratings required pursuant to any Indebtedness, (iii) any
interest paid in cash and accrued during such period in respect of Indebtedness
of the Company or any Restricted Subsidiary that is required to be capitalized
rather than included in consolidated interest expense for such period in
accordance with GAAP, plus (iv) any cash payments made during such period in
respect of non-cash amounts attributable to accretion or amortization of debt
discounts or accrued interest (including interest payable in kind) amortized or
accrued in a previous period, minus (b) cash interest income of the Company and
the Restricted Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted (and not added
back) in determining such Consolidated Net Income, the sum for the Company and
the Restricted Subsidiaries of (i) consolidated interest expense (and, to the
extent not reflected therein, bank and letter of credit fees and costs of surety
bonds in connection with financing activities and administrative agency fees and
rating agency fees for ratings required pursuant to any Indebtedness) for such
period (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations), (ii) consolidated income tax
expense for such period, including state, franchise, excise and similar taxes
and foreign withholding taxes paid or accrued, including any penalties and
interest relating thereto, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) any extraordinary, unusual or non-recurring
charges for such period, (v) any non-cash compensation charges, including
charges arising from restricted stock and stock-option grants, for such period,
(vi) any other non-cash charges (other than the write-down or write-off of
current assets, any additions to bad debt reserve or bad debt expense or any
accruals for estimated sales discounts, returns or allowances) for such period,
(vii) any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Agreement, (viii) any costs, fees,
losses and expenses paid in connection with, and other unusual or non-recurring
charges (or losses) relating to, the Transactions for such period,
(ix) restructuring costs, charges or reserves, business optimization costs,
charges or reserves (including any operating expenses directly attributable to
the implementation of cost savings initiatives), recruiting fees,

 

18



--------------------------------------------------------------------------------

retention fees, signing bonuses, fees of restructuring or business optimization
consultants, integration and non-recurring severance, relocation, consolidation,
transition, integration or other similar charges and expenses, contract
termination costs, excess pension charges, system establishment charges, closure
or transition costs, expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to curtailments or modifications to pension and
post-retirement employee benefit plans and litigation settlements or losses
outside the ordinary course of business; provided that the aggregate amount
added back pursuant to this clause (ix) for any four fiscal quarter period of
the Company, when aggregated with the amount of any increase for such period in
Consolidated EBITDA pursuant to clause (b) of the definition of the term “Pro
Forma Basis”, (other than such pro forma adjustments, and add-backs pursuant to
this clause (ix), related to the Transactions reflected in the model provided by
the Company to the Arrangers on July 10, 2015) shall not exceed 20% of
Consolidated EBITDA for such period (prior to giving effect to any increase
pursuant to such clause (b) or this clause (ix)), (x) costs, fees, losses,
expenses, premiums or penalties incurred during such period in connection with
Permitted Acquisitions (whether or not consummated), other Investments
consisting of acquisitions or assets or equity constituting a business unit,
line of business, division or entity (whether or not consummated) and permitted
Asset Sales (whether or not consummated), other than Asset Sales effected in the
ordinary course of business, (xi) any fees, expenses or charges incurred during
such period in connection with any permitted issuance of debt, equity securities
or any refinancing transactions (whether or not consummated and including
amendments and modifications thereto), (xii) the excess of rent expense in
respect of operating leases in accordance with GAAP for such period over cash
rent expense in respect of operating leases for such period (to the extent
exceeding cash rent) and (xiii) to the extent not included in the calculation of
Consolidated Net Income, any expenses, charges or losses for such period that
are covered by insurance or indemnification or refunding or are otherwise
subject to reimbursement from a third party if the Company has made a reasonable
determination that such amounts will be reimbursed within 365 days of such
determination; provided that if such amounts are not actually reimbursed during
such projected 365 day period, they shall be subtracted in determining
Consolidated EBITDA for each subsequent fiscal period which includes the fiscal
quarter in which such 365 day period ends, plus (b) to the extent not included
in the calculation of Consolidated Net Income, proceeds of business interruption
insurance, and minus (c) without duplication, the sum for the Company and the
Restricted Subsidiaries of (i) to the extent not deducted in determining such
Consolidated Net Income, all cash payments made during such period on account of
non-cash charges that were or would have been added to Consolidated Net Income
pursuant to clauses (a)(iv), (a)(v) or (a)(vi) above in such period or in a
previous period, (ii) to the extent included in determining such Consolidated
Net Income, (A) any extraordinary, unusual or non-recurring gains and all
non-cash items of income (other than normal accruals in the ordinary course of
business) for such period and (B) any gains for such period attributable to
early extinguishment of Indebtedness or obligations under any Swap Agreement,
all determined on a consolidated basis in accordance with GAAP and (iii) the
amount, if any, by which cash rent expense for such period exceeded rent expense
in respect of operating leases in accordance with GAAP for such period;

 

19



--------------------------------------------------------------------------------

provided that Consolidated EBITDA shall be calculated so as to exclude the
effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition of assets by the Company
or any Restricted Subsidiary, other than dispositions of inventory and other
dispositions in the ordinary course of business. For purposes of calculating
Consolidated EBITDA (except for purposes of determining compliance with
Section 6.12) for any period, if during such period the Company or any
Restricted Subsidiary shall have consummated a material Pro Forma Event since
the first day of such period, Consolidated EBITDA for such period shall be
calculated on a Pro Forma Basis after giving effect thereto.

“Consolidated EBITDAR” means, for any period, Consolidated EBITDA for such
period plus, without duplication and to the extent deducted (and not added back)
in determining such Consolidated EBITDA, Consolidated Rental Expense for such
period, all as determined on a consolidated basis in accordance with GAAP.

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (a) Consolidated Cash Interest Expense for such period,
(b) Consolidated Rental Expense for such period, (c) mandatory principal
prepayments (other than arising from an asset sale or from the refinancing of
such Indebtedness with long-term Indebtedness (excluding Loans)) and scheduled
principal payments on Indebtedness made during such period, (d) expense for
income taxes paid in cash during such period, (e) Restricted Payments paid in
cash during such period pursuant to Section 6.08(a)(iii), 6.08(a)(vi),
6.08(a)(vii) and 6.08(a)(viii), (f) the aggregate amount of principal payments
on Capital Lease Obligations during such period and (g) mandatory cash
contributions to any Plan or Multiemployer Plan during such period, all
calculated for the Company and the Restricted Subsidiaries on a consolidated
basis.

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Company) that is not a
Restricted Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Company or,
subject to clauses (b) and (c) below, any of the Restricted Subsidiaries during
such period, (b) the income of, and any amounts referred to in clause (a) above
paid to, any Restricted Subsidiary (other than a Loan Party) to the extent that,
on the date of determination, the declaration or payment of cash dividends or
similar cash distributions by such Restricted Subsidiary is restricted by
operation of the terms of its organizational documents or any agreement,
instrument, judgment, decree, statute, rule or regulation applicable to such
Restricted Subsidiary, (c) the income or loss of, and any amounts referred to in
clause (a) above paid to, any Restricted Subsidiary that is not wholly owned by
the Company to the extent such income or loss or such amounts are attributable
to the noncontrolling interest in such Restricted Subsidiary and (d) the effects
of purchase accounting adjustments or the cumulative effect of a change in
accounting principles.

“Consolidated Rental Expense” means, for any period, the aggregate minimum
rental expense of the Company and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, in respect of all
rental obligations under operating leases for real property.

 

20



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covenant Period” means any period (a) commencing at any time when Availability
shall have been less than the greater of (i) 10.0% of the Credit Limit and
(ii) $45,000,000 for three consecutive Business Days and (b) ending when
Availability shall have been at least equal to the greater of (i) 10.0% of the
Credit Limit and (ii) $45,000,000 for 30 consecutive days.

“Credit Card Accounts Receivable” means any receivables due to any Loan Party
from a credit card issuer or a credit card processor in connection with
purchases of Inventory of such Loan Party on (a) credit cards issued by Visa,
MasterCard, American Express, Discover and any other credit card issuers that
are reasonably acceptable to the Administrative Agent, (b) private label credit
cards of any Loan Party issued through the Company’s credit card program with
any credit card issuer or manager of a credit card program approved in writing
by the Administrative Agent (such approval not to be unreasonably withheld,
conditioned or delayed) or (c) debit cards and mall cards issued by issuers or
providers that are reasonably acceptable to the Administrative Agent, in each
case which have been earned by performance by such Loan Party but not yet paid
to such Loan Party by such credit card issuer or credit card processor.

“Credit Card Agreement” means any agreement between a Loan Party, on the one
hand, and a credit card issuer or a credit card processor (including any credit
card processor that processes purchases of Inventory from a Loan Party through
debit cards or mall cards), on the other hand.

“Credit Card Notifications” means each Credit Card Notification, in form and
substance reasonably satisfactory to the Administrative Agent, executed by one
or more Loan Parties and delivered by such Loan Parties to credit card issuers
or credit card processors that are party to any Credit Card Agreement.

“Credit Exposure” means, as to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and the sum of
such Lender’s LC Exposure, Swingline Exposure, Protective Advance Exposure and
Overadvance Exposure at such time.

“Credit Limit” means, at any time, the lesser of (a) total Revolving Commitments
then in effect and (b) the Borrowing Base then in effect.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

21



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit, Swingline Loans, Protective Advances or Overadvances within
three Business Days of the date required to be funded by it hereunder,
(b) notified any Borrower, the Administrative Agent, any Issuing Bank, the
Swingline Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, Swingline Loans,
Protective Advances or Overadvances, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

“Deposit Accounts” has the meaning set forth in the Restated Security Agreement.

“Deposit Account Control Agreement” has the meaning set forth in the Restated
Security Agreement.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Company or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Noncash
Consideration pursuant to a certificate of a Financial Officer of the Company
delivered to the Administrative Agent setting forth the basis of such valuation,
less the amount of cash and Permitted Investments received in connection with a
subsequent sale of such Designated Noncash Consideration.

“Designated Persons” means any Person or entity listed on a Sanctions list.

“Designated Subsidiary” means each Subsidiary other than an Excluded Subsidiary.

 

22



--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Section 3.06 of the Disclosure Letter.

“Disclosure Letter” means the letter from the Company to the Lenders delivered
on the Signing Date.

“Disqualified Lender” means any banks, financial institutions and other
institutional lenders and any competitors (or Known Affiliates of competitors)
of the Company and its Subsidiaries, in each case, that have been specified to
the Arrangers by the Company in writing prior to the Signing Date; provided that
upon reasonable notice to the Administrative Agent after the Signing Date, the
Company shall be permitted to supplement in writing such list of Persons that
are Disqualified Lenders to the extent such supplemented Person is or becomes a
competitor or a Known Affiliate of a competitor of the Company and its
Subsidiaries, which supplement shall be in the form of a list provided to the
Administrative Agent and become effective upon delivery by the Company to the
Administrative Agent, but which supplement shall not apply retroactively to
disqualify any parties that have previously acquired an assignment or
participation in the Revolving Commitments or Loans.

“Disqualified Stock” means any Equity Interests which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
date that is 91 days after the latest Maturity Date (determined as of the date
of issuance thereof or, in the case of any such Equity Interests outstanding on
the date hereof, the date hereof), or (b) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) cash, (ii) debt or
(iii) any Equity Interests referred to in (a) above, in each case at any time
prior to the date that is 91 days after the latest Maturity Date (determined as
of the date of issuance thereof or, in the case of any such Equity Interests
outstanding on the date hereof, the date hereof). Notwithstanding the foregoing,
any Equity Interests that would constitute Disqualified Stock solely because
holders of the Equity Interests have the right to require the issuer of such
Equity Interests to repurchase such Equity Interests upon the occurrence of a
change in control or an asset sale will not constitute Disqualified Stock if the
terms of such Equity Interests provide that the issuer may not repurchase or
redeem any such Equity Interests pursuant to such provisions unless such
repurchase or redemption is permitted under the terms of this Agreement.

“Document” means a document as such term is defined in the UCC, including all
bills of lading, warehouse receipts or other documents of title, now owned or
hereafter acquired by any Loan Party.

“Documentation Agents” means Fifth Third Bank, Goldman Sachs Bank USA, Capital
One Bank, N.A. and US Bank, National Association.

 

23



--------------------------------------------------------------------------------

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Company that is organized
under the laws of the United States, any state of the United States or the
District of Columbia, except for a Subsidiary directly or indirectly owned by a
CFC.

“Dominion Period” means any period during which (a) any Event of Default has
occurred and is continuing or (b) Availability shall have been less than the
greater of (i) 10.0% of the Credit Limit and (ii) $60,000,000 for five
consecutive Business Days; provided that if a Dominion Period shall have
commenced and (A) no Event of Default described in clause (a) of this definition
shall be continuing and (B) Availability shall have been at least equal to the
greater of (1) 10.0% of the Credit Limit and (2) $60,000,000 for a period of 30
consecutive days, the Borrower Representative may, but not more than twice
during each period of 12 consecutive months, request that the Administrative
Agent discontinue the applicable Dominion Period, and the Administrative Agent
will promptly comply with such request and will provide notification of such
discontinuance to the Loan Parties’ credit card issuers, credit card processors
and such other parties as necessary or appropriate.

“Effective Date Refinancing” means the repayment in full of all existing
Indebtedness (including the Existing Acquired Company Credit Agreement but
excluding Retained Indebtedness) of the Company and its Subsidiaries, including
the Acquired Business, the termination of all related commitments and the
release of all guarantees and security interests with respect thereto.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, (i) a natural
person or (ii) the Company or any Subsidiary or any other Affiliate of the
Company; provided that in no event shall a Disqualified Lender be an Eligible
Assignee.

“Eligible Credit Card Accounts Receivable” means, at any time, the Credit Card
Accounts Receivable of a Loan Party that the Administrative Agent determines in
its Permitted Discretion are eligible as the basis for (i) the extension of
Revolving Loans and Swingline Loans and (ii) the issuance of Letters of Credit.
Without limiting the Administrative Agent’s discretion provided herein, Eligible
Credit Card Accounts Receivable shall not include any Credit Card Account
Receivable:

(a) which is not earned or does not represent the bona fide amount due to a Loan
Party from a credit card processor or a credit card issuer that originated in
the ordinary course of business of the applicable Loan Party;

(b) which is not owned by a Loan Party or to which a Loan Party does not have
good or marketable title;

 

24



--------------------------------------------------------------------------------

(c) in which the payee of such Credit Card Account Receivable is a Person other
than a Loan Party;

(d) which does not constitute an “Account” (as defined in the UCC);

(e) which has been outstanding for more than five Business Days (or, in the case
of American Express, 15 Business Days) from the date of sale;

(f) with respect to which the applicable credit card issuer, credit card
processor or debit card or mall card issuer or provider has (i) applied for,
suffered, or consented to the appointment of any receiver, interim receiver,
custodian, trustee, monitor, administrator, sequestrator or liquidator of its
assets, (ii) had possession of all or a material part of its property taken by
any receiver, interim receiver, custodian, trustee, monitor, administrator,
sequestrator or liquidator, (iii) filed, or had filed against it (but only so
long as any such involuntary filing has not been stayed or vacated), any request
or petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as bankrupt, winding-up, or voluntary or involuntary case under any
state, provincial, territorial or federal bankruptcy laws, (iv) admitted in
writing its inability, or is generally unable to, pay its debts as they become
due, (v) become insolvent or (vi) ceased operation of its business;

(g) which is not a valid, legally enforceable obligation of the applicable
credit card issuer or credit card processor with respect thereto;

(h) which is not subject to a properly perfected first priority security
interest in favor of the Administrative Agent (for the benefit of the Lender
Parties);

(i) which is subject to any Lien, other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties), (ii) any Permitted
Encumbrances contemplated by the applicable processor agreements and for which
appropriate Reserves (as determined by the Administrative Agent in its Permitted
Discretion) have been established and (iii) a Lien permitted by Section 6.02(i)
to the extent such Liens are subject to, and subordinate and junior to the Liens
securing the Secured Obligations under, the Intercreditor Agreement;

(j) with respect to which (i) any covenant has been breached or (ii) any
representation or warranty is not true in all material respects, in each case to
the extent contained in this Agreement, the Restated Security Agreement or in
the credit card agreements relating to such Credit Card Account Receivable;
provided that each such representation and warranty shall be true and correct in
all respects to the extent already qualified by a materiality standard;

(k) which is subject to risk of set-off, recoupment, non-collection or not being
processed due to unpaid and/or accrued credit card processor fee balances, to
the extent of the lesser of the balance of the applicable Credit Card Accounts
Receivable or the unpaid credit card processor fees;

 

25



--------------------------------------------------------------------------------

(l) which the Administrative Agent in its Permitted Discretion determines may
not be paid by reason of the applicable credit card processor’s, credit card
issuer’s or debit card or mall card issuer’s or provider’s inability to pay;

(m) which represents a deposit or partial payment in connection with the
purchase of Inventory of such Loan Party;

(n) which is not subject to a Credit Card Notification; or

(o) which does not meet such other usual and customary eligibility criteria for
Credit Card Accounts Receivable in the Loan Parties’ industry generally as the
Administrative Agent in its Permitted Discretion may determine from time to
time;

provided, however, that the Administrative Agent shall not add any additional
eligibility criteria (or amend any then-existing eligibility criteria to make
the same more restrictive) without giving at least four Business Days’ prior
notice to the Borrower Representative.

In the event that (a) a Financial Officer of any Loan Party has actual knowledge
that any credit card issuer, credit card processor or debit card or mall card
issuer or provider with respect to Eligible Credit Card Accounts Receivable
ceases to comply with the requirements of clause (f) above or (b) a Credit Card
Account Receivable in an amount in excess of $1,000,000 which was previously an
Eligible Credit Card Account Receivable ceases to be an Eligible Credit Card
Account Receivable hereunder (other than by reason of clause (l) or (o) above),
the applicable Loan Party or the Borrower Representative shall notify the
Administrative Agent thereof promptly, and in any event not later than the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate; provided that, other than as required for the purpose of preparing
Borrowing Base Certificates, such Financial Officers shall have no affirmative
duty to monitor, audit or otherwise investigate the status of any such issuers,
processors or providers or Credit Card Accounts Receivable other than as
explicitly set forth in the Loan Documents.

In determining the amount of an Eligible Credit Card Account Receivable, the
face amount of a Credit Card Account Receivable may, in the Administrative
Agent’s Permitted Discretion, be reduced by, without duplication, to the extent
not reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that any Loan Party may be obligated to rebate to an Account Debtor pursuant to
the terms of any agreement or understanding (written or oral)) applicable to
such Credit Card Account Receivable, (ii) the aggregate amount of all cash
received in respect of such Credit Card Account Receivable but not yet applied
by any Loan Party to reduce the amount of such Credit Card Account Receivable
and (iii) the amount of all customary fees and expenses in connection with any
credit card arrangement. Standards of eligibility may be made more restrictive
from time to time solely by the Administrative Agent in the exercise of its
Permitted Discretion, with any such changes to be effective four Business Days
after delivery of notice thereof to the Borrower Representative and the Lenders.

 

26



--------------------------------------------------------------------------------

“Eligible Inventory” means, at any time, the Inventory of a Loan Party which the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for (i) the extension of Revolving Loans and Swingline Loans and (ii) the
issuance of Letters of Credit. Without limiting the Administrative Agent’s
discretion provided herein, Eligible Inventory shall not include any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties);

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties), (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties) or (iii) a Lien
permitted by Section 6.02(i) to the extent such Lien is subject to, and
subordinate and junior to the Liens securing the Secured Obligations under, the
Intercreditor Agreement;

(c) which is unmerchantable, defective, damaged or unfit for sale (as such terms
are customarily used in the Loan Parties’ industry), or is not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or is unacceptable due to age, type, category and/or quantity, in each
case, consistent with the usage of such terms in the most recent inventory
appraisal received by the Administrative Agent as contemplated hereby;

(d) with respect to which any covenant, representation, or warranty contained in
this Agreement or the Restated Security Agreement has been breached or is not
true or which does not conform in all material respects to all standards imposed
by any applicable Governmental Authority having regulatory authority over such
goods;

(e) in which any Person other than such Loan Party shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;

(f) which is not finished goods or which constitutes packaging and shipping
material, samples, prototypes, displays or display items, bill-and-hold goods,
goods that are returned or marked for return, repossessed goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business (for the avoidance of doubt, sales in the ordinary course of
business includes clearance sales);

(g) which is not located in the United States or Puerto Rico or is in transit
with a common carrier from vendors and suppliers; provided that an amount of
Inventory in transit not greater than 30% of the total Revolving Commitments

 

27



--------------------------------------------------------------------------------

then in effect shall not be excluded from being Eligible Inventory pursuant to
this clause (g) so long as, except as otherwise agreed by the Administrative
Agent in its Permitted Discretion, such Inventory (i) is either (A) in transit
from outside the United States or in transit within the United States, and in
each case subject to a negotiable Document showing a Loan Party or, if requested
by the Administrative Agent, the Administrative Agent as consignee, which
Document is in the possession of a Loan Party or such other Person as the
Administrative Agent shall approve or, if requested by the Administrative Agent,
the Administrative Agent, or (B) in transit within the United States or, if
approved by the Administrative Agent in writing, in transit from outside the
United States, and in each case subject to a non-negotiable Document, (ii) in
the case of Inventory in transit from outside the United States and, if
requested by the Administrative Agent, in the case of Inventory in transit
within the United States, is subject to a duly executed Collateral Access
Agreement or other bailee agreement reasonably satisfactory to the
Administrative Agent from the customs broker, freight-forwarder or other handler
in possession of such Inventory, (iii) has been identified to the applicable
sales contract and title to such Inventory has passed to such Loan Party,
(iv) is not sold by a vendor that has a right to reclaim, divert shipment of,
repossess, stop delivery, claim any reservation of title or otherwise assert
Lien rights against the Inventory, or with respect to which any Loan Party is in
default of any obligations, (v) is subject to purchase orders and other sale
documentation satisfactory to the Administrative Agent, (vi) has not been in
transit for more than 45 days from the date such Inventory first became Eligible
Inventory, (vii) is covered by insurance policies (including, without
limitation, marine cargo insurance) reasonably acceptable to the Administrative
Agent, (viii) is being handled by a customs broker, freight-forwarder or other
handler that has delivered a customs broker agreement or other lien waiver
acceptable to the Administrative Agent, (ix) the common carrier with respect to
which is not an Affiliate of the applicable vendor or supplier and (x) the
customs broker with respect to which is not an Affiliate of any Loan Party;
provided that, upon the request of the Administrative Agent, the Company shall
promptly deliver to the Administrative Agent copies of all of the documents
referred to in this paragraph (g);

(h) which is located in any location leased by the applicable Loan Party (other
than any retail store of such Loan Party located in a jurisdiction that does not
provide for a common law or statutory landlord’s lien on the personal property
of tenants that would be prior or superior to that of the Administrative Agent)
unless (i) the lessor has delivered to the Administrative Agent a Collateral
Access Agreement or (ii) a Rent Reserve has been established by the
Administrative Agent in its Permitted Discretion;

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document
(other than bills of lading to the extent permitted pursuant to clause (g)
above), unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Reserve has been

 

28



--------------------------------------------------------------------------------

established by the Administrative Agent in its Permitted Discretion; provided
that up to $10,000,000 at any one time of such Inventory described in this
clause (i) and not meeting the requirements of the preceding subclauses (i) and
(ii) may be included as Eligible Inventory to the extent such Inventory is being
held for not more than 60 days in a warehouse pending delivery to a store upon
the initial opening thereof (including the initial opening after the renovation
or remodeling of a store);

(j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;

(k) which is the subject of a consignment by a Loan Party as consignor;

(l) which contains or bears any intellectual property rights licensed to a Loan
Party unless the Administrative Agent is satisfied that it may sell or otherwise
dispose of such Inventory without (i) infringing the rights of such licensor,
(ii) violating any contract with such licensor or (iii) incurring any liability
with respect to payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement;

(m) which is not reflected in a current perpetual inventory report of the
applicable Loan Party (unless such Inventory is reflected in a report to the
Administrative Agent as “in transit” Inventory);

(n) for which reclamation rights have been asserted by the seller;

(o) which has been acquired from a Sanctioned Person; or

(p) which does not meet such other eligibility criteria for Inventory as the
Administrative Agent in its Permitted Discretion may determine from time to
time;

provided, however, that the Administrative Agent shall not add any additional
eligibility criteria (or amend any then-existing eligibility criteria to make
the same more restrictive) without giving at least four Business Days’ prior
notice to the Borrower Representative; provided further that in determining the
value of the Eligible Inventory, such value shall be reduced by, without
duplication, any amounts representing (i) Vendor Rebates; (ii) costs included in
Inventory relating to advertising; (iii) to the extent determined by the
Administrative Agent in its Permitted Discretion to be appropriate, the shrink
reserve; (iv) the unreconciled discrepancy between the general inventory ledger
and the perpetual inventory ledger, to the extent the general inventory ledger
reflects less Inventory than the perpetual inventory ledger; and (v) a reserve
for Inventory which is designated or demanded to be returned to or retained by
the applicable vendor or which is recognized as damaged or off quality by the
applicable Loan Party.

In the event that a Financial Officer of any Loan Party has actual knowledge
that Inventory at any location having a fair market value of $7,500,000 or more
which was previously Eligible Inventory ceases to be Eligible Inventory
hereunder

 

29



--------------------------------------------------------------------------------

(other than by reason of clause (p) above), such Loan Party or the Borrower
Representative shall promptly notify the Administrative Agent thereof; provided
that the Loan Parties shall not be required to deliver an updated Borrowing Base
Certificate until such time as submission to the Administrative Agent of the
next Borrowing Base Certificate is required hereunder; provided further that the
Administrative Agent may, in its reasonable discretion, upon receipt of such
notice as set forth above, adjust the Borrowing Base to reflect such change in
Eligible Inventory.

“Eligible Successor Agent” means a bank or financial institution that is
organized under the laws of the United States or any State or district thereof
with an office in New York, New York which has a combined capital surplus of at
least $200,000,000.

“Enhanced Borrowing Base Reporting Period” means any period (a) commencing at
any time when Availability shall be less than the greater of (i) 12.5% of the
Credit Limit and (ii) $60,000,000 and (b) ending when Availability shall have
been equal to or greater than the greater of (i) 12.5% of the Credit Limit and
(ii) $60,000,000 for a period of 30 consecutive days.

“Enhanced Financial Reporting Period” means any period (a) commencing at any
time when Availability shall be less than the greater of (i) 15% of the Credit
Limit and (ii) $65,000,000 and (b) ending when Availability shall have been
equal to or greater than the greater of (i) 17.5% of the Credit Limit and
(ii) $75,000,000 for a period of 30 consecutive days.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” means all applicable federal, state, and local laws
(including common law), regulations, rules, ordinances, codes, decrees,
judgments, directives, orders (including consent orders), and binding agreements
with any Governmental Authority in each case, relating to pollution or
protection of the Environment, human health and safety (to the extent related to
exposure to Hazardous Materials), or the presence, Release of, or exposure to,
Hazardous Materials, or the generation, manufacture, processing, distribution,
use, treatment, storage, transport, recycling or handling of, or the arrangement
for such activities with respect to, Hazardous Materials.

“Environmental Liability” means any liability, claim, action, suit, agreement,
judgment or order arising under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to:
(a) compliance or non-compliance with any Environmental Law or permit, license
or approval issued thereunder, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threat of Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

30



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to the date of such conversion, any
Indebtedness that is convertible into any such Equity Interests).

“Equity Issuance” means the issuance of shares of the common stock, par value
$0.01 per share, of the Company upon the conversion of Equity Interests of the
Acquired Company as provided in the Acquisition Agreement as in effect on
May 18, 2015.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding requirements of Section 412 or 430 of the Code or
Section 302 or 303 of ERISA with respect to such Plan, in each case whether or
not waived, or any failure by any Loan Party or any ERISA Affiliate to make a
required contribution to a Multiemployer Plan, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) a
determination that any Plan is in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence
by any Loan Party or any ERISA Affiliate of any liability under Title IV of
ERISA (other than PBGC premiums due but not delinquent under Section 4007 of
ERISA), (f) the receipt by any Loan Party or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan under Section 4042
of ERISA, (g) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan, (h) a complete withdrawal or partial
withdrawal by any Loan Party or any ERISA Affiliate from any Plan or
Multiemployer Plan, (i) the receipt by any Loan Party or any ERISA Affiliate of
any notice concerning the imposition of Withdrawal Liability, or a determination
that a Multiemployer Plan is insolvent or in reorganization, within the meaning
of Title IV of ERISA, or in “endangered” or “critical” status, within the
meaning of Section 305 of ERISA or Section 432 of the Code, (j) a failure by any
Loan Party or any ERISA Affiliate to pay when due (after expiration of any
applicable grace

 

31



--------------------------------------------------------------------------------

period) any installment payment with respect to Withdrawal Liability, (k) the
imposition of a Lien upon any Loan Party or any ERISA Affiliate pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or (l) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code or
Section 406 of ERISA) with respect to which any Loan Party or any ERISA
Affiliate is a “disqualified person” (within the meaning of Section 4975 of the
Code) or a “party in interest” (within the meaning of Section 406 of ERISA) or
could otherwise reasonably be expected to be liable.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning set forth in Article VII.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Deposit Account” means (a) any Deposit Account that is an operating
account maintained by any Loan Party solely for the use of one of its retail
stores (or a group of 125 or fewer retail stores) in which payments received
from customers are deposited and which is not an account to which amounts held
in other deposit accounts of the Loan Parties are swept, provided that (i) such
Loan Party shall cause all amounts on deposit in such Deposit Account (other
than amounts reasonably determined by such Loan Party to be required for the
operating needs of the retail store or stores to which such Deposit Account
relates), to be swept on each business day into one or more Deposit Accounts
that are not Excluded Deposit Accounts and (ii) no such Deposit Account shall
contain payment of or in respect of any Credit Card Account Receivable of any
Loan Party, (b) any Deposit Account that is a zero balance disbursement account
the funds in which are used solely for the payment of salaries and wages,
(c) any Deposit Account that is a zero balance disbursement account the funds in
which are used solely for payment of medical or insurance reimbursement,
workers’ compensation and similar expenses, (d) any escrow account to the extent
the creation of a security interest therein would violate any agreement with a
Person other than the Company or a Subsidiary, and (e) any fiduciary or trust
account.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary of the Company, (b) any Foreign Subsidiary of the Company, (c) any
Subsidiary that is a direct or indirect Subsidiary of a Foreign Subsidiary of
the Company that is a CFC, (d) any CFC Holdco, (e) any Subsidiary that is
prohibited or restricted by applicable law, rule or regulation or by a
contractual obligation in existence on the Fourth Restatement Effective Date
(or, to the extent such Subsidiary is acquired and/or formed after the Fourth
Restatement Effective Date, in existence at the time of such acquisition or
formation) from providing a Guarantee of the Obligations (solely (i) for so long
as such prohibition or restriction remains in existence and (ii) so long as such
prohibition or restriction did not arise in contemplation of or in connection
with such acquisition) or if such Guarantee would require governmental
(including regulatory) consent, approval, license or authorization unless such
consent, approval, license or authorization has been

 

32



--------------------------------------------------------------------------------

received (but without obligation to seek the same), (f) any Subsidiary that is a
not-for-profit organization, (g) any Unrestricted Subsidiary, (h) any Restricted
Subsidiary that is an Immaterial Subsidiary (unless the Company otherwise
elects), and (i) any other Restricted Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent (confirmed in writing by notice
to the Company), the cost or other consequences of becoming a Loan Guarantor
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom. In no event shall (i) any Borrowing Subsidiary be an Excluded
Subsidiary or (ii) any Subsidiary of the Company that is a “Loan Party” (under
and as defined in the Term Credit Agreement), or that is otherwise a guarantor
of, or has otherwise provided security for, the obligations under the Term
Credit Agreement or any other material Indebtedness of the Company or any
Restricted Subsidiary that is not a CFC, a CFC Holdco or a Foreign Subsidiary,
be an Excluded Subsidiary.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Revolving Commitment (other than pursuant to an
assignment request by the Company under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Revolving Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

“Existing Acquired Company Credit Agreement” means the Fourth Amended and
Restated Credit Agreement, dated as of December 19, 2012, by and among
AnnTaylor, Inc., Annco, Inc., AnnTaylor Distribution Services, Inc., AnnTaylor
Retail, Inc., Ann Card Services, Inc., ANN Canada Inc., the financial
institutions from time to time parties thereto, Bank of America, N.A., as
administrative and collateral agent, JPMorgan Chase Bank, N.A., as syndication
agent and Wells Fargo Bank, National Association as documentation agent, as
amended from time to time.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of January 3, 2011, as further amended and restated by the Second
Restatement Agreement dated as of June 14, 2012, and by the Third Restatement
Agreement dated as of March 13, 2013, and as further amended by the First
Amendment dated as of December 19, 2013, among the Company, the Borrowing
Subsidiaries party thereto, the other Loan Parties, certain of the Lenders and
the Administrative Agent, as in effect immediately prior to the Fourth
Restatement Effective Date.

 

33



--------------------------------------------------------------------------------

“Existing Letters of Credit” means the letters of credit referred to on Schedule
2.06.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Fourth
Restatement Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future Treasury regulations or other official administrative
interpretations thereof, any agreements entered into pursuant to current
Section 1471(b) of the Code (or any amended or successor version described
above), and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement between a non-U.S. jurisdiction and
the United States of America.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that if the Federal Funds Effective
Rate, determined in accordance with the preceding provisions of this definition,
would be less than zero, such rate shall be deemed to be zero for all purposes
of this Agreement.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Person.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) (i) Consolidated EBITDAR for such period minus (ii) Capital Expenditures for
such period (except to the extent financed with long-term Indebtedness
(excluding Loans)), to (b) Consolidated Fixed Charges for such period. In the
event that the Company or any Restricted Subsidiary shall have completed a
Material Acquisition or a Material Disposition during the relevant period, the
Fixed Charge Coverage Ratio shall be determined for such period on a Pro Forma
Basis.

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary of the Company, other than a Domestic
Subsidiary.

 

34



--------------------------------------------------------------------------------

“Fourth Restatement Agreement” means the Fourth Amendment and Restatement
Agreement dated as of July 24, 2015, among the Company, the other Loan Parties,
the Lenders, the Swingline Lender, the Issuing Banks and the Administrative
Agent.

“Fourth Restatement Effective Date” means the date on which the conditions set
forth in Section 4.01 are satisfied (or waived in accordance with Section 9.02)
and the Existing Credit Agreement is amended and restated in the form of this
Agreement.

“Funding Accounts” means the deposit account(s) of the Borrowers to which the
Administrative Agent or the Swingline Lender is authorized by the Borrowers (or
by the Borrower Representative on their behalf) to transfer the proceeds of any
Borrowings requested or authorized pursuant to this Agreement.

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

“Gift Card Reserve” means, at any time, the sum of (a) 50% of the aggregate
remaining amount at such time of outstanding gift certificates and gift cards
sold by the Loan Parties entitling the holder thereof to use all or a portion of
the certificate or gift card to pay all or a portion of the purchase price of
Inventory and (b) 100% of the aggregate amount at such time of outstanding
customer deposits and merchandise credits entitling the holder thereof to use
all or a portion of such deposit or credit to pay all or a portion of the
purchase price of Inventory.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
county, provincial or otherwise, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national body exercising
such powers or functions, such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term

 

35



--------------------------------------------------------------------------------

“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount, as of any date of determination, of any
Guarantee shall be the principal amount outstanding on such date of Indebtedness
or other obligation guaranteed thereby (or, in the case of (i) any Guarantee the
terms of which limit the monetary exposure of the guarantor or (ii) any
Guarantee of an obligation that does not have a principal amount, the maximum
monetary exposure as of such date of the guarantor under such Guarantee (as
determined, in the case of clause (i), pursuant to such terms or, in the case of
clause (ii), reasonably and in good faith by the chief financial officer of the
Company)).

“Guaranteed Obligations” has the meaning set forth in Section 10.01.

“Hazardous Materials” means any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any applicable Environmental
Law, including, without limitation, any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos-containing materials, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances or mold.

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary (other than the Acquired Company or any Borrowing Subsidiary) that,
at the last day of the most recently ended fiscal quarter of the Company for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b), accounted for less than (x) 5.0% of Total Assets at such date and (y) less
than 5.0% of the consolidated revenues of the Company and its Restricted
Subsidiaries for the four fiscal quarter period ended on such date; provided
that, notwithstanding the above, “Immaterial Subsidiary” shall exclude any of
the Company’s Restricted Subsidiaries designated in writing to the
Administrative Agent, by a responsible officer of the Company (which the Company
shall be required to designate (and hereby undertakes to designate)) to the
extent necessary to ensure that Immaterial Subsidiaries, in the aggregate,
accounted for, at the last day of any fiscal quarter of the Company for which
financial statements have theretofore been most recently delivered pursuant to
Section 5.01(a) or (b), less than 10.0% of Total Assets at such date and less
than 10.0% of consolidated revenues of the Company and its Restricted
Subsidiaries for the four fiscal quarter period ending on such date. For
purposes of this definition, any calculation of Total Assets or the consolidated
revenues of the Company and its Restricted Subsidiaries at the last day of the
most recently ended fiscal quarter of the Company for which financial statements
have been delivered pursuant to Section 5.01(a) or (b), or for the four fiscal
quarter period ended on such date, shall be determined on a Pro Forma Basis
after giving effect to any Pro Forma Event occurring during such four fiscal
quarter period or thereafter and on or prior to the date of determination.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade

 

36



--------------------------------------------------------------------------------

accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding (i) current accounts payable incurred in the ordinary
course of business, (ii) deferred compensation payable to directors, officers or
employees of the Company or any Restricted Subsidiary and (iii) any purchase
price adjustment or earnout incurred in connection with an acquisition, except
to the extent that the amount payable pursuant to such purchase price adjustment
or earnout is, or becomes, a liability on the balance sheet of the Company in
accordance with GAAP), (e) all Capital Lease Obligations and Synthetic Lease
Obligations of such Person, (f) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (g) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (h) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed by such
Person (but only to the extent of the lesser of (x) the amount of such
Indebtedness and (y) the fair market value of such property, if such
Indebtedness has not been assumed by such Person), (i) net payments that would
have to be made in the event of an early termination in respect of any
outstanding Swap Agreement, (j) all obligations of such Persons with respect to
the redemption, repayment or repurchase of Disqualified Stock (excluding accrued
dividends) and (k) all Guarantees by such Person of Indebtedness of others. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor by contract, as a matter of law or
otherwise as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. It is acknowledged
and agreed that private label and corporate letters of credit issued by the
Company or any Subsidiary for the making of payment for the purchase of
Inventory in the ordinary course of business (and in respect of which no Issuing
Bank or other financial institution is an issuer thereof or has any disbursement
obligations thereunder) do not constitute Indebtedness of the Company or such
Subsidiary.

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), all Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information Materials” means the information package prepared for Lenders
relating to the Borrowers and the Transactions and dated June 24, 2015, and all
other written materials relating to the Borrowers and the Transactions (as
defined in the Existing Credit Agreement or in this Agreement) provided to the
Lenders in connection with the syndication of the Revolving Commitments under
the Existing Credit Agreement or this Agreement or the solicitation of consents
to the amendment and restatement of the Existing Credit Agreement effected
hereby.

 

37



--------------------------------------------------------------------------------

“Intercreditor Agreement” means an Intercreditor Agreement in substantially the
form set forth in Exhibit K, with such changes therefrom as are contemplated or
permitted by Section 9.19 or by the Fourth Restatement Agreement.

“Interest Coverage Ratio” means as of any date of determination the ratio of
(a) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Company most recently ended on or prior to such date to (b) Consolidated
Cash Interest Expense for such four-fiscal quarter period.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08, which
shall be, in the case of any such written request, in the form of Exhibit F or
any other form reasonably approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan, a Protective Advance or an Overadvance), the first Business Day
of each calendar quarter and the Maturity Date, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, such day or days prior to
the last day of such Interest Period as shall occur at intervals of three
months’ duration after the first day of such Interest Period, and the Maturity
Date, and (c) with respect to any Swingline Loan, Protective Advance or
Overadvance, the day that such Loan is required to be repaid and the Maturity
Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
Representative may elect; provided that (a) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“Interpolated Screen Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the Screen Rate for the longest maturity for which a
Screen Rate is available that is shorter than such Interest Period and (b) the
Screen Rate for the shortest maturity for which a Screen Rate is available that
is longer than such Interest Period, in each case at 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

38



--------------------------------------------------------------------------------

“Inventory” has the meaning set forth in the Restated Security Agreement.

“Inventory Percentage” means 90%; provided, that on not more than one occasion
during any calendar year, the Company may deliver to the Administrative Agent a
notice electing to have the Inventory Percentage increased to 92.5% for a period
of 90 days identified in such notice, in which case, for purposes of any
determination of the Borrowing Base as of a date within such specified period,
the Inventory Percentage shall be 92.5%.

“Investment” means, with respect to a specified Person, any direct or indirect
acquisition or investment by such Person in any other Person, in the form of
(a) the purchase or other acquisition (including without limitation by merger or
otherwise) of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Company and
the Restricted Subsidiaries, intercompany loans, advances, or Indebtedness,
(i) in each case, having a term (inclusive of any roll-over or extensions of
terms) not exceeding 364 days in the aggregate and made in the ordinary course
of business and (ii) in the case of intercompany loans, advances or Indebtedness
owing by a Restricted Subsidiary that is not a Loan Party to a Loan Party, in an
aggregate principal amount not to exceed $50,000,000) or (c) the purchase or
other acquisition (in one transaction or a series of transactions, including
without limitation by merger or otherwise) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, division, product or line of business of such Person. For
purposes of covenant compliance, the amount of any Investment at any time shall
be the amount actually invested (measured at the time made), without adjustment
for subsequent changes in the value of such Investment, net of any return
representing a return of capital with respect to such Investment.

“IP Security Agreements” has the meaning set forth in the Restated Security
Agreement.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (a) each of JPMCB, BofA and Wells Fargo Bank, in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(i), and (b) solely with respect to any
Existing Letter of Credit, any Lender that shall have issued such Letter of
Credit. An Issuing Bank may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of such Issuing Bank, in which case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Issuing Bank Agreement” means an Issuing Bank Agreement between an Issuing
Bank, the Administrative Agent and the Company substantially in the form of
Exhibit E.

 

39



--------------------------------------------------------------------------------

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit H executed by a Restricted Subsidiary and the Administrative Agent.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Known Affiliates” of any Person means, as to such Person, known Affiliates of
such Person readily identifiable as such by name, but excluding any Affiliate
that is a bona fide debt fund or investment vehicle that is primarily engaged
in, or that advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds or
similar extensions of credit or securities in the ordinary course and with
respect to which the Disqualified Lender does not, directly or indirectly,
possess the power to direct or cause the direction of the investment policies of
such entity.

“LC Collateral Account” has the meaning set forth in Section 2.06(j).

“LC Commitment” means, as to any Issuing Bank, the maximum permitted amount of
the LC Exposure that may be attributable to Letters of Credit issued by such
Issuing Bank. The initial amount of each Issuing Bank’s LC Commitment is set
forth on Schedule 2.01 or in such Issuing Bank’s Issuing Bank Agreement.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Parties” means (a) the Administrative Agent, (b) the Arrangers, (c) the
Syndication Agents, (d) the Documentation Agents, (e) the Lenders, (f) the
Issuing Banks, (g) Lenders and their Affiliates to whom any Banking Services
Obligations are owing, (h) Lenders and their Affiliates to whom Swap Obligations
constituting Secured Obligations hereunder are owing, (i) the beneficiaries of
each indemnification obligation undertaken by any Loan Party under any Loan
Document and (j) the permitted successors and assigns of the foregoing.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
amendment referred to in Section 2.09(e), other than any such Person that shall
have ceased to be a party hereto pursuant to an Assignment and Assumption.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement. It is acknowledged that private label letters
of credit issued by the Company or any Subsidiary do not constitute Letters of
Credit (it being further acknowledged that no Issuing Bank is an issuer of any
such private label letter of credit or has any disbursement obligations
thereunder).

 

40



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) (or, in the event such rate does not appear on a page
of the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion) at 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period (the “Screen
Rate”). If no Screen Rate shall be available for a particular Interest Period
but Screen Rates shall be available for maturities both longer and shorter than
such Interest Period, than the LIBO Rate for such Interest Period shall be the
Interpolated Screen Rate. Notwithstanding the foregoing, if the LIBO Rate,
determined as provided above in this definition, would be less than zero, the
LIBO Rate shall for all purposes of this Agreement be zero.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Limited Condition Acquisition” means any acquisition or permitted Investment by
the Company or a Subsidiary the consummation of which is not conditioned on the
availability of, or on obtaining, third party financing.

“Loan Documents” means this Agreement, the Fourth Restatement Agreement, the
Collateral Documents, the Intercreditor Agreement, any agreement referred to in
Section 2.06(i), any amendment referred to in Section 2.09(e) and, except for
purposes of Section 9.02, any promissory notes issued pursuant to this
Agreement, any Letter of Credit applications and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent or any other Lender Party
and including all other pledges, powers of attorney, consents, assignments,
contracts, notices and letter of credit agreements whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any other Lender Party
in connection with the Agreement or the transactions contemplated thereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Loan Guarantee” means Article X of this Agreement.

 

41



--------------------------------------------------------------------------------

“Loan Guarantor” means the Company and each Subsidiary (including each Borrowing
Subsidiary) that is a party to this Agreement.

“Loan Parties” means the Company and the Subsidiary Loan Parties (including the
Acquired Company and subsidiaries of the Acquired Company that become Loan
Parties on the Fourth Restatement Effective Date as provided in Section 4.01).

“Loans” means the loans and advances made by the Lenders or the Administrative
Agent pursuant to this Agreement, including Swingline Loans, Overadvances and
Protective Advances.

“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Restricted Subsidiary or (b) assets
comprising all or substantially all the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) any Person; provided that the aggregate consideration therefor
(including Indebtedness assumed in connection therewith, all obligations in
respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith) exceeds $50,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the results of
operations, assets, business or financial condition of the Company and the
Restricted Subsidiaries, taken as a whole, (b) the ability of the Loan Parties
to perform any of their monetary obligations under the Loan Documents to which
it is a party or (c) the rights of or benefits available to the Administrative
Agent, the Issuing Banks or the Lenders under the Loan Documents.

“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the Company or any Restricted Subsidiary or (b) assets comprising
all or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith) exceeds $50,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and the Loan Guarantee), or obligations in respect of one or more Swap
Agreements, of any one or more of the Company and the Restricted Subsidiaries in
an aggregate principal amount exceeding $75,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Company
or any Restricted Subsidiary in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Company or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

42



--------------------------------------------------------------------------------

“Material Subsidiary” means each Borrowing Subsidiary and each other Restricted
Subsidiary that is not an Immaterial Subsidiary.

“Maturity Date” means August 21, 2020, or any earlier date on which the
Revolving Commitments are reduced to zero or otherwise terminated pursuant to
the terms hereof.

“Maximum Liability” has the meaning set forth in Section 10.09.

“Maximum Rate” has the meaning set forth in Section 9.16.

“Merger” means the merger of Merger Sub with and into the Acquired Company, with
the Acquired Company surviving such merger as a wholly owned Subsidiary of the
Company.

“Merger Sub” means Avian Acquisition Corp., a Delaware corporation and a wholly
owned Subsidiary of the Company.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.

“Mortgaged Property” means each parcel of real property (together with any
adjoining or other parcels of real property integral to the operation of any
facility owned by any Loan Party; provided that such additional parcels of real
property shall not constitute Mortgaged Property if the applicable Loan Party is
unable to deliver a Mortgage encumbering such additional parcels despite using
commercially reasonable efforts to deliver them) located in the United States of
America owned in fee by a Loan Party, and the improvements thereto, that
(together with such improvements) has a fair market value of $10,000,000 or more
on the Fourth Restatement Effective Date or at the time of acquisition thereof
by any Loan Party or, with respect to real property owned by a Subsidiary that
becomes a Loan Party after the Fourth Restatement Effective Date, at the time
such Subsidiary becomes a Loan Party.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA that is or was, during the past six years,
maintained or sponsored by any Loan Party or ERISA Affiliate or to which any
Loan Party or any ERISA Affiliate makes or is obligated to make contributions,
or during the past six years has made or been obligated to make contributions.

 

43



--------------------------------------------------------------------------------

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof, as determined on a basis consistent in
all material respects with the inventory appraisals most recently delivered to
the Administrative Agent prior to the Fourth Restatement Effective Date pursuant
to the Existing Credit Agreement by an appraiser acceptable to the
Administrative Agent (with such adjustments as shall be deemed appropriate to
reflect events or changes in circumstances after the dates of such appraisals),
net of all costs of liquidation thereof.

“Non-Paying Guarantor” has the meaning set forth in Section 10.10.

“Obligated Party” has the meaning set forth in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to any
Lender, the Administrative Agent, any Arranger, any Documentation Agent, any
Syndication Agent, any Issuing Bank or any Indemnitee arising under the Loan
Documents, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, fees, costs, expenses and indemnities that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency laws naming such Person as the
debtor in such proceeding, regardless of whether such interest, fees costs,
expenses and indemnities are allowed claims in such proceeding.

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Original Effective Date” means November 25, 2009.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overadvance” has the meaning set forth in Section 2.05(b).

“Overadvance Exposure” means, at any time, the sum of the aggregate principal
amou nt of all outstanding Overadvances at such time. The Overadvance Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Overadvance Exposure at such time.

 

44



--------------------------------------------------------------------------------

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

“Participants” has the meaning set forth in Section 9.04(c)(i).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub.L. No. 107-56 (Signed into law October 26, 2001)).

“Paying Guarantor” has the meaning set forth in Section 10.10.

“Payment Conditions” means, at the time of determination with respect to a
specified transaction or payment, that (a) no Event of Default then exists or
would arise as a result of the consummation of such transaction or the making of
such payment, (b) average Availability, determined on a Pro Forma Basis after
giving effect to such transaction or payment, shall be, at all times during the
period commencing on the 30th day before such transaction or payment through and
including the date of the consummation of such transaction or the making of such
payment (and immediately after giving effect thereto), not less than the greater
of (i) 15% of the Credit Limit then in effect and (ii) $75,000,000, (c) the
Fixed Charge Coverage Ratio, computed on a Pro Forma Basis after giving effect
to such transaction or payment, for the most recent period of four fiscal
quarters of the Company for which financial statements shall have been delivered
pursuant to Section 5.01(a) or (b) prior to the consummation of such transaction
or the making of such payment, shall be not less than 1.00 to 1.00; provided
that the provisions of this clause (c) shall not be applicable if the average
Availability, determined on a Pro Forma Basis after giving effect to such
transaction or payment, shall be, at all times during the period commencing on
the 30th day before such transaction or payment through and including the date
of the consummation of such transaction or the making of such payment (and
immediately after giving effect thereto), not less than the greater of (i) 17.5%
of the Credit Limit then in effect and (ii) $85,000,000, and (d) in each case,
the Company shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Company in form and detail reasonably satisfactory to
the Administrative Agent setting forth a reasonably detailed calculation of such
Availability and, if applicable, the Fixed Charge Coverage Ratio.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Perfection Certificate” means a certificate in the form of Exhibit G-1 or any
other form reasonably acceptable to the Administrative Agent.

“Permitted Acquisition” means the purchase or other acquisition by the Company
or any Restricted Subsidiary of Equity Interests in, or all or substantially all
the assets of (or all or substantially all the assets constituting a business
unit, division, product line or line of business of), any Person if (a) in the
case of any purchase or other acquisition of Equity Interests in a Person, such
Person will be, upon the consummation

 

45



--------------------------------------------------------------------------------

of such acquisition a Restricted Subsidiary, in each case including as a result
of a merger or consolidation between any Subsidiary and such Person, or (b) in
the case of any purchase or other acquisition of other assets, such assets will
be owned by the Company or a Restricted Subsidiary; provided that the aggregate
consideration paid in all Permitted Acquisitions by the Loan Parties (other than
in the form of Equity Interests (other than Disqualified Stock) of the Company)
in respect of Equity Interests in Persons that do not become Loan Parties and
assets that are not owned by Loan Parties shall not, except as otherwise
permitted by another provision of Section 6.04, exceed $100,000,000.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.06;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.06;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Company or any
Restricted Subsidiary in the ordinary course of business supporting obligations
of the type set forth in clause (i) above or reimbursement or indemnification
obligations to insurance carriers providing property, casualty or liability
insurance to the Company and its Restricted Subsidiaries;

(d) pledges and deposits made to secure the performance of bids, trade contracts
(other than Indebtedness for borrowed money), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature, in each case in the ordinary course of
business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way, site plan agreements,
development agreements, operating agreements, cross-easement agreements,
reciprocal easement agreements and other encumbrances and exceptions to title on
real property that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Company or any Restricted Subsidiary or the
ordinary operation of such real property;

 

46



--------------------------------------------------------------------------------

(g) customary rights of setoff upon deposits of cash in favor of banks and other
depository institutions and Liens of a collecting bank arising under the UCC in
respect of payment items in the course of collection;

(h) Liens arising from precautionary UCC financing statement filings (or similar
filings under applicable law) regarding operating leases or consignments;

(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;

(j) Liens arising in the ordinary course of business in favor of custom and
forwarding agents and similar Persons in respect of imported goods and
merchandise in the custody of such Persons;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(l) Liens or rights of setoff against credit balances of the Company or any
Restricted Subsidiary with credit card issuers or credit card processors to
secure obligations of the Company or such Restricted Subsidiary, as the case may
be, to any such credit card issuer or credit card processor incurred in the
ordinary course of business as a result of fees and chargebacks;

(m) Liens on Equity Interests of any joint venture (i) securing obligations of
such joint venture or (ii) pursuant to the relevant joint venture agreement; and

(n) other Liens that are contractual rights of set-off;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clause (c) above securing
letters of credit, bank guarantees or similar instruments.

“Permitted Investments” means:

(a) marketable direct obligations issued or unconditionally guaranteed by the
United States Government, the Government of Canada, or the UK government, or
issued by an agency thereof and backed by the full faith and credit of the
United States Government, the Government of Canada, or the UK government, as the
case may be, in each case maturing within two years after the date of
acquisition thereof;

 

47



--------------------------------------------------------------------------------

(b) marketable direct obligations issued by any state of the United States of
America or any province of Canada, or any member of the European Union or any
political subdivision of any such state or province or any public
instrumentality thereof, in each case maturing within two years after the date
of acquisition thereof and, at the time of acquisition, having a rating of at
least A by S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, then from such other nationally recognized rating
services acceptable to the Administrative Agent);

(c) commercial paper maturing no more than one year after the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, then the highest rating from such other nationally
recognized rating services acceptable to the Administrative Agent);

(d) certificates of deposit or bankers acceptances denominated in US Dollars,
Canadian Dollars, Sterling or Euro and maturing within one year after the date
of acquisition thereof issued by any Lender or any other commercial bank
organized under the laws of the United States of America or Canada or any state
or province thereof or the District of Columbia, or the UK, in each case having
combined capital and surplus of not less than $250,000,000 (or the foreign
currency equivalent thereof);

(e) repurchase agreements of the Administrative Agent, any Lender or any other
commercial bank organized under the laws of the United States of America or
Canada or any state or province thereof or the District of Columbia, or the UK,
in each case having combined capital and surplus of not less than $250,000,000
(or the foreign currency equivalent thereof);

(f) overnight investments with the Administrative Agent, any Lender or any other
commercial bank organized under the laws of the United States of America or
Canada or any state or province thereof or the District of Columbia, or the UK,
in each case having combined capital and surplus of not less than $250,000,000
(or the foreign currency equivalent thereof);

(g) other readily marketable instruments issued or sold by the Administrative
Agent, any Lender or any other commercial bank organized under the laws of the
United States of America or Canada or any state or province thereof or the
District of Columbia, or the UK, in each case having combined capital and
surplus of not less than $250,000,000 (or the foreign currency equivalent
thereof);

(h) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(g) above;

 

48



--------------------------------------------------------------------------------

(i) funds invested in brokerage accounts with nationally recognized brokerage
houses or money market accounts; and

(j) in the case of investments by any Foreign Subsidiary or investments made in
a country outside the United States, other customarily utilized high quality
investments in the country where such Foreign Subsidiary is located or in which
such investment is made that would customarily constitute “cash equivalents”.

“Permitted Investor” means David Jaffe (or any member of his family that is
actively involved in the management of the Company).

“Permitted Term Indebtedness” means Indebtedness of the Company, and the
Guarantees thereof by any Loan Party, provided that (a) the stated final
maturity of such Indebtedness shall not be earlier than the Maturity Date,
(b) no Subsidiary that is not a Loan Party shall guarantee obligations of the
Company under such Indebtedness, (c) such Indebtedness shall not be secured by
any Lien on any assets of the Company or any of the Subsidiaries other than
assets that constitute Collateral and (d) if such Indebtedness or any Guarantee
thereof is secured, the administrative agent, collateral agent, trustee and/or
any similar representative (in each case, as determined by the Administrative
Agent) acting on behalf of the holders of such Indebtedness shall become party
to the Intercreditor Agreement and Liens on the ABL Priority Collateral securing
such Indebtedness and Guarantees shall be junior and subordinate to the Liens
thereon securing the Secured Obligations pursuant to the Intercreditor
Agreement. As of the Fourth Restatement Effective Date, Indebtedness under the
Term Credit Agreement constitutes Permitted Term Indebtedness.

“Permitted Unsecured Debt” means Indebtedness of any Loan Party (including any
Guarantee thereof by a Loan Party) so long as (a) no portion of such
Indebtedness has a scheduled maturity prior to the date that is 91 days after
the final Maturity Date in effect at the time of the incurrence of such
Indebtedness, (b) except as contemplated by the final proviso to
Section 6.01(a)(xii), no Subsidiary of the Company that is not a Loan Party is
an obligor in respect of such Indebtedness, (c) the terms and conditions of such
Indebtedness (other than interest rates, fees and call protection) are not,
taken as a whole, more restrictive than the terms of the Term Credit Agreement
(as in effect on the Fourth Restatement Effective Date) (as determined in good
faith by the Borrowers) and (d) such Indebtedness is not secured by any Liens.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), (a) that is subject to the provisions
of Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and
(b) (i) in respect of which any Loan Party or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer”

 

49



--------------------------------------------------------------------------------

as defined in Section 3(5) of ERISA and/or (ii) that is or was, within the past
six years, maintained or sponsored by any Loan Party or ERISA Affiliate or to
which any Loan Party or ERISA Affiliate makes or is obligated to make
contributions, or during the past six years, has made or been obligated to make
contributions.

“Platform” has the meaning set forth in Section 9.01(d).

“Post-Closing Letter Agreement” means the Post-Closing Letter Agreement dated as
of the Fourth Restatement Effective Date between the Company and the
Administrative Agent.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Pro Forma Basis” means, with respect to any computation hereunder required to
be made on a pro forma basis giving effect to the Transactions, any proposed
Investment or other acquisition (including any Permitted Acquisition), any
Material Disposition, any Restricted Payment or any payment of or in respect of
any Indebtedness (collectively, “Pro Forma Events”), computation thereof after
giving pro forma effect to adjustments in connection with such Pro Forma Event
that are either (a) in accordance with Regulation S-X under the Securities Act
or (b) set forth in a certificate of a Financial Officer of the Company
delivered to the Administrative Agent and believed in good faith by the Company
to be probable based on actions taken or to be taken within 12 months following
the consummation of the relevant Pro Forma Event; provided that the aggregate
amount of any increase in Consolidated EBITDA resulting from adjustments
pursuant to this clause (b) for any four fiscal quarter period of the Company,
when aggregated with the amount of any add-back to Consolidated EBITDA pursuant
to clause (a)(ix) of the definition of the term “Consolidated EBITDA” for such
period, (other than such pro forma adjustments, and add-backs pursuant to such
clause (a)(ix), related to the Transactions reflected in the model provided by
the Company to the Arrangers on July 10, 2015) shall not exceed 20% of
Consolidated EBITDA for such period (prior to giving effect to any increase
pursuant to such clause (a)(ix) or this clause (b)), in each case, using, for
purposes of making such computation, the consolidated financial statements of
the Company and the Restricted Subsidiaries (and, to the extent applicable, the
historical financial statements of any entities or assets so acquired or to be
acquired, or so disposed or to be disposed), which shall be reformulated as if
such Pro Forma Event (and, in the case of any pro forma computations made
hereunder to determine whether such Pro Forma Event is permitted to be
consummated hereunder, to any other Pro Forma Event consummated since the first
day of the period covered by any component of such pro forma computation and on
or prior to the date of such computation), and any Indebtedness or other
liabilities incurred in connection with any such Pro Forma Event, had been
consummated and incurred at the beginning of such period. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of determination had been the applicable rate for the entire period
(taking into account any Swap Agreement applicable to such Indebtedness if such
Swap Agreement has a remaining term in excess of 12 months).

 

50



--------------------------------------------------------------------------------

“Pro Forma Event” has the meaning set forth in the definition of the term “Pro
Forma Basis.”

“Protective Advance” has the meaning set forth in Section 2.04(a).

“Protective Advance Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding Protective Advances at such time. The
Protective Advance Exposure of any Lender at any time shall be its Applicable
Percentage of the total Protective Advance Exposure at such time.

“Recipient” means the Administrative Agent, any Lender, any Issuing Bank or any
combination thereof (as the context requires).

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest, fees, expenses and
prepayment premium, if any, with respect to such Original Indebtedness; (b) the
stated final maturity of such Refinancing Indebtedness shall not be earlier than
that of such Original Indebtedness; (c) the Weighted Average Life to Maturity of
any Refinancing Indebtedness shall be no shorter than the remaining Weighted
Average Life to Maturity of such Original Indebtedness; (d) such Refinancing
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Subsidiary that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness and shall constitute an obligation of such Subsidiary only to the
extent of their obligations in respect of such Original Indebtedness; and
(e) such Refinancing Indebtedness shall not be secured by any Lien on any asset
other than the assets that secured such Original Indebtedness (or would have
been required to secure such Original Indebtedness pursuant to the terms
thereof).

“Register” has the meaning set forth in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within or upon any building, structure, facility or
fixture.

“Rent Reserve” means, with respect to any leased store, warehouse distribution
center, regional distribution center or depot where any Inventory subject to
Liens arising by operation of law is located, a reserve equal to two months’
rent at such store, warehouse distribution center, regional distribution center
or depot.

 

51



--------------------------------------------------------------------------------

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Loan Parties’ assets from information furnished by or on behalf of the Loan
Parties, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, at any time, Lenders having aggregate Credit Exposure
and unused Revolving Commitments representing more than 50% of the sum of the
total Credit Exposure and unused Revolving Commitments at such time; provided,
that for purposes of this definition, (a) the Credit Exposure of the Lender that
is the Swingline Lender shall be deemed to exclude any amount of its Swingline
Exposure in excess of its Applicable Percentage of all outstanding Swingline
Loans and (b) the unused Revolving Commitment of such Lender shall be determined
without regard to any such excess amount.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Rent Reserves, Gift Card Reserves, Banking Services Reserves and reserves for
loyalty programs, reserves for consignee’s, warehousemen’s and bailee’s charges,
reserves for dilution of Accounts, reserves for Inventory shrinkage, reserves
for customs charges and shipping charges and other foreign landing costs related
to any Inventory in transit, reserves for Swap Obligations, reserves for
contingent liabilities of any Loan Party, reserves for uninsured losses of any
Loan Party, reserves for uninsured, underinsured, un-indemnified or
under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments, and other governmental
charges) with respect to the Collateral or any Loan Party.

“Restated Security Agreement” means that certain Amended and Restated Pledge and
Security Agreement, dated as of the Fourth Restatement Effective Date, between
the Loan Parties and the Administrative Agent, for the benefit of the Lender
Parties, as amended and in effect from time to time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Restricted Subsidiary, or any payment or distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
exchange, conversion, cancellation or termination of any Equity Interests in the
Company or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

 

52



--------------------------------------------------------------------------------

“Retained Indebtedness” means the following Indebtedness of the Company and its
Subsidiaries: (a) capital leases, intercompany Indebtedness, letters of credit,
Indebtedness of the Acquired Business permitted by the Acquisition Agreement,
(b) other ordinary course Indebtedness of the Company and its Subsidiaries not
to exceed $10,000,000, (c) Indebtedness under this Agreement and (d) other
Indebtedness reasonably agreed to by the Arrangers.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Protective Advances, Overadvances and Swingline Loans hereunder,
expressed as an amount representing the maximum permitted aggregate amount of
such Lender’s Credit Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or amendment referred to in Section 2.09(e) pursuant to which such
Lender shall have assumed or acquired its Revolving Commitment, as applicable.
The aggregate amount of the Lenders’ Revolving Commitments as of the Fourth
Restatement Effective Date is $600,000,000.

“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.02(a).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor to its rating agency business.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Restricted Subsidiary whereby the Company or such Restricted
Subsidiary sells or transfers such property to any Person and the Company or any
Restricted Subsidiary leases such property, or other property that it intends to
use for substantially the same purpose or purposes as the property sold or
transferred, from such Person or its Affiliates.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of Designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any Person or
Persons described in the preceding clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

53



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Obligations owing to one or more Lenders or
their respective Affiliates; provided that at or prior to the time that any
transaction relating to such Swap Obligation is executed, the Lender or an
Affiliate thereof party thereto (if other than JPMCB or an Affiliate thereof)
shall have delivered written notice to the Administrative Agent that such a
transaction has been entered into and that it constitutes a Secured Obligation
entitled to the benefits of the Collateral Documents.

“Securities Act” means the United States Securities Act of 1933.

“Senior Secured Indebtedness” means, as of any date, the excess of (a) the sum,
without duplication, of (i) the aggregate principal amount of Indebtedness of
the Company and the Restricted Subsidiaries outstanding as of such date that is
secured by any Lien on any asset of the Company or any Restricted Subsidiary
(other than Indebtedness of any Foreign Subsidiary that is not Guaranteed by, or
otherwise recourse to the Company or any Domestic Subsidiary that is secured by
a Lien only on assets of one or more Foreign Subsidiaries), in the amount that
would be reflected on a balance sheet prepared as of such date on a consolidated
basis in accordance with GAAP (but without giving effect to any election to
value any Indebtedness at “fair value,” as described in Section 1.04(b), or any
other accounting principle that results in the amount of any such Indebtedness
(other than zero coupon Indebtedness) as reflected on such balance sheet to be
below the stated principal amount of such Indebtedness), (ii) the aggregate
amount of Capital Lease Obligations and Synthetic Lease Obligations of the
Company and the Restricted Subsidiaries outstanding as of such date (other than
Capital Lease Obligations and Synthetic Lease Obligations of any Foreign
Subsidiary that is not Guaranteed by, or otherwise recourse to, the Company or
any Domestic Subsidiary), determined on a consolidated basis, and (iii) the
aggregate obligations of the Company and the Restricted Subsidiaries as an
account party in respect of letters of credit or letters of guaranty that are
secured by any Lien on any asset of the Company or any Restricted Subsidiary
(other than any such obligations of any Foreign Subsidiary that is not
Guaranteed by, or otherwise recourse to, the Company or any Domestic
Subsidiary), other than contingent obligations in respect of any letter of
credit or letter of guaranty to the extent such letter of credit or letter of
guaranty does not support Indebtedness over (b) the aggregate amount of
unrestricted cash and cash equivalents of the Company and its Restricted
Subsidiaries that would be reflected on a consolidated balance sheet of the
Company in accordance with GAAP on such date (other than the cash proceeds of
any Indebtedness being incurred on such date).

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Senior Secured Indebtedness as of such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters of the Company most
recently ended on or prior to such date.

“Settlement” has the meaning set forth in Section 2.05(d).

 

54



--------------------------------------------------------------------------------

“Settlement Date” has the meaning set forth in Section 2.05(d).

“Signing Date” means July 24, 2015.

“Specified Indebtedness” means any Subordinated Indebtedness, any Permitted
Unsecured Debt or any secured Indebtedness that is not secured on a pari passu
basis with the Secured Obligations and any Refinancing Indebtedness in respect
of any of the foregoing; provided that Indebtedness under the Term Credit
Agreement or Permitted Term Indebtedness (or any Refinancing Indebtedness in
respect thereof, except to the extent constituting Subordinated Indebtedness,
Permitted Unsecured Debt or Indebtedness that secured solely on a junior basis
with the Secured Obligations) shall constitute Specified Indebtedness solely for
purposes of Section 6.08(c).

“Specified Representations” means the representations and warranties set forth
in Sections 3.01 (as it relates to the material Loan Parties), 3.02 (as it
relates to the material Loan Parties), 3.03(c) (as it relates to the material
Loan Parties), 3.07(b), 3.08, 3.14, 3.15 and 3.16(a) (other than with respect to
the priority of any Liens).

“Standby LC Commitment” means, as to any Issuing Bank, the maximum permitted
amount of the Standby LC Exposure that may be attributable to Standby Letters of
Credit issued by such Issuing Bank. The initial amount of each Issuing Bank’s
Standby LC Commitment is set forth on Schedule 2.01 or in such Issuing Bank’s
Issuing Bank Agreement.

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Standby Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements relating to Standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such time.
The Standby LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total Standby LC Exposure at such time.

“Standby Letter of Credit” means all Letters for Credit other than Commercial
Letters of Credit.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

55



--------------------------------------------------------------------------------

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
which is subordinated in right of payment to the Secured Obligations.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Company (including,
on and after the Fourth Restatement Effective Date, the Acquired Company and
each subsidiary of the Acquired Company).

“Subsidiary Loan Party” means each Restricted Subsidiary that is a party to this
Agreement as a Borrower or a Loan Guarantor (including any such Subsidiary that
becomes a party hereto as a Loan Guarantor pursuant to the Fourth Restatement
Agreement or a Joinder Agreement) and is a party to the Restated Security
Agreement.

“Supermajority Lenders” means, at any time, Lenders having aggregate Credit
Exposure and unused Revolving Commitments representing more than 66 2⁄3% of the
sum of the total Credit Exposure and unused Revolving Commitments at such time;
provided, that for purposes of this definition, (a) the Credit Exposure of the
Lender that is the Swingline Lender shall be deemed to exclude any amount of its
Swingline Exposure in excess of its Applicable Percentage of all outstanding
Swingline Loans and (b) the unused Revolving Commitment of such Lender shall be
determined without regard to any such excess amount.

“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
G-2 or any other form approved by the Administrative Agent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any
Subsidiary shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

56



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the aggregate
principal amount of all Swingline Loans outstanding at such time (excluding, in
the case of the Lender that is the Swingline Lender, Swingline Loans made by it
and outstanding at such time to the extent that the other Lenders shall not have
funded their participations in such Swingline Loans), adjusted to give effect to
any reallocation under Section 2.20 of the Swingline Exposures of Defaulting
Lenders in effect at such time, and (b) in the case of the Lender that is the
Swingline Lender, the aggregate principal amount of all Swingline Loans made by
such Lender and outstanding at such time to the extent that the other Lenders
shall not have funded their participations in such Swingline Loans.

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder, and its successors and assigns in such capacity.

“Swingline Loan” has the meaning set forth in Section 2.05(a).

“Syndication Agents” means Bank of America, N.A. and Wells Fargo Bank, National
Association.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for US federal income tax purposes, other than any such lease under which
such Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
sum, without duplication, of (a) the obligations of such Person to pay rent or
other amounts under any Synthetic Lease which are attributable to principal and
(b) the amount of any purchase price payment under any Synthetic Lease assuming
the lessee exercises the option to purchase the leased property at the end of
the lease term. For purposes of Section 6.02, a Synthetic Lease Obligation shall
be deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Credit Agreement” means the Term Credit Agreement to be entered into by
the Company, certain lenders and Goldman Sachs Bank USA, as administrative
agent, on or about the Fourth Restatement Effective Date, providing for term
loans to the Company in an aggregate principal amount of $1,800,000,000 (as may
be increased in accordance with the terms thereof and in compliance with
Section 6.01), as the same may be amended, modified, restated and/or
supplemented from time to time in accordance with the terms of the Intercreditor
Agreement and this Agreement.

 

57



--------------------------------------------------------------------------------

“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Total Assets” means, at any date of determination, the consolidated total
assets of the Company as of the last day of the most recent fiscal quarter of
the Company for which financial statements have been (or are required to have
been) delivered pursuant to Section 5.01(a) or (b), as adjusted to (i) exclude
amounts attributable to Unrestricted Subsidiaries and (ii) give effect to any
Pro Forma Event occurring since such date.

“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of the Fourth Restatement Agreement and this Agreement, the borrowings
hereunder, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, (b) the creation and perfection of the security interests provided
for in the Collateral Documents, (c) the Acquisition, (d) the Effective Date
Refinancing, (e) the entering into and borrowing under the Term Credit
Agreement, (f) the Equity Issuance and (g) the payment of all fees, commissions,
costs and expenses in connection with the foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the perfection of security interests created by the
Collateral Documents.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.

“Unrestricted Subsidiary” means any Subsidiary of the Company designated by the
Company as an Unrestricted Subsidiary pursuant to Section 5.18 subsequent to the
Fourth Restatement Effective Date. In no event shall any Borrowing Subsidiary be
an Unrestricted Subsidiary.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.17(f)(ii)(B)(3).

 

58



--------------------------------------------------------------------------------

“Vendor Rebates” means credits earned from vendors for volume purchases that
reduce net inventory costs for the Loan Parties.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Indebtedness.

“Wells Fargo Bank” means Wells Fargo Bank, National Association, a national
banking association, in its individual capacity, and its successors.

“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.01. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time

 

59



--------------------------------------------------------------------------------

amended, supplemented or otherwise modified (including by succession of
comparable successor laws), and all references to any statute shall be construed
as referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns (subject
to any restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein shall be
construed in accordance with GAAP as in effect from time to time; provided that
(a) if the Borrower Representative notifies the Administrative Agent that the
Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the Fourth Restatement Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower Representative that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided that the Borrower
Representative, on the one hand, and the Administrative Agent and Lenders, on
the other hand, agree to negotiate in good faith with respect to any proposed
amendment to eliminate or adjust for the effect of any such change in GAAP; and
(b) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Statement of Financial Accounting
Standards 159, The Fair Value Option for Financial Assets and Financial
Liabilities, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of the Company or any
Restricted Subsidiary at “fair value”, as defined therein, and (ii) any change
in GAAP occurring after the Fourth Restatement Effective Date as a result of the
adoption of any proposals set forth in the Proposed Accounting Standards Update,
Leases (Topic 840), issued by the Financial Accounting Standards Board on
August 17, 2010, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) was not required to
be so treated under GAAP as in effect on the Fourth Restatement Effective Date.

 

60



--------------------------------------------------------------------------------

SECTION 1.05. Effectuation of Transaction. All references herein to the Company
and the Restricted Subsidiaries shall be deemed to be references to such
Persons, and all the representations and warranties of the Company and the other
Loan Parties contained in this Agreement and the other Loan Documents shall be
deemed made, in each case, after giving effect to the Acquisition and the other
Transactions to occur on the Fourth Restatement Effective Date, unless the
context otherwise requires.

SECTION 1.06. Classification of Actions. For purposes of determining compliance
at any time with the covenants set forth in Article VI (or, in each case, any
defined terms used therein), in the event that the subject transaction meets the
criteria of more than one of the categories of transactions permitted pursuant
to the Sections (or related defined terms) in Article VI, the Company may, in
its sole discretion, classify the applicable transaction (or any portion
thereof) under such Section (or defined term); it being understood that the
Company may divide and include such transaction under one or more of the clauses
of such Section (or any relevant portion thereof or of the applicable related
defined term) that permit such transaction.

SECTION 1.07. Limited Condition Acquisitions. Notwithstanding anything herein to
the contrary, with respect to any Limited Condition Acquisition and any Pro
Forma Event to be made in connection with a Limited Condition Acquisition, at
the Company’s option, any Senior Secured Leverage Ratio or Interest Coverage
Ratio test or dollar threshold required for consummation of such Limited
Condition Acquisition or such other transaction shall be determined, and any
Default or Event of Default blocker shall be tested, as of the date the
definitive acquisition agreement for such Limited Condition Acquisition is
entered into and calculated as if the acquisition and other Pro Forma Events in
connection therewith were consummated on such date; provided that if the Company
has made such an election, in connection with measuring compliance with any
Section of Article VI following such date and prior to the earlier of the date
on which such Limited Condition Acquisition is consummated or the definitive
agreement for such Limited Condition Acquisition is terminated, any Senior
Secured Leverage Ratio or Interest Coverage Ratio shall be calculated on a Pro
Forma Basis assuming such Limited Condition Acquisition and other Pro Forma
Events in connection therewith have been consummated, except that (other than
solely with respect to the incurrence test under which such Limited Condition
Acquisition or other transaction in connection therewith is being made)
Consolidated EBITDA, Total Assets and Consolidated Net Income of any target of
such Limited Condition Acquisition can only be used in the determination of the
relevant ratios and baskets if and when such Limited Condition Acquisition has
closed.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender, severally and not jointly, agrees to make Revolving Loans to the
Borrowers in dollars from time to time during the Availability Period in an
aggregate

 

61



--------------------------------------------------------------------------------

principal amount that will not result in (a) the Credit Exposure of any Lender
exceeding such Lender’s Revolving Commitment or (b) the Aggregate Credit
Exposure exceeding the Credit Limit, subject to the Administrative Agent’s
authority, in its sole discretion, to make Protective Advances and Overadvances
pursuant to the terms of Section 2.04 and 2.05. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans. Notwithstanding the foregoing, any
Borrowing made on the Fourth Restatement Effective Date will be in an amount
such that, after giving effect thereto and to any simultaneous repayment of
outstanding Borrowings, the Aggregate Credit Exposure will not exceed
$500,000,000.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Loans of the same Type made by the Lenders
ratably in accordance with their respective Revolving Commitments. Any
Protective Advance, any Swingline Loan and any Overadvance shall be made in
accordance with the procedures set forth in Section 2.04 or 2.05, as applicable.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower Representative may
request in accordance herewith. Each Protective Advance, Swingline Loan or
Overadvance shall be an ABR Loan. Each Lender at its option may make any
Eurodollar Revolving Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate principal amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that a
Eurodollar Revolving Borrowing that results from a continuation of an
outstanding Eurodollar Revolving Borrowing may be in an aggregate amount that is
equal to such outstanding Borrowing. At the time each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate principal amount that is an
integral multiple of $500,000 and not less than $1,000,000; provided that,
without affecting the Borrowing Base limitation set forth in Section 2.01, an
ABR Revolving Borrowing may be in an aggregate principal amount that is equal to
the entire unused balance of the Revolving Commitments then in effect or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).

(d) Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert to or
continue, any Eurodollar Revolving Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either in writing (delivered by e-mail, hand or facsimile) or by
telephone (a) in the case of a Eurodollar Revolving Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the

 

62



--------------------------------------------------------------------------------

case of an ABR Revolving Borrowing, not later than 12:00 p.m., New York City
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by e-mail, hand
delivery or facsimile to the Administrative Agent of an executed written
Borrowing Request. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the name of the applicable Borrower;

(ii) the aggregate amount of the requested Borrowing and the manner in which the
proceeds of such Borrowing are to be disbursed (which shall be consistent with
Section 2.07);

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Revolving Loan to be
made as part of the requested Revolving Borrowing.

SECTION 2.04. Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation) to make Loans to the Borrowers, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amounts required
to be paid by the Borrowers pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents which
have not been paid by the Borrowers after written demand therefor (any of such
Loans are herein referred to as “Protective Advances”); provided that the
aggregate principal amount of Protective Advances outstanding at any time shall
not exceed (i) $30,000,000 in the aggregate or (ii) together with the aggregate
principal amount of Overadvances outstanding at such time pursuant to
Section 2.05, $45,000,000 in the aggregate; provided further that no Protective
Advance may be made if, after giving effect thereto, any Lender’s Credit
Exposure shall exceed its Revolving

 

63



--------------------------------------------------------------------------------

Commitment. Protective Advances may be made even if the conditions precedent set
forth in Section 4.02 have not been satisfied. The Protective Advances shall be
secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder. All Protective Advances
shall be ABR Borrowings. The Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by the Required Lenders. Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof. At any time that there is sufficient
Availability and the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the Lenders to make Revolving
Loans to repay a Protective Advance. At any other time the Administrative Agent
may require the Lenders to fund their risk participations as described in
Section 2.04(b).

(b) The Administrative Agent may by notice given not later than 12:00 p.m., New
York City time, on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of any Protective
Advance outstanding. Such notice shall specify the aggregate principal amount of
the Protective Advance in which the Lenders will be required to participate and
each Lender’s Applicable Percentage of such Protective Advance. Each Lender
hereby absolutely and unconditionally agrees to pay, upon receipt of notice as
provided above, to the Administrative Agent such Lender’s Applicable Percentage
of such Protective Advance. Each Lender acknowledges and agrees that its
obligation to acquire participations in Protective Advances pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including nonsatisfaction of any of the conditions
precedent set forth in Section 4.02, the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Revolving Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders pursuant to this paragraph). From and after the date, if any, on which
any Lender has paid in full for its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender its Applicable Percentage of all payments of principal and interest and
all proceeds of Collateral received by the Administrative Agent in respect of
such Protective Advance; provided that any such payment or proceeds so
distributed shall be repaid to the Administrative Agent if and to the extent
such payment or proceeds is required to be refunded to the Borrowers for any
reason. The purchase of participations in any Protective Advance pursuant to
this paragraph shall not constitute a Loan and shall not relieve the Borrowers
of their obligation to repay such Protective Advance.

SECTION 2.05. Swingline Loans and Overadvances. (a) The Administrative Agent,
the Swingline Lender and the Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents, promptly after
the Borrower Representative requests an ABR Revolving Borrowing pursuant to
Section 2.03, the Swingline Lender may, in its discretion, elect to have the
terms of this Section 2.05(a) apply to such Borrowing Request by advancing, on
behalf of the Lenders

 

64



--------------------------------------------------------------------------------

and in the amount and on the date requested, same day funds to the Borrowers to
the Funding Account(s) (each such Loan made solely by the Swingline Lender
pursuant to this Section 2.05(a) is referred to in this Agreement as a
“Swingline Loan”), with settlement among the Swingline Lender and the other
Lenders as to the Swingline Loans to take place on a periodic basis as set forth
in Section 2.05(d). Each Swingline Loan shall be subject to all the terms and
conditions applicable to other ABR Loans funded by the Lenders, except that all
payments thereon shall be payable to the Swingline Lender solely for its own
account. The aggregate principal amount of Swingline Loans outstanding at any
time shall not exceed $30,000,000. The Swingline Lender shall not make any
Swingline Loan if the requested Swingline Loan would exceed Availability (before
giving effect to such Swingline Loan) or would result in the Credit Exposure of
any Lender exceeding such Lender’s Revolving Commitment. All Swingline Loans
shall be ABR Borrowings.

(b) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but shall have absolutely no obligation to) make Loans to the
Borrowers, on behalf of the Lenders, in amounts that exceed Availability (any
such Loans are herein referred to collectively as “Overadvances”); provided that
the aggregate principal amount of Overadvances outstanding at any time shall not
exceed (i) $30,000,000 in the aggregate or (ii) together with the aggregate
principal amount of Protective Advances outstanding at such time pursuant to
Section 2.04, $45,000,000 in the aggregate; provided further that no Overadvance
may be made if, after giving effect thereto, any Lender’s Credit Exposure shall
exceed its Revolving Commitment. The Overadvances shall be secured by the Liens
in favor of the Administrative Agent in and on the Collateral and shall
constitute Obligations hereunder. All Overadvances shall be ABR Borrowings. The
Borrowers shall be required to repay each Overadvance no later than the 60th day
after the date of the making thereof. The Administrative Agent’s authorization
to make Overadvances may be revoked at any time by the Required Lenders. Any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s receipt thereof.

(c) The Swingline Lender and the Administrative Agent may by notice given not
later than 12:00 p.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
any Swingline Loan or Overadvance, respectively, outstanding. Such notice shall
specify the aggregate principal amount of the Swingline Loan or Overadvance,
respectively, in which the Lenders will be required to participate and each
Lender’s Applicable Percentage of such Swingline Loan or Overadvance. Each
Lender hereby absolutely and unconditionally agrees to pay, upon receipt of
notice as provided above, to the Administrative Agent, for the account of the
Swingline Lender or the account of the Administrative Agent, as applicable, such
Lender’s Applicable Percentage of such Swingline Loan or Overadvance. Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans and Overadvances pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including nonsatisfaction of any of the conditions precedent set forth in
Section 4.02, the occurrence and continuance of a Default or any reduction or

 

65



--------------------------------------------------------------------------------

termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Revolving Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Lenders pursuant to this
paragraph). From and after the date, if any, on which any Lender has paid in
full for its participation in any Swingline Loan or Overadvance purchased
hereunder, the Swingline Lender or the Administrative Agent, as applicable,
shall promptly distribute to such Lender its Applicable Percentage of all
payments of principal and interest and all proceeds of Collateral thereafter
received by the Swingline Lender or the Administrative Agent, as applicable, in
respect of such Swingline Loan or Overadvance; provided that any such payment or
proceeds so distributed shall be repaid to the Swingline Lender or the
Administrative Agent, as applicable, if and to the extent such payment or
proceeds shall be required to be refunded to the Borrowers for any reason. The
purchase of participations in any Swingline Loan or Overadvance pursuant to this
paragraph shall not constitute a Loan and shall not relieve the Borrowers of
their obligation to repay such Swingline Loan or Overadvance.

(d) The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Lenders on at least a weekly basis or on
any earlier date that the Administrative Agent elects, by notifying the Lenders
of such requested Settlement by facsimile, telephone, or e-mail no later than
1:00 p.m., New York City time, on the date of such requested Settlement (the
“Settlement Date”). Each Lender (other than the Swingline Lender) shall transfer
the amount of such Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Swingline Loan with respect to which Settlement is
requested to the Administrative Agent, to such account of the Administrative
Agent as the Administrative Agent may designate, not later than 3:00 p.m., New
York City time, on such Settlement Date. Settlements may occur during the
existence of a Default and whether or not the applicable conditions precedent
set forth in Section 4.02 have then been satisfied. Such amounts transferred to
the Administrative Agent shall be applied against the amounts of the Swingline
Lender’s Swingline Loans and, together with Swingline Lender’s Applicable
Percentage of such Swingline Loan, shall constitute Revolving Loans of such
Lenders, respectively. If any such amount is not transferred to the
Administrative Agent by any Lender on such Settlement Date, the Swingline Lender
shall be entitled to recover such amount on demand from such Lender together
with interest thereon as specified in Section 2.07.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit in dollars for its own account or for the account
of another Loan Party, in a form reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank, at any time and from time to time during
the Availability Period. The Company unconditionally and irrevocably agrees
that, in connection with any Letter of Credit issued for the account of Loan
Party that is not a Borrower as provided in the first sentence of this
paragraph, the Company will be fully responsible for the reimbursement of LC
Disbursements, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such

 

66



--------------------------------------------------------------------------------

Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrowers to, or
entered into by the Borrowers with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower
Representative shall e-mail, hand deliver or send by facsimile (or transmit by
electronic communication, if arrangements for doing so have been approved by the
recipient) to the applicable Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, the applicable Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the total LC Exposure shall not exceed
$350,000,000, (ii) the total Standby LC Exposure shall not exceed $100,000,000,
(iii) the portion of the LC Exposure attributable to Letters of Credit issued by
any Issuing Bank will not exceed the LC Commitment of such Issuing Bank,
(iv) the portion of the Standby LC Exposure attributable to Letters of Credit
issued by any Issuing Bank will not exceed the Standby LC Commitment of such
Issuing Bank and (v) the Aggregate Credit Exposure shall not exceed the Credit
Limit. An Issuing Bank shall not be under any obligation to issue any Letter of
Credit if: any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Fourth Restatement Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Fourth Restatement Effective Date and which such Issuing
Bank in good faith deems material to it, or if the issuance of such Letter of
Credit would violate one or more policies of such Issuing Bank applicable to
letters of credit generally.

 

67



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that, if the applicable
Issuing Bank shall so agree, a Letter of Credit may expire at a later date if
the applicable Borrower shall have deposited cash collateral in an LC Collateral
Account pursuant to Section 2.06(j) in an amount equal to 103% of the undrawn
face amount of such Letter of Credit. Any Letter of Credit may provide by its
terms that it may be automatically extended for additional successive one year
periods on terms reasonably acceptable to the applicable Issuing Bank. Any
Letter of Credit providing for automatic extension shall be extended upon the
then current expiration date without any further action by any Person unless the
applicable Issuing Bank shall have given notice to the applicable beneficiary
(with a copy to the applicable Borrower) of the election by such Issuing Bank
not to extend such Letter of Credit, such notice to be given not fewer than 30
days prior to the then current expiration date of such Letter of Credit unless
otherwise agreed to by the applicable Issuing Bank; provided that no Letter of
Credit may be extended automatically or otherwise beyond the date that is five
Business Days prior to the Maturity Date (other than in accordance with this
paragraph).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrowers on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrowers for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default, reduction or termination
of the Revolving Commitments or any force majeure or other event that under any
rule of law or uniform practices to which any Letter of Credit is subject
(including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the expiration thereof or of the Revolving Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall, following notice of such LC
Disbursement to the Borrower Representative, reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later

 

68



--------------------------------------------------------------------------------

than 2:00 p.m., New York City time, on the date that such LC Disbursement is
made, if the Borrower Representative shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower Representative prior to such time
on such date, then not later than 2:00 p.m., New York City time, on (i) the
Business Day that the Borrower Representative receives such notice, if such
notice is received prior to 10:00 a.m., New York City time, on the day of
receipt, or (ii) the Business Day immediately following the day that the
Borrower Representative receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the Borrowers may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with an ABR Revolving Borrowing
in an equivalent amount and, to the extent so financed, the Borrowers’
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or, if the Swingline Lender shall have elected
to apply the terms of Section 2.05(a) to such requested Borrowing, the resulting
Swingline Loan. If the Borrowers fail to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrowers in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrowers, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section is
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not
substantially comply with the terms of such Letter of Credit, (iv) any force
majeure or other event that under any rule of law or uniform practices to which
any Letter of Credit is subject (including Section 3.14 of ISP 98 or any
successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the stated expiration date
thereof or of the Revolving Commitments or (v)

 

69



--------------------------------------------------------------------------------

any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder. None of the Administrative Agent, the Lenders
or the Issuing Banks, or any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any other act, failure to act
or other event or circumstance; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrowers to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrowers
to the extent permitted by applicable law) suffered by any Borrower that are
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of bad
faith, gross negligence or willful misconduct on the part of an Issuing Bank
(with such absence to be presumed unless otherwise determined by a court of
competent jurisdiction in a final and nonappealable judgment), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower Representative by telephone (confirmed by
e-mail or facsimile) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement in full, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be paid

 

70



--------------------------------------------------------------------------------

to the Administrative Agent for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment, and shall be
payable on demand or, if no demand has been made, on the date on which the
Borrowers reimburse the applicable LC Disbursement in full.

(i) Replacement of the Issuing Banks. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph, the Borrowers shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders (the “LC Collateral Account”), an amount in
cash equal to 103% of the LC Exposure as of such date plus accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Borrower described in clause (h) or
(i) of Article VII. The Borrowers shall also deposit cash collateral in
accordance with this paragraph as and to the extent required by Section 2.11(b)
or 2.20. Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrowers hereby grant
the Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrowers’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall, notwithstanding anything to the contrary
herein or in the Collateral Documents, be applied by the Administrative Agent to
reimburse the applicable Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement

 

71



--------------------------------------------------------------------------------

obligations of the Borrowers for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated, be applied to satisfy other Secured
Obligations (but subject to, in the case of any such application at a time when
any Lender is a Defaulting Lender (but only if, after giving effect thereto, the
remaining cash collateral shall be less than the aggregate LC Exposure of all
the Defaulting Lenders that has not been reallocated to non-Defaulting Lenders
pursuant to Section 2.20), the consent of each Issuing Bank). If the Borrowers
are required to provide an amount of cash collateral hereunder as a result of
the occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers within three Business Days after
all Events of Default have been cured or waived. If any Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.11(b), such
amount (to the extent not applied as aforesaid) shall be returned to such
Borrower as and to the extent that, after giving effect to such return, the
Borrowers would remain in compliance with Section 2.11(b) and no Event of
Default shall have occurred and be continuing. If any Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.20, such
amount (to the extent not applied as aforesaid) shall be returned to such
Borrower as promptly as practicable to the extent that, after giving effect to
such return, no Issuing Bank shall have any exposure in respect of any
outstanding Letter of Credit that is not fully covered by the Revolving
Commitments of the non-Defaulting Lenders and/or the remaining cash collateral
and no Event of Default shall have occurred and be continuing.

(k) Existing Letters of Credit. Each Existing Letter of Credit shall be deemed
to be a Letter of Credit issued hereunder for all purposes hereof and of the
other Loan Documents, and no issuance or similar fees (as distinguished from
ongoing participation or fronting fees) will be required in connection with the
Existing Letters of Credit. Without limiting the foregoing (i) each such
Existing Letter of Credit shall be included in the calculation of the LC
Exposure, (ii) all liabilities of the Borrowers and the other Loan Parties with
respect to such Existing Letters of Credit shall constitute Obligations and
(iii) each Lender shall have reimbursement obligations with respect to such
Existing Letters of Credit as provided in this Section 2.06. Notwithstanding any
other provision contained in this Section 2.06, no Existing Letter of Credit
that has not been issued by an Issuing Bank referred to in clause (a) of the
definition of such term may be renewed or extended.

(l) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which

 

72



--------------------------------------------------------------------------------

such Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrowers fail to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(m) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Revolving
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower Representative by promptly crediting the amounts so received, in
like funds, to the Funding Account(s); provided that ABR Revolving Loans made to
finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank and (ii) a Protective Advance or an Overadvance shall be retained
by the Administrative Agent.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Revolving Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance on such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to ABR Revolving Loans. If the Borrowers and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Revolving Loan included in such Borrowing. Any payment
by the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

73



--------------------------------------------------------------------------------

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type and, in the case of a Eurodollar Revolving Borrowing, shall have
an initial Interest Period as specified in the applicable Borrowing Request or
as otherwise provided in Section 2.03. Thereafter, the Borrower Representative
may elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing and, in the case of a Eurodollar Revolving Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The
Borrower Representative may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, Overadvances or
Protective Advances, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by e-mail,
hand delivery or facsimile to the Administrative Agent of an executed written
Interest Election Request. Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02:

(i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(c) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

74



--------------------------------------------------------------------------------

(d) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower Representative
(provided that no such notice shall be required in the case of an Event of
Default under clause (h) or (i) of Article VII), then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Revolving Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

SECTION 2.09. Termination and Reduction of Revolving Commitments; Increase in
Revolving Commitments. (a) Unless previously terminated, the Revolving
Commitments shall automatically terminate on the Maturity Date.

(b) The Borrowers may at any time terminate the Revolving Commitments upon
(i) the payment in full of all outstanding Loans and any LC Disbursements,
together with accrued and unpaid interest thereon and on any LC Disbursements,
(ii) the cancellation and return of all outstanding Letters of Credit (or
alternatively, with respect to each such Letter of Credit, the furnishing to the
applicable Issuing Bank of a cash deposit (or at the discretion of such Issuing
Bank a back up standby letter of credit reasonably satisfactory to such Issuing
Bank) equal to 103% of the portion of the LC Exposure attributable to such
Letter of Credit as of such time), (iii) the payment in full of all accrued and
unpaid fees and (iv) the payment in full of all reimbursable expenses and all
other Obligations outstanding at such time.

(c) The Borrowers may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrowers shall not reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Aggregate Credit Exposure would exceed the Credit Limit.

(d) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Commitments under paragraph (b) or
(c) of this Section at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Revolving Commitments delivered by the
Borrower Representative may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower Representative (by notice to the Administrative Agent on
or prior to specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Commitments shall be permanent. Each
reduction of the Revolving Commitments shall be made ratably among the Lenders
in accordance with their respective Revolving Commitments.

 

75



--------------------------------------------------------------------------------

(e) (i) The Borrowers shall have the right to increase the total Revolving
Commitments by obtaining additional Revolving Commitments, either from one or
more of the Lenders or from one or more other lending institutions (which shall
be Eligible Assignees); provided that (i) no Lender hereunder shall have any
obligation to provide any such requested increase, (ii) any such request for an
increase shall be in a minimum amount of $10,000,000, (iii) the aggregate amount
of all additional Revolving Commitments obtained under this paragraph shall not
exceed $200,000,000, (iv) the Administrative Agent and each Issuing Bank shall
have approved the identity of any such new Lender, such approval not to be
unreasonably withheld, conditioned or delayed; provided that the Administrative
Agent and each Issuing Bank shall be deemed to have approved the identity of any
such new Lender unless such Person shall object thereto by written notice to the
Company within five Business Days after receiving a notice identifying such new
Lender and stating that such approval shall be deemed to occur if no such
objection is provided to the Company within such five Business Day period,
(v) any such new Lender shall assume all the rights and obligations of a
“Lender” hereunder, and (vi) the procedure described in paragraph (e)(ii) of
this Section shall have been satisfied.

(ii) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and the Lender(s)
being added or increasing their Revolving Commitments. As a condition precedent
to such an increase, the Borrower Representative shall deliver to the
Administrative Agent (A) a certificate of each Loan Party signed by an
authorized officer of such Loan Party (1) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (2) certifying that, before and after giving effect to such increase,
(x) the representations and warranties contained in Article III and the other
Loan Documents are true and correct in all material respects (or in all respects
if qualified by materiality), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and (y) no Event of Default exists
(provided, that with respect to any increase in the Revolving Commitments to
provide funds for a Limited Condition Acquisition, such certificate will be
required only to certify that no payment or bankruptcy Event of Default exists
or will exist after giving effect to such acquisition and the related extensions
of credit hereunder and that customary “Sungard” representations and warranties
shall be true and correct in all material respects (or in all respects if
qualified by materiality) after giving effect to such acquisition and such
extensions of credit), (B) an opinion of counsel to the Loan Parties as to the
power and authority of the Loan Parties to effect such increase and such other
customary and related matters as the Administrative Agent may reasonably request
and (C) a reaffirmation agreement, in form and substance reasonably satisfactory
to the Administrative Agent, executed and delivered by the Loan Parties.

 

76



--------------------------------------------------------------------------------

(iii) On the Business Day following any such increase, all outstanding ABR
Revolving Borrowings shall be reallocated, pursuant to procedures reasonably
determined by the Administrative Agent, among the Lenders (including any newly
added Lenders) in accordance with the Lenders’ respective revised Applicable
Percentages. Eurodollar Revolving Borrowings outstanding at the time of such
increase shall be reallocated, pursuant to procedures reasonably determined by
the Administrative Agent, among the Lenders in accordance with the Lenders’
respective Applicable Percentages in effect at the time upon the expiration of
the then applicable Interest Periods.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally promise to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Administrative Agent the then unpaid amount of
each Protective Advance and Overadvance on the earliest of (A) the Maturity
Date, (B) demand by the Administrative Agent therefor and (C) in the case of any
Overadvance, the 60th day after the date of the making thereof.

(b) On each Business Day during any Dominion Period, the Administrative Agent
shall apply all funds credited to a Concentration Account on such Business Day
or the immediately preceding Business Day (at the discretion of the
Administrative Agent, whether or not immediately available), first, to prepay
any Protective Advances and Overadvances that may be outstanding and, second, to
prepay the Revolving Loans and Swingline Loans and to cash collateralize
outstanding LC Exposure.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to pay any amounts due
hereunder in accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such

 

77



--------------------------------------------------------------------------------

Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (c) of this Section.

(b) Except to the extent such excess arises from Protective Advances permitted
under Section 2.04 or Overadvances permitted under Section 2.05, in the event
and on each occasion that the total Credit Exposure exceeds the Credit Limit,
the Borrowers shall prepay the Revolving Loans and/or Swingline Loans (or, if no
such Borrowings are outstanding, deposit cash collateral in the LC Collateral
Account in accordance with Section 2.06(j)) in an aggregate amount equal to such
excess.

(c) The Borrower Representative shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by e-mail, hand delivery or facsimile) of any prepayment hereunder
(i) in the case of prepayment of a Eurodollar Revolving Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., New York City time, on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.09,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Promptly following receipt of any such
notice relating to a Revolving Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

 

78



--------------------------------------------------------------------------------

SECTION 2.12. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue on the
Fourth Restatement Effective Date and each day thereafter on the amount of the
unused Revolving Commitment of such Lender on such day at a rate equal to the
applicable rate set forth in the table below based on Average Utilization during
the most recently ended fiscal quarter of the Company (or shorter period from
the Fourth Restatement Effective Date until the end of a fiscal quarter):

 

Average Utilization

  

Commitment Fee

³ 35%    0.20% < 35%    0.25%

Accrued commitment fees shall be payable in arrears on the first Business Day of
each January, April, July and October, commencing on the first such date to
occur after the Fourth Restatement Effective Date, and on the date on which the
Revolving Commitments terminate. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed. For purposes of computing commitment fees, the Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Exposure and
participations in Protective Advances and Overadvances of such Lender shall be
disregarded for such purpose).

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participation in each
Standby Letter of Credit or Commercial Letter of Credit at the Applicable Rate
for a Letter of Credit of such type, in each case on the average daily amount of
the portion of such Lender’s LC Exposure attributable to such Letter of Credit
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Fourth Restatement Effective Date to
but excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate of
0.07% per annum, on the average daily amount of the LC Exposure attributable to
Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Fourth Restatement Effective Date to but excluding the later of
the date of termination of the Revolving Commitments and the date on which there
ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of each calendar month shall be
payable on the first Business Day of the next succeeding month, commencing on
the first such date to occur after the Fourth Restatement Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Banks pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed.

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees in the amounts and payable at the times separately agreed upon between the
Company and the Administrative Agent.

 

79



--------------------------------------------------------------------------------

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances (absent manifest error in the amount paid).

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan, but excluding Protective Advances and Overadvances) shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Each Protective Advance and Overadvance shall bear interest at the Alternate
Base Rate plus the Applicable Rate for ABR Revolving Loans plus 2% per annum.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due (after giving effect to any applicable grace period), whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section or (ii) in the case of any other amount, 2% per annum plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.

(e) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar quarter) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Revolving Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

80



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Revolving Borrowing:

(a) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower Representative and the Lenders as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist (which notification shall be made promptly after the
Administrative Agent obtains knowledge of the cessation of such circumstances),
(i) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective, and such Revolving Borrowing shall be continued
as an ABR Borrowing, and (ii) any Borrowing Request for a Eurodollar Revolving
Borrowing shall be treated as a request for an ABR Revolving Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce

 

81



--------------------------------------------------------------------------------

the amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time upon request of such Lender or other Recipient, the Borrowers will pay
to such Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or other Recipient, as the case may be,
for such additional costs or expenses incurred or reduction suffered.
Notwithstanding the foregoing, if the Company reasonably believes that any such
Taxes were not correctly or legally asserted, the applicable Recipient will use
commercially reasonable efforts to cooperate with the Company to obtain a refund
of such Taxes so long as such efforts would not, in the sole determination of
such Recipient exercised in good faith result in any non-reimbursable additional
costs, expenses or risks or be otherwise disadvantageous to it.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Revolving Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy or liquidity), then, from time to time upon request of such
Lender or such Issuing Bank, the Borrowers will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as well as a reasonably detailed description of the
occurrence giving rise to such event, as specified in paragraph (a) or (b) of
this Section delivered to the Borrower Representative shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 180 days prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrower Representative of the
Change in Law giving rise to such increased costs or expenses or reductions and
of such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or expenses or reductions is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

82



--------------------------------------------------------------------------------

(e) Notwithstanding the above, a Lender or Issuing Bank will not demand
compensation for any increased cost or reduction set forth in this Section 2.15
at any time if it is not the general practice and policy of such Lender or
Issuing Bank to demand such compensation from similarly situated borrowers in
similar circumstances under agreements containing provisions permitting such
compensation to be claimed at such time.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(c) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower Representative
pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense (excluding any loss of
margin) attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan (but not including the Applicable Rate
applicable thereto), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate such Lender would bid
if it were to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the London interbank market. A
certificate of any Lender delivered to the Borrower Representative and setting
forth and explaining in reasonable detail any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.

SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

83



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 30 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower Representative and the Administrative
Agent, at

 

84



--------------------------------------------------------------------------------

the time or times reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrower
Representative or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

 

85



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and that no payments in connection with any
Loan Document are effectively connected with the Foreign Lender’s conduct of a
U.S. trade or business (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower Representative or the Administrative Agent to determine the withholding
or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as may be necessary for the Borrower Representative and the Administrative Agent
to comply with their obligations under FATCA and to determine that such

 

86



--------------------------------------------------------------------------------

Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Fourth
Restatement Effective Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such form or certification or promptly notify the Borrower Representative
and the Administrative Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Defined Terms. For purposes of this Section, the term “Lender” shall include
any Issuing Bank, and the term “applicable law” includes FATCA.

(i) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or Issuing Banks, the termination of
the Revolving Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

(j) FATCA Grandfathering. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Fourth Restatement Effective Date, the Borrowers
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

87



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
or under any other Loan Document on or prior to the time expressly required
hereunder or under such other Loan Document for such payment or, if no such time
is expressly required, on or prior to 3:00 p.m., New York City time, on the date
when due, in immediately available funds, without any defense, setoff,
recoupment or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, 22nd Floor, Chicago, Illinois, or by
wire transfer using the Administrative Agent’s wire instructions, except that
payments required to be made directly to an Issuing Bank or the Swingline Lender
shall be so made and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payment received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder or under any other Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under each Loan Document shall be made in dollars.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) amounts to be applied from a Concentration Account during any
Dominion Period (which shall be applied in accordance with Section 2.10(b)) or,
(C) so long as no Event of Default shall have occurred and be continuing,
amounts which are received into any Concentration Account (which shall be
deposited to the Borrowers’ Funding Account in accordance with the Restated
Security Agreement) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements then due to the Administrative Agent and the Issuing Banks from
the Borrowers (other than in connection with Banking Services or Swap
Obligations), second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrowers (other than in connection with Banking Services or
Swap Obligations), third, to pay interest due in respect of the Protective
Advances and Overadvances, fourth, to pay the principal of the Protective
Advances and Overadvances, fifth, to pay interest then due and payable on the
Loans (other than the Protective Advances and Overadvances) ratably, sixth, to
prepay principal on the Loans (other than the Protective Advances and
Overadvances) and unreimbursed LC Disbursements ratably, seventh, to pay an
amount to the Administrative Agent equal to 103% of the aggregate undrawn face
amount of all outstanding Letters of Credit and the aggregate amount of any
unpaid LC Disbursements, to be held as cash collateral for such Obligations,
eighth, to payment of any amounts owing with respect to Banking Services and
Swap Obligations, ninth, to the payment of any other Secured Obligations due to
the Administrative Agent or any Lender, and tenth, any excess to be returned to
Borrower Representative; provided, that if and to the extent

 

88



--------------------------------------------------------------------------------

that it would be unlawful for any Subsidiary Loan Party to secure any Swap
Obligation under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Subsidiary Loan Party’s failure
for any reason (and after giving effect to the guarantees by the other Loan
Guarantors of the Secured Obligations of such Subsidiary Loan Party) to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time the security interests created by the Loan Documents in
the assets of such Subsidiary Loan Party become effective with respect to such
Swap Obligation, no proceeds of Collateral of such Subsidiary Loan Party will be
applied pursuant to clause eighth of the preceding sentence to the payment of
such Swap Obligation. Notwithstanding any other provision of this Agreement,
unless so directed by the Borrower Representative, or unless a Default is in
existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan, except (a) on the expiration
date of the Interest Period applicable to such Eurodollar Loan or (b) in the
event, and only to the extent, that there are no outstanding ABR Loans and, in
any such event, the Borrowers shall pay the break funding payment required in
accordance with Section 2.16.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, reimbursable expenses (including, without
limitation, all reimbursements of fees and expenses pursuant to Section 9.03)
and other sums payable under the Loan Documents may be paid from the proceeds of
Borrowings made hereunder, whether made following a request by the Borrower
Representative pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of any Borrower maintained
with the Administrative Agent. Each Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest, fees or any other amount due under the Loan
Documents and agrees that all such amounts charged shall constitute Loans
(including Swingline Loans and Overadvances, but such a Borrowing may only
constitute a Protective Advance if it is to reimburse costs, fees and expenses
pursuant to Section 9.03) and that all such Borrowings shall be deemed to have
been requested pursuant to Section 2.03, 2.04 or 2.05, as applicable, and
(ii) the Administrative Agent to charge any deposit account of any Borrower
(other than, so long as no Dominion Period is in effect or no Event of Default
shall have occurred or be continuing, any Excluded Deposit Account) maintained
with the Administrative Agent for each payment of principal, interest, fees or
any other amount due under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements, Swingline Loans, Protective
Advances or Overadvances resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements, Swingline Loans, Protective Advances or Overadvances and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall notify the Administrative Agent
of such fact and shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements, Swingline Loans, Protective
Advances and Overadvances of other Lenders to the extent necessary so that the
amount of all such payments shall be shared by the Lenders ratably in accordance

 

89



--------------------------------------------------------------------------------

with the aggregate amounts of principal of and accrued interest on their
respective Loans and participations in LC Disbursements, Swingline Loans,
Protective Advances and Overadvances; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as in effect from time to time) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements,
Swingline Loans, Protective Advances or Overadvances to any Person that is an
Eligible Assignee (as such term is defined from time to time). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged and/or (ii) hold any such amounts in a segregated account
as cash collateral for, and apply any such amounts to, any future payment
obligations of such Lender hereunder to or for the account of the Administrative
Agent.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any Indemnified Taxes or additional amounts to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its

 

90



--------------------------------------------------------------------------------

Loans hereunder or to assign and delegate its rights and obligations hereunder
to another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment and delegation (i) would eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.

(b) If (i) any Lender requests compensation under Section 2.15, or (ii) the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (iii) any Lender becomes a Defaulting Lender, or (iv) any
Lender has failed to consent to a proposed amendment or waiver that under
Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders) and with respect to which the Required Lenders shall have granted their
consent, then the Borrowers may, at their sole expense and effort, upon notice
to such Lender and the Administrative Agent by the Borrower Representative,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.15 or
2.17) and obligations under this Agreement and the other Loan Documents to an
Eligible Assignee that shall assume such obligations (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment and delegation);
provided that (A) the Borrowers shall have received the prior written consent of
the Administrative Agent, the Swingline Lender and the Issuing Banks, which
consent shall not unreasonably be withheld, conditioned or delayed, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, Swingline Loans,
Protective Advances and Overadvances, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts), (C) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments, (D) in the case of any
such assignment and delegation resulting from the failure to provide a consent,
the assignee shall have given such consent and, as a result of such assignment
and delegation and any contemporaneous assignments and delegations and consents,
the applicable amendment or waiver can be effected and (E) such assignment and
delegation does not conflict with applicable law. A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver or consent by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation have ceased to apply. Each
party hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower Representative, the Administrative Agent and the assignee (subject
to any required consents referred to above) and that the Lender required to make
such assignment and delegation need not be a party thereto.

 

91



--------------------------------------------------------------------------------

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) commitment fees shall cease to accrue on the unused portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) the Revolving Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or all affected Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or modification pursuant to Section 9.02);
provided that any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender which affects such Defaulting Lender differently
than other affected Lenders shall require the consent of such Defaulting Lender;

(c) if any Swingline Exposure, LC Exposure, Protective Advance Exposure and
Overadvance Exposure exists at the time such Lender becomes a Defaulting Lender,
then:

(i) such Defaulting Lender’s Swingline Exposure (other than any portion thereof
with respect to which such Defaulting Lender shall have funded its participation
as contemplated by Section 2.05(c)), LC Exposure (other than any portion thereof
attributable to unreimbursed LC Disbursements with respect to which such
Defaulting Lender shall have funded its participation as contemplated by
Section 2.06(d)), Protective Advance Exposure (other than any portion thereof
with respect to which such Defaulting Lender shall have funded its participation
as contemplated by Section 2.04(b)) and Overadvance Exposure (other than any
portion thereof with respect to which such Defaulting Lender shall have funded
its participation as contemplated by Section 2.05(c)) shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages, but only to the extent the sum of all non-Defaulting Lenders’
Revolving Credit Exposures (excluding, in the case of the Swingline Lender, any
amount of its Swingline Exposure that exceeds its Applicable Percentage of the
aggregate principal amount of the outstanding Swingline Loans) plus such
Defaulting Lender’s Swingline Exposure, LC Exposure, Protective Advance Exposure
and Overadvance Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent, without prejudice to any rights or remedies
of the Borrowers against such Defaulting Lender, (A) first, prepay the portion
of such Defaulting Lender’s Overadvance Exposure that has not been so
reallocated, (B) second, prepay the portion of such Defaulting Lender’s
Protective Advance Exposure that has not been so reallocated, (C) third, prepay
the portion of such Defaulting Lender’s Swingline Exposure that has not been so
reallocated and (D) fourth, cash collateralize such Defaulting Lender’s LC
Exposure that has not been so reallocated in accordance with the procedures set
forth in Section 2.06(j) for so long as such LC Exposure is outstanding;

 

92



--------------------------------------------------------------------------------

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any letter of credit participation fees to such Defaulting
Lender pursuant to Section 2.12(b) with respect to such Defaulting Lender’s cash
collateralized LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (c)(i) above, then the fees payable to the Lenders pursuant
to Section 2.12(b) shall be adjusted to give effect to such reallocation; or

(v) if any portion of such Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to clause (c)(i) or (c)(ii) above, then,
without prejudice to any rights or remedies of the applicable Issuing Bank or
any Lender hereunder, all letter of credit participation fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Banks (and allocated among them ratably based on the
amount of such Defaulting Lender’s LC Exposure attributable to Letters of Credit
issued by each Issuing Bank) until such LC Exposure is cash collateralized
and/or reallocated; and

(d) the Swingline Lender shall not be required to fund any Swingline Loan and no
Issuing Bank shall be required to issue, amend, renew, extend or increase any
Letter of Credit, in each case, unless it is satisfied that the related exposure
will be 100% covered by the Revolving Commitments of the non-Defaulting Lenders
and/or cash collateral provided by the Borrowers in accordance with clause
(c) of this Section, and participating interests in any such newly issued,
amended, renewed, extended or increased Letter of Credit or newly made Swingline
Loan shall be allocated among non-Defaulting Lenders in a manner consistent with
clause (c)(i) of this Section (and Defaulting Lenders shall not participate
therein).

In the event and on the date that each of the Administrative Agent, the Company,
each Issuing Bank and the Swingline Lender agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure, LC Exposure, Protective Advance Exposure
and Overadvance Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold Revolving Loans in accordance with its Applicable Percentage.

SECTION 2.21. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent, any Issuing Bank or any Lender is for any reason compelled to surrender
such

 

93



--------------------------------------------------------------------------------

payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside or determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement and the other
Loan Documents shall continue in full force as if such payment or proceeds had
not been received by the Administrative Agent, such Issuing Bank or such Lender.
The provisions of this Section shall be and remain effective notwithstanding any
contrary action which may have been taken by the Administrative Agent, any
Issuing Bank or any Lender in reliance upon such payment or application of
proceeds. The provisions of this Section shall survive the termination of this
Agreement.

SECTION 2.22. Borrowing Subsidiaries. The Company may designate any Restricted
Subsidiary that is a wholly owned Domestic Subsidiary of the Company as a
Borrowing Subsidiary upon five Business Days’ notice to the Administrative Agent
and the Lenders (such notice to include the name, primary business address and
tax identification number of such proposed Borrowing Subsidiary). Upon proper
notice and receipt by the Administrative Agent of such agreements (including a
Joinder Agreement executed by such Restricted Subsidiary in accordance with
Section 9.18), documents and legal opinions as the Administrative Agent may
reasonably request and subject to the Administrative Agent’s determining in
consultation with the Lenders that designating such Restricted Subsidiary as a
Borrowing Subsidiary would not cause any Lender to suffer any economic, legal or
regulatory disadvantage, such Restricted Subsidiary shall be a Borrowing
Subsidiary and a party to this Agreement and the other Loan Documents. A
Subsidiary shall cease to be a Borrowing Subsidiary hereunder at such time as
the Company gives notice to the Administrative Agent and the Lenders of its
intention to terminate such Subsidiary as a Borrowing Subsidiary; provided that
any such termination shall not be effective (other than to terminate such
Borrowing Subsidiary’s right to make further Borrowings or, except to the extent
such Subsidiary remains a Loan Party after such termination, to obtain Letters
of Credit) and such Subsidiary shall remain a Borrowing Subsidiary until such
time as all Loans to such Borrowing Subsidiary and accrued interest thereon and
all other amounts then due from such Borrowing Subsidiary have been paid in full
and, unless such Subsidiary shall remain a Loan Party after such termination, no
Letter of Credit issued for the account of such Borrowing Subsidiary shall be
outstanding.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders on the Fourth Restatement
Effective Date (and will be deemed to represent at such other times as are
specified in this Agreement) as follows:

SECTION 3.01. Organization; Powers. The Company and each Restricted Subsidiary
is duly organized, validly existing and (to the extent the concept is

 

94



--------------------------------------------------------------------------------

applicable in such jurisdiction and, in the case of any Restricted Subsidiary
other than a Borrowing Subsidiary, except where the failure to be so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect) in good standing under the laws of the jurisdiction
of its organization, has all requisite power and authority to carry on its
business as now conducted and, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability; Benefit to Loan Parties. (a) The
Transactions, insofar as they are to be carried out by each Loan Party, are
within such Loan Party’s corporate or other organizational powers and have been
duly authorized by all necessary corporate or other organizational and, if
required, shareholder or other equityholder action. This Agreement has been duly
executed and delivered by each Loan Party and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Loan Party, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b) Each Loan Party expects to derive benefit (and its board of directors or
other governing body has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from (i) successful operations of each of the
other Loan Parties and (ii) the credit extended by the Lenders to the Borrowers
hereunder. Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, will be of direct and indirect benefit to
such Loan Party, and is in its best interest.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been (or, in the case
of filings relating to the consummation of the Acquisition, substantially
contemporaneously with the occurrence of the Fourth Restatement Effective Date
will be) obtained or made and are (or will so be) in full force and effect and
except for filings necessary to perfect Liens created under the Loan Documents,
(b) will not violate any applicable law, including any order of any Governmental
Authority, (c) will not violate the charter, by-laws or other organizational
documents of the Company or any Restricted Subsidiary, (d) will not violate or
result in a default under any indenture or agreement (including the Term Credit
Agreement or other instrument binding upon the Company or any Restricted
Subsidiary or any of their assets), or give rise to a right thereunder to
require any payment to be made by the Company or any Restricted Subsidiary, and
(e) will not result in the creation or imposition of any Lien on any asset of
the Company or any Restricted Subsidiary, except Liens created pursuant to the
Loan Documents or Liens created in connection with Term Credit Agreement, in the
case of clauses (a) (as to the Transactions other than the entry into the Loan
Documents), (b) and (d) above, except for a failure to obtain or make, violation
or creation, as applicable, which, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

95



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Effect. (a) The Loan
Parties have heretofore furnished to the Lenders (i) (A) the consolidated
balance sheets and related consolidated statements of operations, comprehensive
income, equity and cash flows of the Company and its consolidated Subsidiaries
as of and for the fiscal years ended July 26, 2014, July 27, 2013 and July 28,
2012, in each case, audited by and accompanied by the unqualified opinion of
Deloitte & Touche LLP, independent registered public accounting firm, and
(B) the unaudited consolidated balance sheets and related consolidated
statements of operations, comprehensive income and cash flows of the Company and
its consolidated Subsidiaries as of and for each of the fiscal quarters and the
portions of the fiscal year ended October 25, 2014, January 24, 2015 and
April 25, 2015 and (ii) (A) the consolidated balance sheet and related
consolidated statements of operations, comprehensive income, stockholders’
equity and cash flows of the Acquired Company and its consolidated subsidiaries
as of and for the fiscal years ended January 31, 2015, February 1, 2014 and
February 2, 2013, each audited by and accompanied by the unqualified opinion of
Deloitte & Touche LLP, independent registered public accounting firm, and
(B) the unaudited consolidated balance sheet and related consolidated statements
of operations, comprehensive income and cash flows of the Acquired Company and
its consolidated subsidiaries as of and for the fiscal quarter ended May 2,
2015. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries or the Acquired Company and its consolidated
subsidiaries, as the case may be, as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clauses (i)(B) and
(ii)(B) above.

(b) The Borrowers have heretofore furnished to the Lenders a pro forma
consolidated balance sheet and related pro forma consolidated statement of
operations of the Company and its consolidated Subsidiaries as of and for the
period of 12 consecutive months ended on or about April 30, 2015, prepared
giving effect to the Transactions as if the Transactions had occurred on such
date, in the case of such balance sheet, or at the beginning of such period, in
the case of such statements of operations. Such pro forma consolidated balance
sheet and pro forma statements of operations (i) have been prepared by the
Borrowers in good faith based on the same assumptions used to prepare the pro
forma financial statements included in the Information Materials (which
assumptions are believed on the date hereof by the Borrowers to be reasonable),
(ii) are based on the best information available to the Borrowers,
(iii) accurately reflect all adjustments necessary to give effect to the
Transactions and (iv) present fairly, in all material respects, the pro forma
financial position and results of operations of the Company and its consolidated
Subsidiaries as of and for the period of 12 consecutive months ended on or about
April 30, 2015, as if the Transactions had occurred on such date or at the
beginning of such period, as the case may be.

 

96



--------------------------------------------------------------------------------

(c) Since July 26, 2014, there has been no event, development or circumstance
that has had, or would reasonably be expected to have, a Material Adverse
Effect.

SECTION 3.05. Properties. (a) The Company and each Restricted Subsidiary has
good title to, or valid leasehold interests in, all its tangible property
material to its business (including its Mortgaged Properties), except for
defects in title that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect and Liens expressly permitted by
Section 6.02.

(b) (i) The Company and each Restricted Subsidiary owns, is licensed to use, or
otherwise has the right to use, all trademarks, service marks, tradenames, trade
dress, copyrights, patents, designs and other intellectual property material to
its business, and (ii) the conduct of their respective businesses, including the
use thereof by the Company and the Restricted Subsidiaries in their respective
businesses, does not infringe upon the rights of any other Person, except for
any such infringements or any such failure to own, license or have the right to
use that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

(c) Section 3.05 of the Disclosure Letter sets forth the address of each real
property that is owned in fee by the Loan Parties (including by the Acquired
Company and its applicable subsidiaries as if the Acquisition had occurred on
the Signing Date) as of the Signing Date and, with respect to any such real
property that constitutes a Mortgaged Property, the proper jurisdiction for the
filing of a Mortgage in respect thereof. As of the Fourth Restatement Effective
Date, neither the Company nor any Restricted Subsidiary (i) has received written
notice from a condemning authority of any pending or contemplated condemnation
proceeding affecting all or any material portion of any Mortgaged Property or
has entered into any agreement for the sale or disposition thereof in lieu of
condemnation, or (ii) is subject to any right of first refusal, option or other
contractual right to sell, transfer or otherwise dispose of any Mortgaged
Property or any interest therein that is not of record.

SECTION 3.06. Litigation and Environmental Matters. (a) Except for the Disclosed
Matters, there are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrowers,
threatened against the Company or any Restricted Subsidiary (i) as to which
there is a reasonable likelihood of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any of
the Loan Documents or the Transactions.

(b) Except for the Disclosed Matters or matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any Restricted Subsidiary (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any claim with respect to any Environmental Liability or (iv) knows of any
basis for any Environmental Liability.

 

97



--------------------------------------------------------------------------------

SECTION 3.07. Compliance with Laws and Agreements. (a) The Company and each
Restricted Subsidiary is in compliance with all laws, including all orders of
Governmental Authorities, applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect (it being agreed that this
Section does not apply to any law which is specifically addressed in
Section 3.06(b), 3.07(b), 3.08, 3.09, 3.10 or 3.14). No Event of Default has
occurred and is continuing.

(b) The Borrowers have implemented and maintain in effect policies and
procedures designed to ensure compliance in all material respects by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Company,
its Subsidiaries and their respective officers and employees and to the
knowledge of the Borrowers, their respective directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (i) the Company, any Subsidiary or, to the knowledge of the
Borrowers, any of their respective directors, officers or employees, or (ii) to
the knowledge of the Borrowers any agent of the Company or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, use of proceeds or
other transaction contemplated by this Agreement will violate Anti-Corruption
Laws or applicable Sanctions.

SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.09. Taxes. The Company and each Subsidiary has (a) timely filed or
caused to be filed all Tax returns and reports required to have been filed,
except to the extent that the failure to do so would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, and
(b) paid or caused to be paid all Taxes required to have been paid by it
(including in its capacity as withholding agent), except (i) any Taxes that are
being contested in good faith by appropriate proceedings diligently conducted
and for which the Company or such Subsidiary has set aside on its books reserves
with respect thereto to the extent required by GAAP or (ii) to the extent that
the failure to do so would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. There is no current or proposed
tax assessment, deficiency or other claim against the Company or any of the
Subsidiaries that would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA; Labor Matters. (a) Except as could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur,
(ii) neither

 

98



--------------------------------------------------------------------------------

any Loan Party nor any ERISA Affiliate has engaged in a transaction that could
be subject to Section 4069 or 4212(c) of ERISA, and (iii) each Plan is in
compliance with the applicable provisions of ERISA, the Code and other
applicable laws. On the Fourth Restatement Effective Date, the excess of the
present value of all accumulated benefit obligations under each Plan (based on
the assumptions used for purposes of preparing the audited financial statements
set forth in the Company’s most recent Annual Report on Form 10-K), as of the
date of the most recent financial statements reflecting such amounts, over the
fair market value of the assets of such Plan, if any, could not be reasonably
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(b) Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) there are no strikes,
lockouts, slowdowns or any other labor disputes against the Company or any
Restricted Subsidiary pending or, to the knowledge of the Borrowers, threatened,
(ii) the hours worked by and payments made to employees of the Company and the
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act of 1938 or any other applicable Federal, state, local or foreign law dealing
with such matters, (iii) all payments due from the Company or any Restricted
Subsidiary, or for which any claim may be made against the Company or any
Restricted Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Company or such Restricted Subsidiary to the extent required by
GAAP and (iv) the consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Company or any Restricted
Subsidiary is bound.

SECTION 3.11. Disclosure. Neither the Information Materials nor any of the other
reports, financial statements, certificates or other written information (other
than forward-looking information, management projections or information of a
general economic or industry nature) furnished by or on behalf of the Company or
any Restricted Subsidiary to the Administrative Agent, any Arranger or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished), when delivered and taken as a whole, contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
forecasts and projected financial information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed
by them to be reasonable at the time made and at the time so furnished and, if
furnished prior to the Fourth Restatement Effective Date, as of the Fourth
Restatement Effective Date (it being understood that such forecasts and
projections may vary from actual results and that such variances may be
material).

SECTION 3.12. Subsidiaries and Joint Ventures. Section 3.12 of the Disclosure
Letter sets forth, as of the Signing Date, the name, type of organization and
jurisdiction of organization of, and the percentage of each class of Equity
Interests owned by the Company or any Subsidiary in, (a) each Subsidiary and
(b) each joint venture in

 

99



--------------------------------------------------------------------------------

which the Company or any Subsidiary owns any Equity Interests, and identifies
each Designated Subsidiary (in each case, including the Acquired Company and its
applicable subsidiaries as if the Acquisition had occurred on the Signing Date).
All the issued and outstanding Equity Interests in each Subsidiary owned by any
Loan Party have been (to the extent such concepts are relevant with respect to
such Equity Interests) duly authorized and validly issued and are fully paid and
non assessable (except as such rights may arise under mandatory provisions of
applicable statutory law that may not be waived and not as a result of any
rights contained in organizational documents). Except as set forth in
Section 3.12 of the Disclosure Letter, as of Signing Date, there is no existing
option, warrant, call, right, commitment or other agreement to which the Company
or any Subsidiary is a party requiring, and there are no Equity Interests in any
Subsidiary outstanding that upon exercise, conversion or exchange would require,
the issuance by any Subsidiary of any additional Equity Interests or other
securities exercisable for, convertible into, exchangeable for or evidencing the
right to subscribe for or purchase any Equity Interests in any Subsidiary (in
each case, including the Acquired Company and its applicable subsidiaries as if
the Acquisition had occurred on the Signing Date).

SECTION 3.13. Insurance. Section 3.13 of the Disclosure Letter sets forth a
description of all insurance maintained by or on behalf of the Company and the
Restricted Subsidiaries (including by or on behalf of the Acquired Company and
its applicable subsidiaries as if the Acquisition had occurred on the Signing
Date) as of the Signing Date. As of the Fourth Restatement Effective Date, all
premiums due and payable in respect of such insurance have been paid. The Loan
Parties believe that the insurance maintained by or on behalf of the Company and
the Restricted Subsidiaries is adequate.

SECTION 3.14. Federal Reserve Regulations. Neither the Company nor any
Restricted Subsidiary is principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of any Loan or any Letter of Credit will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, in
any manner or for any purpose that would entail a violation of Regulations T, U
or X of the Board of Governors.

SECTION 3.15. Solvency. The fair value of the assets of the Company and its
consolidated Subsidiaries, taken as a whole, is now, and will be following the
incurrence of the Obligations hereunder and the consummation of the Acquisition
on the Fourth Restatement Effective Date, on a Pro Forma Basis, greater than the
amount that will be required to pay the total liability on existing debts, as
such debts become absolute and matured. The present fair saleable value of the
property of the Company and its consolidated Subsidiaries, taken as a whole, is
now, and will be following the incurrence of the Obligations hereunder and the
consummation of the Acquisition on the Fourth Restatement Effective Date, on a
Pro Forma Basis, greater than the amount that will be required to pay the
probable liability on existing debts as they become absolute and matured. After
giving effect to the incurrence of the Obligations and the consummation of the
other Transactions on the Fourth Restatement Effective Date, the Company and its

 

100



--------------------------------------------------------------------------------

consolidated Subsidiaries, taken as a whole, are able to pay their debts, as
such debts become absolute and matured. The incurrence of the Obligations
hereunder and the consummation of the other Transactions on the Fourth
Restatement Effective Date on a Pro Forma Basis, will not leave the Company and
its consolidated Subsidiaries, taken as a whole, with property remaining in
their hands constituting “unreasonably small capital” (it being understood and
agreed that “unreasonably small capital” depends upon the nature of the
particular business or businesses conducted or to be conducted, and that this
conclusion is based on current assumptions regarding the needs and anticipated
needs for capital of the businesses conducted or anticipated to be conducted by
Company in light of projected financial statements and available credit
capacity, which current assumptions are not unreasonable in light of the
circumstances applicable thereto).

SECTION 3.16. Collateral Matters. (a) The Restated Security Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Lender Parties, a valid and
enforceable security interest in the Collateral and (i) when the Collateral
constituting certificated securities (as defined in the UCC) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Restated Security Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior in right to
any other Person, and (ii) when financing statements in appropriate form are
filed in the applicable filing offices, the security interest created under the
Restated Security Agreement will constitute a fully perfected security interest
in all right, title and interest of the Loan Parties in the remaining Collateral
(as defined therein) to the extent perfection can be obtained by filing UCC
financing statements, prior and superior to the rights of any other Person,
except for rights secured by Liens permitted under Section 6.02.

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Lender
Parties, a legal and valid security interest in all the applicable mortgagor’s
right, title and interest in and to the Mortgaged Properties subject thereto and
the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
and enforceable security interest in all right, title and interest of the
mortgagors in the Mortgaged Properties and the proceeds thereof, prior and
superior in right to any other Person, but subject to Liens permitted under
Section 6.02.

(c) Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this Section, the security interest created under the Restated Security
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Restated Security Agreement) in which a security interest may be
perfected by filing in the United States of America, in each case prior and
superior in right to any other Person, but subject to Liens permitted under
Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office or the United States Copyright Office may be
necessary to perfect a security interest in such Intellectual Property acquired
by the Loan Parties after the Fourth Restatement Effective Date).

 

101



--------------------------------------------------------------------------------

(d) It is understood that, to the extent the actions referred to in the
foregoing paragraphs of this Section have already been taken with the results
envisioned by such paragraphs, no further action shall be required in connection
with the effectiveness of the Fourth Restatement Agreement.

SECTION 3.17. Use of Proceeds. The Borrowers will use the proceeds of the Loans
and will request the issuance of Letters of Credit only for purposes set forth
in Section 5.11.

SECTION 3.18. Credit Card Agreements. Section 3.18 of the Disclosure Letter (as
updated from time to time as permitted by Section 5.16) sets forth a list of all
Credit Card Agreements to which any Loan Party is a party. A true and complete
copy of each Credit Card Agreement listed in Section 3.18 of the Disclosure
Letter has been delivered to the Administrative Agent, together with all
material amendments, waivers and other modifications thereto. All such Credit
Card Agreements are in full force and effect, currently binding upon each Loan
Party that is a party thereto and, to the knowledge of the Loan Parties, binding
upon other parties thereto in accordance with their terms. The Loan Parties are
in compliance in all material respects with each such Credit Card Agreement.

ARTICLE IV

Conditions

SECTION 4.01. Fourth Restatement Effective Date. (a) This Amended and Restated
Credit Agreement shall become effective upon, and only upon, the satisfaction of
the following conditions precedent:

(i) The Administrative Agent shall have received from the Acquired Company and
each subsidiary of the Acquired Company that is a Designated Subsidiary, a
Joinder Agreement dated as of the Fourth Restatement Effective Date and executed
by the Acquired Company or such Designated Subsidiary, under which the Acquired
Company or such Designated Subsidiary shall become a party to this Agreement as
a Loan Guarantor (and, if the Company shall so request and the conditions of
Section 2.22 shall be met, a Borrowing Subsidiary) and an instrument in the form
specified in the Restated Security Agreement under which such Person becomes a
party to the Restated Security Agreement.

(ii) The Administrative Agent and the Lenders shall have received a favorable
written opinion (addressed to the Administrative Agent, the Lenders and the
Issuing Banks and dated the Fourth Restatement Effective Date) of counsel to the
Borrowers and the other Loan Parties as the Administrative Agent shall
reasonably request, each such opinion to be in form, scope and substance
reasonably satisfactory to the Administrative Agent and the Lenders.

 

102



--------------------------------------------------------------------------------

(iii) The Administrative Agent shall have received as to each Loan Party
(including the Acquired Company and its Designated Subsidiaries) such customary
documents and certificates as it shall reasonably have requested relating to the
organization, existence and good standing of such Loan Party and the
authorization of the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent.

(iv) The Acquisition shall have been, or shall substantially concurrently with
the effectiveness of this Agreement be, consummated in accordance with the terms
of the Acquisition Agreement, without giving effect to any amendment, change or
supplement or waiver of any provision thereof (including any change in the
purchase price) in any manner that is materially adverse to the interests of the
Lenders or the Arrangers without the prior written consent (not to be
unreasonably withheld, conditioned or delayed) of the Arrangers (it being
understood that any reduction of the purchase price in respect of the
Acquisition will be materially adverse to the Lenders and the Arrangers unless
(x) such reduction is in the aggregate less than 10% of the purchase price
payable pursuant to the Acquisition Agreement as in effect on May 18, 2015, and
(y) there is a concurrent reduction in the aggregate principal amount of the
commitments in respect of the Term Loan Facilities in an amount equal to such
reduction).

(v) The Acquisition Agreement Representations and the Specified Representations
shall be true and correct in all material respects on and as of the Fourth
Restatement Effective Date with the same effect as if made on such date.

(vi) The Effective Date Refinancing shall have been, or shall concurrently with
the effectiveness of this Agreement be, consummated or arrangements therefor
(reasonably satisfactory to the Administrative Agent) shall have been
established.

(vii) All capitalized terms used in this paragraph (vii) have the meanings
assigned thereto in the Acquisition Agreement as in effect on May 18, 2015.
Since January 31, 2015, there shall not have occurred any Company Material
Adverse Effect. For purposes of this paragraph (vii), “Company Material Adverse
Effect” means any change, condition, event, effect, occurrence, circumstance or
development (each, an “Effect”), individually or in the aggregate, that (A) has,
or would reasonably be expected to have, a material adverse effect on the
business, assets, liabilities, financial condition or results of operations of
the Company and the Company Subsidiaries, taken as a whole or (B) prevents the
performance in any material respect by the Company of its obligations to
consummate the Merger; provided, that for purposes of clause (A), none of the
following shall constitute or be deemed to contribute to a Company Material
Adverse Effect, or shall otherwise be taken into account in determining whether
a Company Material Adverse Effect has occurred or would reasonably be expected
to occur: any adverse Effect arising out of, resulting from or attributable to:
(1) changes or proposed changes in applicable Laws, GAAP or the interpretation
or

 

103



--------------------------------------------------------------------------------

enforcement thereof; (2) changes in general economic, business, labor or
regulatory conditions, or general changes in securities, credit or other
financial markets, including interest rates or exchange rates, in the United
States regionally, locally or globally, or changes generally affecting the
industries (including seasonal fluctuations to the extent consistent with the
Company’s historical results of operations) in which the Company or the Company
Subsidiaries operate in the United States or globally; (3) changes in general
global, national, regional or local political conditions (including the outbreak
or escalation of war (whether or not declared), military action, sabotage or
acts of terrorism), changes due to natural disasters or changes in the weather,
hurricanes or changes due to the outbreak or worsening of an epidemic, pandemic
or other health crisis; (4) actions or omissions required of the Company
(x) under the express terms of the Acquisition Agreement or (y) taken or not
taken at the request of, or with the consent of, an officer of Parent or any of
its affiliates to the extent, in the case of this clause (y), consented to by
the Arrangers; (5) any breach, violation or non-performance of any provision of
the Acquisition Agreement by the Company or any of its affiliates; (6) the
negotiation, announcement, pendency or consummation of the Acquisition Agreement
and the transactions contemplated thereby, including the identity of Parent or
any of its affiliates or any communication by Parent or any of its affiliates
regarding plans, proposals or projections with respect to the Company, the
Company Subsidiaries or their employees (including any impact on the
relationship of the Company or any of the Company Subsidiaries, contractual or
otherwise, with its customers, suppliers, distributors, vendors, lenders,
employees or partners); (7) any item or matter disclosed in the Company SEC
Documents filed prior to May 18, 2015; (8) any Proceeding arising from
allegations of breach of fiduciary duty or violation of Law relating to the
Acquisition Agreement or the transactions contemplated thereby; (9) the outcome
of any Proceeding or investigation involving the Company or any Company
Subsidiary that has been disclosed in the Company Disclosure Letter;
(10) changes in the trading price or trading volume of Company Shares, in and of
itself, or any suspension of trading; (11) any item set forth in Schedule 8.4 of
the Company Disclosure Letter; (12) the expiration or termination by its terms
of any Contract to which the Company or any of the Company Subsidiaries is a
party; or (13) any failure by the Company or any of the Company Subsidiaries to
meet any revenue, earnings or other financial projections or forecasts, in and
of itself; provided, that, (A) in the case of clauses (10) and (13), the
underlying cause of such failure may be taken into account in determining
whether a Company Material Adverse Effect has occurred (except to the extent
subject to any other foregoing exception), and (B) in the case of clauses (1),
(2) and (3), the impact of such Effect is not or is not reasonably expected to
be disproportionately adverse to the Company and the Company Subsidiaries, taken
as a whole, relative to other participants in their industry (in which case only
the incrementally disproportionate effect may be taken into account in
determining whether a Company Material Adverse Effect has occurred).

(viii) The Administrative Agent shall have received (A) the audited consolidated
balance sheets and related consolidated statements of operations,

 

104



--------------------------------------------------------------------------------

cash flows and shareholders’ equity of each of the Company and the Acquired
Company for the three most recently completed fiscal years of the Company and
the Acquired Company, respectively, ended at least 90 days before the Fourth
Restatement Effective Date, accompanied by an unqualified report thereon by
their respective independent registered public accountants; (B) the unaudited
consolidated balance sheets and related statements of operations and cash flows
of each of the Company and the Acquired Company for each subsequent fiscal
quarter of the Company and the Acquired Company, respectively, ended at least
45 days before the Fourth Restatement Effective Date (the “Quarterly Financial
Statements”); and (C) a pro forma balance sheet and related statement of
operations of the Company and its Subsidiaries (including the Acquired Business)
as of and for the twelve-month period ending with the latest quarterly period of
the Company covered by the Quarterly Financial Statements, in each case after
giving effect to the Transactions, all of which financial statements shall be
prepared in accordance with generally accepted accounting principles in the
United States.

(ix) The Administrative Agent shall have received a completed Borrowing Base
Certificate, which shall be dated the Fourth Restatement Effective Date and
signed by a Financial Officer of the Company and shall set forth information
required therein as of the last day of the most recent month ended at least
15 days prior to the Fourth Restatement Effective Date (including, in the case
of the Acquired Company and Loan Parties that are subsidiaries of the Acquired
Company, any amounts to be included in the Borrowing Base pursuant to the second
proviso in the definition of such term).

(x) The Administrative Agent shall have received a solvency certificate from the
Company’s chief financial officer in substantially the form attached hereto as
Exhibit J.

(xi) The Administrative Agent shall have received a certificate, dated the
Fourth Restatement Effective Date and signed by the chief financial officer of
the Company, certifying satisfaction of the conditions set forth in paragraphs
(iv), (v), (vi), (vii) and (xv) of this Section 4.01(a); provided that such
certification in respect of paragraph (v) (insofar as it relates to the
Acquisition Agreement Representations) and in respect of paragraph (vii) shall
be only to the best knowledge of such officer.

(xii) All fees due to the Administrative Agent, the Arrangers and the Lenders in
connection with the effectiveness of this Agreement, and all expenses to be paid
or reimbursed to the Administrative Agent and the Arrangers on or prior to the
Fourth Restatement Effective Date that have been invoiced at least three
Business Days prior to such date, shall have been paid, in each case, from the
proceeds of the initial funding hereunder.

(xiii) The Administrative Agent shall have received from each Loan Party
(including those becoming Loan Parties on the Fourth Restatement

 

105



--------------------------------------------------------------------------------

Effective Date pursuant to paragraph (ii) of this Section 4.01(a)) the
documentation and other information required by regulatory authorities under
applicable “know-your-customer” rules and regulations, including the Patriot
Act, at least 3 Business Days prior to the Fourth Restatement Effective Date to
the extent such information has been requested at least 10 Business Days prior
to the Fourth Restatement Effective Date.

(xiv) Subject to paragraph (b) of this Section 4.01, the Collateral and
Guarantee Requirement (other than the requirements set forth in paragraphs (b),
(f) and (g) of the definition of such term) shall have been satisfied. The
Administrative Agent shall have received a completed Perfection Certificate
(which shall include information as to the Acquired Company and its subsidiaries
becoming Loan Parties on the Fourth Restatement Effective Date), in form
reasonably satisfactory to the Administrative Agent, dated the Fourth
Restatement Effective Date and signed by an executive officer or a Financial
Officer of the Company, together with all attachments contemplated thereby,
which attachments shall include the results of a lien search with respect to the
Loan Parties in the jurisdictions contemplated by the Perfection Certificate.

(xv) The Administrative Agent shall have received a true, complete and correct
copy of the fully executed Term Credit Agreement and the schedules and exhibits
thereto.

(b) Notwithstanding anything in paragraph (a)(xiv) of this Section 4.01 or
elsewhere in this Agreement, to the extent any security interest in any
Collateral (other than any Collateral of the Loan Parties the security interest
in which may be perfected by the filing of a UCC financing statement or the
delivery of certificates evidencing Equity Interests of any material
wholly-owned Domestic Subsidiary) is not perfected on the Closing Date after the
Company’s use of commercially reasonable efforts to do so without undue burden
or expense, the perfection of such security interest shall not constitute a
condition precedent to the effectiveness of this Agreement or to the ability of
the Company to borrow or obtain Letters of Credit on the Fourth Restatement
Effective Date, but such perfection shall be required to be accomplished not
later than 90 days (subject to extensions as may be agreed to by the
Administrative Agent in its sole discretion) after the Fourth Restatement
Effective Date.

(c) The Administrative Agent shall notify the Company and the Lenders of the
Fourth Restatement Effective Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, unless each of the foregoing conditions
shall have been satisfied (or waived in accordance with Section 9.02) at or
prior to 5:00 p.m., New York City time, on October 15, 2015, this Agreement
shall not become effective.

SECTION 4.02. Each Credit Event. (a) Except as provided in paragraph (b) or
(c) of this Section 4.02, the obligation of each Lender to make a Loan on the
occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

106



--------------------------------------------------------------------------------

(i) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct (A) in the case of the representations and
warranties qualified as to materiality, in all respects and (B) otherwise, in
all material respects, in each case on and as of the date of the making of such
Loan or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date.

(ii) At the time of and immediately after giving effect to the making of such
Loan or the issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, no Default shall have occurred and be continuing.

(iii) After giving effect to the making of such Loan or the issuance, amendment,
renewal or extension of such Letter of Credit, the Aggregate Credit Exposure
shall not exceed the lesser of (i) the total Revolving Commitments then in
effect or (ii) other than in the case of a Protective Advance or an Overadvance,
the Borrowing Base then in effect, and, other than in the case of a Protective
Advance or an Overadvance, the Administrative Agent shall have received a
Borrowing Base Certificate as of a date not earlier than the last day of the
most recent fiscal month ended at least 20 days prior to the date of the making
of such Loan or such issuance, amendment, renewal or extension.

Each making of a Loan and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs (i),
(ii) and (iii) of this Section 4.02(a).

(b) Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraph (a)(i) or (a)(ii) of this Section 4.02, unless otherwise directed by
the Required Lenders, the Administrative Agent may, but shall have no obligation
to, continue to make Loans and an Issuing Bank may, with the consent of the
Administrative Agent, but shall have no obligation to, issue or cause to be
issued any Letter of Credit for the ratable account and risk of Lenders from
time to time if the Administrative Agent believes that making such Loans or
issuing or causing to be issued any such Letter of Credit is in the best
interests of the Lenders.

(c) Notwithstanding any other provision of this Section 4.02, the obligation of
the Lenders to make Loans, and of the Issuing Banks to issue Letters of Credit,
on the Fourth Restatement Effective Date, as set forth in Article II of this
Agreement, shall be conditioned solely on the satisfaction of the conditions set
forth in Section 4.01, and the conditions set forth in paragraph (a) of this
Section 4.02 will not apply thereto.

 

107



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than Banking Services Obligations and contingent or
indemnity obligations for which no claim has been made) have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Loan Parties covenant and agree, jointly and
severally, with the Lenders that:

SECTION 5.01. Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent, for distribution to each
Lender:

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related consolidated statements of operations,
comprehensive income, equity and cash flows as of the end of and for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all audited by and accompanied by the opinion of
Deloitte & Touche LLP or another independent registered public accounting firm
of recognized national standing (without a “going concern” or like
qualification, exception or emphasis and without any qualification or exception
as to the scope of such audit, other than solely with respect to, or resulting
solely from, an upcoming maturity date under this Agreement or other
Indebtedness occurring within one year from the time such opinion is delivered)
to the effect that such consolidated financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Company and its consolidated Subsidiaries as of the end of and for such
fiscal year on a consolidated basis in accordance with GAAP;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet as of the end of
such fiscal quarter, the related consolidated statements of operations and
comprehensive income for such fiscal quarter and the then elapsed portion of the
fiscal year and the related consolidated statement of cash flows for the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
a Financial Officer of the Company as presenting fairly, in all material
respects, the financial position, results of operations and cash flows of the
Company and its consolidated Subsidiaries as of the end of and for such fiscal
quarter and such portion of the fiscal year on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes;

 

108



--------------------------------------------------------------------------------

(c) during any Enhanced Financial Reporting Period, within 30 days after the end
of each of the first two fiscal months of each fiscal quarter of the Company,
the consolidated balance sheet and related statements of operations and
comprehensive income of the Company as of the end of and for such fiscal month
and the then elapsed portion of the fiscal year and the related consolidated
statement of cash flows of the Company for the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
the Company as presenting fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries as of the end of and for such fiscal month and such portion of the
fiscal year on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes;

(d) concurrently with each delivery of financial statements under clause (a),
(b) or (c) above, a completed Compliance Certificate signed by a Financial
Officer of the Company (i) certifying, in the case of the financial statements
delivered under clause (b) or (c), that such financial statements present fairly
in all material respects the financial position, results of operations and cash
flows of the Company and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) to the extent applicable,
setting forth reasonably detailed calculations demonstrating compliance with
Section 6.12, (iv) if any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04, specifying the effect of such change on the financial statements
accompanying such certificate, (v) certifying that all notices required to be
provided under Sections 5.03 and 5.04 have been provided and (vi) if there are
any Unrestricted Subsidiaries, setting forth financial information in detail
reasonably satisfactory to the Administrative Agent for the applicable period
for such Unrestricted Subsidiaries;

(e) [reserved];

(f) within 20 days after the first Business Day of March of each year, a
completed Supplemental Perfection Certificate, signed by a Financial Officer of
the Company, setting forth the information required pursuant to the Supplemental
Perfection Certificate;

(g) within 30 days after the Company is required to file its annual report on
Form 10-K with the SEC, a copy of the plan and forecast (including a projected
consolidated balance sheet, statement of operations and statement of cash flow)
of the Company for each quarter of the upcoming fiscal year;

 

109



--------------------------------------------------------------------------------

(h) as soon as available but in any event within 20 days (or, during any
Enhanced Borrowing Base Reporting Period, 3 days) after each Borrowing Base
Reporting Date, a Borrowing Base Certificate setting forth a computation of the
Borrowing Base as of such Borrowing Base Reporting Date, together with
supporting information and any additional reports with respect to the Borrowing
Base that the Administrative Agent may reasonably request;

(i) as soon as available but in any event within 20 days (or, during any
Enhanced Borrowing Base Reporting Period, 3 days) after each Borrowing Base
Reporting Date, the following information as of such Borrowing Base Reporting
Date, all delivered electronically in a text formatted file reasonably
acceptable to the Administrative Agent:

 

  (i) a detailed aging of the Loan Parties’ Credit Card Accounts Receivable
(A) including aging by each credit card issuer and credit card processor and
(B) reconciled to the Borrowing Base Certificate delivered as of such date,
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a summary specifying the balance due from each credit card issuer or credit
card processor;

 

  (ii) a schedule detailing the Loan Parties’ Inventory, in form reasonably
satisfactory to the Administrative Agent, (A) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement or warehouse agreement), by product type and by volume on hand,
which Inventory shall be valued at the lower of cost (determined on a first-in,
first-out basis) or market and adjusted for Reserves as the Administrative Agent
has previously indicated to the Borrower Representative are deemed by the
Administrative Agent to be appropriate, (B) including a report of any variances
or other results of Inventory counts performed by the Loan Parties since the
last Inventory schedule (including information regarding sales or other
reductions, additions, returns, credits issued by the Loan Parties), and
(C) reconciled to the Borrowing Base Certificate delivered as of such date;

 

110



--------------------------------------------------------------------------------

  (iii) a worksheet of calculations prepared by the Loan Parties to determine
Eligible Credit Card Accounts Receivable and Eligible Inventory, such worksheets
detailing the Credit Card Accounts Receivable and Inventory excluded from
Eligible Credit Card Accounts Receivable and Eligible Inventory and the reasons
for such exclusion; and

 

  (iv) a reconciliation of the Loan Parties’ Credit Card Accounts Receivable and
Inventory between the amounts shown in the Loan Parties’ general ledger and
financial statements and the reports delivered pursuant to clauses (i) and
(ii) above;

(j) at any time that any Revolving Loan is outstanding or the LC Exposure is
equal to or greater than $100,000,000, as soon as available but in any event
within 20 days after the end of each calendar month, (i) a schedule and aging of
the Loan Parties’ accounts payable as of the month then ended and (ii) a
reconciliation of the loan balance per the Loan Parties’ general ledger to the
loan balance under this Agreement, in each case delivered electronically in a
text formatted file reasonably acceptable to the Administrative Agent;

(k) at such other times as may be reasonably requested by the Administrative
Agent, copies of all tax returns filed by any Loan Party with the IRS;

(l) within 20 days after the first Business Day of March of each year,
commencing with March 2016, a certificate of good standing for each Borrower
from the appropriate governmental officer in its jurisdiction of incorporation,
formation, or organization;

(m) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;

(n) promptly after any written request therefor, evidence of insurance renewals
as required under Section 5.08 in form and substance reasonably acceptable to
the Administrative Agent; and

(o) promptly after any written request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of any Loan Document, as
the Administrative Agent or any Lender may reasonably request.

 

111



--------------------------------------------------------------------------------

Information required to be delivered pursuant to clause (a), (b) or (m) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the SEC
at http://www.sec.gov. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent (for distribution to the Lenders) written notice promptly
upon any Financial Officer, or other officer or employee responsible for
compliance with the Loan Documents, of any Borrower becoming aware of any of the
following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Restricted Subsidiary, or any adverse development in any such pending action,
suit or proceeding not previously disclosed in writing by the Company to the
Administrative Agent and the Lenders, that in each case would reasonably be
expected to result in a Material Adverse Effect or that in any manner questions
the validity of any Loan Document;

(c) any Lien (other than a Permitted Encumbrance) or claim made or asserted
against any material portion of the Collateral;

(d) any and all default notices received under or with respect to any leased
location or public warehouse where Collateral having an aggregate value in
excess of $10,000,000 is located (which shall be delivered within ten Business
Days after receipt thereof);

(e) the occurrence of an ERISA Event that has resulted, or would reasonably be
expected to result, in a Material Adverse Effect; or

(f) any other development that has resulted, or would reasonably be expected to
result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Additional Subsidiaries. If any additional Designated Subsidiary
is formed or acquired after the Fourth Restatement Effective Date (or any
Subsidiary becomes a Designated Subsidiary), the Company will promptly notify
the Administrative Agent thereof and will, as promptly as practicable, and in
any event within 60 days (or such longer period as the Administrative Agent may
agree) or, with respect to Mortgaged Property held by such Designated Subsidiary
and specifically the

 

112



--------------------------------------------------------------------------------

items required by paragraph (f) of the definition of the term “Collateral and
Guarantee Requirement” relating thereto, 90 days (or such longer period as the
Administrative Agent may agree) after such Designated Subsidiary is formed or
acquired (or such Subsidiary becomes a Designated Subsidiary) (i) cause such
Designated Subsidiary to execute and deliver a Joinder Agreement, substantially
in the form of Exhibit H (the “Joinder Agreement”), and (ii) cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Designated Subsidiary and with respect to any Equity Interests in or
Indebtedness of such Designated Subsidiary owned by or on behalf of any Loan
Party.

SECTION 5.04. Information Regarding Collateral. (a) Each Loan Party will furnish
to the Administrative Agent prompt (and in any event within 30 days thereof (or
such longer period as the Administrative Agent may agree)) written notice of any
change in (i) its legal name, as set forth in its organizational documents,
(ii) its jurisdiction of organization or the form of its organization (including
as a result of any merger or consolidation), (iii) the location of its chief
executive office or (iv) its organizational identification number, if any, and
its Federal Taxpayer Identification Number, in each case under this clause (iv),
only with respect to any Loan Party organized under the laws of a jurisdiction
that requires such information to be set forth on the face of a UCC financing
statement of such Loan Party. Each Loan Party also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

(b) If (i) any Mortgaged Property is acquired by any Loan Party after the Fourth
Restatement Effective Date or (ii) any material assets are acquired by any Loan
Party after the Fourth Restatement Effective Date (other than assets
constituting Collateral under the Collateral Documents that become subject to
the Lien of the Collateral Documents upon the acquisition thereof), the Loan
Parties will promptly notify the Administrative Agent thereof and will cause
such assets to be subjected to a Lien securing the Secured Obligations and will
take such actions as shall be necessary or reasonably requested by the
Administrative Agent to satisfy the Collateral and Guarantee Requirement,
including, to grant and perfect such Lien, all at the expense of the Loan
Parties and, in the case of clause (ii), all to the extent required by the
Collateral Documents. It is understood and agreed that, notwithstanding anything
to the contrary set forth in this Agreement or in any Collateral Document, the
Loan Parties shall not be required to (A) grant leasehold mortgages, (B) obtain
landlord lien waivers, estoppels or Collateral Access Agreements, (C) enter into
Deposit Account Control Agreements in respect of any Excluded Deposit Account,
(D) perfect security interests in any assets represented by a certificate of
title or (E) enter into any Collateral Documents governed by the laws of a
jurisdiction other than the United States.

(c) If, despite the restrictions set forth in Section 6.02, the Company or any
Subsidiary shall grant a Lien on any of its assets to secure Indebtedness under
the Term Credit Agreement or any Refinancing Indebtedness in respect thereof and
the Secured Obligations are not secured by a Lien on such assets, the Company
will (i) promptly notify the Administrative Agent and cause such assets to be
subjected to a Lien securing the Secured Obligations and (ii) take, or cause
such Subsidiary to take, as

 

113



--------------------------------------------------------------------------------

the case may be, such actions as shall be necessary or reasonably requested by
the Administrative Agent to satisfy the Collateral and Guarantee Requirement,
including, to grant and perfect such Lien, and to cause such Liens securing
Indebtedness under the Term Credit Agreement or such Refinancing Indebtedness in
respect thereof and such Liens securing the Secured Obligations to become
subject to the Intercreditor Agreement, all at the expense of the Loan Parties.

SECTION 5.05. Existence; Conduct of Business. Each Loan Party will, and will
cause each Restricted Subsidiary to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect
(i) its legal existence and (ii) the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, except in the case of clause (ii) where failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation, dissolution, disposition or other
transaction permitted under Section 6.03 or 6.05.

SECTION 5.06. Payment of Obligations. Each Loan Party will, and will cause each
Restricted Subsidiary to, pay or discharge all its material obligations,
including material Tax liabilities (whether or not shown on a Tax return),
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) such Loan Party or such Restricted Subsidiary has set aside on
its books reserves with respect thereto to the extent required by GAAP and
(iii) such contest effectively suspends collection of the contested obligation
and the enforcement of any Lien securing such obligation or (b) the failure to
make payment would not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

SECTION 5.07. Maintenance of Properties. Each Loan Party will, and will cause
each Restricted Subsidiary (other than an Immaterial Subsidiary) to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, except where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.08. Insurance. The Loan Parties will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts (with no greater risk retention) and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations. Each such policy of liability or casualty insurance
maintained by or on behalf of Loan Parties shall (a) in the case of each
liability insurance policy (other than workers’ compensation, director and
officer liability or other policies in which such endorsements are not
customary), name the Administrative Agent, on behalf of the Lender Parties, as
an additional insured thereunder and (b) in the case of each casualty insurance
policy, contain a loss payable clause or endorsement that names the
Administrative Agent, on behalf of the Lender Parties, as a loss payee
thereunder, and the Loan Parties will use commercially

 

114



--------------------------------------------------------------------------------

reasonable efforts to have each such policy provide for at least 30 days’ (or
such shorter number of days as may be agreed to by the Administrative Agent)
prior written notice to the Administrative Agent of any cancellation of such
policy. With respect to each Mortgaged Property that is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under Flood Insurance Laws, then, subject to paragraph (f) of the
definition of the term “Collateral and Guarantee Requirement”, the applicable
Loan Party (i) has obtained or will obtain, and will maintain, with financially
sound and reputable insurance companies, such flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) will deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.

SECTION 5.09. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Restricted Subsidiary to, (a) keep proper books of record and
account in which full, true and correct (in all material respects) entries in
accordance with GAAP and applicable law are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent or any Lender (to the
extent accompanying the Administrative Agent or any designated representative
thereof) (including employees of the Administrative Agent, any Lender or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent), upon reasonable prior notice (but in no event more than once each fiscal
year of the Company unless an Event of Default has occurred and is continuing),
to visit and inspect its properties, to examine and make extracts from its books
and records and to discuss its affairs, finances and condition with its officers
and, accompanied by one or more such officers or their designees if requested by
the Company, independent accountants, all at such reasonable times during normal
business hours and as often as reasonably requested. The Loan Parties shall have
the right to have a representative present at any and all inspections.
Notwithstanding anything herein to the contrary, the right of the Administrative
Agent or any Lender to conduct appraisals or field examinations shall be
governed exclusively by Sections 5.12 and 5.13, respectively, and shall not be
limited by this Section.

SECTION 5.10. Compliance with Laws. Each Loan Party will, and will cause each
Restricted Subsidiary to, comply with all laws (including Environmental Laws and
orders of any Governmental Authority) applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.11. Use of Proceeds. The proceeds of Loans made, and Letters of Credit
issued, on the Fourth Restatement Effective Date will be used (a) to provide
funds for the Effective Date Refinancing and for working capital purposes of the
Borrowers and their Restricted Subsidiaries, (b) at the Company’s election, to
fund any original issue discount or upfront fees required to be funded in
connection with the financing of the Acquisition and (c) to replace or backstop
existing letters of credit of the

 

115



--------------------------------------------------------------------------------

Company and its Restricted Subsidiaries, including the Acquired Company and its
subsidiaries, including letters of credit issued under the Existing Credit
Agreement and the Existing Acquired Company Credit Agreement. The proceeds of
Loans made, and Letters of Credit issued, after the Fourth Restatement Effective
Date will be used for working capital, capital expenditures, and other lawful
corporate purposes of the Borrowers and their Restricted Subsidiaries (including
acquisitions, investments and restricted payments to the extent permitted under
this Agreement). No part of the proceeds of any Loan and no Letter of Credit
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board of Governors, including
Regulations T, U and X.

SECTION 5.12. Appraisals. The Loan Parties will provide to the Administrative
Agent from time to time upon the Administrative Agent’s request, appraisals (or
updates thereof) of the Inventory of the Loan Parties from appraisers selected
and engaged by the Administrative Agent, prepared on a basis consistent in all
material respects with the inventory appraisals delivered pursuant to the
Existing Credit Agreement (with such adjustments as shall be deemed appropriate
to reflect events or changes in circumstances after the dates of such
appraisals); provided that the Administrative Agent shall be entitled to request
only one such appraisal in any calendar year, except that (a) at any time when
Availability shall have been less than the greater of (i) 17.5% of the Credit
Limit then in effect and (ii) $85,000,000 for three consecutive Business Days,
the Administrative Agent may request a second appraisal in the then-current
calendar year, (b) if an Event of Default shall have occurred and be continuing,
there shall be no limitation on the number of appraisals that the Administrative
Agent may request and (c) if the Company or any Restricted Subsidiary shall have
consummated any Permitted Acquisition, the Administrative Agent may request a
separate appraisal of the inventory acquired thereby to the extent the Loan
Parties desire to include such inventory in Eligible Inventory. For purposes of
the foregoing, it is understood that a single appraisal may consist of
appraisals of the assets of each Loan Party and may be conducted at multiple
sites. The first appraisal requested during any 12 month period shall be at the
expense of the Loan Parties unless (A) Availability shall have been equal to or
greater than 70% of the Credit Limit at all times during the period of 12 months
preceding such request and (B) such appraisal is not requested pursuant to
clause (b) or (c) of the proviso in the first sentence of this Section, in which
case the Loan Parties shall not be responsible for the expense of such
appraisal. Any appraisal requested pursuant to the proviso in the first sentence
of this Section shall be at the expense of the Loan Parties, except in the case
of clause (a) thereof, if prior to the Administrative Agent’s request for a
second appraisal, Availability shall have been greater than or equal to the
greater of (x) 17.5% of the Credit Limit then in effect and (y) $85,000,000 for
30 consecutive days, in which case the Loan Parties shall not be responsible for
the expense of such second appraisal. Notwithstanding the foregoing, upon
reasonable advance notice to the Company, the Administrative Agent may request
one appraisal in any calendar year in addition to those authorized by the
preceding sentences of this Section; provided that the Loan Parties will not be
responsible for the expense of appraisals conducted pursuant to this sentence.

 

116



--------------------------------------------------------------------------------

SECTION 5.13. Field Examinations. At any time that the Administrative Agent
requests, the Company and the Restricted Subsidiaries will allow the
Administrative Agent to conduct, or engage a third party to conduct, field
examinations (or updates thereof) upon reasonable prior notice during normal
business hours to ensure the adequacy of Collateral included in the Borrowing
Base and related reporting and control systems; provided that the Administrative
Agent shall be entitled to conduct only one such field examination in any
calendar year, except that (a) at any time when Availability shall have been
less than the greater of (i) 17.5% of the Credit Limit then in effect and
(ii) $85,000,000 for three consecutive Business Days, the Administrative Agent
may conduct a second field examination in the then-current calendar year, (b) if
an Event of Default shall have occurred and be continuing, there shall be no
limitation on the number of field examinations that the Administrative Agent may
conduct and (c) if the Company or any Restricted Subsidiary shall have
consummated any Permitted Acquisition, the Administrative Agent may conduct a
separate field examination of the Collateral acquired thereby to the extent the
Loan Parties desire to include such Collateral in the Borrowing Base. For
purposes of the foregoing, it is understood that a single field examination may
consist of examinations of the assets of each Loan Party and may be conducted at
multiple sites. The first field examination requested during any 12 month period
shall be at the expense of the Loan Parties unless (A) Availability shall have
been equal to or greater than 70% of the Credit Limit at all times during the
period of 12 months preceding such request and (B) such field examination is not
requested pursuant to clause (b) or (c) of the proviso in the first sentence of
this Section, in which case the Loan Parties shall not be responsible for the
expense of such field examination. Any field examination requested pursuant to
the proviso in the first sentence of this Section shall be at the expense of the
Loan Parties, except in the case of clause (a) thereof, if prior to the
Administrative Agent’s request for a second field examination, Availability
shall have been greater than or equal to the greater of (x) 17.5% of the Credit
Limit then in effect and (y) $85,000,000 for 30 consecutive days, in which case
the Loan Parties shall not be responsible for the expense of such second field
examination. Notwithstanding the foregoing, upon reasonable advance notice to
the Company, the Administrative Agent may conduct, or engage a third party to
conduct, one field examination in any calendar year in addition to those
authorized by the preceding sentences of this Section; provided that the Loan
Parties will not be responsible for the expense of field examinations conducted
pursuant to this sentence.

SECTION 5.14. Depository Banks. The Loan Parties will, and will cause the
Restricted Subsidiaries to, maintain the Administrative Agent or one or more
Lenders acceptable to the Administrative Agent as their principal depository
bank, including for the maintenance of operating, administrative, cash
management, collection activity, and other Deposit Accounts for the conduct of
their business; provided that the Loan Parties shall not be required to satisfy
the foregoing requirement with respect to (a) the Deposit Accounts of the
Acquired Company and its subsidiaries maintained with any financial institution
with which the Acquired Company or any such subsidiary maintained a Deposit
Account prior to the Fourth Restatement Effective Date or (b) any Deposit
Account that is an Excluded Deposit Account.

 

117



--------------------------------------------------------------------------------

SECTION 5.15. Further Assurances. The Loan Parties will execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents) that
may be required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied at all times, all at the expense of the Loan Parties. The Loan
Parties also agree to provide to the Administrative Agent, from time to time
upon request, evidence reasonably satisfactory to the Administrative Agent as to
the perfection and priority of the Liens created or intended to be created by
the Collateral Documents.

SECTION 5.16. Credit Card Agreements and Notifications. Each Loan Party will
(a) comply in all material respects with all its obligations under each Credit
Card Agreement to which it is party and (b) maintain credit card arrangements
solely with the credit card issuers and credit card processors identified in
Section 3.18 of the Disclosure Letter; provided, however, that the Company may
amend Section 3.18 of the Disclosure Letter to remove any credit card issuer or
credit card processor identified in such Section of the Disclosure Letter or to
add additional credit card issuers and credit card processors that are
satisfactory to the Administrative Agent in its reasonable discretion, and
concurrently with the making of any such amendment the Company shall provide to
the Administrative Agent evidence that a Credit Card Notification shall have
been delivered to any credit card issuer or credit card processor added to such
Section of the Disclosure Letter.

SECTION 5.17. [Reserved].

SECTION 5.18. Designation of Unrestricted Subsidiaries. The Company may at any
time designate any of its Restricted Subsidiaries (other than the Acquired
Company or any Borrowing Subsidiary) as an Unrestricted Subsidiary; provided
that (a) both before and after giving effect to such designation, the Payment
Conditions are satisfied and (b) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” (or comparable
definition) for the purpose of the Term Credit Agreement, any Refinancing
Indebtedness in respect thereof or any other Specified Indebtedness. The
designation of any Subsidiary as an Unrestricted Subsidiary after the Fourth
Restatement Effective Date shall constitute an Investment by the Loan Parties
therein at the date of designation in an amount equal to the fair market value
of the Company’s or its Restricted Subsidiaries’ (as applicable) Investments
therein.

SECTION 5.19. Post Closing Requirements. (a) The applicable Loan Parties will
deliver each of the items set forth in paragraph (f) of the definition of the
term “Collateral and Guarantee Requirement” within 90 days of the Fourth
Restatement Effective Date (or such later day as the Administrative Agent may
agree) with respect to each Mortgaged Property (subject to the last paragraph of
the definition of the term “Collateral and Guarantee Requirement”).

(b) The Loan Parties shall deliver, when and as required by the terms of the
Post-Closing Letter Agreement, the items referenced therein.

 

118



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than Banking Services Obligations and contingent or
indemnity obligations for which no claim has been made) have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Loan Parties covenant and agree, jointly and
severally, with the Lenders that:

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The Company will not,
and will not permit any Restricted Subsidiary to, create, incur, assume or
permit to exist any Indebtedness, except:

(i) Indebtedness created under the Loan Documents;

(ii) Indebtedness (including of the Acquired Company and its applicable
subsidiaries as if the Acquisition had occurred on the Signing Date) existing on
Signing Date and set forth in Section 6.01 of the Disclosure Letter and
Refinancing Indebtedness in respect thereof;

(iii) Indebtedness of the Company to any Restricted Subsidiary and of any
Restricted Subsidiary to the Company or any other Restricted Subsidiary;
provided that (A) such Indebtedness shall not have been transferred to any
Person other than the Company or any Restricted Subsidiary, (B) any such
Indebtedness owing by any Loan Party to a Restricted Subsidiary that is not a
Loan Party shall be unsecured and subordinated in right of payment to the
Obligations and (C) any such Indebtedness shall be incurred in compliance with
Section 6.04;

(iv) Guarantees incurred in compliance with Section 6.04;

(v) Indebtedness of the Company or any Restricted Subsidiary (A) incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and Synthetic Lease Obligations,
provided that such Indebtedness is incurred prior to or within 270 days after
such acquisition or the completion of such construction or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets or (B) assumed in
connection with the acquisition of any fixed or capital assets, and Refinancing
Indebtedness in respect of any of the foregoing; provided that the aggregate
principal amount of Indebtedness permitted by this clause (v) at the time of
incurrence thereof shall not exceed the greater of (x) $75,000,000 and (y) 1.50%
of Total Assets (determined at the time of such incurrence);

 

119



--------------------------------------------------------------------------------

(vi) Indebtedness in respect of netting services, overdraft protections and
deposit and checking accounts, in each case, in the ordinary course of business;

(vii) Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of the Company or any Restricted Subsidiary
in the ordinary course of business supporting obligations under workers’
compensation, health, disability, unemployment insurance and other social
security laws;

(viii) Indebtedness of the Company or any Restricted Subsidiary in the form of
bona fide purchase price adjustments, earn-outs, indemnification or other
similar obligations incurred in connection with any Permitted Acquisition or
other Investment permitted by Section 6.04;

(ix) [Reserved];

(x) (A) Indebtedness of the Loan Parties under the Term Credit Agreement in an
aggregate principal amount at any time outstanding not to exceed (x) together
with the aggregate principal amount of Refinancing Indebtedness then outstanding
under clause (B) below incurred in respect of Indebtedness originally incurred
under this clause (A)(x), $2,000,000,000 plus (y) an unlimited amount so long
as, in the case of this clause (A)(y), after giving effect to the incurrence of
such Indebtedness and any related transaction, on a Pro Forma Basis, the Senior
Secured Leverage Ratio as of the last day of the most recent fiscal quarter of
the Company for which financial statements have been (or are required to have
been) delivered pursuant to Section 5.01(a) or (b) shall not exceed [2.00] to
1.001 and (B) Refinancing Indebtedness in respect of Indebtedness incurred
pursuant clause (A); provided that any such Indebtedness incurred in reliance on
this clause (x), and any Guarantees in respect thereof, satisfy the requirements
of, and constitute, Permitted Term Indebtedness;

(xi) Indebtedness of Loan Parties in respect of surety bonds (whether bid,
performance, appeal or otherwise) and performance and completion guarantees and
other obligations of a like nature, in each case incurred in the ordinary course
of business;

(xii) (A) Permitted Unsecured Debt; provided that, after giving effect to the
incurrence of such Indebtedness and any related transaction, on a Pro Forma
Basis, the Interest Coverage Ratio shall be no less than 2.00 to 1.00 (in each
case calculated as of the last day of the fiscal quarter of the Company then
most recently ended for which financial statements have been (or are required to
have been) delivered pursuant to Section 5.01(a) or (b)); provided, further that
the aggregate principal amount of Indebtedness

 

1 

NTD: To be closing date Senior Secured Leverage Ratio.

 

120



--------------------------------------------------------------------------------

of the Restricted Subsidiaries that are not Loan Parties permitted by this
clause (xii) at the time of incurrence thereof shall not exceed the greater of
(x) $75,000,000 and (y) 1.50% of Total Assets (determined at the time of such
incurrence) and (B) Refinancing Indebtedness in respect of Indebtedness incurred
pursuant to clause (A);

(xiii) Indebtedness incurred under leases of real property in respect of tenant
improvements;

(xiv) Indebtedness of a Restricted Subsidiary assumed in connection with any
Permitted Acquisition (so long as (A) if secured, such Indebtedness is secured
only by assets of the Person or Persons acquired pursuant to, or the assets
acquired in, such Permitted Acquisition, (B) neither the Company nor any
Restricted Subsidiary (other than, in the case of a Permitted Acquisition of one
or more Persons, such Person or Persons and its or their respective
subsidiaries) is an obligor with respect to such Indebtedness and (C) such
Indebtedness is not incurred in contemplation of such Permitted Acquisition) and
any Refinancing Indebtedness in respect thereof;

(xv) other Indebtedness in an aggregate principal amount not to exceed at the
time of incurrence thereof the greater of (A) $150,000,000 and (B) 3.00% of
Total Assets (determined at the time of such incurrence);

(xvi) Indebtedness consisting of (A) the financing of insurance premiums and
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(xvii) obligations under any agreement governing the provision of treasury or
cash management services, including deposit accounts, overnight draft, credit
cards, debit cards, p-cards (including purchasing cards and commercial cards),
funds transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services; and

(xviii) Indebtedness in the form of Swap Agreements permitted under
Section 6.07.

(b) The accrual of interest, the accretion of accreted value and the payment of
interest or dividends in the form of additional Indebtedness or Disqualified
Stock, as applicable, the accretion of original issue discount, the accretion of
liquidation preference and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies shall not
be deemed to be an incurrence of Indebtedness or Disqualified Stock for purposes
of Section 6.01(a).

(c) For purposes of determining compliance with this Section 6.01,
(i) Indebtedness need not be permitted solely by reference to one category of
permitted

 

121



--------------------------------------------------------------------------------

Indebtedness described in this Section 6.01 but may be permitted in part under
any combination thereof and (ii) in the event that an item of Indebtedness (or
any portion thereof) (other than any item of Indebtedness set forth in Sections
6.01(a)(i) or 6.01(a)(x)) meets the criteria of more than one clause of this
Section 6.01 (other than Sections 6.01(a)(i) or (a)(x)), the Company, in the
Company’s sole discretion, will divide, classify or reclassify (or later divide,
classify and reclassify) such item of Indebtedness (or any portion thereof)
among such clauses.

SECTION 6.02. Liens. The Company will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any asset
now owned or hereafter acquired, or assign or sell any accounts receivable or
rights in respect thereof of the Company or any Domestic Subsidiary that is a
Restricted Subsidiary, except:

(a) Liens created under the Loan Documents;

(b) Permitted Encumbrances;

(c) any Lien on any asset of the Company or any Restricted Subsidiary (including
the Acquired Company and its applicable subsidiaries as if the Acquisition had
occurred on the Signing Date) existing on the Signing Date and set forth in
Section 6.02 of the Disclosure Letter; provided that (i) such Lien shall not
apply to any other asset of the Company or any Restricted Subsidiary and
(ii) such Lien shall secure only those obligations that it secures on the
Signing Date and any extensions, renewals and refinancings thereof that do not
increase the outstanding principal amount thereof;

(d) any Lien existing on any asset prior to the acquisition thereof by the
Company or any Restricted Subsidiary or existing on any asset of any Person that
becomes (including pursuant to a Permitted Acquisition) a Restricted Subsidiary
(or of any Person not previously a Restricted Subsidiary that is merged or
consolidated with or into a Restricted Subsidiary in a transaction permitted
hereunder) after the Fourth Restatement Effective Date prior to the time such
Person becomes a Restricted Subsidiary (or is so merged or consolidated);
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary (or such
merger or consolidation), (ii) such Lien shall not apply to any other assets of
the Company or any Restricted Subsidiary (other than, in the case of any such
merger or consolidation, the assets of any special purpose merger Restricted
Subsidiary that is a party thereto) and (iii) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary (or is so merged or consolidated) and any
extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof;

 

122



--------------------------------------------------------------------------------

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Restricted Subsidiary; provided that (i) such Liens secure only
Indebtedness permitted by Section 6.01(a)(v) and obligations relating thereto
not constituting Indebtedness and (ii) such Liens shall not apply to any other
asset of the Company or any Restricted Subsidiary (other than the proceeds and
products thereof); provided further that in the event purchase money obligations
are owed to any Person with respect to financing of more than one purchase of
any fixed or capital assets, such Liens may secure all such purchase money
obligations and may apply to all such fixed or capital assets financed by such
Person;

(f) (i) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof or (ii) sales, dispositions or discounts permitted
pursuant to Section 6.05(c);

(g) in the case of (i) any Restricted Subsidiary that is not a wholly-owned
Restricted Subsidiary or (ii) the Equity Interests in any Person that is not a
Restricted Subsidiary, any encumbrance or restriction, including any put and
call arrangements, related to Equity Interests in such Restricted Subsidiary or
such other Person set forth in the organizational documents of such Restricted
Subsidiary or such other Person or any related joint venture, shareholders’ or
similar agreement;

(h) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for a Permitted
Acquisition or other transaction permitted hereunder;

(i) Liens on the Collateral securing Indebtedness and Guarantees of the Loan
Parties permitted by Section 6.01(a)(x) and obligations relating thereto not
constituting Indebtedness; provided that (i) any such Liens on the ABL Priority
Collateral shall be junior and subordinate to the Liens thereon securing the
Secured Obligations pursuant to the Intercreditor Agreement and (ii) the
administrative agent, collateral agent, trustee and/or any similar
representative (in each case, as determined by the Administrative Agent) acting
on behalf of the holders of such Indebtedness shall have become party to the
Intercreditor Agreement;

(j) any Lien on assets of any Foreign Subsidiary; provided that such Lien shall
secure only Indebtedness of such Foreign Subsidiary permitted by Section 6.01(a)
and obligations relating thereto not constituting Indebtedness;

 

123



--------------------------------------------------------------------------------

(k) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at the time of incurrence of such Liens not to exceed the
greater of (i) $150,000,000 and (ii) 3.00% of Total Assets (determined at the
time of incurrence of such Liens) (it being understood that in the event any
such Liens extend to Credit Card Accounts Receivable or Inventory, such Credit
Card Accounts Receivable or Inventory shall, to the extent otherwise included
therein, cease to be Eligible Credit Card Accounts Receivable or Eligible
Inventory, as applicable); and

(l) non-exclusive licenses of intellectual property granted in the ordinary
course of business.

For purposes of determining compliance with this Section 6.02, (i) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in this Section 6.02 but may be
permitted in part under any combination thereof and (ii) in the event that a
Lien securing an item of Indebtedness (or any portion thereof) (other than any
Lien permitted by Section 6.02(a) or (i)) meets the criteria of more than one
clause of this Section 6.02 (other than Section 6.02(a) or (i)), the Company, in
the Company’s sole discretion, will divide, classify or reclassify (or later
divide, classify or reclassify) such Lien securing such item of Indebtedness (or
any portion thereof) among such clauses.

SECTION 6.03. Fundamental Changes; Business Activities. (a) The Company will
not, and will not permit any Restricted Subsidiary to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (i) any Restricted Subsidiary may (A) merge into the Company in a
transaction in which the Company is the surviving entity and (B) merge into a
Borrowing Subsidiary in a transaction in which the Borrowing Subsidiary is the
surviving entity, (ii) any Person (other than the Company) may merge into or
consolidate with any Restricted Subsidiary in a transaction in which the
surviving entity is a Restricted Subsidiary and, if any party to such merger or
consolidation is a Loan Party, a Loan Party, (iii) any Restricted Subsidiary may
merge into or consolidate with any Person (other than the Company) in a
transaction permitted under Section 6.05 in which, after giving effect to such
transaction, the surviving entity is not a Restricted Subsidiary and (iv) any
Restricted Subsidiary (other than a Borrower) may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and is not materially disadvantageous to the
Lenders; provided that any such merger or consolidation involving a Person that
is not a wholly-owned Restricted Subsidiary immediately prior to such merger or
consolidation shall not be permitted unless it is also permitted by
Section 6.04. Nothing in this paragraph shall prohibit the Company or any
Restricted Subsidiary from effecting the Acquisition.

(b) The Company will not, and will not permit any of its Restricted Subsidiaries
to, engage to any material extent in any business other than businesses of the

 

124



--------------------------------------------------------------------------------

type conducted by the Company and the Restricted Subsidiaries on the Fourth
Restatement Effective Date (after giving effect to the Acquisition) and
businesses reasonably related or complementary thereto.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any Restricted Subsidiary to, purchase,
hold, acquire (including pursuant to any merger or consolidation), make or
otherwise permit to exist any Investment in any other Person, except:

(a) Investments in cash and Permitted Investments;

(b) Investments existing on, or contractually committed to as of, the Signing
Date (including of the Acquired Company and its applicable subsidiaries as if
the Acquisition had occurred on the Signing Date) and set forth in Section 6.04
of the Disclosure Letter and any extensions, renewals or reinvestments thereof
(but not any additions thereto (including any capital contributions) made after
the Signing Date);

(c) Investments by the Company and the Restricted Subsidiaries in Equity
Interests in their respective subsidiaries; provided that (i) such subsidiaries
are Subsidiaries prior to such Investments and (ii) the aggregate amount of such
Investments by the Loan Parties in, and loans and advances by the Loan Parties
to, and Guarantees by the Loan Parties of Indebtedness and other obligations of,
Restricted Subsidiaries that are not Loan Parties (excluding all such
Investments, loans, advances and Guarantees existing on the Signing Date and
permitted by clause (b) above) permitted pursuant this clause (c) and pursuant
to clauses (d) and (e) below shall not exceed at the time of the making thereof
the greater of (A) $200,000,000 and (B) 3.50% of Total Assets (determined at the
time of the making of such Investment);

(d) loans or advances made by the Company to any Restricted Subsidiary or made
by any Restricted Subsidiary to the Company or any other Restricted Subsidiary;
provided that (i) the Indebtedness resulting therefrom is permitted by
Section 6.01(a)(iii) and (ii) the amount of such loans and advances made by the
Loan Parties to Restricted Subsidiaries that are not Loan Parties shall be
subject to the limitation set forth in clause (c) above;

(e) Guarantees by the Company or any Restricted Subsidiary of Indebtedness or
other obligations of the Company or any Restricted Subsidiary (including any
such Guarantees (i) arising as a result of any such Person being a joint and
several co-applicant with respect to any letter of credit or letter of guaranty
or (ii) of any leases of retail store locations and related obligations arising
thereunder); provided that the aggregate amount of Indebtedness and other
obligations of Restricted Subsidiaries that are not Loan Parties that is
Guaranteed by any Loan Party shall be subject to the limitation set forth in
clause (c) above;

 

125



--------------------------------------------------------------------------------

(f) Guarantees of the obligations of the Canadian Subsidiaries under real
property leases; provided that the aggregate amount of Guarantees under this
clause (f) may not exceed $100,000,000 at any time outstanding;

(g) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(h) any Permitted Acquisition; provided that (i) both before and after giving
effect to such Permitted Acquisition, the Payment Conditions are satisfied and
(ii) the Company shall have delivered to the Administrative Agent a certificate
of a Financial Officer of the Company confirming that the requirements of the
definition of the term “Permitted Acquisition” and this clause (h) have been
satisfied;

(i) deposits, prepayments and other credits to suppliers, lessors and landlords
made in the ordinary course of business;

(j) advances by the Company or any Restricted Subsidiary to employees in the
ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes;

(k) Investments made as a result of receipt of non-cash consideration from a
sale, transfer or other disposition of assets permitted under Section 6.05(h);

(l) Investments in the form of Swap Agreements permitted under Section 6.07;

(m) investments constituting deposits described in clauses (c) and (d) of the
definition of “Permitted Encumbrances” and endorsements of instruments for
collection or deposit in the ordinary course of business;

(n) acquisitions by any Restricted Subsidiary of individual retail store
locations and leases;

(o) other Investments; provided that (i) both before and after giving effect to
such Investment, the Payment Conditions are satisfied and (ii) the Company shall
have delivered to the Administrative Agent a certificate of a Financial Officer
of the Company confirming that the requirements of this clause (o) have been
satisfied; provided further that a purchase or acquisition (in one transaction
or a series of transactions) of all or substantially all the assets of any
Person or of a business unit, division, product line or line of business of any
Person, may be only made in reliance on clause (h) of this Section and not on
this clause (o);

 

126



--------------------------------------------------------------------------------

(p) other Investments in an aggregate amount not to exceed at the time of the
making thereof the greater of (i) $200,000,000 and (ii) 3.50% of Total Assets
(determined at the time of the making of such Investment);

(q) the Acquisition; and

(r) Investments in respect of actions permitted by Section 6.05(g).

For the purposes of this Section, any unreimbursed payment by the Company or any
Restricted Subsidiary for goods or services delivered to any Subsidiary shall be
deemed to be an Investment in such Subsidiary.

For purposes of determining compliance with this Section 6.04, (i) any
Investment need not be permitted solely by reference to one category of
permitted Investments described in this Section 6.04 but may be permitted in
part under any combination thereof and (ii) in the event that any Investment
meets the criteria of more than one clause of this Section 6.04 (other than
Section 6.04(o)), the Company, in the Company’s sole discretion, will divide,
classify or reclassify (or later divide, classify and reclassify) such
Investment among such clauses (other than Section 6.04(o)).

SECTION 6.05. Asset Sales. The Company will not, and will not permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Company permit
any Restricted Subsidiary to issue any additional Equity Interests in such
Restricted Subsidiary (other than to the Company or any other Restricted
Subsidiary in compliance with Section 6.04, and other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) (each of the foregoing, an “Asset
Sale”), except:

(a) (i) sales of inventory, (ii) sales, transfers and other dispositions of
used, surplus, obsolete or outmoded machinery or equipment, (iii) contributions
of merchandise to charitable organizations, to the extent in the ordinary course
of business and consistent with past practices, and (iv) dispositions of cash
and Permitted Investments, in each case (other than in the case of clause (iii))
in the ordinary course of business;

(b) sales, transfers, leases and other dispositions to the Company or any
Restricted Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Restricted Subsidiary that is not a Loan Party shall be
made in compliance with Sections 6.04 and 6.09;

(c) the sale or discount of accounts receivable arising in the ordinary course
of business, but only in connection with the compromise or collection thereof
and not in connection with any financing transaction;

 

127



--------------------------------------------------------------------------------

(d) dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);

(e) leases or subleases of real property granted by the Company or any
Restricted Subsidiary to third Persons not interfering in any material respect
with the business of the Company or any Restricted Subsidiary, including retail
store lease assignments and surrenders;

(f) the sale, transfer or other disposition of patents, trademarks, copyrights
and other intellectual property (i) in the ordinary course of business,
including pursuant to non-exclusive licenses of intellectual property; provided
that no such sale, transfer or other disposition shall adversely affect in any
material respect the fair value of any Eligible Inventory or the ability of the
Administrative Agent to dispose of or otherwise realize upon any Eligible
Inventory, or (ii) which, in the reasonable judgment of the Company or any
Restricted Subsidiary, are determined to be uneconomical, negligible or obsolete
in the conduct of business;

(g) direct or indirect transfers or other dispositions by any Restricted
Subsidiary of any foreign assets or the Equity Interests of a Foreign Subsidiary
that is a Restricted Subsidiary to any other Restricted Subsidiary in connection
with the consolidation of foreign operations of the Company and its
Subsidiaries;

(h) sales, transfers and other dispositions of assets that are not permitted by
any other clause of this Section; provided that if any sale, transfer or other
disposition made in reliance on this clause (h) shall constitute a Material
Disposition, the Company shall have (i) delivered to the Administrative Agent a
completed Borrowing Base Certificate calculating and certifying the Borrowing
Base and Availability as of the most recent calculation date for which a
calculation of the Borrowing Base shall have been delivered pursuant to
Section 4.02(a)(iii) or 5.01(h) (or, prior to the first such delivery following
the Fourth Restatement Effective Date, for the Borrowing Base Certificate
delivered to the Administrative Agent pursuant to Section 4.01(a)(ix)) giving
effect to such sale, transfer or other disposition on a Pro Forma Basis as if
effected immediately prior to such calculation date and (ii) substantially
simultaneously with the consummation of such sale, transfer or other
disposition, to the extent that the Aggregate Credit Exposure would otherwise
exceed the Borrowing Base recalculated pursuant to clause (i) above, prepaid
Loans and/or cash collateralized Letters of Credit in an amount sufficient to
eliminate such excess; and

(i) the elimination or forgiving of intercompany balances in connection with
intercompany restructurings (including dissolutions, liquidations and mergers)
between or among the Company and its Restricted Subsidiaries;

 

128



--------------------------------------------------------------------------------

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (a)(ii), (a)(iii), (b), (c), (d),
(e), (f), (g) or (i) above) shall be made for fair value and, in the case of
sales, transfers, leases and other dispositions permitted by clause (h) above,
for at least 75% cash consideration; provided that for purposes of the
foregoing, the amount of (i) any liabilities (as shown on the Company’s most
recent balance sheet or in the notes thereto) of the Company or any Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Secured Obligations) that are assumed by the transferee of any such assets and
from which the Company and all Restricted Subsidiaries have been validly
released by all creditors in writing, (ii) any securities received by the
Company or such Restricted Subsidiary from such transferee that are converted by
the Company or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of such Asset Sale, and
(iii) any Designated Noncash Consideration received by the Company or any of its
Restricted Subsidiaries in such Asset Sale having an aggregate fair market
value, taken together with all other Designated Noncash Consideration received
pursuant to this clause (iii) that is at that time outstanding, not to exceed
$75,000,000, shall be deemed to be cash for purposes of this paragraph and for
no other purpose.

Notwithstanding the foregoing, other than dispositions to the Company or any
Restricted Subsidiary in compliance with Section 6.04, and other than directors’
qualifying shares and other nominal amounts of Equity Interests that are
required to be held by other Persons under applicable requirements of law, no
such sale, transfer or other disposition of any Equity Interests in any
Borrowing Subsidiary shall be permitted.

SECTION 6.06. Sale/Leaseback Transactions. The Company will not, and will not
permit any Restricted Subsidiary to, enter into any Sale/Leaseback Transaction,
except for any such sale of any fixed or capital assets that is made for cash
consideration in an amount not less than the cost of such fixed or capital asset
and is consummated within 270 days after the Company or a Restricted Subsidiary
acquires or completes the construction of such fixed or capital assets.

SECTION 6.07. Swap Agreements. The Company will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreement, other than Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or a Restricted Subsidiary is exposed in the conduct
of its business or the management of its liabilities and not for speculative
purposes.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) The
Company will not, and will not permit any Restricted Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except that:

 

129



--------------------------------------------------------------------------------

(i) the Company may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests (other than Disqualified
Stock) of the Company;

(ii) any Restricted Subsidiary may declare and pay dividends or make other
distributions with respect to its Equity Interests, or make other Restricted
Payments in respect of its Equity Interests, in each case ratably to the holders
of such Equity Interests (or, if not ratably, on a basis more favorable to the
Company and the Restricted Subsidiaries);

(iii) the Company may make (A) Restricted Payments, not exceeding $25,000,000
during any fiscal year of the Company, pursuant to and in accordance with stock
option plans or other equity or benefit plans for management or employees of the
Company and the Restricted Subsidiaries in effect from time to time (with any
unused amount available in subsequent fiscal years) and (B) Restricted Payments
on or about the Fourth Restatement Effective Date pursuant to the Acquisition
Agreement and in accordance with stock option plans or other equity benefit
plans for management and employees of the Acquired Company and its subsidiaries;

(iv) the Company may repurchase Equity Interests upon the exercise of stock
options, deferred stock units and restricted shares to the extent such Equity
Interests represent a portion of the exercise price of such stock options,
deferred stock units or restricted shares;

(v) the Company may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Company in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for shares of common stock in the Company;

(vi) the Company may repurchase shares of its common stock and make other
Restricted Payments, provided that at the time of and immediately after giving
effect to any such repurchase or other Restricted Payment referred to in this
clause (vi), (A) no Event of Default then exists or would arise as a result of
the making of such repurchase or other Restricted Payment, (B) average
Availability, determined on a Pro Forma Basis after giving effect to such
repurchase or other Restricted Payment, shall be, at all times during the period
commencing on the 30th day before such repurchase or other Restricted Payment
through and including the date of the making of such repurchase or other
Restricted Payment (and immediately after giving effect thereto), not less than
the greater of (x) 15% of the Credit Limit then in effect and (y) $75,000,000,
(C) the Fixed Charge Coverage Ratio, computed on a Pro Forma Basis after giving
effect to such repurchase or other Restricted Payment, for the most recent
period of four fiscal quarters of the Company for which financial statements
shall have been delivered pursuant to Section 5.01(a) or (b) prior to the making
of such repurchase or other Restricted Payment, shall be not less than 1.00 to
1.00; provided that the provisions of this clause (C) shall not be applicable if
the average Availability,

 

130



--------------------------------------------------------------------------------

determined on a Pro Forma Basis after giving effect to such repurchase or other
Restricted Payment, shall be, at all times during the period commencing on the
30th day before such transaction or payment through and including the date of
the making of such repurchase or other Restricted Payment (and immediately after
giving effect thereto), not less than the greater of (x) 20% of the Credit Limit
then in effect and (y) $85,000,000, and (D) in each case, the Company shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Company in form and detail reasonably satisfactory to the Administrative
Agent setting forth a reasonably detailed calculation of such Availability and,
if applicable, the Fixed Charge Coverage Ratio, and confirming that the other
requirements of this clause (vi) have been satisfied;

(vii) so long as no Event of Default has occurred and is continuing, the Company
may declare and make Restricted Payments in an aggregate amount not to exceed
$12,500,000 in any fiscal quarter in respect of dividends on the Company’s
common stock; provided that such amount shall increase to $17,500,000 in any
fiscal quarter if the Senior Secured Leverage Ratio as of the end of the most
recent fiscal quarter of the Company for which financial statements have been
(or are required to have been) delivered pursuant to Section 5.01(a) or (b) is
less than 1.75 to 1.00;

(viii) the Company and its Restricted Subsidiaries may make other Restricted
Payments in an aggregate amount not to exceed $10,000,000; and

(ix) Restricted Payments made to consummate the transactions permitted by
Section 6.05(g).

(b) The Company will not, and will not permit any Restricted Subsidiary to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness permitted by Section 6.01(a)(xii),
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any other Specified Indebtedness, except:

(i) payments of regularly scheduled interest and principal payments as and when
due in respect of any Specified Indebtedness, other than payments in respect of
any Subordinated Indebtedness prohibited by the subordination provisions
thereof;

(ii) refinancings of Specified Indebtedness with the proceeds of other
Indebtedness permitted under Section 6.01;

(iii) payment of secured Indebtedness that becomes due as a result of (A) any
voluntary sale or transfer of any assets securing such Indebtedness or (B) any
casualty or condemnation proceeding (including a disposition in lieu thereof) of
any assets securing such Indebtedness;

 

131



--------------------------------------------------------------------------------

(iv) payments of or in respect of Indebtedness solely by issuance of the Equity
Interests (other than Disqualified Stock) of the Company;

(v) payments of or in respect of Indebtedness incurred by any Restricted
Subsidiary that is not a Loan Party; and

(vi) other payments of or in respect of Indebtedness; provided that (A) both
before and after giving effect to such payment, the Payment Conditions are
satisfied and (B) the Company shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Company confirming that the
requirements of this clause (vi) have been satisfied.

(c) The Company will not, and will not permit any Restricted Subsidiary to,
amend, modify or change in any manner materially adverse to the interests of the
Lenders any term or condition of any documentation governing Specified
Indebtedness.

SECTION 6.09. Transactions with Affiliates. The Company will not, and will not
permit any Restricted Subsidiary to, sell, lease, license or otherwise transfer
any assets to, or purchase, lease, license or otherwise acquire any assets from,
or otherwise engage in any other transactions involving aggregate consideration
in excess of $5,000,000 with, any of its Affiliates, except (a) transactions on
terms and conditions not less favorable to the Company or such Restricted
Subsidiary than those that would prevail in an arm’s-length transaction with
unrelated third parties, (b) transactions between or among the Company and the
Restricted Subsidiaries, (c) any Restricted Payment permitted by Section 6.08 or
Investments permitted pursuant to Section 6.04(j), (d) the payment of reasonable
fees and compensation to, and the providing of reasonable indemnities on behalf
of, directors and officers of the Company or any Restricted Subsidiary, as
determined by the board of directors of the Company in good faith,
(e) employment contracts or subscription, put/call arrangements with employees,
officers or directors and (f) the transactions described in Section 6.09 of the
Disclosure Letter.

SECTION 6.10. Restrictive Agreements. The Company will not, and will not permit
any Restricted Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that restricts or imposes any
condition upon (a) the ability of the Company or any Restricted Subsidiary to
create, incur or permit to exist any Lien upon any of its assets to secure any
Secured Obligations or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to its Equity Interests or to make
or repay loans or advances to the Company or any other Loan Party or to
Guarantee the Secured Obligations; provided that (i) the foregoing shall not
apply to (A) restrictions and conditions imposed by law or by any Loan Document,
(B) restrictions and conditions existing on the Signing Date (including of the
Acquired Company and its applicable subsidiaries as if the Acquisition had
occurred on the Signing Date) identified in Section 6.10 of the Disclosure
Letter (but shall apply to any amendment or modification expanding the scope of
any such restriction or condition), (C) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary that
is to be sold and such sale is permitted hereunder, (D) in the case of

 

132



--------------------------------------------------------------------------------

any Restricted Subsidiary that is not a wholly-owned Restricted Subsidiary,
restrictions and conditions imposed by its organizational documents or any
related joint venture or similar agreement, provided that such restrictions and
conditions apply only to such Restricted Subsidiary and to any Equity Interests
in such Restricted Subsidiary, (E) restrictions and conditions set forth in the
Term Credit Agreement or the definitive documentation governing any Permitted
Term Indebtedness, Permitted Unsecured Debt or any Refinancing Indebtedness in
respect of any of the foregoing, provided that such restrictions and conditions
are no more onerous than those set forth in the Term Credit Agreement as in
effect on the Fourth Restatement Effective Date, (F) restrictions and conditions
imposed by agreements relating to Indebtedness of Restricted Subsidiaries that
are not Loan Parties permitted under Section 6.01(a) and (G) restrictions and
conditions imposed on cash to secure letters of credit and other segregated
deposits that are permitted pursuant to Section 6.02(h), provided that such
restrictions and conditions apply only to such Restricted Subsidiaries that are
not Loan Parties, (ii) clause (a) of the foregoing shall not apply to
(A) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 6.01(a)(v) if such restrictions or conditions
apply only to the assets securing such Indebtedness and (B) customary provisions
in leases and other agreements restricting the assignment thereof and
(iii) clause (b) of the foregoing shall not apply to restrictions and conditions
imposed by agreements relating to Indebtedness of any Restricted Subsidiary in
existence at the time such Restricted Subsidiary became a Restricted Subsidiary
and otherwise permitted under Section 6.01(a) (but shall apply to any amendment
or modification expanding the scope of, any such restriction or condition),
provided that such restrictions and conditions apply only to such Restricted
Subsidiary.

SECTION 6.11. Amendment of Organizational Documents. The Company will not, and
will not permit any Restricted Subsidiary to, amend, modify or waive any of its
rights under its certificate of incorporation, by-laws or other organizational
documents, in either case, to the extent such amendment, modification or waiver
would be materially adverse to the rights or interests of the Lenders hereunder
or under any other Loan Document.

SECTION 6.12. Fixed Charge Coverage Ratio. The Company will not permit the Fixed
Charge Coverage Ratio for any period of four fiscal quarters ending during any
Covenant Period to be less than 1.00 to 1.00.

SECTION 6.13. Accounting Changes. The Company will not make any change in the
Company’s fiscal quarter or fiscal year other than as required pursuant to GAAP
or to align the fiscal quarters and/or fiscal years, as applicable, of the
Company and the Acquired Company; provided, however, that in each case, the
Company and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal quarter or fiscal year.

 

133



--------------------------------------------------------------------------------

SECTION 6.14. Sanctions. The Company and its Subsidiaries will not, directly or
indirectly, use the proceeds of any Borrowing or any Letter of Credit, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by an individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, or otherwise) of Sanctions.

SECTION 6.15. Anti-Corruption Laws. The Company and its Subsidiaries will not,
directly or indirectly, use the proceeds of any Borrowing or any Letter of
Credit for any purpose which would breach any Anti-Corruption Laws.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation, warranty or certification made or deemed made by the
Company or any Restricted Subsidiary in this Agreement or any other Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been materially incorrect when made or deemed made (or, in the case of any
representation, warranty or certification qualified by materiality, incorrect);

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.05 (with respect to the Company’s or a
Borrowing Subsidiary’s existence) or 5.11 or in Article VI;

(e) the Loan Parties shall fail to comply with Section 5.01(h), 5.01(i) or 5.08
or Article VII of the Restated Security Agreement and any such failure shall
continue unremedied for a period of three Business Days or more, or any Loan
Party shall fail to observe or perform any other covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article or in the preceding
provisions of this clause (e)), and such failure shall continue unremedied for a
period of 30 days after receipt of written notice thereof from the
Administrative Agent;

 

134



--------------------------------------------------------------------------------

(f) any Loan Party or any Restricted Subsidiary shall fail to make any payment
(whether of principal, interest, termination payment or other payment obligation
and regardless of amount) in respect of any Material Indebtedness (other than
the Obligations) when and as the same shall become due and payable (after giving
effect to any applicable grace period);

(g) any event or condition shall occur that results in any Material Indebtedness
becoming due, or being terminated or required to be prepaid, repurchased,
redeemed or defeased, prior to its scheduled maturity, or that enables or
permits (with the giving of notice, if required) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf, or, in the
case of any Swap Agreement, the applicable counterparty, to cause any Material
Indebtedness to become due, or to terminate or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) any secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the assets
securing such Indebtedness or (ii) any Indebtedness that becomes due as a result
of a voluntary refinancing thereof permitted under Section 6.01;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (other than any liquidation
permitted by Section 6.03(a)(iv)), reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Material Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors, or the board of directors (or similar governing body) of
the Company or any Material Subsidiary (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (i) or clause (h) of this Article;

(j) the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

 

135



--------------------------------------------------------------------------------

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer has been notified of such judgment and has not
denied coverage) shall be rendered against the Company or any Restricted
Subsidiary, or any combination thereof, and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Company or any Restricted Subsidiary to
enforce any such judgment;

(l) one or more ERISA Events shall have occurred that would, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) the Loan Guarantee shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guarantee, or any Loan Guarantor shall fail to
comply in any material respect with any of the terms or provisions of the Loan
Guarantee to which it is a party, or any Loan Guarantor shall deny that it has
any further liability under the Loan Guarantee to which it is a party, or shall
give notice to such effect (except as a result of the release thereof as
provided herein); or

(o) any Lien purported to be created under any Collateral Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien on any material Collateral, with the priority required by the applicable
Collateral Document, except (i) as a result of the sale or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents to
a Person that is not a Loan Party, (ii) the release thereof as provided in the
applicable Collateral Document or Section 9.02(c), (iii) as a result of the
failure of the Administrative Agent to (A) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Restated Security Agreement or (B) continue in accordance with applicable law
the effectiveness of any UCC financing statement or (iv) as to Collateral
constituting Mortgaged Property, to the extent the losses of the Lender Parties
are covered by a Lender’s title insurance policy in favor of the Administrative
Agent, on behalf of the Lender Parties, and the applicable insurer has not
denied coverage;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times
(but in no event prior to the funding of any Loans, or the issuance of any
Letters of Credit, to be made or issued on the Fourth Restatement Effective
Date): (i) terminate the Revolving Commitments, and thereupon the Revolving
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the

 

136



--------------------------------------------------------------------------------

principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in the case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Revolving
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with interest thereon and all fees and other obligations
of the Borrowers hereunder, shall immediately and automatically become due and
payable, in each case without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers to the extent
permitted by applicable law.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents, and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. In addition, to the extent required under the laws of any jurisdiction
other than the United States of America, each of the Lenders and the Issuing
Banks hereby grants to the Administrative Agent any required powers of attorney
to execute any Collateral Document governed by the laws of such jurisdiction on
such Lender’s or Issuing Bank’s behalf.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender or Issuing
Bank and may exercise the same as though it were not the Administrative Agent,
and such bank and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders or the Issuing
Banks.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law, and that such term is used as a matter of market custom and is
intended to create or reflect only an administrative relationship between

 

137



--------------------------------------------------------------------------------

contracting parties), (b) the Administrative Agent shall not have any duty to
take any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any Subsidiary or other Affiliate thereof that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or in the
absence of its own bad faith, gross negligence or willful misconduct (such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and nonappealable judgment). The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof (stating that it is a “notice of default”) is given to the
Administrative Agent by the Borrower Representative or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral, or (vi) the satisfaction of any condition set forth
in Article IV or elsewhere in any Loan Document, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit,

 

138



--------------------------------------------------------------------------------

that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts

The Administrative Agent may perform any and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all their duties and exercise
their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
bad faith, negligence or misconduct of any sub-agents except to the extent that
a court of competent jurisdiction determines in a final and nonappealable
judgment that the Administrative Agent acted with bad faith, gross negligence or
willful misconduct in the selection of such sub-agents.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower Representative. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor that is an Eligible Successor Agent.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, in consultation with the Borrower Representative, on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent which is an
Eligible Successor Agent, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent. Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower Representative, whereupon, on the date of effectiveness of such
resignation stated in such notice, (a) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents, provided that,

 

139



--------------------------------------------------------------------------------

solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the Lender
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Lender Parties and,
in the case of any Collateral in the possession of the Administrative Agent,
shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Collateral Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank. After the
Administrative Agent’s resignation hereunder, the provisions of this Article,
Section 2.17(d) and Section 9.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Arranger, any Lender or any Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and Issuing Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger, any Lender or any Issuing Bank, or any of
the Related Parties of any of the foregoing, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Each Lender and Issuing Bank, by delivering its signature page to the Fourth
Restatement Agreement and funding its Loans on the Fourth Restatement Effective
Date, or delivering its signature page to an Assignment and Assumption or any
other Loan Document pursuant to which it shall become a Lender or Issuing Bank
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Signing Date or the Fourth Restatement Effective Date.

The Loan Parties acknowledge and agree that the Administrative Agent may prepare
and distribute to the Lenders Reports containing information obtained by the
Administrative Agent through the conduct of appraisals and field examinations
pursuant to Sections 5.12 and 5.13 and the exercise of its inspection rights
under Section 5.09.

 

140



--------------------------------------------------------------------------------

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (e) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Borrowers’ rights to consent pursuant to and subject to the conditions set
forth in this Article, none of the Borrowers or any other Loan Party shall have
any rights as a third party beneficiary of any such provisions. Each Lender
Party, whether or not a party hereto, will be deemed, by its acceptance of the
benefits of the Collateral and of the Loan Guarantee provided under the Loan
Documents, to have agreed to the provisions of this Article.

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Lender
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action

 

141



--------------------------------------------------------------------------------

contemplated by such documents. Each Lender agrees that no Lender Party (other
than the Administrative Agent) shall have the right individually to seek to
realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Lender Parties upon the terms of
the Collateral Documents. In the event that any Collateral is hereafter pledged
by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Lender Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Lender Parties.

The bank serving as the Administrative Agent hereunder has adopted internal
policies and procedures that address requirements placed on federally regulated
lenders under the National Flood Insurance Reform Act of 1994 and related
legislation (the “Flood Laws”). The Administrative Agent will post on the
Platform (or otherwise distribute to each Lender) documents that it receives in
connection with the Flood Laws. However, the Administrative Agent reminds each
Lender and Participant that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant) is responsible for
assuring its own compliance with the flood insurance requirements.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by e-mail, hand or
overnight courier service, mailed by certified or registered mail or, except in
the case of notices or communications to the Borrower Representative or any
other Loan Party, sent by facsimile, as follows:

(i) if to any Loan Party, to the Borrower Representative at:

933 MacArthur Boulevard

Mahwah, NJ 07430

Attention: Robb Giammatteo, SVP and Chief Financial Officer

E-mail: robb.giammatteo@ascenaretail.com

With a copy to the Borrower Representative at:

933 MacArthur Boulevard

Mahwah, NJ 07430

Attention: Gene Wexler, SVP and General Counsel

E-mail: gene.wexler@ascenaretail.com

 

142



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, JPMCB in its capacity as an Issuing Bank or
the Swingline Lender, to JPMorgan Chase Bank, N.A. at:

277 Park Avenue, 22nd Floor

Mail Code: NY1-L275

New York, New York 10172

Attention: Donna DiForio

Facsimile No: (646) 534-2274

E-mail: donna.diforio@chase.com

(iii) if to any other Issuing Bank, to it at its address, e-mail or facsimile
number most recently specified by it in a notice delivered to the Administrative
Agent and the Borrower Representative; and

(iv) if to any other Lender, to it at its address, e-mail or facsimile number
set forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent (or, if not given during normal business hours for the recipient, at
the opening of business on the next Business Day for the recipient), it being
understood that notices and other communications shall not be sent by facsimile
to the Borrower Representative or any Loan Party, and (iii) delivered through
electronic communications to the extent provided in paragraph (b) of this
Section shall be effective as provided in such paragraph.

(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower Representative (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

 

143



--------------------------------------------------------------------------------

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(d) The Loan Parties agree that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available”. Neither the
Administrative Agent nor any its Related Parties warrants, or shall be deemed to
warrant, the adequacy of the Platform and each expressly disclaims liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Sections 2.09(e) and 5.16 or in the Fourth Restatement
Agreement, and except for the execution and delivery of the Joinder Agreements,
none of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that (A) any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by the Company and the Administrative Agent to
cure any technical error, ambiguity, omission, defect or inconsistency so long
as, in each case, (1) such amendment does not adversely affect the rights of any
Lender or (2) the Lenders shall have received at least five Business Days’ prior
written notice thereof and the Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the

 

144



--------------------------------------------------------------------------------

Required Lenders stating that the Required Lenders object to such amendment and
(B) no such agreement shall (1) increase the Revolving Commitment of any Lender
without the written consent of such Lender (provided that the Administrative
Agent may make Protective Advances and Overadvances as set forth in Section 2.04
or 2.05, as applicable), (2) reduce or forgive the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce or forgive
any interest or fees payable hereunder, without the written consent of each
Lender directly affected thereby, (3) postpone any scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any date for the payment
of any interest, fees or other Obligations payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Revolving Commitment, without the written consent of each
Lender directly affected thereby, (4) change Section 2.18(b) or 2.18(d) in a
manner that would alter the manner in which payments are shared, without the
written consent of each Lender, (5) increase the advance rates set forth in the
definition of Borrowing Base or add new categories of eligible assets, without
the written consent of the Supermajority Lenders, (6) change any of the
provisions of this Section or the percentage set forth in the definition of the
term “Required Lenders” or any other provision of any Loan Document specifying
the number or percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender, (7) change Section 2.20 without the
consent of each Lender (other than any Defaulting Lender), (8) release Loan
Guarantors representing all or substantially all the value of the Loan
Guarantees from their obligation under such Loan Guarantees (except as otherwise
permitted herein or in the other Loan Documents), without the written consent of
each Lender, or (9) except as provided in paragraph (c) of this Section or in
any Collateral Document, release all or substantially all the Collateral without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.20 shall require the
consent of the Administrative Agent, the Swingline Lender and the Issuing
Banks). Notwithstanding any of the foregoing, this Agreement may be amended
without any additional consent to provide for increased Revolving Commitments in
the manner contemplated by Section 2.09. The Administrative Agent may also amend
Schedule 2.01 to reflect increases in the Revolving Commitments in the manner
contemplated by Section 2.09 or assignments entered into pursuant to
Section 9.04.

(c) The Lenders and the Issuing Banks hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, (i) to release
or to subordinate any Liens granted to the Administrative Agent by the Loan
Parties on any Collateral (A) upon the termination of all the Revolving
Commitments, payment and satisfaction in full in cash of all Secured Obligations
(other than Unliquidated Obligations) and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to each affected Lender,
(B) constituting property being sold, disposed of or transferred, if the Loan
Party selling, disposing of or transferring such property certifies to the
Administrative Agent that the sale, disposition or transfer is made in
compliance

 

145



--------------------------------------------------------------------------------

with the terms of this Agreement (and the Administrative Agent may rely
conclusively on any such certificate, without further inquiry), and to the
extent that the property being sold, disposed of or transferred constitutes 100%
of the Equity Interest of a Subsidiary, the Administrative Agent is authorized
to release any Loan Guarantee provided by such Subsidiary, (C) constituting
property leased to a Loan Party under a lease which has expired or been
terminated in a transaction not prohibited under this Agreement and (D) as
required to effect any sale, disposition or other transfer of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII, (ii) to release any Loan Guarantee provided by
any Subsidiary that may be dissolved pursuant to Section 6.03(a)(iv) in
connection with a voluntary liquidation or dissolution thereof permitted by such
Section and, in connection therewith, to release any Liens granted to the
Administrative Agent by such Subsidiary on any Collateral, if the Company
certifies to the Administrative Agent that such liquidation or dissolution is
made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry),
(iii) to release any Loan Guarantee provided by any Excluded Subsidiary and, in
connection therewith, to release any Liens granted to the Administrative Agent
by such Subsidiary on any Collateral and to release any pledge of voting Equity
Interests of such Subsidiary in excess of 65% of the aggregate voting Equity
Interests of such Subsidiary, (iv) to release any Loan Guarantee provided by any
Subsidiary that becomes an Immaterial Subsidiary or an Unrestricted Subsidiary
and, in connection therewith, to release any Liens granted to the Administrative
Agent by such Subsidiary on any Collateral and to release any pledge of Equity
Interests of such Subsidiary and (v) to release or subordinate any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 6.02(d)
or 6.02(e). The Lenders and the Issuing Banks hereby further irrevocably
authorize the release or subordination of Liens on the Term Priority Collateral
as provided in the Intercreditor Agreement. Except as provided above and in
paragraphs (b) and (d) of this Section, the Administrative Agent will not
release or subordinate any Liens on Collateral without the prior written
authorization of the Required Lenders; provided that, the Administrative Agent
may in its discretion, release or subordinate its Liens on Collateral valued in
the aggregate not in excess of $10,000,000 during any calendar year without the
prior written authorization of the Required Lenders. Any such release or
subordination shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released or
subordinated) upon (or obligations of the Loan Parties in respect of) all
interests retained by the Loan Parties, including the proceeds of any sale, all
of which shall continue to constitute part of the Collateral. Upon any sale or
other transfer by any Loan Party (other than to a Borrower or any other Loan
Party) of any Collateral in a transaction permitted under this Agreement, or
upon the effectiveness of any written consent to the release of the security
interest created under any Collateral Document in any Collateral pursuant to
this Section, the security interests in such Collateral created by the
Collateral Documents shall be automatically released. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 9.02(c) shall be without recourse to or warranty by the Administrative
Agent.

 

146



--------------------------------------------------------------------------------

(d) Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Lender Party, consent to a departure by any Loan
Party from any covenant of such Loan Party set forth in this Agreement or in any
Collateral Document to the extent such departure is consistent with the
authority of the Administrative Agent set forth in the definition of the term
“Collateral and Guarantee Requirement”.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates, including
the reasonable and documented out-of-pocket fees, charges and disbursements of
one primary counsel for the Administrative Agent, the Arrangers and their
Affiliates, and if deemed necessary by the Administrative Agent, one local
counsel in each applicable jurisdiction, in connection with the preparation of
this Agreement and the other Loan Documents, the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facility provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Arranger, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Arranger, any Issuing Bank or any
Lender, in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Subject to the provisions of Sections 5.09, 5.12 and 5.13, expenses
subject to reimbursement by the Borrowers under this Section include, without
limiting the generality of the foregoing, reasonable costs and expenses incurred
in connection with:

(i) appraisals and insurance reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

(iii) taxes, fees and other charges for (A) lien searches and (B) filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Administrative Agent’s Liens;

 

147



--------------------------------------------------------------------------------

(iv) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(v) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b) The Borrowers agree, jointly and severally, to indemnify the Administrative
Agent (or any sub-agent thereof), the Arrangers, each Syndication Agent, each
Documentation Agent, each Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”),
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, liabilities and related expenses, including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the syndication of the credit facility provided for herein and the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto and thereto of their
respective obligations hereunder and thereunder or the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds thereof (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on, at, to or from any property owned or operated by the Company or
any of its Subsidiaries, or any other Environmental Liability related in any way
to the Company or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
such proceeding is initiated against or by any party to this Agreement
(including the Company), or any Affiliate thereof, by an Indemnitee or any third
party or whether any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, penalties, liabilities or related expenses (A) are determined
by a court of competent jurisdiction by a final and non-appealable judgment to
have resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or from a material breach by such Indemnitee of its agreements
hereunder (other than any unintentional breach that is corrected promptly after
such Indemnitee becomes aware thereof), or (B) have arisen from a proceeding by
an Indemnitee against another Indemnitee not involving any act or omission of
the Company or any Subsidiary (other than a proceeding against the
Administrative Agent, an Arranger, an Issuing Bank or the Swingline Lender in
its capacity as such). This Section 9.03(b) shall not apply to any Taxes (other
than Other Taxes or any Taxes that represent losses, claims, damages or related
expenses arising from any non-Tax claim).

 

148



--------------------------------------------------------------------------------

(c) To the extent the Borrowers fail to pay any amount required to be paid by
them to the Administrative Agent (or any sub-agent thereof), any Issuing Bank or
the Swingline Lender, or any Related Party of any of the foregoing, under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, such Issuing Bank, the Swingline Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, penalty, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
such sub-agent), such Issuing Bank or the Swingline Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), any Issuing Bank or the Swingline
Lender in connection with such capacity.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document, or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by a Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Syndication Agents, the Documentation Agents and,
to the extent expressly contemplated hereby, the sub-agents of the
Administrative Agent and the Related Parties of any of the Administrative Agent,
the Arrangers, the Syndication Agents, the Documentation Agents, the Issuing
Banks and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

149



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed) of:

(A) the Borrower Representative; provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default referred to in paragraph
(a), (b), (h), (i) or (j) of Article VII has occurred and is continuing, any
other assignee; provided that if the Borrower Representative has not provided
written notice of its objection to any proposed assignment within 10 Business
Days of its receipt thereof from the Administrative Agent, the Borrower
Representative shall be deemed to have consented to such proposed assignment;

(B) the Administrative Agent;

(C) the Swingline Lender; provided that if the Swingline Lender has not provided
written notice of its objection to any proposed assignment within 10 Business
Days of its receipt thereof from the Administrative Agent, the Swingline Lender
shall be deemed to have consented to such proposed assignment; and

(D) each Issuing Bank; provided that if any Issuing Bank has not provided
written notice of its objection to any proposed assignment within 10 Business
Days of its receipt thereof from the Administrative Agent, such Issuing Bank
shall be deemed to have consented to such proposed assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans, the amount of the Revolving Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower Representative and the Administrative Agent otherwise consent;
provided that no such consent of the Borrower Representative shall be required
if an Event of Default referred to in paragraph (a), (b), (h), (i) or (j) of
Article VII has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

150



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the
Subsidiaries and other Affiliates thereof or their respective securities) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with paragraph
(c) of this Section.

(iv) The Administrative Agent, acting solely for this purpose as non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and records of the names and addresses
of the Lenders, and the Revolving Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Issuing Bank and, as to entries pertaining to it, any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to

 

151



--------------------------------------------------------------------------------

make any payment required to be made by it pursuant to Section 2.05, 2.06(d) or
(e), 2.07(b), 2.17(d) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more Eligible Assignees (“Participants”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under the Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant or requires the
approval of all the Lenders. Subject to paragraph (c)(ii) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.18(d) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower Representative’s request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain records of the name and address
of each Participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the

 

152



--------------------------------------------------------------------------------

Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Revolving Commitments or
Revolving Loans or its other obligations under this Agreement or any other Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Revolving Commitment or Revolving Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any
Arranger, the Syndication Agents, the Documentation Agents, any Issuing Bank,
any Lender or any Affiliate of any of the foregoing may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
Loan Document was executed and delivered or became effective or any credit was
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any LC Exposure is
outstanding and so long as the Revolving Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed (including through execution of the Fourth
Restatement Agreement) in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents, and any separate letter agreements with respect to
fees payable or

 

153



--------------------------------------------------------------------------------

indemnities and expense reimbursements owed to the Arrangers or their Related
Parties, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective as provided in the Fourth Restatement Agreement
and Section 4.01 and thereafter shall be binding upon and inure to the benefit
of the parties hereto and their respective permitted successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement or of
the Fourth Restatement Agreement by facsimile or other electronic imaging shall
be effective as delivery of a manually executed counterpart of this Agreement or
the Fourth Restatement Agreement. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby or
thereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Borrower or any
Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower Representative and the
Administrative Agent of such set-off or application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF
LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO

 

154



--------------------------------------------------------------------------------

BANKS. Notwithstanding the foregoing, (i) interpretation the definition of
“Company Material Adverse Effect” (as defined in Acquisition Agreement) or the
equivalent term under the Acquisition Agreement and whether a Company Material
Adverse Effect has occurred, (ii) the determination of the accuracy of any
Acquisition Agreement Representation and whether any breach thereof would result
in the Company or any of its affiliates having the right to terminate its
obligations under the Acquisition Agreement (after giving effect to any
applicable notice and cure period) or would result in the failure of a condition
precedent to the Company’s or its affiliates’ obligation to consummate the
Acquisition pursuant to the Acquisition Agreement and (iii) the determination of
whether the Acquisition has been consummated in accordance with the terms of the
Acquisition Agreement, in each case shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each Loan
Party hereby irrevocably and unconditionally agrees that all claims arising out
of or relating to this Agreement or any other Loan Document brought by it or any
of its Affiliates shall be brought, and shall be heard and determined,
exclusively in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or any of its
properties in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

155



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below) with the same degree of care that it uses to protect its own
confidential information, but in no event less than a commercially reasonable
degree of care, except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to the Company or any Subsidiary or its
obligations, (g) on a confidential basis to any rating agency in connection with
rating the Company or the Subsidiaries or the credit facilities provided for
herein, (h) with the consent of the Company, or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender, or any Affiliate of any of the foregoing, on a
non-confidential basis from a source other than the Borrowers; provided that, in
the case of clause (c) above, the party disclosing such information shall
provide to the Company prior written notice of such disclosure to the extent
permitted by applicable law (and to the extent commercially feasible under the
circumstances) and shall cooperate with the Company, at the Company’s sole
expense, in obtaining a protective order for, or other confidential

 

156



--------------------------------------------------------------------------------

treatment of, such disclosure, in each case at the Company’s sole expense. For
the purposes of this Section, “Information” means all information received from
the Borrowers relating to the Company or any Subsidiary or their businesses or
the Collateral, other than (i) any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender, or any Affiliate of any of
the foregoing, on a non-confidential basis prior to disclosure by the Borrowers
and (ii) information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Borrowers after the Fourth Restatement Effective Date, such information
is clearly identified at the time of delivery as confidential.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, THE SUBSIDIARIES AND ITS OTHER AFFILIATES AND THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY, THE SUBSIDIARIES
AND ITS OTHER AFFILIATES AND THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE
WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Anything
contained in this Agreement to the contrary notwithstanding, neither any Issuing
Bank nor any Lender shall be obligated to extend credit to the Borrowers in
violation of applicable law.

 

157



--------------------------------------------------------------------------------

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrowers and the Loan Guarantors that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers and the Loan
Guarantors, which information includes the names and addresses of the Borrowers
and the Loan Guarantors and other information that will allow such Lender to
identify the Borrowers and the Loan Guarantors in accordance with the Patriot
Act.

SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected by possession.
Should any Lender (other than the Administrative Agent) obtain possession of any
such Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.17. No Fiduciary Relationship. Each Loan Party, on behalf of itself
and its subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Company, the Subsidiaries and its other Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Syndication Agents, the Documentation
Agents, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Arrangers, the Syndication Agents, the Documentation Agents, the Lenders, the
Issuing Banks or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications. The
Administrative Agent, the Arrangers, the Syndication Agents, the Documentation
Agents, the Lenders, the Issuing Banks and their Affiliates may be engaged, for
their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of the Company, the
Subsidiaries and its other Affiliates, and none of the Administrative Agent, the
Arrangers, the Syndication Agents, the Documentation Agents, the Lenders, the
Issuing Banks or their Affiliates has any obligation to disclose any of such
interests to the Company, the Subsidiaries or its other

 

158



--------------------------------------------------------------------------------

Affiliates. To the fullest extent permitted by law, each Loan Party hereby
waives and releases any claims that it or any of its Affiliates may have against
the Administrative Agent, the Arrangers, the Syndication Agents, the
Documentation Agents, the Lenders, the Issuing Banks and their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.18. Joinder of Subsidiaries. Upon the execution and delivery by a
Designated Subsidiary and the Administrative Agent of a Joinder Agreement
reasonably acceptable to the Administrative Agent, and delivery to the
Administrative Agent of such documents and opinions with respect to such
Designated Subsidiary as may reasonably be requested by the Administrative
Agent, such Designated Subsidiary shall become a Loan Guarantor hereunder, with
the same force and effect as if originally named as such herein (and, if the
Company shall so desire and such Joinder Agreement shall so specify and the
conditions of Section 2.22 shall be met, a Borrowing Subsidiary), and without
the consent of any other party hereto. The rights and obligations of each Loan
Party hereunder and under the other Loan Documents shall remain in full force
and effect notwithstanding the addition of any Subsidiary as a party to this
Agreement.

SECTION 9.19. Intercreditor Agreement. (a) Each of the Lenders (which term shall
for the purposes of this Section 9.19 includes each Issuing Bank) and the other
Lender Parties acknowledges that obligations of the Company and the Subsidiary
Loan Parties under the Term Credit Agreement are (and obligations in respect of
any other Permitted Term Indebtedness may in the future be) secured by Liens on
assets of the Company and the Subsidiary Loan Parties that constitute Collateral
and that the relative Lien priorities and other creditor rights of the Lender
Parties and the secured parties under the Term Credit Agreement (or in respect
of such other Permitted Term Indebtedness) will be set forth in the
Intercreditor Agreement. Each of the Lenders and the other Lender Parties hereby
acknowledges that it has received a copy of the Intercreditor Agreement. Each of
the Lenders and the other Lender Parties hereby irrevocably authorizes and
directs the Administrative Agent to execute and deliver, in each case on behalf
of such Lender Party and without any further consent, authorization or other
action by such Lender Party, the Intercreditor Agreement and any documents
relating thereto.

(b) Each of the Lenders and the other Lender Parties hereby irrevocably
(i) consents to the treatment of Liens provided for under the Intercreditor
Agreement, including to the subordination of the Liens on the Term Priority
Collateral securing the Secured Obligations on the terms set forth in the
Intercreditor Agreement, (ii) agrees that, upon the execution and delivery
thereof, such Lender Party will be bound by the provisions of the Intercreditor
Agreement as if it were a signatory thereto and will take no actions contrary to
the provisions of the Intercreditor Agreement, (iii) agrees that no Lender Party
shall have any right of action whatsoever against the Administrative Agent as a
result of any action taken by the Administrative Agent pursuant to this
Section 9.19 or in accordance with the terms of the Intercreditor Agreement,
(iv) authorizes and directs the Administrative Agent to carry out the provisions
and intent of each such document and (v) authorizes and directs the
Administrative Agent to take such actions as shall be required to release Liens
on the Collateral in accordance with the terms of the Intercreditor Agreement.

 

159



--------------------------------------------------------------------------------

(c) Each of the Lenders and the other Lender Parties hereby irrevocably further
authorizes and directs the Administrative Agent to execute and deliver, in each
case on behalf of such Lender Party and without any further consent,
authorization or other action by such Lender Party, any amendments, supplements
or other modifications of the Intercreditor Agreement that the Borrowers may
from time to time request and that are reasonably acceptable to the
Administrative Agent (i) to give effect to any establishment, incurrence,
amendment, extension, renewal, refinancing or replacement of any Secured
Obligations or the Indebtedness under the Term Credit Agreement or any Permitted
Term Indebtedness, (ii) to confirm for any party that the Intercreditor
Agreement is effective and binding upon the Administrative Agent on behalf of
the Lender Parties or (iii) to effect any other amendment, supplement or
modification permitted by the terms of the Intercreditor Agreement.

(d) Each of the Lenders and the other Lender Parties hereby irrevocably further
authorizes and directs the Administrative Agent to execute and deliver, in each
case on behalf of such Lender Party and without any further consent,
authorization or other action by such Lender Party, any amendments, supplements
or other modifications of any Collateral Document to add or remove any legend
that may be required pursuant to the Intercreditor Agreement.

(e) The Administrative Agent shall have the benefit of the provisions of Article
VIII and Section 9.03 with respect to all actions taken by it pursuant to this
Section 9.19 or in accordance with the terms of the Intercreditor Agreement to
the full extent thereof.

ARTICLE X

Loan Guarantee

SECTION 10.01. Guarantee. Each Loan Guarantor hereby agrees that it is jointly
and severally liable for, and absolutely, irrevocably and unconditionally
guarantees to the Administrative Agent, the Lenders, the Issuing Banks and the
other Lender Parties, the prompt payment and performance when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Secured Obligations and all reasonable costs and expenses including, without
limitation, all court costs and attorneys’ and paralegals’ fees and expenses
paid or incurred by the Administrative Agent, the Issuing Banks and the Lenders
in endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, any Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, being collectively called the
“Guaranteed Obligations”); provided, that the guarantee of any Subsidiary Loan
Party will not apply to any Swap Obligation if and to the extent that it would
be unlawful for such Subsidiary Loan Party to guarantee such Swap Obligation
under the

 

160



--------------------------------------------------------------------------------

Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Subsidiary Loan Party’s failure for any reason (and
after giving effect to the guarantees by the other Loan Guarantors of the
Secured Obligations of such Subsidiary Loan Party) to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
Guarantee of such Subsidiary Loan Party becomes effective with respect to such
Swap Obligation. Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guarantee
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

SECTION 10.02. Guarantee of Payment. This Loan Guarantee is a Guarantee of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, any Issuing Bank, any Lender or any other Lender Party
to sue any Borrower, any other Loan Guarantor, any other guarantor, or any other
Person obligated for all or any part of the Guaranteed Obligations (each, an
“Obligated Party”), or to enforce its rights against any collateral securing all
or any part of the Guaranteed Obligations.

SECTION 10.03. No Discharge or Diminishment of Loan Guarantee. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other Person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party or its assets or any resulting release or
discharge of any obligation of any Obligated Party; or (iv) the existence of any
claim, setoff or other right which any Loan Guarantor may have at any time
against any Obligated Party, the Administrative Agent, any Issuing Bank, any
Lender, or any other Person, whether in connection herewith or in any unrelated
transaction.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, any Issuing Bank, any Lender or any other Lender Party to assert any
claim or demand or to enforce any remedy with respect to all or any part of the
Guaranteed

 

161



--------------------------------------------------------------------------------

Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other guarantor of or other Person liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by the Administrative
Agent, any Issuing Bank, any Lender or any other Lender Party with respect to
any collateral securing any part of the Guaranteed Obligations; or (v) any
default, failure or delay, willful or otherwise, in the payment or performance
of any of the Guaranteed Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of such Loan
Guarantor or that would otherwise operate as a discharge of any Loan Guarantor
as a matter of law or equity (other than the indefeasible payment in full in
cash of the Guaranteed Obligations).

SECTION 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower or any Loan Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party
or any other Person. Each Loan Guarantor confirms that it is not a surety under
any state law and shall not raise any such law as a defense to its obligations
hereunder. The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guarantee except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

SECTION 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
Collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Banks, the
Lenders and the other Lender Parties.

 

162



--------------------------------------------------------------------------------

SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guarantee with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Banks, the Lenders or the other Lender Parties are in
possession of this Loan Guarantee. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Administrative Agent.

SECTION 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guarantee, and agrees
that none of the Administrative Agent, any Issuing Bank or any Lender shall have
any duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08. Taxes. The provisions of Section 2.17 shall apply mutatis
mutandis to all payments by the Loan Guarantors of the Guaranteed Obligations.

SECTION 10.09. Maximum Liability. The provisions of this Loan Guarantee are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guarantee would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guarantee, then, notwithstanding any other
provision of this Loan Guarantee to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Loan Guarantor nor any other
Person or entity shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guarantee or affecting the rights and
remedies of the Lenders hereunder; provided that nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.

 

163



--------------------------------------------------------------------------------

SECTION 10.10. Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guarantee or
shall suffer any loss as a result of any realization upon any collateral granted
by it to secure its obligations under this Loan Guarantee, each other Loan
Guarantor (each a “Non-Paying Guarantor”) shall contribute to such Paying
Guarantor an amount equal to such Non-Paying Guarantor’s Applicable Share of
such payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Section, each Non-Paying Guarantor’s “Applicable Share” with
respect to any such payment or loss by a Paying Guarantor shall be determined as
of the date on which such payment or loss was made by reference to the ratio of
(a) such Non-Paying Guarantor’s Maximum Liability as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Guarantor from the Borrowers after the Original Effective Date (whether by loan,
capital infusion or by other means) to (b) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the Original Effective Date
(whether by loan, capital infusion or by other means). Nothing in this provision
shall affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guarantee from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of the Administrative
Agent, the Issuing Banks, the Lenders and the Loan Guarantors and may be
enforced by any one, or more, or all of them in accordance with the terms
hereof.

SECTION 10.11. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all other liabilities of each Loan Party to the Administrative Agent, the
Issuing Banks and the Lenders under this Agreement and the other Loan Documents
to which such Loan Party is a party or in respect of any obligations or
liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

ARTICLE XI

The Borrower Representative

SECTION 11.01. Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, the Borrowers hereby appoint the

 

164



--------------------------------------------------------------------------------

Borrower Representative as their agent to receive all of the proceeds of the
Loans in the Funding Account(s), at which time the Borrower Representative shall
promptly disburse such Loans to the appropriate Borrower. The Administrative
Agent, the Issuing Banks and the Lenders, and their respective Related Parties,
shall not be liable to the Borrower Representative or any Borrower for any
action taken or omitted to be taken by the Borrower Representative or the
Borrowers pursuant to this Section.

SECTION 11.02. Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

SECTION 11.03. Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

SECTION 11.04. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default.” In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the
Administrative Agent and the Lenders. Any notice provided to the Borrower
Representative hereunder shall constitute notice to each Borrower on the date
received by the Borrower Representative.

SECTION 11.05. Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.

SECTION 11.06. Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including without limitation, the Borrowing Base
Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.

 

165



--------------------------------------------------------------------------------

SECTION 11.07. Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative any
certificate or report requested by the Borrower Representative, on which the
Borrower Representative shall rely to prepare the Borrowing Base Certificates
and Compliance Certificates required pursuant to the provisions of this
Agreement.

[Remainder of page intentionally left blank]

 

166



--------------------------------------------------------------------------------

Schedule 2.01

Revolving Commitments

 

Lender

   Revolving Commitment  

JPMorgan Chase Bank, N.A.

   $ 130,000,000   

Bank of America, N.A.

     130,000,000   

Wells Fargo Bank, National Association

     100,000,000   

Fifth Third Bank

     70,000,000   

Goldman Sachs Bank USA

     70,000,000   

US Bank, National Association

     50,000,000   

Capital One, N.A.

     50,000,000   

Total

   $ 600,000,000   

LC Commitments and Standby LC Commitments

 

Issuing Bank

   LC Commitment      Standby LC Commitment
(Sublimit under
LC Commitment)  

JPMorgan Chase Bank, N.A.

   $ 126,388,888.89       $ 36,111,111.11   

Bank of America, N.A.

     126,388,888.89         36,111,111.11   

Wells Fargo Bank, National Association

     97,222,222,22         27,777,777.78   

Total

   $ 350,000,000       $ 100,000,000   



--------------------------------------------------------------------------------

Schedule 2.06

Existing Letters of Credit

Company:

 

LC#

  

Applicant

  

Beneficiary Name

   Date LC
Open    LC Exp.   

Issuing Bank

   Amount
Outstanding ($)  

T-250454

Standby

   The Dress Barn, Inc. & Maurices Incorporated    Hartford Fire Insurance
Company    8/30/04    8/30/15    JPMorgan Chase Bank, N.A.    $ 1,500,000   

T-229236

Standby

   The Dress Barn, Inc.    Liberty Mutual Insurance Company    8/23/02   
8/30/15    JPMorgan Chase Bank, N.A.    $ 78,000   

CPCS-259031

Standby

   Charming Shoppes, Inc.    CNA-WC Only    5/1/02    5/30/16    JPMorgan Chase
Bank, N.A.    $ 11,761,000   

Acquired Company:

 

LC#

  

Beneficiary Name

   Date
LC Open    LC Exp.  

Issuing Bank

   Amount
Outstanding a/o
July 17, 2015  

IC0533523H

Documentary

   Must Garments – Transferred to Lenny Fashions    09/15/2014    08/11/20151  
Wells Fargo Bank, National Association    $ 4,848,935.23   

6188619

Standby

   Safety National Casualty    02/18/2014    02/12/2016


(Evergreen)

  Bank of America, N.A.    $ 1,500,000.00   

136513

Standby

   Travelers Ins Co.    02/08/1996    02/07/2016


(Evergreen)

  Bank of America, N.A.    $ 8,320,000.00   

3044073

Standby

   Chairman, State of NY    03/09/2004    03/06/2016


(Evergreen)

  Bank of America, N.A.    $ 470,000.00   

68073887

Standby

   ICANN    04/05/2012    04/04/2016


(Evergreen)

  Bank of America, N.A.    $ 200,000   

 

1  This Letter of Credit has been amended to add purchase orders (POs). New
Letters of Credit are not issued, thus expiry continues to extend as POs are
added.



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, supplemented or otherwise
modified, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the facility
identified below (including any Letters of Credit, Guarantees, Swingline Loans,
Protective Advances and Overadvances included in such facility) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(a) above (the rights and obligations sold and assigned pursuant to clauses
(a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.

  Assignor:   

                                                                    
                         

2.

  Assignee:1   

                                                                   
                          

     [and is [a Lender] [an Affiliate/Approved Fund of [identify Lender]2]]

3.

  Borrowers:    Ascena Retail Group, Inc. and certain of its subsidiaries

4.

  Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement referred to below

 

1  Shall not be (a) a natural Person, (b) the Company or any Subsidiary or any
other Affiliate of the Company, or (c) a Disqualified Lender.

2  Select as applicable.



--------------------------------------------------------------------------------

5.

 

Credit Agreement:

   The Amended and Restated Credit Agreement dated as of January 3, 2011, as
further amended and restated as of June 14, 2012, March 13, 2013, and August
[21], 2015 among Ascena Retail Group, Inc., the Borrowing Subsidiaries party
thereto, the other Loan Parties party thereto, the Lenders parties thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent

6.

 

Assigned Interest:3

  

 

Facility Assigned

   Aggregate Amount of
Revolving
Commitments/
Revolving Loans for
all Lenders      Amount of Revolving
Commitment/
Revolving Loans
Assigned      Percentage Assigned
of Revolving
Commitments/
Revolving Loans for
all Lenders4  

Revolving Commitment / Revolving Loans

   $                    $                           % 

Effective Date:                      , 20    [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee, if not already Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Company, the other Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

 

3  Must comply with the minimum assignment amounts set forth in Section
9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum assignment
amounts are applicable.

4  Set forth, to at least 9 decimals, as a percentage of the Revolving
Commitment/ Revolving Loans of all Lenders under the Credit Agreement.

 

2



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:     Consented to and Accepted:  
  JPMORGAN CHASE BANK, N.A., as     Administrative Agent,             , as
Assignor,           by  

 

by  

 

      Name:   Name:       Title:   Title:           Consented to:             ,
as Assignee,7     by  

 

    [ASCENA RETAIL GROUP, INC., as   Name:     Borrower Representative,  

Title:

   

 

by

 

 

        Name:        

Title:]8

      JPMORGAN CHASE BANK, N.A., as an       Issuing Bank and the Swingline
Lender,       by  

 

        Name:         Title:       [NAME OF EACH OTHER ISSUING BANK,       by  

 

        Name:         Title:]9

 

 

7  The Assignee must deliver to the Borrower Representative all applicable Tax
forms required to be delivered by it under Section 2.17(f) of the Credit
Agreement.

8  No consent of the Borrower Representative is required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or, if an Event of Default
referred to in paragraph (a), (b), (h), (i) or (j) of Article VII of the Credit
Agreement has occurred and is continuing, for any other assignment. If the
Borrower Representative has not provided written notice of its objection to any
proposed assignment within 10 Business Days of its receipt thereof from the
Administrative Agent, the Borrower Representative shall be deemed to have
consented to such proposed assignment.

9  Prepare a separate signature block for each Issuing Bank other than JPMorgan
Chase Bank, N.A. If any Issuing Bank has not provided written notice of its
objection to any proposed assignment within 10 Business Days of its receipt
thereof from the Administrative Agent, such Issuing Bank shall be deemed to have
consented to such proposed assignment.

 

3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the Company, any of its Subsidiaries or other
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Company, any of its Subsidiaries or
other Affiliates or any other Person of any of their respective obligations
under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof (or, prior to
the first such delivery, the financial statements referred to in Section 3.04
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Lender that is a U.S.
Person, attached hereto is an executed original of IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax and (vi) if it is
a Foreign Lender, attached hereto is any documentation required to be delivered
by it pursuant to the terms the Credit Agreement (including Section 2.17(f)
thereof), duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. THIS ASSIGNMENT AND ASSUMPTION
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

See attached



--------------------------------------------------------------------------------

LOGO [g27556g17g43.jpg]

 

EXHIBIT B
BORROWING BASE CERTIFICATE1
Obligor: ASCENA RETAIL GROUP, INC.
Loan Number:
Rpt # Date:
Period Covered: to
1 Credit Card Receivable Availability 0
2 Inventory Availability 0
3 Total Collateral Availability 0
4 Less: Reserves
5 Foreign Landing Costs 0
6 Gift Cards/Certificates - 50% 0
7 Merchandise Credits - 100% 0
8 Loyalty Program - 50% 0
9 Texas Sales Tax 0
10 Landlord Lien Reserve (2 months rent PA, VA, and WA) 0
11 Total Reserves 0
12 Net Collateral Availability 0
13 Revolver Line 600,000,000
14 Suppressed Availability (if any) 0
15 Maximum Borrowing Limit (Lesser of lines 12 and 13) 0 LOAN STATUS
16 Previous Loan Balance (Previous Report Line 19)
17 Less: A. Net Collections
B. Adjustments / Other
18 Add: A. Request for Funds
B. Adjustments / Other
19 New Loan Balance 0
20 Documentary LCs 0
21 Stand-by LCs 0
22 Availability 0
Pursuant to, and in accordance with, the terms and conditions of that certain
Amended and Restated Credit Agreement dated as of January 3, 2011, as further
amended and restated as of June 14, 2012, March 13, 2013, and August [ ], 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Ascena Retail Group, Inc. (the “Borrower
Representative”), the Borrowing Subsidiaries party thereto, the other Loan
Parties party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A.
as the Administrative Agent (the “Administrative Agent”), the Borrower
Representative is executing and delivering to the Administrative Agent this
Borrowing Base Certificate, including the schedules hereto and the supporting
date accompanying this Borrowing Base Certificate (collectively, this “Report”).
The Borrower Representative hereby represents and warrants that this Report is
true and complete and is based on information contained in the financial
accounting records of the Borrower Representative and the other Loan Parties.
The Borrower Representative hereby certifies that no Default or Event of Default
has occurred and is continuing as of the date of this Report.
BORROWER REPRESENTATIVE: AUTHORIZED SIGNATURE: ASCENA RETAIL GROUP, INC.
1. Remaining pages to come following collateral work on Ann.



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] BORROWING REQUEST

JPMorgan Chase Bank, N.A.

    as Administrative Agent

270 Park Avenue, 44th Floor

Mail Code: NY1-K855

New York, New York 10017

Attention: Donna DiForio

Fax: (646) 534-2274

E-mail: donna.diforio@chase.com

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
January 3, 2011, as further amended and restated as of June 14, 2012, March 13,
2013, and August [21], 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Ascena Retail Group,
Inc., a Delaware corporation (the “Borrower Representative”), the Borrowing
Subsidiaries party thereto, the other Loan Parties party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.

This notice constitutes a Borrowing Request and the Borrower Representative
hereby gives you notice, pursuant to Section 2.03 of the Credit Agreement, that
it requests a Revolving Borrowing under the Credit Agreement, and in connection
therewith specifies the following information with respect to such Borrowing:

 

  (A) Name of applicable Borrower:

 

  (B) Aggregate amount of Borrowing:1 $

 

  (C) Date of Borrowing (which is a Business Day):

 

  (D) Type of Borrowing:2

 

  (E) Initial Interest Period:3

 

 

1  Must comply with Sections 2.01 and 2.02(c) of the Credit Agreement.

2  Specify whether the requested Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing. If no election as to the Type of Borrowing is specified,
then the requested Borrowing shall be an ABR Borrowing.

3  Applicable to Eurodollar Borrowings only. Shall be a period contemplated by
the definition of the term “Interest Period” and can be of one, two, three or
six months’ (or, with the consent of each Lender, twelve months’) duration. If
no Interest Period is specified with respect to any requested Eurodollar
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration.



--------------------------------------------------------------------------------

  (F) Location and number of the account to which proceeds of the requested
Borrowing are to be disbursed: [Name of Bank] (Account
No.:                                                             )

The Borrower Representative hereby represents and warrants that the conditions
specified in paragraphs (i), (ii) and (iii) of Section 4.02(a) of the Credit
Agreement have been satisfied4.

 

Very truly yours,

ASCENA RETAIL GROUP, INC., as

Borrower Representative,

By:  

 

  Name:   Title:

 

 

4  Sentence may be omitted for any Borrowing Requests delivered in respect of
Loans to be made, or Letters of Credit to be issued, on the Fourth Restatement
Effective Date.

 

2



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] COMPLIANCE CERTIFICATE

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Loan
Parties under the Credit Agreement are as set forth in the Credit Agreement, and
nothing in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement. In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.]

 

To: The Lenders party to the Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of January 3, 2011, as further amended and
restated as of June 14, 2012, March 13, 2013, and August [21], 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Ascena Retail Group, Inc., a Delaware corporation (the
“Company”), the Borrowing Subsidiaries party thereto, the other Loan Parties
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Unless otherwise defined herein, capitalized terms used in
this Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES IN HIS CAPACITY AS AN OFFICER OF THE COMPANY
AND NOT IN HIS INDIVIDUAL CAPACITY, ON ITS BEHALF AND ON BEHALF OF THE
BORROWERS, THAT TO HIS KNOWLEDGE AFTER DUE INQUIRY:

1. I am the duly elected [            ]1 of the Company.

2. [Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(a) of the Credit Agreement as of the end of and for the
fiscal year ended [            ], setting forth in each case in comparative form
the figures for the prior fiscal year, all audited by and accompanied by the
opinion of [Deloitte & Touche LLP]2 required by Section 5.01(a) of the Credit
Agreement.] [or] [The consolidated financial statements required by
Section 5.01(a) of the Credit Agreement as the end of and for the fiscal year
ended [        ], setting forth in each case in comparative form the figures for
the prior fiscal year, all audited by and accompanied by the opinion of
[Deloitte & Touche LLP]3 required by Section 5.01(a) of the Credit Agreement
have been filed with the SEC and are available on the website of the SEC at
http://www.sec.gov.]

 

 

1  To be completed by any of the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller.

2  Or another independent registered public accounting firm of recognized
national standing.

3  Or another independent registered public accounting firm of recognized
national standing.



--------------------------------------------------------------------------------

[or]

[Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(b) of the Credit Agreement as of the end of and for the
fiscal quarter ended [        ] and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year.] [or] [The consolidated financial statements required by
Section 5.01(b) of the Credit Agreement as of the end of and for the fiscal
quarter ended [    ] and the then elapsed portion of the fiscal year have been
filed with the SEC and are available on the website of the SEC at
http://www.sec.gov]. Such financial statements present fairly in all material
respects the consolidated financial position, consolidated results of operations
and consolidated cash flows of the Company and its consolidated Subsidiaries as
of the end of and for such fiscal quarter and such portion of the fiscal year on
a consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes.]

[Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(c) of the Credit Agreement as of the end of and for the
fiscal month ended [        ] and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year. Such financial statements present fairly in all material respects
the consolidated financial position, consolidated results of operations and
consolidated cash flows of the Company and its consolidated Subsidiaries as of
the end of and for such fiscal month and such portion of the fiscal year on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes.]

3. I have reviewed the terms of the Credit Agreement, and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements.

4. The examinations described in paragraph 3 did not disclose, and I have no
knowledge of[, in each case except as set forth below,] (i) the existence of any
condition or event which constitutes a Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate or (ii) any change in GAAP or in the application thereof
that has occurred since the date of the audited financial statements referred to
in Section 3.04 of the Credit Agreement.

5. [Schedule II hereto sets forth financial data and computations evidencing
compliance with the covenant set forth in Section 6.12 of the Credit Agreement,
all of which data and computations are true, complete and correct.]4

 

 

4  Include to the extent calculation is required under Section 5.01(d) of the
Credit Agreement.

 

2



--------------------------------------------------------------------------------

5. Schedule III hereto sets forth the Applicable Rate calculation for the fiscal
quarter most recently ended, based upon the Borrowing Base Certificate delivered
in respect thereof.

6. [Enclosed with this Compliance Certificate is a completed Supplemental
Perfection Certificate required by Section 5.01(f) of the Credit Agreement.]5

7. [Schedule IV hereto sets forth a reasonably detailed reconciliation (which
may be in footnote form) of the consolidated financial statements delivered in
connection with this Compliance Certificate, eliminating the financial data of
the Unrestricted Subsidiaries of the Company included therein.]6

8. All notices required under Sections 5.03 and 5.04 of the Credit Agreement
have been provided.

Described below are the exceptions, if any, to paragraph 4 by listing (i) the
nature of each Default, the period during which it has existed and the action
which the Borrowers have taken, are taking, or propose to take with respect to
each such Default or (ii) any change in GAAP or the application thereof and the
effect of such change on the attached financial statements:

 

 

5  Include only in the case of a Compliance Certificate accompanying annual
financial statements.

6  Include only if an Unrestricted Subsidiary exists during the accounting
period covered by the financial statements delivered in connection with a
Compliance Certificate.

 

3



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule II hereto, are made solely in the capacity of the undersigned as an
officer of the Company, and not individually, and delivered this    day
of             , 20[    ].

 

ASCENA RETAIL GROUP, INC.,

as Borrower Representative,

by:  

 

Name:   Title:  

 

4



--------------------------------------------------------------------------------

SCHEDULE II

For the period of four fiscal quarters ended [            ]:

 

1.

   Consolidated Net Income: (i)-(ii) =    $ [    ,    ,     ]    

(i)    the net income or loss of the Company and the Restricted Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP:

   $ [    ,    ,     ]    

(ii)1  To the extent included in net income referred to in (i):

 

(a)    the income of any Person (other than the Company) that is not a
Restricted Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Company or,
subject to clauses (b) and (c) below, any of the Restricted Subsidiaries during
such period:

   $ [    ,    ,     ]    

(b)    the income of, and any amounts referred to in clause (a) above paid to,
any Restricted Subsidiary (other than a Loan Party) to the extent that, on the
date of determination, the declaration or payment of cash dividends or similar
cash distributions by such Restricted Subsidiary is restricted by operation of
the terms of its organizational documents or any agreement, instrument,
judgment, decree, statute, rule or regulation applicable to such Restricted
Subsidiary :

   $ [    ,    ,     ]    

(c)    the income or loss of, and any amounts referred to in clause (a) above
paid to, any Restricted Subsidiary that is not wholly owned by the Company to
the extent such income or loss or such amounts are attributable to the
noncontrolling interest in such Restricted Subsidiary:

   $ [    ,    ,     ]    

(d)    the effects of purchase accounting adjustments or the cumulative effect
of a change in accounting principles:

   $ [    ,    ,     ] 

 

1  Items to be set forth without duplication.



--------------------------------------------------------------------------------

2.

   Consolidated EBITDA2: (i)+(ii)+(iii)-(iv)-(v)-(vi) =    $ [    ,    ,     ] 
  

(i)    Consolidated Net Income for such period :

   $ [    ,    ,     ]    

(ii)3  (a)    consolidated interest expense (and, to the extent not reflected
therein, bank and letter of credit fees and costs of surety bonds in connection
with financing activities and administrative agency fees and rating agency fees
for ratings required pursuant to any Indebtedness) for such period (including
imputed interest expense in respect of Capital Lease Obligations and Synthetic
Lease Obligations):

   $ [    ,    ,     ]    

(b)    consolidated income tax expense for such period, including state,
franchise, excise and similar taxes and foreign withholding taxes paid or
accrued, including any penalties and interest relating thereto:

   $ [    ,    ,     ]    

(c)    all amounts attributable to depreciation and amortization for such
period:

   $ [    ,    ,     ]    

(d)    any extraordinary, unusual or non-recurring charges for such period:

   $ [    ,    ,     ]    

(e)    any non-cash compensation charges, including charges arising from
restricted stock and stock-option grants, for such period:

   $ [    ,    ,     ]    

(f)    any other non-cash charges (other than the write-down or write-off of
current assets, any additions to bad debt reserve or bad debt expense or any
accruals for estimated sales discounts, returns or allowances) for such period:

   $ [    ,    ,     ]    

(g)    any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Agreement:

   $ [    ,    ,     ] 

 

2  Consolidated EBITDA shall be calculated so as to exclude the effect of any
gain or loss that represents after-tax gains or losses attributable to any sale,
transfer or other disposition of assets by the Company or any Restricted
Subsidiary, other than dispositions of inventory and other dispositions in the
ordinary course of business. For purposes of calculating Consolidated EBITDA
(except for purposes of determining compliance with Section 6.12 of the Credit
Agreement) for any period, if during such period the Company or any Restricted
Subsidiary shall have consummated a material Pro Forma Event since the first day
of such period, Consolidated EBITDA for such period shall be calculated on a Pro
Forma Basis after giving effect thereto. All items under (ii), (iii), (iv),
(v) and (vi) shall be determined on a consolidated basis in accordance with
GAAP.

3  Items to be set forth without duplication and to the extent deducted (and not
added back) in determining Consolidated Net Income.



--------------------------------------------------------------------------------

  

(h)    any costs, fees, losses and expenses paid in connection with, and other
unusual or non-recurring charges (or losses) relating to, the Transactions for
such period:

   $ [    ,    ,     ]    

(i)    restructuring costs, charges or reserves, business optimization costs,
charges or reserves (including any operating expenses directly attributable to
the implementation of cost savings initiatives), recruiting fees, retention
fees, signing bonuses, fees of restructuring or business optimization
consultants, integration and non-recurring severance, relocation, consolidation,
transition, integration or other similar charges and expenses, contract
termination costs, excess pension charges, system establishment charges, closure
or transition costs, expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to curtailments or modifications to pension and
post-retirement employee benefit plans and litigation settlements or losses
outside the ordinary course of business:4

   $ [    ,    ,     ]    

(j)    costs, fees, losses, expenses, premiums or penalties incurred during such
period in connection with Permitted Acquisitions (whether or not consummated),
other Investments consisting of acquisitions or assets or equity constituting a
business unit, line of business, division or entity (whether or not consummated)
and permitted Asset Sales (whether or not consummated), other than Asset Sales
effected in the ordinary course of business:

   $ [    ,    ,     ]    

(k)    any fees, expenses or charges incurred during such period in connection
with any permitted issuance of debt, equity securities or any refinancing
transactions (whether or not consummated and including amendments and
modifications thereto):

   $ [    ,    ,     ] 

 

4  The aggregate amount added back pursuant to this clause (i) for any four
fiscal quarter period of the Company, when aggregated with the amount of any
increase for such period in Consolidated EBITDA pursuant to clause (b) of the
definition of the term “Pro Forma Basis” in the Credit Agreement, (other than
such pro forma adjustments, and add-backs pursuant to this clause (i), related
to the Transactions reflected in the model provided by the Company to the
Arrangers on July 10, 2015) shall not exceed 20% of Consolidated EBITDA for such
period (prior to giving effect to any increase pursuant to such clause (b) or
this clause (i)).



--------------------------------------------------------------------------------

  

(l)    the excess of rent expense in respect of operating leases in accordance
with GAAP for such period over cash rent expense in respect of operating leases
for such period (to the extent exceeding cash rent):

   $ [    ,    ,     ]    

(m)  to the extent not included in the calculation of Consolidated Net Income,
any expenses, charges or losses for such period that are covered by insurance or
indemnification or refunding or are otherwise subject to reimbursement from a
third party if the Company has made a reasonable determination that such amounts
will be reimbursed within 365 days of such determination:5

   $ [    ,    ,     ]    

(iii)  to the extent not included in the calculation of Consolidated Net Income,
proceeds of business interruption insurance:

   $ [    ,    ,     ]    

(iv)6 all cash payments made during such period on account of non-cash charges
that were or would have been added to Consolidated Net Income pursuant to
clauses (d), (e) or (f) above in such period or in a previous period:

   $ [    ,    ,     ]    

(v)7 (a)    any extraordinary, unusual, or non-recurring gains and all non-cash
items of income (other than normal accruals in the ordinary course of business)
for such period:

   $ [    ,    ,     ] 

 

5  If such amounts are not actually reimbursed during such projected 365 day
period, they shall be subtracted in determining Consolidated EBITDA for each
subsequent fiscal period which includes the fiscal quarter in which such 365 day
period ends.

6  Items to be set forth without duplication and to the extent not deducted in
determining Consolidated Net Income.

7  Items to be set forth without duplication and to the extent included in
determining Consolidated Net Income.



--------------------------------------------------------------------------------

  

(b)    any gains for such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Agreement:

   $ [    ,    ,     ]    

(vi)  the amount, if any, by which cash rent expense for such period exceeded
rent expense in respect of operating leases in accordance with GAAP for such
period:

   $ [    ,    ,     ] 

3.

   Consolidated EBITDAR: (i)+(ii) =    $ [    ,    ,     ]    

(i)    Consolidated EBITDA for such period:

   $ [    ,    ,     ]    

(ii)   Consolidated Rental Expense for such period8:

   $ [    ,    ,     ] 

4.

   Consolidated Cash Interest Expense: (i)-(ii) =    $ [    ,    ,     ]    

(i)    (a)    the total interest expense (including that portion attributable to
Capital Lease Obligations in accordance with GAAP and capitalized interest) of
the Company and its Restricted Subsidiaries with respect to all outstanding
Indebtedness of the Company and its Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Swap Agreements but excluding, however, any amount
not payable in cash (including amortization of deferred financing costs, debt
issuance costs or other financing fees) and any amounts referred to in Section
2.12 of the Credit Agreement payable on or before the Fourth Restatement
Effective Date:

   $ [    ,    ,     ]    

        (b)    to the extent not reflected in cash interest expense pursuant to
clause (i)(a) above, bank fees and costs of surety bonds in connection with
financing activities and administrative agency fees and rating agency fees for
ratings required pursuant to any Indebtedness:

   $ [    ,    ,     ]    

        (c)    any interest paid in cash and accrued during such period in
respect of Indebtedness of the Company or any Restricted Subsidiary that is
required to be capitalized rather than included in consolidated interest expense
for such period in accordance with GAAP:

   $ [    ,    ,     ] 

 

8  Item to be set forth without duplication and to the extent deducted (and not
added back) in determining such Consolidated EBITDA. Determined on a
consolidated basis in accordance with GAAP.



--------------------------------------------------------------------------------

  

(d)    any cash payments made during such period in respect of non-cash amounts
attributable to accretion or amortization of debt discounts or accrued interest
(including interest payable in kind) amortized or accrued in a previous period:

   $
[    ,    ,    ]
  
  

(ii)   cash interest income of the Company and the Restricted Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP:

   $ [    ,    ,    ]   

5.

   Consolidated Fixed Charges9: (i)+(ii)+(iii)+(iv)+(v)+(vi)+(vii) =    $
[    ,    ,    ]      

(i)    Consolidated Cash Interest Expense for such period:

   $ [    ,    ,    ]      

(ii)   Consolidated Rental Expense for such period:

   $ [    ,    ,    ]      

(iii)  mandatory principal prepayments (other than arising from an asset sale or
from the refinancing of such Indebtedness with long-term Indebtedness (excluding
Loans)) and scheduled principal payments on Indebtedness made during such
period:

   $ [    ,    ,    ]      

(iv)  expense for income taxes paid in cash during such period:

   $ [    ,    ,    ]      

(v)   Restricted Payments paid in cash during such period pursuant to
Section 6.08(a)(iii), 6.08(a)(vi), 6.08(a)(vii) and 6.08(a)(viii) of the Credit
Agreement:

   $ [    ,    ,    ]      

(vi)  the aggregate amount of principal payments on Capital Lease Obligations
during such period:

   $ [    ,    ,    ]      

(vii) mandatory cash contributions to any Plan or Multiemployer Plan during such
period:

   $ [    ,    ,    ]   

6.

   Fixed Charge Coverage Ratio:10 ((i)-(ii))/(iii) =      [    ] to [    ]      

(i)    Consolidated EBITDAR for such period:

   $ [    ,    ,    ]   

 

 

9  Item to be set forth without duplication and calculated for the Company and
the Restricted Subsidiaries on a consolidated basis.

10  In the event that the Company or any Restricted Subsidiary shall have
completed a Material Acquisition or a Material Disposition during the relevant
period, the Fixed Charge Coverage Ratio shall be determined for such period on a
Pro Forma Basis.

 

6



--------------------------------------------------------------------------------

  

(ii)   Capital Expenditures for such period (except to the extent financed with
long-term Indebtedness (excluding Loans)):

   $ [    ,    ,    ]      

(iii)  Consolidated Fixed Charges for such period:

   $ [    ,    ,    ]   

 

7



--------------------------------------------------------------------------------

SCHEDULE III

Applicable Rate Calculation

 

1.      

   Average Daily Availability: ((i)(a)/(i)(b))/((ii)(a)/(ii)(b)) =    $
[    ,    ,     ]     (i)   

(a)    the sum, for each day in the applicable fiscal quarter (or period), of
(A) the total Credit Limit then in effect minus (B) the Aggregate Credit
Exposure on such day:

   $ [    ,    ,     ]       

(b)    Days in applicable fiscal quarter (or period):

     [     ]     (ii)   

(a)    the sum of the total Revolving Commitments in effect for each day during
such fiscal quarter (or period)

   $
[    ,    ,    
] 
     

(b)    Days in applicable fiscal quarter (or period):

     [     ]  2.    Applicable Rate Category: = [1] / [2] 1      [     ] 

3.      

   Applicable Rate:      

(i)            ABR Spread:

     [     ]%    

(ii)           Eurodollar Spread:

     [     ]%    

(iii)         Standby Letter of Credit Fee:

     [     ]%    

(iv)          Commercial Letter of Credit Fee:

     [     ]% 

 

 

1  If Average Daily Availability is >50%, indicate “1”. If Average Daily
Availability is <50%, indicate “2”.



--------------------------------------------------------------------------------

SCHEDULE IV

Unrestricted Subsidiary Reconciliation



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

ISSUING BANK AGREEMENT dated as of [            ], 20[    ] (this “Agreement”),
among ASCENA RETAIL GROUP, INC., a Delaware corporation (the “Company”),
[                    ], as issuing bank (in such capacity, the “Issuing Bank”),
and JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) under the Amended and Restated Credit Agreement dated as
of January 3, 2011, as further amended and restated as of June 14,
2012, March 13, 2013, and August [21], 2015 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Borrowing Subsidiaries party thereto, the other Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent.

This Agreement constitutes an Issuing Bank Agreement under and as defined in the
Credit Agreement. Each capitalized term used herein and not otherwise defined
herein shall have the meaning ascribed to it in the Credit Agreement.

1. Letters of Credit. The Issuing Bank hereby agrees to be an “Issuing Bank”
under the Credit Agreement and, subject to the terms and conditions hereof and
of the Credit Agreement, to issue Letters of Credit under the Credit Agreement.
The LC Commitment of the Issuing Bank shall be as set forth on Schedule I
hereto.

2. Issuance Procedure. In order to request the issuance of a Letter of Credit by
the Issuing Bank, the Borrower Representative shall e-mail, hand deliver or send
by facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) a notice (in a form reasonably
acceptable to the Issuing Bank and specifying the information required by
Section 2.06(b) of the Credit Agreement) to the Issuing Bank, at its address or
facsimile number specified on Schedule I hereto (or such other address or
facsimile number as the Issuing Bank may specify by notice to the Company),
reasonably in advance of the proposed date of issuance of such Letter of Credit.
A copy of such notice shall be sent, concurrently, by the Borrower
Representative to the Administrative Agent in the manner specified under
Section 2.06(b) of the Credit Agreement.

3. Issuing Bank Fees, Interest and Payments. The fronting fees and standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of



--------------------------------------------------------------------------------

Credit or processing of drawings thereunder (“Issuing Bank Fees”) referred to in
Section 2.12(b) of the Credit Agreement, which are payable to the Issuing Bank
in respect of Letters of Credit issued pursuant to this Agreement, are specified
on Schedule I hereto (it being understood that such fees shall be in addition to
the Issuing Bank’s customary documentary and processing charges in connection
with the issuance, amendment, renewal or extension of any Letter of Credit
issued pursuant to this Agreement to the extent such fees are not included in
Issuing Bank Fees). Each payment of Issuing Bank Fees payable hereunder shall be
made not later than 12:00 noon, New York City time, on the date when due, in
immediately available funds, to the account of the Issuing Bank specified on
Schedule I hereto (or to such other account of the Issuing Bank as it may
specify by notice to the Company).

4. Credit Agreement Terms. Notwithstanding any provision hereof that may be
construed to the contrary, it is expressly understood and agreed that (a) this
Agreement is supplemental to the Credit Agreement and is intended to constitute
an Issuing Bank Agreement, as defined therein (and, as such, constitutes an
integral part of the Credit Agreement as though the terms of this Agreement were
set forth in such Credit Agreement), (b) each Letter of Credit issued pursuant
to this Agreement shall constitute a “Letter of Credit”, and each
LC Disbursement made under any such Letter of Credit shall constitute an
“LC Disbursement”, as defined under, and for all purposes of, the Credit
Agreement, (c) the Issuing Bank’s agreement to issue Letters of Credit pursuant
to this Agreement, and each and every Letter of Credit requested or issued
pursuant to this Agreement, shall in each case be subject to the terms and
conditions and entitled to the benefits of the Credit Agreement and (d) the
terms and conditions of the Credit Agreement are hereby incorporated herein as
though set forth herein in full and shall supersede any contrary provisions
hereof.

5. Notices. All notices and other communications provided for herein shall be in
writing and shall be delivered by e-mail, hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as provided in
Section 9.01 of the Credit Agreement.

6. Binding Effect; Successors and Assigns. i.(a) This Agreement shall become
effective as to the parties hereto when the Administrative Agent or its counsel
shall

 

2



--------------------------------------------------------------------------------

have received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence reasonably satisfactory
to the Administrative Agent (which may include facsimile or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

(b) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that (i) the Company may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Issuing
Bank (and any attempted assignment or transfer without such consent shall be
null and void) and prior notice to the Administrative Agent and (ii) subject to
paragraph (c) of this Section, the Issuing Bank may not assign or otherwise
transfer its rights or obligations hereunder without the prior written consent
of the Company (and any attempted assignment or transfer without such consent
shall be null and void) and prior notice to the Administrative Agent.

(c) In the event the Person referred to as the Issuing Bank hereunder shall
cease to be a Lender under the Credit Agreement, then the Issuing Bank’s
agreement to issue Letters of Credit in respect of the Credit Agreement shall
terminate unless the Issuing Bank, the Company and the Administrative Agent
shall otherwise agree.

7. Waivers; Amendments. i.(a) No failure or delay by any party hereto in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other further exercise thereof or the exercise of any other right
or power.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement in writing entered into by the parties
hereto.

8. Governing Law; Jurisdiction; Consent to Service of Process; Waiver of Jury
Trial. (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO BANKS.

(b) The provisions of Section 9.09(b), 9.09(c), 9.09(d) and 9.10 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis, as if set
forth in full herein.

9. Survival. All covenants, agreements, representations and warranties made by
the Loan Parties herein, in the other Loan Documents and in the certificates or
other instruments prepared or delivered in connection with or

 

3



--------------------------------------------------------------------------------

pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Issuing Bank and shall survive the execution and
delivery hereof, the issuance by the Issuing Bank of the Letters of Credit and,
notwithstanding any investigation made by the Issuing Bank or on its behalf and
notwithstanding that the Issuing Bank or any of its Affiliates or Related
Parties may have had notice or knowledge of any Default or incorrect
representation or warranty at the time this Agreement is executed and delivered
or any credit is extended hereunder, shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any of the other Loan Documents is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Revolving Commitments have not expired or been terminated.

10. Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties hereto shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provision with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provision.

11. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

12. Interpretation. To the extent that the terms and conditions of this
Agreement conflict with the terms and conditions of the Credit Agreement, the
terms and conditions of the Credit Agreement shall control.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

ASCENA RETAIL GROUP, INC., by     Name:   Title:   [            ], as Issuing
Bank, by     Name:   Title:  

Accepted:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

by     Name:   Title:  

 

5



--------------------------------------------------------------------------------

Schedule I to the

Issuing Bank Agreement

Issuing Bank:

   [                    ]

Issuing Bank’s LC Commitment:

   $[                    ]

Issuing Bank’s Address and Facsimile Number and E-mail for Notices:

  

[                    ]

[                    ]

[                    ]

Fax: [                    ]

E-mail: [                    ]

Issuing Bank’s Account for Payment of Issuing Bank Fees:

   [                    ]

Issuing Bank’s Fronting Fees:

   0.07% per annum, accruing as set forth in Section 2.12(b) of the Credit
Agreement

In addition, the following fees shall be payable under the terms of
Section 2.12(b) of the Credit Agreement.

  

Opening Fee

   $[            ]

Amendment Fee

   $[            ]

Drawing Fee

   $[            ]

Other fees specific to the Issuing Bank

   $[            ]



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.

    as Administrative Agent

270 Park Avenue, 44th Floor

Mail Code: NY1-K855

New York, New York 10017

Attention: Donna DiForio

Fax: (646) 534-2274

E-mail: donna.diforio@chase.com

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
January 3, 2011, as further amended and restated as of June 14, 2012, March 13,
2013, and August [21], 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Ascena Retail Group,
Inc., a Delaware corporation (the “Borrower Representative”), the Borrowing
Subsidiaries party thereto, the other Loan Parties party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
specified in the Credit Agreement.

This notice constitutes an Interest Election Request and the Borrower
Representative hereby gives you notice, pursuant to Section 2.08 of the Credit
Agreement, that it requests the conversion or continuation of a Revolving
Borrowing under the Credit Agreement, and in connection therewith the Borrower
Representative specifies the following information with respect to such
Borrowing and each resulting Borrowing:

 

1. Borrowing to which this request applies

  

 

Borrower:

  

 

Principal Amount:

  

 

Type1:

  

 

Interest Period2:

  

 

2. Effective date of this election3:             

  

 

 

1  Specify whether the Borrowing to which this request applies is an ABR
Borrowing or a Eurodollar Borrowing.

2  Applicable only if the Borrowing to which this request applies is a
Eurodollar Borrowing.

3  Must be a Business Day.



--------------------------------------------------------------------------------

3. Resulting Borrowing[s]4

  

Principal Amount5:

  

 

Type6:

  

 

Interest Period7:

  

 

 

Very truly yours,

ASCENA RETAIL GROUP, INC., as

Borrower Representative,

By:     Name:   Title:  

 

4  If different options are being elected with respect to different portions of
the Borrowing specified in item 1 above, provide the information required by
this item 3 for each resulting Borrowing. Each resulting Borrowing shall be in
an aggregate amount that is an integral multiple of, and not less than, the
amount specified for a Borrowing of such Type in Section 2.02(c) of the Credit
Agreement.

5  Indicate the principal amount of the resulting Borrowing and the percentage
of the Borrowing in item 1 above.

6  Specify whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing.

7  Applicable only if the resulting Borrowing is to be a Eurodollar Borrowing.
Shall be subject to the definition of “Interest Period” and can be a period of
one, two, three or six months’ (or, if agreed to by each Lender, twelve months’)
duration. Cannot extend beyond the Maturity Date. If an Interest Period is not
specified, then the Borrower Representative shall be deemed to have selected an
Interest Period of one month’s duration.

 

2



--------------------------------------------------------------------------------

EXHIBIT G-1

PERFECTION CERTIFICATE

Reference is made to (i) the Amended and Restated Credit Agreement dated as of
January 3, 2011, as further amended and restated as of June 14, 2012, March 13,
2013, and August 21, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “ABL Credit Agreement” ), among Ascena Retail
Group, Inc., a Delaware corporation (the “Company”), the Borrowing Subsidiaries
(as defined therein) party thereto, the other Loan Parties (as defined therein)
party thereto, the lenders from time to time party thereto (the “ABL Lenders”)
and JPMorgan Chase Bank, N.A. as administrative agent for the ABL Lenders (in
such capacity, the “ABL Administrative Agent”) and (ii) the Term Credit
Agreement dated as of August 21, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Term Credit Agreement”), among the
Company, AnnTaylor Retail, Inc., the lenders from time to time party thereto
(the “Term Lenders”) and Goldman Sachs Bank USA, as administrative agent for the
Term Lenders (in such capacity, the “Term Administrative Agent”). Capitalized
terms used but not defined herein have the meanings assigned in the ABL Credit
Agreement (or the Restated Security Agreement referred to therein) or the Term
Credit Agreement (or the Collateral Agreement referred to therein), as
applicable (it being understood that references herein to Loan Parties include
Ann Inc., a Delaware corporation (the “Acquired Company”), and subsidiaries of
the Acquired Company that, under the terms of the ABL Credit Agreement and the
Term Credit Agreement, are required to become Loan Parties on the date hereof).

The undersigned, an executive officer or a Financial Officer of each of the
Company and the Acquired Company, each solely in his or her capacity as an
officer, and not individually, hereby certifies to each of the ABL
Administrative Agent, the Term Administrative Agent and each other Lender Party
and Secured Party with respect to the Company and its Subsidiaries or the
Acquired Company and its Subsidiaries, respectively, as follows:

SECTION 1. Legal Names. (a) Set forth on Schedule 1 is (i) the exact legal name
of each Loan Party, as such name appears in its certificate of incorporation or
other organizational documents, (ii) each other legal name such Loan Party has
had in the past six months, including the date of the relevant name change, and
(iii) each other name (including trade names or similar appellations) used by
each Loan Party or any of its divisions or other business units in connection
with the conduct of its business or the ownership of its properties at any time
during the past six months.

(b) Except as set forth on Schedule 1, no Loan Party has changed its identity or
corporate structure in any manner within the past year. Changes in identity or
corporate structure include mergers, consolidations and acquisitions, as well as
any change in form or jurisdiction of organization. With respect to any such
change that has occurred within the past year, Schedules 1, 2A and 2B set forth
the information required by Sections 1 and 2 of this Perfection Certificate as
to each acquiree or constituent party to such merger, consolidation or
acquisition.



--------------------------------------------------------------------------------

SECTION 2. Jurisdictions and Locations. (a) Set forth on Schedule 2A is (i) the
jurisdiction of organization and the form of organization of each Loan Party,
(ii) the organizational identification number, if any, assigned to such Loan
Party by such jurisdiction and, if such Loan Party is organized under the laws
of a jurisdiction that requires such information to be set forth on the face of
a Uniform Commercial Code financing statement, the federal taxpayer
identification number, if any, of such Loan Party and (iii) the address
(including the county) of the chief executive office of such Loan Party.

(b) Set forth on Schedule 2B are, with respect to each Loan Party, (i) all
locations in the United States where such Loan Party maintains any books or
records relating to any Accounts, (ii) all locations in the United States where
such Loan Party maintains a place of business or any Inventory or any other
Collateral, which location not otherwise identified on Schedule 2A or 2B, other
than (A) any retail store operating location, (B) any Inventory in transit with
a common carrier, (C) any Inventory maintained at a third party warehouse
location where such Collateral is held for not more than 60 days pending
delivery to a retail store upon the initial opening thereof (including the
initial opening after the renovation or remodeling of a store) and (D) any
location if the aggregate fair value of the Collateral maintained at such
location does not exceed $1,000,000, in each case indicating whether each such
location is owned or leased by such Loan Party, (iii) the name and address of
any Person in the United States other than a Loan Party that has possession of
any Collateral, other than (A) any Inventory in transit with a common carrier,
(B) any Inventory maintained at a third party warehouse location where such
Collateral is held for not more than 60 days pending delivery to a retail store
upon the initial opening thereof (including the initial opening after the
renovation or remodeling of a store) and (C) any Inventory in possession of any
such Person if the aggregate fair value of all such Inventory in possession of
such Person does not exceed $1,000,000.

SECTION 3. Unusual Transactions. All Accounts have been originated by the Loan
Parties, and all Inventory has been either acquired or manufactured by the Loan
Parties, in the ordinary course of business.

SECTION 4. File Search Reports. File search reports have been obtained from
(a) the Uniform Commercial Code (“UCC”) filing office relating to the location
of organization of each Loan Party identified on Schedule 2A and (b) the county
recorder’s office relating to the county where each Mortgaged Property is
located. The file search reports obtained pursuant to this Section 4 reflect no
Liens on any of the Collateral or any Mortgaged Property other than (a) those
permitted under the ABL Credit Agreement and the Term Credit Agreement,
(b) those filed in connection with the Existing Acquired Company Credit
Agreement (as defined in the ABL Credit Agreement) and the Existing Ann Credit
Agreement (as defined in the Term Credit Agreement), each of which shall be
terminated no later than five (5) Business Days after the Fourth Restatement
Effective Date and (c) those described in Item [ ] of the Post-Closing Letter
Agreement (as defined in each of the ABL Credit Agreement and the Term Credit
Agreement).

SECTION 5. UCC Filings. UCC financing statements have been filed or prepared for
filing in the proper UCC filing office in the jurisdiction in which each Loan
Party is located (as provided in 9-307 of the UCC) and, to the extent any of the
Collateral is comprised of fixtures, in the proper local jurisdiction, in each
case as set forth with respect to such Loan Party

 

2



--------------------------------------------------------------------------------

in Section 2 above. Set forth on Schedule 5 is a true and complete list of each
such filing and the UCC filing office or county recorder’s office in which such
filing has been or is to be made.

SECTION 6. Equity Interests. Set forth on Schedule 6 is a true and complete
list, for each Loan Party, of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other Equity
Interests owned by such Loan Party, specifying the issuer and certificate number
(if any) of, and the number and percentage of ownership represented by, such
Equity Interests (and if such Equity Interests are not required to be pledged
under any of the Loan Documents, the reasons therefor).

SECTION 7. Debt Instruments. Set forth on Schedule 7 is a true and complete
list, for each Loan Party, of all promissory notes and other instruments
evidencing (a) Indebtedness of the Company, the Acquired Company or any of their
respective Restricted Subsidiaries owing to such Loan Party (other than
(A) intercompany liabilities incurred in the ordinary course of business in
connection with the cash management operations of the Company and its Restricted
Subsidiaries or (B) Indebtedness to the extent constituting Excluded Property)
and (b) Indebtedness of any other Person in the principal amount of $5,000,000
or more held by such Loan Party, specifying the creditor and debtor thereunder
and the type and outstanding principal amount thereof.

SECTION 8. Mortgaged Properties. Set forth on Schedule 8 is a true and complete
list, with respect to each Mortgaged Property, of (a) the exact name of the
Person that owns such property, as such name appears in its certificate of
organization, (b) if different from the name identified pursuant to clause
(a) above, the name of the current record owner of such property, as such name
appears in the records of the county recorder’s office for such property
identified pursuant to clause (c) below, and (c) the county recorder’s office in
which a Mortgage with respect to such property must be filed or recorded in
order for the ABL Administrative Agent and the Term Administrative Agent to
provide constructive notice to third parties of its mortgage lien. Copies of any
deeds, title insurance policies, or surveys in the possession of the Company,
the Acquired Company or any of their respective Subsidiaries relating to each
Mortgaged Property have been delivered to the ABL Administrative Agent and the
Term Administrative Agent.

SECTION 9. Intellectual Property. Set forth on Schedule 9, in proper form for
filing with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, is a true and complete list of each Loan
Party’s (a) Copyrights, Copyright Applications and exclusive Copyright Licenses
(where a Loan Party is a licensee and such Copyright License is material to the
operation of the business), (b) Patents and Patent Applications and
(c) Trademarks and Trademark Applications, in each case specifying the name of
the registered owner, title, type or mark, registration or application number,
expiration date (if already registered) or filing date, a brief description
thereof and, if applicable, the licensee and licensor.

SECTION 10. Commercial Tort Claims. Set forth on Schedule 10 is a true and
complete list of commercial tort claims in excess of $5,000,000 held by any Loan
Party, including a brief description thereof.

 

3



--------------------------------------------------------------------------------

SECTION 11. Deposit Accounts. Set forth on Schedule 11 is a true and complete
list of all Deposit Accounts maintained by each Loan Party, other than (a) any
Deposit Account that is an operating account maintained by any Loan Party solely
for the use of one of its retail stores (or a group of 125 or fewer retail
stores) in which payments received from customers are deposited and which is not
an account to which amounts held in other deposit accounts of the Loan Parties
are swept, (b) any Deposit Account that is a zero balance disbursement account
the funds in which are used solely for the payment of salaries and wages and
(c) any Deposit Account that is a zero balance disbursement account the funds in
which are used solely for payment of medical or insurance reimbursement,
workers’ compensation and similar expenses, in each case specifying the name and
address of the depositary institution, the type of account (including whether
such Deposit Account is a Concentration Account) and the account number.

SECTION 12. Securities Accounts. Set forth on Schedule 12 is a true and complete
list of all securities accounts maintained by each Loan Party, specifying the
name and address of the financial institution holding the securities account
(including a securities intermediary or commodities intermediary), the type of
account and the account number.

SECTION 13. Letter of Credit Rights. Set forth on Schedule 13 is a true and
complete list of all letters of credit with a value in excess of $5,000,000
issued in favor of any Loan Party as the beneficiary thereunder, other than any
such letters of credit that constitute “Supporting Obligations” within the
meaning of the UCC, in each case specifying the name and address of the issuer
(and if applicable, the confirmer) with respect to such letter of credit.

SECTION 14. Chattel Paper. Set forth on Schedule 14 is a true and complete list,
for each Loan Party, of all chattel paper (whether tangible or electronic) with
a face value in excess of $5,000,000, specifying the Loan Party and obligor
thereunder, the type, the due date and outstanding principal amount thereof.

SECTION 15. Credit Card Agreements. Set forth on Schedule 15 is a true and
complete list of each Credit Card Agreement to which any Loan Party is a party.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[●] day of [●], 2015.

 

ASCENA RETAIL GROUP, INC., by     Name:   Title:   ANN INC., by     Name:  
Title:  

 

5



--------------------------------------------------------------------------------

Schedule 1

Legal Names

 

Loan Party’s Exact Legal Name

 

Former Legal Names

(including date of change)

                   



--------------------------------------------------------------------------------

Schedule 2A

Jurisdictions and Locations

 

Loan Party

 

Jurisdiction
of
Organization

 

Form of
Organization

 

Organizational
Identification
Number
(if any)

 

Federal
Taxpayer
Identification
Number


(if
applicable)

 

Chief Executive
Office Address


(including county)

                                                                               
                   



--------------------------------------------------------------------------------

Schedule 2B

Other Addresses

 

Loan Party

 

Locations where Books or
Records Relating to Accounts
are Maintained (including
county)

 

Other Locations where a Place
of Business or any other
Collateral is Maintained

(including county)

 

Name and Address of

Other Persons

that have possession

of any Collateral

(including county)

 

Owned/ Leased

Or Public

Warehouse

Facility

                                                                               



--------------------------------------------------------------------------------

Schedule 5

UCC Filings

 

Loan Party

 

UCC Filing

 

Jurisdiction

 

UCC Filing Office/Local Filing

Office

                                                           

Fixture Filings

 

Loan Party

 

County

 

Facility Name

 

Address/City/State/Zip

Code

                                                           



--------------------------------------------------------------------------------

Schedule 6

Equity Interests

 

Loan Party

 

Issuer

 

Type of
Organization

 

Number
of Shares
Owned

 

Total
Shares
Outstanding

 

Percentage
of Interest
Pledged

 

Certificate
No. (if
uncertificated,
please indicate
so)

                                                                               
                                       



--------------------------------------------------------------------------------

Schedule 7

Debt Instruments

 

Loan Party

 

Debtor

 

Type of Instrument

 

Outstanding Principal
Amount

                                                           



--------------------------------------------------------------------------------

Schedule 8

Mortgaged Property

 

Loan Party/Name of Owner

 

Name/Address/City/State/Zip Code

 

County/
Parish

 

UCC Filing Office/Local Filing
Office

                                                           



--------------------------------------------------------------------------------

Schedule 9

Intellectual Property

 

I. Copyrights

 

Registered Owner

 

Title

 

Registration Number

 

Expiration Date

                                                           

 

II. Copyright Applications

 

Registered Owner

 

Title

 

Application Number

 

Date Filed

                                                                 

 

III. Exclusive Copyright Licenses (where a Loan Party is a licensee)

 

Licensee

 

Licensor

 

Title

 

Registration Number

 

Expiration Date

                                                                               



--------------------------------------------------------------------------------

IV. Patents

 

Registered Owner

 

Title of Patent

 

Country

 

Type

 

Registration
Number

 

Issue
Date

 

Expiration

                                                                               
                                       

 

V. Patent Applications

 

Registered Owner

 

Title of Patent

 

Country

 

Type

 

Application
Number

 

Date Filed

                                                                               
                   

 

VI. Trademarks

 

Registered Owner

 

Mark

 

Country

 

Application
No.

 

Registration
No.

 

Registration
Date

 

Expiration
Date

                                                                               
                                       



--------------------------------------------------------------------------------

VII. Trademark Applications

 

Registered Owner

 

Mark

 

Country

 

Application
No.

 

Filing Date

                                                                               



--------------------------------------------------------------------------------

Schedule 10

Commercial Tort Claims



--------------------------------------------------------------------------------

Schedule 11

Deposit Accounts

 

Loan Party

 

Depositary Institution

(including address)

 

Type of

Account

 

Account Name and Number

                                                           



--------------------------------------------------------------------------------

Schedule 12

Securities Accounts

 

Loan Party

 

Financial Institution

(including address)

 

Type of

Account

 

Account Number

                                                           



--------------------------------------------------------------------------------

Schedule 13

Letters of Credit

 

LC

Number

 

Issuing Bank

 

Beneficiary

 

Purpose

 

Issue

Date

 

Expiration

Date

 

Face

Value

                                                                               
                                       



--------------------------------------------------------------------------------

Schedule 14

Chattel Paper

 

Loan Party

 

Obligor

 

Type

(Tangible/Electronic)

 

Due Date

 

Outstanding

Principal Amount

                                                                               



--------------------------------------------------------------------------------

Schedule 15

Credit Card Agreements



--------------------------------------------------------------------------------

EXHIBIT [G-2][/[G]

[FORM OF] SUPPLEMENTAL PERFECTION CERTIFICATE

Reference is made to (i) the Amended and Restated Credit Agreement dated as of
January 3, 2011, as further amended and restated as of June 14, 2012, March 13,
2013, and August [21], 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “ABL Credit Agreement”), among Ascena Retail
Group, Inc., a Delaware corporation (the “Company”), the Borrowing Subsidiaries
(as defined therein) party thereto, the other Loan Parties (as defined therein)
party thereto, the lenders from time to time party thereto (the “ABL Lenders”)
and JPMorgan Chase Bank, N.A. as administrative agent for the ABL Lenders (in
such capacity, the “ABL Administrative Agent”) and (ii) the Term Credit
Agreement dated as of August [21], 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Term Credit Agreement”), among the
Company, AnnTaylor Retail, Inc., the lenders from time to time party thereto
(the “Term Lenders”) and Goldman Sachs Bank USA, as administrative agent for the
Term Lenders (in such capacity, the “Term Administrative Agent”). Capitalized
terms used but not defined herein have the meanings assigned in the ABL Credit
Agreement (or the Restated Security Agreement referred to therein) or the Term
Credit Agreement (or the Collateral Agreement referred to therein), as
applicable.

This Certificate is dated as of [ ], 20[ ] and is delivered pursuant to
Section 5.01(f) of the ABL Credit Agreement and Section 5.01(d) of the Term
Credit Agreement (this Certificate and each other Certificate heretofore
delivered pursuant to Section 5.01(f) of the Credit Agreement being referred to
as a “Supplemental Perfection Certificate”), and supplements the information set
forth in the Perfection Certificate delivered on, in the case of the ABL Credit
Agreement, the Fourth Restatement Effective Date, and in the case of the Term
Credit Agreement, the Effective Date (as supplemented from time to time by the
Supplemental Perfection Certificates delivered after the Fourth Restatement
Effective Date and the Effective Date, respectively, and prior to the date
hereof, the “Prior Perfection Certificate”); provided that Sections 2 and 15
(and the Schedules related thereto) shall be deemed a part of the Supplemental
Perfection Certificate.

The undersigned, an executive officer or a Financial Officer of the Company,
solely in his or her capacity as an officer, and not individually, hereby
certifies to each of the ABL Administrative Agent, the Term Administrative Agent
and each other Lender Party and Secured Party with respect to the Company and
its Subsidiaries as follows:

SECTION 1. Reserved.

SECTION 2. Except as set forth on Schedule 2 hereto,1 Schedule 2 to the Prior
Perfection Certificate sets forth, with respect to each Loan Party, the name and
address of any

 

1  Schedule 2 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 2 to the Prior Perfection Certificate that
are required in order for the information set forth on Schedule 2 to the Prior
Perfection Certificate, when combined with the information set forth on Schedule
2 hereto, to constitute a true and complete list of the name and address of each
such Person.



--------------------------------------------------------------------------------

Person in the United States other than a Loan Party that has possession of any
Collateral, other than (a) any Inventory in transit with a common carrier,
(b) any Inventory maintained at a third party warehouse location where such
Collateral is held for not more than 60 days pending delivery to a retail store
upon the initial opening thereof (including the initial opening after the
renovation or remodeling of a store) and (c) any Inventory in possession of any
such Person if the aggregate fair value of all such Inventory in possession of
such Person does not exceed $1,000,000.

SECTION 3. Reserved.

SECTION 4. Reserved.

SECTION 5. Reserved.

SECTION 6. Equity Interests. Except as set forth on Schedule 6 hereto,2 Schedule
6 to the Prior Perfection Certificate sets forth a true and complete list, for
each Loan Party, of all the issued and outstanding stock, partnership interests,
limited liability company membership interests or other Equity Interests owned
by such Loan Party, specifying the issuer and certificate number (if any) of,
and the number and percentage of ownership represented by, such Equity Interests
(and if such Equity Interests are not required to be pledged under any of the
Loan Documents, the reasons therefor).

SECTION 7. Debt Instruments. Except as set forth on Schedule 7 hereto,3 Schedule
7 to the Prior Perfection Certificate sets forth a true and complete list, for
each Loan Party, of all promissory notes and other instruments evidencing
(a) Indebtedness of the Company or any of its Subsidiaries owing to such Loan
Party (other than (A) intercompany liabilities incurred in the ordinary course
of business in connection with the cash management operations of the Company and
its Restricted Subsidiaries or (B) Indebtedness to the extent constituting
Excluded Property) and (b) Indebtedness of any other Person in the principal
amount of $5,000,000 or more held by such Loan Party, specifying the creditor
and debtor thereunder and the type and outstanding principal amount thereof.

SECTION 8. Mortgaged Properties. Except as set forth on Schedule 8 hereto,4
Schedule 8 to the Prior Perfection Certificate sets forth a true and complete
list, with respect to each Mortgaged Property, of (a) the exact name of the
Person that owns such property, as such name appears in its certificate of
organization, (b) if different from the name identified pursuant

 

2  Schedule 6 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 6 to the Prior Perfection Certificate that
are required in order for the statement in this Section to be accurate.

3  Schedule 7 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 7 to the Prior Perfection Certificate that
are required in order for the statement in this Section to be accurate.

4  Schedule 8 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 8 to the Prior Perfection Certificate that
are required in order for the statement in this Section to be accurate.

 

2



--------------------------------------------------------------------------------

to clause (a) above, the name of the current record owner of such property, as
such name appears in the records of the county recorder’s office for such
property identified pursuant to clause (c) below, and (c) the county recorder’s
office in which a Mortgage with respect to such property must be filed or
recorded in order for the ABL Administrative Agent and the Term Administrative
Agent to provide constructive notice to third parties of its mortgage lien.

SECTION 9. Intellectual Property. Except as set forth on Schedule 9 hereto,5
Schedule 9 to the Prior Perfection Certificate sets forth, in proper form for
filing with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, a true and complete list of each Loan Party’s
(a) Copyrights, Copyright Applications and exclusive Copyright Licenses (where a
Loan Party is a licensee and such Copyright is material to the operation of the
business), (b) Patents and Patent Applications and (c) Trademarks and Trademark
Applications, in each case specifying the name of the registered owner, title,
type or mark, registration or application number, expiration date (if already
registered) or filing date, a brief description thereof and, if applicable, the
licensee and licensor.

SECTION 10. Commercial Tort Claims. Except as set forth on Schedule 10 hereto,6
Schedule 10 to the Prior Perfection Certificate sets forth a true and complete
list of commercial tort claims in excess of $5,000,000 held by any Loan Party,
including a brief description thereof.

SECTION 11. Deposit Accounts. Except as set forth on Schedule 11 hereto,7
Schedule 11 to the Prior Perfection Certificate sets forth a true and complete
list of all Deposit Accounts maintained by each Loan Party, other than (a) any
Deposit Account that is an operating account maintained by any Loan Party solely
for the use of one of its retail stores (or a group of 125 or fewer retail
stores) in which payments received from customers are deposited and which is not
an account to which amounts held in other deposit accounts of the Loan Parties
are swept, (b) any Deposit Account that is a zero balance disbursement account
the funds in which are used solely for the payment of salaries and wages and
(c) any Deposit Account that is a zero balance disbursement account the funds in
which are used solely for payment of medical or insurance reimbursement,
workers’ compensation and similar expenses, in each case specifying the name and
address of the depositary institution, the type of account (including whether
such Deposit Account is a Concentration Account) and the account number.

 

5  Schedule 9 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 9 to the Prior Perfection Certificate that
are required in order for the statement in this Section to be accurate.

6  Schedule 10 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 10 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

7  Schedule 11 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 11 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

 

3



--------------------------------------------------------------------------------

SECTION 12. Securities Accounts. Except as set forth on Schedule 12 hereto,8
Schedule 12 to the Prior Perfection Certificate sets forth a true and complete
list of all securities accounts maintained by each Loan Party, specifying the
name and address of the financial institution holding the securities account
(including a securities intermediary or commodities intermediary), the type of
account and the account number.

SECTION 13. Letter of Credit Rights. Except as set forth on Schedule 13 hereto,9
Schedule 13 to the Prior Perfection Certificate sets forth a true and complete
list of all letters of credit with a value in excess of $5,000,000 issued in
favor of any Loan Party as the beneficiary thereunder, other than any such
letters of credit that constitute “Supporting Obligations” within the meaning of
the UCC, in each case specifying the name and address of the issuer (and if
applicable, the confirmer) with respect to such letter of credit.

SECTION 14. Chattel Paper. Except as set forth on Schedule 14 hereto,10 Schedule
14 to the Prior Perfection Certificate sets forth a true and complete list, for
each Loan Party, of all chattel paper (whether tangible or electronic),
specifying the Loan Party and obligor thereunder, the type, the due date and
outstanding principal amount thereof.

SECTION 15. Credit Card Agreements. Except as set forth on Schedule 15 hereto,11
Schedule 15 to the Prior Perfection Certificate sets forth a true and complete
list of each Credit Card Agreement to which any Loan Party is a party.

[Signature page follows]

 

8  Schedule 12 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 12 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

9  Schedule 13 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 13 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

10  Schedule 14 hereto sets forth all additions, deletions and other revisions
to the information set forth on Schedule 14 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

11  Schedule 15 hereto sets forth all additions, deletions and other revisions
to the information set forth on Schedule 15 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[    ] day of [            ], 20[    ].

 

ASCENA RETAIL GROUP, INC., by     Name:   Title:  

 

5



--------------------------------------------------------------------------------

Schedule 2

Other Persons in Possession of Collateral

 

Loan Party

  

Name and Address of

Other Persons

that have possession

of any Collateral

(including county)



--------------------------------------------------------------------------------

Schedule 6

Equity Interests

 

Loan Party

 

Issuer

 

Type of
Organization

   Number
of Shares
Owned    Total Shares
Outstanding    Percentage
of Interest
Pledged    Certificate
No. (if
uncertificated,
please indicate so)



--------------------------------------------------------------------------------

Schedule 7

Debt Instruments

 

Loan Party

 

Debtor

 

Type of Instrument

   Outstanding Principal
Amount



--------------------------------------------------------------------------------

Schedule 8

Mortgaged Property

 

Loan Party/Name of Owner

 

Name/Address/City/State/Zip Code

 

County/ Parish

   UCC Filing Office/Local Filing
Office



--------------------------------------------------------------------------------

Schedule 9

Intellectual Property

I. Copyrights

 

Registered Owner

 

Title

 

Registration Number

   Expiration Date

II. Copyright Applications

 

Registered Owner

 

Title

 

Application Number

   Date Filed

III. Exclusive Copyright Licenses (where a Loan Party is a licensee)

 

Licensee

 

Licensor

 

Title

   Registration Number    Expiration Date



--------------------------------------------------------------------------------

IV. Patents

 

Registered Owner

 

Title of Patent

 

Country

   Type    Registration
Number    Issue Date    Expiration

V. Patent Applications

 

Registered Owner

 

Title of Patent

 

Country

   Type    Application
Number    Date Filed



--------------------------------------------------------------------------------

VI. Trademarks

 

Registered Owner

 

Mark

 

Country

   Application No.    Registration No.    Registration
Date    Expiration Date



--------------------------------------------------------------------------------

VII. Trademark Applications

 

Registered Owner

 

Mark

 

Country

   Application No.    Filing Date



--------------------------------------------------------------------------------

Schedule 10

Commercial Tort Claims



--------------------------------------------------------------------------------

Schedule 11

Deposit Accounts

 

Loan Party

 

Depositary Institution

(including address)

 

Type of Account

   Account Name and Number



--------------------------------------------------------------------------------

Schedule 12

Securities Accounts

 

Loan Party

 

Financial Institution
(including address)

 

Type of Account

   Account Number



--------------------------------------------------------------------------------

Schedule 13

Letters of Credit

 

LC Number

 

Issuing Bank

 

Beneficiary

   Purpose    Issue Date    Expiration Date    Face Value



--------------------------------------------------------------------------------

Schedule 14

Chattel Paper

 

Loan Party

 

Obligor

 

Type

(Tangible/Electronic)

   Due Date    Outstanding
Principal Amount



--------------------------------------------------------------------------------

Schedule 15

Credit Card Agreements



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF] JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of [    ], 20        (this “Agreement”), is
entered into between [ENTITY NAME OF THE NEW SUBSIDIARY], a [type of entity and
jurisdiction of organization]49 (the “New Subsidiary”), and JPMORGAN CHASE BANK,
N.A., in its capacity as administrative agent (the “Administrative Agent”) under
that certain (a) Amended and Restated Credit Agreement, dated as of January 3,
2011, as further amended and restated as of June 14, 2012, March 13, 2013, and
August [ ], 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Ascena Retail Group, Inc., a
Delaware corporation (the “Company”), the Borrowing Subsidiaries party thereto,
the other Loan Parties party thereto, the Lenders party thereto and the
Administrative Agent and (b) Amended and Restated Pledge and Security Agreement
dated as of November 25, 2009, as further amended and restated as of January 3,
2011, June 14, 2012 and August [ ], 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), among the
Company, the subsidiaries of the Company listed on the signature pages thereof,
and JPMORGAN CHASE BANK, N.A., in its capacity as Administrative Agent
thereunder. All capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Agreement and the Security Agreement,
as applicable.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be (a) a Loan
Party under the Credit Agreement and a Loan Guarantor for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder, in each case as if it had executed the Credit
Agreement and (b) a Loan Party and a Grantor under the Security Agreement for
all purposes of the Security Agreement and shall have all of the obligations of
a Loan Party and a Grantor thereunder, in each case as if it had executed the
Security Agreement. The New Subsidiary hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions contained
in each of the Credit Agreement and the Security Agreement, including (i) all of
the representations and warranties of the Loan Parties set forth in Article III
of the Credit Agreement and Article III of the Security Agreement, (ii) all of
the covenants set forth in Articles V and VI of the Credit Agreement and
Article IV of the Security Agreement, (iii) all of the guaranty obligations set
forth in Article X of the Credit Agreement and (iv) all of the pledge,
assignment and grant of security interest obligations set forth in Article II of
the Security Agreement.

Without limiting the generality of the foregoing, the New Subsidiary (a) hereby
guarantees, jointly and severally with the other Loan Guarantors, to the
Administrative Agent, the Lenders, the Issuing Banks and the other Lender
Parties, as provided in Article X of the Credit Agreement (and subject to the
limitations set forth in Section 10.10 of the Credit

 

49 

Shall be a Domestic Subsidiary.



--------------------------------------------------------------------------------

Agreement), the prompt payment and performance of the Guaranteed Obligations in
full when due (whether at stated maturity, by acceleration or otherwise)
strictly in accordance with the terms thereof, and agrees that if any of the
Guaranteed Obligations are not paid or performed in full when due (whether at
stated maturity, upon acceleration or otherwise) the New Subsidiary will,
jointly and severally together with the other Loan Guarantors, promptly pay and
perform the same, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal and (b) as security for the payment or performance, as
the case may be, in full of the Secured Obligations, hereby pledges,
collaterally assigns and grants to the Administrative Agent, its successors and
assigns, on behalf of and for the benefit of the Lender Parties, a security
interest in all of the New Subsidiary’s right, title and interest in, to and
under the Collateral of the New Subsidiary.

The New Subsidiary hereby represents and warrants that:

Schedule I hereto sets forth, as of the date hereof, the true and correct legal
name of the New Subsidiary (as it appears in its organizational documents, as
amended, as filed with the New Subsidiary’s jurisdiction of organization or
formation), its jurisdiction of organization or formation and the location of
its mailing address or its chief executive office, as applicable. When financing
statements have been filed in the appropriate offices against the New Subsidiary
in the locations listed on such Schedule I, the Administrative Agent will have a
fully perfected security interest in that Collateral of the New Subsidiary in
which a security interest may be perfected by filing pursuant to the UCC,
subject only to Liens permitted under Section 4.1(e) of the Security Agreement.
Except as set forth on such Schedule I, the New Subsidiary has not, during the
past year, been known by or used any other corporate or fictitious name, or been
a party to any merger or consolidation, or been a party to any acquisition;

All of the New Subsidiary’s locations in the United States where Collateral is
located are correctly set forth on Schedule II-A hereto (other than (i) retail
operating store locations, (ii) any Inventory in transit with a common carrier,
(iii) any third party warehouse locations where any Inventory is held for not
more than 60 days pending delivery to a store upon the initial opening thereof
(including the initial opening after the renovation or remodeling of a store)
and (iv) any location if the aggregate fair value of the Collateral maintained
at such location does not exceed $1,000,000). All of said locations are owned by
the New Subsidiary except for locations (i) which are leased by the New
Subsidiary as lessee and designated in such Schedule II-A and (ii) at which
Inventory is held in a public warehouse or is otherwise held by a bailee or on
consignment as designated in such Schedule II-A;

All of the New Subsidiary’s Deposit Accounts and Concentration Accounts (other
than Excluded Deposit Accounts) are correctly set forth on Schedule II-B hereto;

Schedule II-C hereto correctly sets forth all Required LC Rights of the New
Subsidiary and such Schedule II-C correctly sets forth all Chattel Paper of the
New Subsidiary with a face value in excess of $5,000,000. All action by the New
Subsidiary necessary or desirable to protect and perfect the Administrative
Agent’s Lien on each item listed on such Schedule II-C

 

21



--------------------------------------------------------------------------------

(including the delivery of all originals and the placement of a legend on all
Chattel Paper as required hereunder) has been duly taken. The Administrative
Agent will have a fully perfected security interest in the Collateral listed on
such Schedule II-C, subject only to Liens permitted under Section 4.1(e) of the
Security Agreement;

With respect to any of its Inventory, (i) except as expressly permitted under
any Loan Document, such Inventory is located at one of the New Subsidiary’s
locations set forth on Schedule II-A hereto (other than (I) retail operating
store locations, (II) any Inventory in transit with a common carrier, (III) any
third party warehouse locations where any Inventory is held for not more than 60
days pending delivery to a store upon the initial opening thereof (including the
initial opening after the renovation or remodeling of a store), (IV) any
location if the aggregate fair value of the Inventory maintained at such
location does not exceed $1,000,000 or (V) any other location in the continental
United States of which such Grantor shall have notified the Administrative Agent
in writing where such Inventory is located in any third party warehouse or in
the possession of a bailee (other than a third party processor)), as the
information on such Schedule II-A shall be updated by the Company and delivered
to the Administrative Agent not less often than annually as set forth on the
annual Supplemental Perfection Certificate, (ii) no Inventory (other than
Inventory in transit) is now, or shall at any time or times hereafter be stored
at any other location except as expressly permitted under any Loan Document,
(iii) the New Subsidiary has good and merchantable title to such Inventory and
such Inventory is not subject to any Lien except for the Lien granted to the
Administrative Agent, for the benefit of the Administrative Agent and the other
Lender Parties, and except for Permitted Liens, (iv) except as set forth on
Schedule II-A and except for damaged or defective goods arising in the ordinary
course of the New Subsidiary’s business, such Inventory is in good and
marketable condition, free from any defects which would render it non-saleable
in the ordinary course, (v) to the New Subsidiary’s knowledge, such Inventory
has been produced in accordance with the Federal Fair Labor Standards Act of
1938, as amended, and all rules, regulations and orders thereunder and (vi) the
sale or other disposition of such Inventory by the Administrative Agent during
the existence of an Event of Default shall not require the consent of any Person
and shall not constitute a breach or default under any contract or agreement to
which the New Subsidiary is a party or to which such property is subject;

The New Subsidiary does not have any interest in, or title to, any Intellectual
Property of the type described in Section 3.10 of the Security Agreement except
as set forth on Schedule II-D hereto. The Security Agreement is effective to
create a valid and continuing Lien and, upon filing of appropriate financing
statements in the offices listed on Schedule I hereto (or, in the case of
Trademarks, Patents or Copyrights, the applicable IP Security Agreement with the
United States Copyright Office and the United States Patent and Trademark
Office, as applicable, fully perfected security interests in favor of the
Administrative Agent on the New Subsidiary’s United States Patents, Trademarks
and Copyrights that are set forth on such Schedule II-D, such perfected security
interests are enforceable as such as against any and all creditors of and
purchasers from the New Subsidiary; and all action necessary or desirable to
protect and perfect the Administrative Agent’s Lien on the New Subsidiary’s
United States Patents, Trademarks or Copyrights that are set forth on such
Schedule II-D shall have been (or promptly after the date hereof shall be) duly
taken;

 

22



--------------------------------------------------------------------------------

All Pledged Collateral owned by the New Subsidiary, other than Pledged
Collateral held by a securities intermediary, is set forth completely and
accurately on Schedule II-E hereto. The New Subsidiary is the direct, sole
beneficial owner and sole holder of record of the Pledged Collateral listed on
Schedule II-E hereto as being owned by it, free and clear of any Liens, except
for the security interest granted to the Administrative Agent for the benefit of
the Lender Parties hereunder and other Permitted Liens. Except as set forth on
such Schedule II-E, the New Subsidiary owns 100% of the issued and outstanding
Equity Interests which constitute Pledged Collateral owned by it and none of the
Pledge Collateral which represents Indebtedness owed to the New Subsidiary is
subordinated in right of payment to other Indebtedness (other than to any
Secured Obligations or other Indebtedness permitted under the Credit Agreement)
or subject to the terms of an indenture.

The New Subsidiary hereby waives acceptance by the Administrative Agent and the
Lenders of the guaranty by the New Subsidiary and by the Administrative Agent
and the Lender Parties of the pledge, assignment and grant of security interest
by the New Subsidiary upon the execution of this Agreement by the New
Subsidiary.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
shall become effective when a counterpart hereof executed on behalf of the New
Subsidiary shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon the New Subsidiary and the
Administrative Agent and their respective successors and permitted assigns, and
shall inure to the benefit of the New Subsidiary, the Administrative Agent and
the other Lender Parties and their respective successors and assigns, except
that the New Subsidiary may not assign or otherwise transfer any of its rights
or obligations hereunder or any interest herein (and any attempted assignment or
transfer by the New Subsidiary shall be null and void), except as expressly
contemplated by the Credit Agreement. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging shall
be effective as delivery of a manually executed counterpart of this Agreement.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER shall be
governed by and construed in accordance with the laws of the State of New York,
but giving effect to federal laws applicable to national banks.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[NEW SUBSIDIARY],

by:

   

 

  Name:   Title:

 

23



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

by:

   

 

  Name:   Title:

 

24



--------------------------------------------------------------------------------

SCHEDULE I50

 

Loan Party

 

Jurisdiction of
Organization/
Formation

 

Form of
Organization

   Organizational
Identification
Number
(if any)    Federal
Taxpayer
Identification
Number
(if applicable)    Mailing Address
and location of
Business (if only
one place of
business) or
Chief Executive
Office
Address (if more
than one place of
business)
(including county)    Filing Office for
Financing
Statements

 

 

50  All Schedules to contain the same information in the same format required to
be provided in the Perfection Certificate delivered on the Fourth Restatement
Effective Date.



--------------------------------------------------------------------------------

OTHER NAMES

FUNDAMENTAL CHANGES



--------------------------------------------------------------------------------

SCHEDULE II-A

INVENTORY

[                    ]



--------------------------------------------------------------------------------

SCHEDULE II-B

DEPOSIT ACCOUNTS AND CONCENTRATION ACCOUNTS

[                    ]



--------------------------------------------------------------------------------

SCHEDULE II-C

LETTER OF CREDIT RIGHTS

[                    ]

CHATTEL PAPER

[                    ]



--------------------------------------------------------------------------------

SCHEDULE II-D

INTELLECTUAL PROPERTY INTERESTS

[                    ]



--------------------------------------------------------------------------------

SCHEDULE II-E

PLEDGED COLLATERAL

[                    ]



--------------------------------------------------------------------------------

EXHIBIT I-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 3, 2011, as further amended and restated as of June 14,
2012, March 13, 2013, and August [21], 2015 (as amended, restated, supplemented
or otherwise modified from time to time, the “Amended and Restated Credit
Agreement”), among Ascena Retail Group, Inc., a Delaware corporation (the
“Company”), the Borrowing Subsidiaries party thereto, the other Loan Parties
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Amended and Restated Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Revolving Loan(s) (as well as any note(s) evidencing
such Revolving Loan(s)) in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company or any of its
Subsidiaries within the meaning of Section 881(c)(3)(B) of the Code, (iv) it is
not a controlled foreign corporation related to the Company or any of its
Subsidiaries as described in Section 881(c)(3)(C) of the Code and (v) no
payments in connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Amended and Restated
Credit Agreement and used herein shall have the meanings given to them in the
Amended and Restated Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 3, 2011, as further amended and restated as of June 14,
2012, March 13, 2013, and August [21], 2015 (as amended, restated, supplemented
or otherwise modified from time to time, the “Amended and Restated Credit
Agreement”), among Ascena Retail Group, Inc., a Delaware corporation (the
“Company”), the Borrowing Subsidiaries party thereto, the other Loan Parties
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Amended and Restated Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Company or any of its
Subsidiaries within the meaning of Section 881(c)(3)(B) of the Code, (iv) it is
not a controlled foreign corporation related to the Company or any of its
Subsidiaries as described in Section 881(c)(3)(C) of the Code and (v) no
payments in connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Amended and Restated
Credit Agreement and used herein shall have the meanings given to them in the
Amended and Restated Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
January 3, 2011, as further amended and restated as of June 14, 2012, March 13,
2013, and August [21], 2015 (as amended, restated supplemented or otherwise
modified from time to time, the “Amended and Restated Credit Agreement”), among
Ascena Retail Group, Inc., a Delaware corporation (the “Company”), the Borrowing
Subsidiaries party thereto, the other Loan Parties party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Amended and Restated Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Company or any of its Subsidiaries within the meaning of
Section 881(c)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Company or
any of its Subsidiaries as described in Section 881(c)(3)(C) of the Code and
(vi) no payments in connection with any Loan Document are effectively connected
with the undersigned’s or any of its direct or indirect partners/members conduct
of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Amended and Restated
Credit Agreement and used herein shall have the meanings given to them in the
Amended and Restated Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

    Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
January 3, 2011, as further amended and restated as of June 14, 2012, March 13,
2013, and August [21], 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Amended and Restated Credit Agreement”), among
Ascena Retail Group, Inc., a Delaware corporation (the “Company”), the Borrowing
Subsidiaries party thereto, the other Loan Parties party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Amended and Restated Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Amended and Restated Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Company or any of its
Subsidiaries within the meaning of Section 881(c)(3)(B) of the Code, (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company or any of its Subsidiaries as described in
Section 881(c)(3)(C) of the Code and (vi) no payments in connection with any
Loan Document are effectively connected with the undersigned’s or any of its
direct or indirect partners/members conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower Representative and the Administrative
Agent, and (2) the undersigned shall have at all times furnished the Borrower
Representative and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Amended and Restated
Credit Agreement and used herein shall have the meanings given to them in the
Amended and Restated Credit Agreement.



--------------------------------------------------------------------------------

[NAME OF LENDER]

By:

    Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT J

SOLVENCY CERTIFICATE

August [21], 2015

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Amended and Restated Credit Agreement dated as of January 3, 2011,
as further amended and restated as of June 14, 2012, March 13, 2013, and August
[21], 2015 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among Ascena Retail Group, Inc., a Delaware
corporation (the “Company”), the Borrowing Subsidiaries party thereto, the other
Loan Parties party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent. Capitalized terms used herein without definition
have the same meanings as in the Credit Agreement.

In my capacity as Chief Financial Officer of the Company, and not in my
individual or personal capacity, I certify that:

1. the fair value of the assets of the Company and its Subsidiaries, taken as a
whole, is now, and will be following the incurrence of the obligations under the
Credit Agreement and the consummation of the Acquisition on the Fourth
Restatement Effective Date, on a pro forma basis, greater than the amount that
will be required to pay the total liability on existing debts, as such debts
become absolute and matured;

2. the present fair salable value of the property of the Company and its
Subsidiaries, taken as a whole, is now, and will be following the incurrence of
the obligations under the Credit Agreement and the consummation of the
Acquisition on the Fourth Restatement Effective Date, on a pro forma basis,
greater than the amount that will be required to pay the probable liability on
existing debts as they become absolute and matured;

3. as of the date hereof, after giving effect to the incurrence of the
obligations under the Credit Agreement and the consummation of the other
Transactions on the Fourth Restatement Effective Date, the Company and its
Subsidiaries, taken as a whole, are able to pay its debts, as such debts become
absolute and matured; and

4. the incurrence of the obligations under the Credit Agreement and the
consummation of the other Transactions on the Fourth Restatement Effective Date,
on a pro forma basis, will not leave the Company and its Subsidiaries, taken as
a whole, with property remaining in its hands constituting “unreasonably small
capital,” (it being understand and agreed that “unreasonably small capital”
depends upon the nature of the particular business or businesses conducted or to
be conducted, and that this conclusion is based on current assumptions regarding
the needs and anticipated needs for capital of the businesses conducted or
anticipated to be conducted by Company in light of projected financial
statements and available credit capacity, which current assumptions are not
unreasonable in light of the circumstances applicable thereto).



--------------------------------------------------------------------------------

The undersigned has caused this Certificate to be duly executed as of the date
first written above.

 

ASCENA RETAIL GROUP, INC.

    by

 

 

  Name: Robb Giammatteo   Title: Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT B

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as it may be amended or
modified from time to time, this “Restated Security Agreement”) is entered into
as of August 21, 2015, by and among Ascena Retail Group, Inc., a Delaware
corporation (the “Company”), the subsidiaries of the Company listed on the
signature pages hereof or becoming a party hereto pursuant to Section 8.21 (each
a “Grantor”, and collectively, the “Grantors”), and JPMorgan Chase Bank, N.A.,
in its capacity as administrative agent (the “Administrative Agent”) for the
Lender Parties.

PRELIMINARY STATEMENT

Reference is made to (a) the Amended and Restated Credit Agreement dated as of
January 3, 2011, as further amended and restated as of June 14, 2012, March 13,
2013, and August 21, 2015 (as hereafter amended, restated, supplemented or
otherwise modified from time to time, the “Amended and Restated Credit
Agreement”), among the Company, the Borrowing Subsidiaries party thereto, the
other Loan Parties party thereto, the lenders party thereto and the
Administrative Agent, and (b) the Amended and Restated Pledge and Security
Agreement dated as of November 25, 2009, as further amended and restated as of
January 3, 2011, and June 14, 2012 (as amended and in effect prior to giving
effect to the amendment and restatement thereof pursuant to this Restated
Security Agreement, the “Existing Pledge and Security Agreement”), among the
Company, the other grantors listed on the signature pages thereof and the
Administrative Agent.

Each Grantor is entering into this Restated Security Agreement in order to
induce the Lender Parties to enter into and continue to extend credit to the
Borrowers under the Amended and Restated Credit Agreement and to secure all of
the Secured Obligations.

ACCORDINGLY, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the Grantors and the Administrative Agent, on behalf of the
Lender Parties, hereby agree that the Existing Pledge and Security Agreement is
hereby amended and restated in the form of this Restated Security Agreement.

ARTICLE I

DEFINITIONS

1.1. Terms Defined in Amended and Restated Credit Agreement. All capitalized
terms used herein (including in the Preliminary Statement and the Preamble
above) and not otherwise defined shall have the meanings assigned to such terms
in the Amended and Restated Credit Agreement.

1.2. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Restated Security Agreement are used herein as defined in the
UCC.

1.3. Definitions of Certain Terms Used Herein. As used in this Restated Security
Agreement, in addition to the terms defined in the Preliminary Statement and the
Preamble above, the following terms shall have the following meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.



--------------------------------------------------------------------------------

“Article” means a numbered article of this Restated Security Agreement, unless
another document is specifically referenced.

“Assigned Contracts” means, collectively, all of the Grantors’ rights and
remedies, and all moneys and claims for money due or to become due to the
Grantor, under any contracts or agreements, and any and all amendments,
supplements, extensions, and renewals thereof, including all rights and claims
of the Grantors now or hereafter existing: (a) under any insurance, indemnities,
warranties, and guarantees provided for or arising out of or in connection with
any of the foregoing contracts or agreements; (b) for any damages arising out of
or for breach or default under or in connection with any of the foregoing
contracts or agreements; (c) to all other amounts from time to time paid or
payable under or in connection with any of the foregoing contracts or
agreements; or (d) to exercise or enforce any and all covenants, remedies,
powers and privileges thereunder.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Collateral” shall have the meaning set forth in Article II.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any Loan Party for any real property where any Collateral is located
(to the extent required under the Loan Documents), as such landlord waiver or
other agreement may be amended, restated, or otherwise modified from time to
time.

“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.

“Commercial Tort Claims” shall have the meaning set forth in Article 9 of the
UCC, and shall include the commercial tort claims of the Grantors that are set
forth on Schedule 10 to the Perfection Certificate or identified in any
Supplemental Perfection Certificate.

“Concentration Account” shall mean a Deposit Account, other than an Excluded
Deposit Account, maintained with the Administrative Agent and into which funds
of any Grantor are deposited.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights and works protectable by copyright, whether as author,
assignee, transferee or otherwise, all copyright registrations and recordings,
and all registration and recording applications filed in connection with any of
the foregoing; (b) all renewals of any of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due and/or payable under any
of the foregoing, including, without limitation, damages or payments for past or
future infringements for any of the foregoing; and (d) the right to sue for
past, present, and future infringements of any of the foregoing.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Loan Party, a
banking institution holding such Loan Party’s funds and the Administrative Agent
with respect to collection and control of all deposits and balances held in a
deposit account maintained by any Loan Party with such banking institution.

 

2



--------------------------------------------------------------------------------

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Designated Securities Intermediary” means each securities intermediary that has
been designated by the Company in a notice delivered to the Administrative Agent
as a “Designated Securities Intermediary” for purposes of this Restated Security
Agreement and their successors in such capacity.

“Discharge of Term Obligations” means the Discharge of Term Obligations (as
defined in the Intercreditor Agreement).

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Eligible Foreign Subsidiary” means (a) a Foreign Subsidiary that is a
first-tier CFC directly owned by the Company or by any Domestic Subsidiary that
is a U.S. Person or (b) a Domestic Subsidiary substantially all the assets of
which consist of Equity Interests of one or more CFCs.

“Enforcement Period” means any period (a) upon the occurrence and during the
continuance of an Event of Default or (b) from and after the termination of the
Revolving Commitments and/or the acceleration of the Loans, in whole or part, in
each case pursuant to Article VII of the Amended and Restated Credit Agreement
following the occurrence of an Event of Default.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Excluded Property” shall have the meaning set forth in Article II.

“Exhibit” refers to a specific exhibit to this Restated Security Agreement,
unless another document is specifically referenced.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Instructions” shall have the meaning set forth in Section 4.5.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Intellectual Property” means, with respect to any Person, the collective
reference to all rights in intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, Copyrights, Patents, Trademarks, trade secrets and all confidential
and proprietary information, including know-how, manufacturing and production
processes and techniques, inventions, research and development information,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, and customer and supplier lists and
information, and all rights to sue or otherwise recover for any past, present
and future infringement, dilution, misappropriation, or other violation or
impairment thereof, including the right to receive all proceeds therefrom,
including without limitation license fees, royalties, income payments, claims,
damages and proceeds of suit, now or hereafter due and/or payable with respect
thereto.

“Intercreditor Agreement” means the ABL Intercreditor Agreement dated as of
August 21, 2015 (as amended, restated, supplemented or otherwise modified from
time to time), among JPMorgan Chase Bank, N.A., as ABL Collateral Agent, Goldman
Sachs Bank USA, as Term Collateral Agent, each Additional Junior Obligations
Agent (as defined in the Intercreditor Agreement) and each Additional Pari Passu
Obligations Agent (as defined in the Intercreditor Agreement) from time to time
party thereto.

 

3



--------------------------------------------------------------------------------

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“IP Security Agreements” shall have the meaning set forth in Section 3.10.

“Lenders” means the lenders party to the Amended and Restated Credit Agreement
and their successors and assigns.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements providing for the granting of any right in or to any Patents,
Copyrights, or Trademarks or otherwise providing for a covenant not to sue for
infringement or other violation of any Patent, Copyright, or Trademark (whether
such Grantor is licensee or licensor thereunder), (b) all income, royalties,
damages, claims, and payments now or hereafter due or payable under and with
respect thereto, including, without limitation, damages and payments for past
and future breaches thereof, and (c) all rights to sue for past, present, and
future breaches thereof.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) the right to make, use and/or sell the inventions disclosed or claimed
therein.

“Payment Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Perfection Certificate” means the Perfection Certificate dated the Fourth
Restatement Effective Date delivered by the Company and the Acquired Company
pursuant to Section 4.01(a)(xiv) of the Amended and Restated Credit Agreement,
as may be amended, modified and/or supplemented pursuant to a Supplemental
Perfection Certificate.

“Permitted Lien” means the Permitted Encumbrances (as defined in the Amended and
Restated Credit Agreement) and the Liens permitted under Section 6.02 of the
Amended and Restated Credit Agreement.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property (other than Excluded Property) of the Grantors, whether or not
physically delivered to the Administrative Agent pursuant to this Restated
Security Agreement.

“Pledgor” shall have the meaning set forth in Section 4.5.

“Receivables” means all rights to payment, whether or not earned by performance,
for the sale or lease of goods or the rendering of services, whether or not such
rights constitute or are evidenced by any Chattel Paper, Documents, Investment
Property, Instruments or General Intangibles; provided that Receivables shall
not include any Excluded Property.

“Retail Store Deposit Account” means any Deposit Account that is an operating
account maintained by any Grantor solely for the use of one of its retail stores
(or a group of 125 or fewer retail

 

4



--------------------------------------------------------------------------------

stores) in which payments received from customers are deposited and which is not
an account to which amounts held in other deposit accounts of the Grantors are
swept, provided that (a) such Grantor shall cause all amounts on deposit in such
Deposit Account (other than amounts reasonably determined by such Grantor to be
required for the operating needs of the retail store or stores to which such
Deposit Account relates), to be swept on each business day into one or more
Deposit Accounts that are not Excluded Deposit Accounts and (b) no such Deposit
Account shall contain payment of or in respect of any Credit Card Account
Receivable of any Grantor.

“Section” means a numbered section of this Restated Security Agreement, unless
another document is specifically referenced.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

“Term Collateral Agent” shall have the meaning set forth in the Intercreditor
Agreement.

“Term Collateral Documents” shall have the meaning set forth in the
Intercreditor Agreement.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, trade styles, corporate names, company
names, business names, fictitious business names, logos, domain names, global
top domain names, other source or business identifiers, designs and general
intangibles of like nature and the registrations and applications for
registration thereof and the goodwill of the business associated with or
symbolized by the foregoing and all other assets, rights and interests that
uniquely reflect or embody such goodwill; (b) all renewals of the foregoing;
(c) all income, royalties, damages, and payments now or hereafter due or payable
with respect thereto, including, without limitation, damages, claims, and
payments for past and future infringements thereof; (d) all rights to sue for
past, present, and future infringements of the foregoing, including the right to
settle suits involving claims and demands for royalties owing; and (e) all
common law rights related to any of the foregoing.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any Lender’s
Lien on any Collateral.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, collaterally assigns and grants to the
Administrative Agent, on behalf of and for the benefit of the Lender Parties, a
security interest in all of its right, title and interest in, to and under all
personal property and other assets, whether now owned by or owing to, or
hereafter

 

5



--------------------------------------------------------------------------------

acquired by or arising in favor of, such Grantor (including under any trade name
or derivations thereof), and whether owned or consigned by or to, or leased from
or to, such Grantor, and regardless of where located (all of which will be
collectively referred to as the “Collateral”), including:

 

  (i) all Accounts and Payment Intangibles (including, without limitation, all
Credit Card Accounts Receivable);

 

  (ii) all Chattel Paper;

 

  (iii) all Documents;

 

  (iv) all Equipment and Fixtures;

 

  (v) all General Intangibles;

 

  (vi) all Goods;

 

  (vii) all Instruments;

 

  (viii) all Intellectual Property and Licenses;

 

  (ix) all Inventory;

 

  (x) all Investment Property;

 

  (xi) all cash or cash equivalents;

 

  (xii) all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

 

  (xiii) all Money and all Deposit Accounts;

 

  (xiv) all Commercial Tort Claims;

 

  (xv) all Assigned Contracts; and

 

  (xvi) all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

to secure the prompt and complete payment and performance of the Secured
Obligations; provided that notwithstanding any of the other provisions set forth
in this Article II, this Restated Security Agreement shall not constitute a
grant of a security interest in the following (the “Excluded Property”):
(i) motor vehicle, aircrafts and other assets subject to certificates of title
(except to the extent perfection can be accomplished through the filing of UCC-1
financing statements); (ii) Letter-of-Credit Rights with a value of less than
$5,000,000 (except to the extent perfection can be accomplished through the
filing of UCC-1 financing statements) (Letter-of-Credit Rights with a value in
excess of such dollar amount being referred to herein as “Required LC Rights”)
and Commercial Tort Claims with a value of less than $5,000,000 (Commercial Tort
Claims with a value in excess of such dollar amount being referred to herein as
“Required Commercial Tort Claims”); (iii) pledges and security interests
prohibited by applicable law,

 

6



--------------------------------------------------------------------------------

rule or regulation (including the requirement to obtain consent of any
Governmental Authority); (iv) equity interests in any Person that is not a
wholly-owned Subsidiary to the extent not permitted by the terms of such
Person’s organizational or joint venture documents; (v) any lease, permit,
license or other agreement or any property subject to a purchase money security
interest or similar arrangement to the extent that a grant of a security
interest therein would violate or invalidate such lease, permit, license or
agreement or purchase money arrangement or create a right of termination in
favor of, or require the consent of, any other party thereto (other than the
Company or any of its subsidiaries) after giving effect to the applicable
anti-non-assignment provisions of the Uniform Commercial Code, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code notwithstanding such prohibition;
(vi) those assets as to which the Administrative Agent and the Company
reasonably agree in writing that the cost of obtaining such a security interest
or perfection thereof are excessive in relation to the benefit to the Lender
Parties of the security to be afforded thereby; (vii) margin stock;
(viii) voting capital stock in excess of 65% of any Eligible Foreign Subsidiary;
(ix) any of the capital stock of a direct or indirect subsidiary of an Eligible
Foreign Subsidiary or an Unrestricted Subsidiary; (x) any governmental licenses
or state or local franchises, charters and authorizations, to the extent
security interests in such licenses, franchises, charters or authorizations are
prohibited or restricted thereby after giving effect to the applicable
anti-non-assignment provisions of the Uniform Commercial Code;
(xi) “intent-to-use” trademark or service mark applications filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law; (xii) any Excluded Deposit Account;
and (xiii) any acquired property (including property acquired through
acquisition or merger of another entity, but excluding any Collateral owned by a
Guarantor and included in the Borrowing Base) if at the time of such acquisition
the granting of a security interest therein or the pledge thereof is prohibited
by any contract or other agreement (in each case, not created in contemplation
thereof) to the extent and for so long as such contract or other agreement
prohibits such security interest or pledge; provided that the security interest
granted by this Restated Security Agreement shall immediately attach to, and the
Collateral shall immediately include, any of the foregoing assets or property
(or portion thereof) upon such assets or property (or such portion) ceasing to
be Excluded Property.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Administrative Agent and the other
Lender Parties that, as of the Fourth Restatement Effective Date:

3.1. Title, Perfection and Priority. Such Grantor has valid rights in or the
power to transfer the Collateral and title to the Collateral with respect to
which it has purported to grant a security interest hereunder, free and clear of
all Liens except for Liens permitted under Section 4.1(e), and has full power
and authority to grant to the Administrative Agent the security interest in such
Collateral pursuant hereto. When financing statements have been filed in the
appropriate offices against such Grantor in the locations listed on Schedule 5
to the Perfection Certificate, the Administrative Agent will have a fully
perfected security interest in that Collateral of the Grantor in which a
security interest may be perfected by filing pursuant to the UCC, subject only
to Liens permitted under Section 4.1(e).

3.2. Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization or
formation, the organizational number issued to

 

7



--------------------------------------------------------------------------------

it by its state of organization or formation and its federal employer
identification number are correctly set forth on Schedule 2A to the Perfection
Certificate.

3.3. Principal Location. Such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), are correctly set forth on Schedule 2A to the
Perfection Certificate.

3.4. Collateral Locations. All of such Grantor’s locations in the United States
where Collateral is located are correctly set forth on Schedule 2B to the
Perfection Certificate (other than (i) retail operating store locations,
(ii) any Inventory in transit with a common carrier, (iii) any third party
warehouse locations where any Inventory is held for not more than 60 days
pending delivery to a store upon the initial opening thereof (including the
initial opening after the renovation or remodeling of a store) and (iv) any
location if the aggregate fair value of the Collateral maintained at such
location does not exceed $1,000,000). All of said locations are owned by such
Grantor except for locations (i) which are leased by the Grantor as lessee and
designated in such Schedule 2B to the Perfection Certificate and (ii) at which
Inventory is held in a public warehouse or is otherwise held by a bailee or on
consignment as designated in such Schedule 2B to the Perfection Certificate.

3.5. Deposit and Concentration Accounts. All of such Grantor’s Deposit Accounts
(other than Excluded Deposit Accounts) are correctly set forth on Schedule 11 to
the Perfection Certificate.

3.6. Exact Names. Such Grantor’s name in which it has executed this Restated
Security Agreement is the exact name as it appears in such Grantor’s
organizational documents, as amended, as filed with such Grantor’s jurisdiction
of organization or formation. Except as set forth in the Perfection Certificate,
such Grantor has not, during the past five years, been known by or used any
other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any acquisition.

3.7. Letter-of-Credit Rights and Chattel Paper. Schedule 13 to the Perfection
Certificate correctly sets forth all Required LC Rights of such Grantor and
Schedule 14 to the Perfection Certificate correctly sets forth all Chattel Paper
of such Grantor with a face value in excess of $5,000,000. All action by such
Grantor necessary or desirable to protect and perfect the Administrative Agent’s
Lien on each item listed on Schedules 13 and 14 to the Perfection Certificate
(including the delivery of all originals and the placement of a legend on all
Chattel Paper as required hereunder) has been duly taken. The Administrative
Agent will have a fully perfected security interest in the Collateral listed on
such Schedules 13 and 14 to the Perfection Certificate, subject only to Liens
permitted under Section 4.1(e).

3.8. Accounts and Chattel Paper.

(a) The names of the obligors, amounts owing, due dates and other information
with respect to its Accounts and Chattel Paper are and will be correctly stated
in all material respects in all records of such Grantor relating thereto and in
all invoices and Collateral Reports with respect thereto furnished to the
Administrative Agent by such Grantor from time to time. As of the time when each
Account or each item of Chattel Paper arises, such Grantor shall be deemed to
have represented and warranted that such Account or Chattel Paper, as the case
may be, and all records relating thereto, are genuine and in all material
respects what they purport to be.

(b) With respect to its Accounts, except as specifically disclosed on the most
recent Collateral Report, (i) all Accounts represent bona fide sales of
Inventory or rendering of services to Account Debtors in the ordinary course of
such Grantor’s business and are not evidenced by a judgment, Instrument or
Chattel Paper; (ii) to such Grantor’s knowledge, other than with respect to
Accounts pertaining to such Grantor’s retail customers, there are no setoffs,
claims or disputes existing or asserted

 

8



--------------------------------------------------------------------------------

with respect thereto and such Grantor has not made any agreement with any
Account Debtor for any extension of time for the payment thereof, any compromise
or settlement for less than the full amount thereof, any release of any Account
Debtor from liability therefor, or any deduction therefrom except a discount or
allowance allowed by such Grantor in the ordinary course of its business for
prompt payment and disclosed to the Administrative Agent; and (iii) to such
Grantor’s knowledge, there are no facts, events or occurrences which in any way
impair, in any material respect, the validity or enforceability thereof or could
reasonably be expected to reduce the amount payable thereunder as shown on such
Grantor’s books and records and any invoices, statements and Collateral Reports
with respect thereto.

(c) In addition, with respect to all of its Accounts, (i) the amounts shown on
all invoices, statements and Collateral Reports with respect thereto are
actually and absolutely owing to such Grantor as indicated thereon and are not
in any way contingent and (ii) no payments have been or shall be made thereon
except payments immediately delivered to a Concentration Account as required
pursuant to Section 7.1.

3.9. Inventory. With respect to any of its Inventory scheduled or listed on the
most recent Collateral Report, (a) except as expressly permitted under any Loan
Document, such Inventory is located at one of such Grantor’s locations set forth
on Schedule 2B to the Perfection Certificate (other than (i) retail operating
store locations, (ii) any Inventory in transit with a common carrier, (iii) any
third party warehouse locations where any Inventory is held for not more than 60
days pending delivery to a store upon the initial opening thereof (including the
initial opening after the renovation or remodeling of a store), (iv) any
location if the aggregate fair value of the Inventory maintained at such
location does not exceed $1,000,000 or (v) any other location in the continental
United States of which such Grantor shall have notified the Administrative Agent
in writing where such Inventory is located in any third party warehouse or in
the possession of a bailee (other than a third party processor)), as such
Schedule 2B to the Perfection Certificate shall be updated by the Company and
delivered to the Administrative Agent not less often than annually, (b) no
Inventory (other than Inventory in transit) is now, or shall at any time or
times hereafter be stored at any other location except as expressly permitted
under any Loan Document, (c) such Grantor has good and merchantable title to
such Inventory and such Inventory is not subject to any Lien except for the Lien
granted to the Administrative Agent, for the benefit of the Administrative Agent
and the other Lender Parties, and except for Permitted Liens, (d) except as
specifically disclosed in the most recent Collateral Report and except for
damaged or defective goods arising in the ordinary course of such Grantor’s
business, such Inventory is in good and marketable condition, free from any
defects which would render it non-saleable in the ordinary course, (e) to such
Grantor’s knowledge, such Inventory has been produced in accordance with the
Federal Fair Labor Standards Act of 1938, as amended, and all rules, regulations
and orders thereunder and (f) the sale or other disposition of such Inventory by
the Administrative Agent during the existence of an Event of Default shall not
require the consent of any Person and shall not constitute a breach or default
under any contract or agreement to which such Grantor is a party or to which
such property is subject.

3.10. Intellectual Property. Such Grantor does not have any interest in, or
title to, any United States registered Patents (or Patents for which United
States registration applications are pending), United States registered
Trademarks (or Trademarks for which United States registration applications are
pending) or United States registered Copyrights (or Copyrights for which United
States registration applications are pending) (other than Licenses which are not
material) except as set forth on Schedule 9 to the Perfection Certificate. This
Restated Security Agreement is effective to create a valid and continuing Lien
and, upon filing of appropriate financing statements in the offices listed on
Schedule 5 to the Perfection Certificate and this Restated Security Agreement
(or, in the case of Trademarks or Patents, the Patent and Trademark Security
Agreement in substantially the form of Exhibit A attached hereto, and, in the
case of Copyrights, the Copyright Security Agreement, in substantially the form
of Exhibit B attached hereto (collectively, the “IP Security Agreements” )) with
the United States Copyright Office and the

 

9



--------------------------------------------------------------------------------

United States Patent and Trademark Office, as applicable, fully perfected
security interests in favor of the Administrative Agent on such Grantor’s United
States Patents, Trademarks and Copyrights that are set forth on Schedule 9 to
the Perfection Certificate, such perfected security interests are enforceable as
such as against any and all creditors of and purchasers from such Grantor; and
all action necessary or desirable to protect and perfect the Administrative
Agent’s Lien on such Grantor’s United States Patents, Trademarks or Copyrights
that are set forth on Schedule 9 to the Perfection Certificate shall have been
(or promptly after the Fourth Restatement Effective Date shall be) duly taken.

3.11. Filing Requirements. Except for motor vehicles, none of its Equipment is
covered by any certificate of title. None of the Collateral owned by it is of a
type for which security interests or liens may be perfected by filing under any
federal statute except for Patents, Trademarks and Copyrights held by such
Grantor.

3.12. No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated naming such Grantor as debtor has been filed or is of
record in any jurisdiction except (a) for financing statements or security
agreements naming the Administrative Agent on behalf of the Lender Parties as
the secured party and (b) with respect to Liens permitted by Section 4.1(e).

3.13. Pledged Collateral.

(a) All Pledged Collateral owned by such Grantor, other than Pledged Collateral
held by a securities intermediary, is set forth completely and accurately on
Schedules 6 and 7 to the Perfection Certificate. Such Grantor is the direct,
sole beneficial owner and sole holder of record of the Pledged Collateral listed
on Schedules 6 and 7 to the Perfection Certificate as being owned by it, free
and clear of any Liens, except for the security interest granted to the
Administrative Agent for the benefit of the Lender Parties hereunder and other
Permitted Liens. Such Grantor further represents and warrants that (i) to such
Grantor’s knowledge, all Pledged Collateral owned by it constituting an Equity
Interest has been (to the extent such concepts are relevant with respect to such
Pledged Collateral) duly authorized, validly issued, are fully paid and
non-assessable, (ii) with respect to any certificates delivered to the
Administrative Agent representing an Equity Interest, either such certificates
are Securities as defined in Article 8 of the UCC as a result of actions by the
issuer or otherwise, or, if such certificates are not Securities, such Grantor
has so informed the Administrative Agent so that the Administrative Agent may
take steps to perfect its security interest therein as a General Intangible and
(iii) to such Grantors’ knowledge all Pledged Collateral which represents
Indebtedness owed to such Grantor has been duly authorized, authenticated or
issued and delivered by the issuer of such Indebtedness, is the legal, valid and
binding obligation of such issuer and such issuer is not in default thereunder.

(b) In addition, to such Grantor’s knowledge, (i) none of the Pledged Collateral
owned by it has been issued or transferred in violation of the securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject, (ii) there are existing no options,
warrants, calls or commitments of any character whatsoever relating to such
Pledged Collateral or which obligate the issuer of any Equity Interest included
in the Pledged Collateral to issue additional Equity Interests, and (iii) no
consent, approval, authorization, or other action by, and no giving of notice,
filing with, any Governmental Authority or any other Person is required for the
pledge by such Grantor of such Pledged Collateral pursuant to this Restated
Security Agreement or for the execution, delivery and performance of this
Restated Security Agreement by such Grantor, or for the exercise by the
Administrative Agent of the voting or other rights provided for in this Restated
Security Agreement or for the remedies in respect of the Pledged Collateral
pursuant to this Restated Security Agreement, except as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally.

 

10



--------------------------------------------------------------------------------

(c) Except as set forth on Schedule 6 to the Perfection Certificate, such
Grantor owns 100% of the issued and outstanding Equity Interests which
constitute Pledged Collateral owned by it.

ARTICLE IV

COVENANTS

From the Fourth Restatement Effective Date, and thereafter until this Restated
Security Agreement is terminated, each Grantor agrees that:

4.1. General.

(a) Collateral Records. Such Grantor will maintain complete and accurate in all
material respects books and records with respect to the Collateral owned by it,
and furnish to the Administrative Agent such reports relating to such Collateral
in accordance with the terms of the Amended and Restated Credit Agreement.

(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Administrative Agent to file, and if requested will
deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be reasonably
requested by the Administrative Agent in order to maintain a perfected security
interest in and, if applicable, Control of, the Collateral owned by such
Grantor. Any financing statement filed by the Administrative Agent may be filed
in any filing office in any applicable UCC jurisdiction and may (i) indicate
such Grantor’s Collateral (1) as all assets of the Grantor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of such jurisdiction, or (2) by
any other description which reasonably approximates the description contained in
this Restated Security Agreement, and (ii) contain any other information
required by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether such
Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor. Such Grantor also agrees to
furnish any such information to the Administrative Agent promptly upon request.
Such Grantor also ratifies its authorization for the Administrative Agent to
have filed in any UCC jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.

(c) Further Assurances. Such Grantor will, if so requested by the Administrative
Agent, furnish to the Administrative Agent, in accordance with the Amended and
Restated Credit Agreement, statements and schedules further identifying and
describing the Collateral owned by it and such other reports and information in
connection with its Collateral as the Administrative Agent may reasonably
request, all in such detail as the Administrative Agent may specify. Such
Grantor also agrees to take any and all commercially reasonable actions
necessary to defend title to the Collateral against all persons and to defend
the security interest of the Administrative Agent in its Collateral and the
priority thereof against any Lien not expressly permitted hereunder or under any
other Loan Document.

(d) Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions expressly
permitted pursuant to the Amended and Restated Credit Agreement, including
Sections 6.03 and 6.05 thereof.

(e) Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral owned by it except (i) the Liens created by this Restated
Security Agreement and (ii) other Permitted Liens.

 

11



--------------------------------------------------------------------------------

(f) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except as permitted by Section 4.1(e).

(g) Locations of Inventory. Except as scheduled or listed on the most recent
Collateral Report, such Grantor will not (i) maintain any Inventory owned by it
at any location in the United States other than those locations listed on
Schedule 2B to the Perfection Certificate (other than (A) retail operating store
locations, (B) any Inventory in transit with a common carrier, (C) any third
party warehouse locations where any Inventory is held for not more than 60 days
pending delivery to a store upon the initial opening thereof (including the
initial opening after the renovation or remodeling of a store), (D) any location
if the aggregate fair value of the Inventory maintained at such location does
not exceed $1,000,000 or (E) any other location in the continental United States
of which such Grantor shall have notified the Administrative Agent in writing
where such Inventory is located in any third party warehouse or in the
possession of a bailee (other than a third party processor), as such Schedule 2B
to the Perfection Certificate shall be updated by the Company and delivered to
the Administrative Agent not less often than annually, or (ii) change its
principal place of business or chief executive office from the location
identified on Schedule 2A to the Perfection Certificate, in each case other than
as permitted by the Amended and Restated Credit Agreement. For any location in
the continental United States where Inventory of a Grantor is located in any
third party warehouse (other than a location described in clause (C) or
(D) above), such Grantor shall have notified the Administrative Agent in writing
thereof and, if requested by the Administrative Agent, shall use commercially
reasonable efforts to deliver to the Administrative Agent a Collateral Access
Agreement duly executed and delivered by such warehouseman.

4.2. Receivables.

(a) Certain Agreements on Receivables. Upon the occurrence and during the
continuance of an Event of Default, such Grantor will not make or agree to make
any discount, credit, rebate or other reduction in the original amount owing on
a Receivable or accept in satisfaction of a Receivable less than the original
amount thereof, except that, prior to the existence of an Event of Default, such
Grantor may reduce the amount of Accounts arising from the sale of Inventory in
accordance with its present policies and in the ordinary course of business.

(b) Collection of Receivables. Except as otherwise provided in this Restated
Security Agreement or under any other Loan Document, such Grantor will collect
and enforce, at such Grantor’s sole expense, all amounts due or hereafter due to
such Grantor under the Receivables owned by it.

(c) Disclosure of Counterclaims on Receivables. Other than with respect to a
Grantor’s retail customers, if (i) any material discount, credit or agreement to
make a rebate or to otherwise reduce the amount owing on any Receivable owned by
such Grantor exists or (ii) if, to the knowledge of such Grantor, any dispute,
setoff, claim, counterclaim or defense exists or has been asserted or threatened
with respect to any such Receivable, such Grantor will promptly disclose such
fact to the Administrative Agent in writing. Such Grantor shall send the
Administrative Agent a copy of each credit memorandum in excess of $1,000,000 as
soon as issued, and such Grantor shall promptly report each credit memo and each
of the facts required to be disclosed to the Administrative Agent in accordance
with this Section 4.2(c) on the Borrowing Base Certificates submitted by it.

(d) Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Administrative Agent Control of all electronic chattel paper with a
value in excess of $5,000,000 in accordance with the UCC and all “transferable
records” as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act.

 

12



--------------------------------------------------------------------------------

4.3. Inventory and Equipment.

(a) Returned Inventory. If an Account Debtor (other than a retail customer)
returns any Inventory to such Grantor when no Event of Default exists, then such
Grantor shall promptly determine the reason for such return and shall issue a
credit memorandum to the Account Debtor in the appropriate amount. Such Grantor
shall promptly report to the Administrative Agent any such return involving an
amount in excess of $5,000,000 except when payment with respect to the returned
Inventory had not, at the time of such return, been made by the applicable
Account Debtor. Each such report shall indicate the reasons for the returns and
the locations and condition of the returned Inventory. In the event any Account
Debtor (other than a retail customer) returns such Inventory to such Grantor
when an Event of Default exists, such Grantor, upon the request of the
Administrative Agent, shall: (i) hold the returned Inventory in trust for the
Administrative Agent; (ii) segregate all returned Inventory from all of its
other property; (iii) dispose of the returned Inventory solely according to the
Administrative Agent’s written instructions; and (iv) not issue any credits or
allowances with respect thereto without the Administrative Agent’s prior written
consent. All returned Inventory shall be subject to the Administrative Agent’s
Liens thereon.

(b) Inventory Count; Perpetual Inventory System. Such Grantor will conduct a
physical count of its Inventory at least once per fiscal year, and after the
occurrence and during the continuation of an Event of Default, at such other
times as the Administrative Agent requests. Such Grantor, at its own expense,
shall deliver to the Administrative Agent the results of each physical
verification, which such Grantor has made, or has caused any other Person to
make on its behalf, of all or any portion of its Inventory. Such Grantor will
maintain a perpetual inventory reporting system at all times.

(c) Equipment. Such Grantor shall promptly inform the Administrative Agent of
any additions to or deletions from its Equipment which individually exceed
$5,000,000. Such Grantor shall not permit any Equipment to become a Fixture with
respect to real property or to become an accession with respect to other
personal property with respect to which real or personal property the
Administrative Agent does not have a Lien. Such Grantor will not, without the
Administrative Agent’s prior written consent, alter or remove any identifying
symbol or number on any of such Grantor’s Equipment constituting Collateral.

4.4. Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) promptly deliver to the Administrative Agent the originals of
all Chattel Paper, Securities (other than (i) Securities held in an account over
which the Administrative Agent has Control, (ii) promissory notes and other
evidences of Indebtedness of any Person other than the Company or any Subsidiary
in a principal amount of less than $5,000,000 and (iii) Equity Interests
constituting Excluded Property or in any Immaterial Subsidiary) and Instruments
constituting Collateral owned by it (if any then exist), (b) hold in trust for
the Administrative Agent upon receipt and promptly thereafter deliver to the
Administrative Agent any such Chattel Paper, Securities (other than
(i) Securities held in an account over which the Administrative Agent has
Control, (ii) promissory notes and other evidences of Indebtedness of any Person
other than the Company or any Subsidiary in a principal amount of less than
$5,000,000 and (iii) Equity Interests constituting Excluded Property or in any
Immaterial Subsidiary) and Instruments (other than promissory notes and other
evidences of Indebtedness of any Person other than the Company or any Subsidiary
in a principal amount of less than $5,000,000) constituting Collateral, and
(c) upon the Administrative Agent’s request during an Event of Default, deliver
to the Administrative Agent (and thereafter hold in trust for the Administrative
Agent upon receipt and immediately deliver to the Administrative Agent) any
Document evidencing or constituting Collateral.

 

13



--------------------------------------------------------------------------------

4.5. Pledged Collateral.

(a) Control. (i) Any certificate evidencing an Equity Interest which is included
in the Collateral shall be delivered to the Administrative Agent on the date
hereof, in the case of any such Equity Interests owned by a Grantor on the date
hereof, and as required under the Credit Agreement, in the case of any such
Pledged Equity Interests acquired by a Grantor after the date hereof. Each
Grantor acknowledges and agrees that to the extent any interest in any limited
liability company or limited partnership controlled now or in the future by such
Grantor (or by such Grantor and one or more other Loan Parties) and pledged
hereunder is a “security” within the meaning of Article 8 of the New York UCC
and is governed by Article 8 of the New York UCC, (A) such interest shall be
certificated and such certificate shall be delivered to the Administrative Agent
in accordance with this Section 4.5(a)(i) and (B) each such interest shall at
all times thereafter continue to be such a security and represented by such
certificate. Each Grantor further acknowledges and agrees that with respect to
any interest in any limited liability company or limited partnership controlled
now or in the future by such Grantor (or by such Grantor and one or more other
Loan Parties) and pledged hereunder that is not a “security” within the meaning
of Article 8 of the New York UCC, the terms of such interest shall at no time
provide that such interest is a “security” within the meaning of Article 8 of
the New York UCC, nor shall such interest be represented by a certificate,
unless such Grantor provides prior written notification to the Administrative
Agent that the terms of such interest so provide that such interest is a
“security” within the meaning of Article 8 of the New York UCC and such interest
is thereafter represented by a certificate and such certificate shall be
delivered to the Administrative Agent in accordance with this Section 5.4(a)(i).

(ii) Such Grantor will permit the Administrative Agent from time to time to
cause the appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of Pledged
Collateral owned by it not represented by certificates to mark their books and
records with the numbers and face amounts of all such uncertificated securities
or other types of Pledged Collateral not represented by certificates and all
rollovers and replacements therefor to reflect the Lien of the Administrative
Agent granted pursuant to this Restated Security Agreement. With respect to any
Pledged Collateral owned by it, such Grantor will take any commercially
reasonable actions necessary to cause (A) the issuers of uncertificated
securities which are Pledged Collateral and (B) any Designated Securities
Intermediary which is the holder of any such Pledged Collateral to cause the
Administrative Agent to have and retain Control over such Pledged Collateral.
Without limiting the foregoing, such Grantor will, with respect to any such
Pledged Collateral held with a Designated Securities Intermediary, cause such
Designated Securities Intermediary to enter into a control agreement with the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, giving the Administrative Agent Control.

(iii) Without in any way limiting the foregoing, each such Grantor that is an
issuer of uncertificated Equity Interests constituting Pledged Collateral shall
promptly mark its books and records with the numbers and face amounts of all
such uncertificated Equity Interests to reflect the Lien of the Administrative
Agent granted pursuant to this Restated Security Agreement and each applicable
Grantor that is a pledgor of such uncertificated Equity Interests (in such
capacity, a “Pledgor”) hereby consents to such action. If at any time during any
Enforcement Period any such Grantor shall receive instructions (within the
meaning of Section 8-106(c) of the UCC) (“Instructions”) originated by the
Administrative Agent (or, prior to the Discharge of Term Obligations, the Term
Collateral Agent) relating to any or all of its applicable uncertificated Equity
Interests constituting Pledged Collateral, such Grantor shall comply with

 

14



--------------------------------------------------------------------------------

such Instructions without further consent by the Pledgor that holds such
uncertificated securities or any other Person. Each such Grantor hereby further
represents and warrants that, (A) it has not entered into, and shall not enter
into, any agreement with any other Person (other than (i) prior to the Discharge
of Term Obligations, the Term Collateral Agent and (ii) in the case of any
Indebtedness incurred by a Loan Party that is secured by Liens that are required
by the Term Credit Agreement to be subject to a Junior Lien Intercreditor
Agreement (as defined in the Intercreditor Agreement) or a Pari Passu
Intercreditor Agreement (as defined in the Intercreditor Agreement), the
representative or representatives, as the case may be, of the holders of such
Indebtedness that is or are a party to such Junior Lien Intercreditor Agreement
or Pari Passu Intercreditor Agreement, as the case may be) relating to its
applicable uncertificated Equity Interests pursuant to which it has agreed, or
shall agree, to comply with Instructions issued by such other Person and (B) it
has not entered into, and shall not enter into, any agreement with the
applicable Pledgor purporting to limit or condition the obligation of such
Grantor to comply with Instructions as set forth in the immediately preceding
sentence.

(b) Changes in Capital Structure of Issuers. Such Grantor will not (i) permit or
suffer any issuer of an Equity Interest constituting Pledged Collateral owned by
it to dissolve, liquidate, retire any of its Equity Interests or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets (except for Permitted Liens and
sales of assets or any of the foregoing actions not prohibited under the Amended
and Restated Credit Agreement) or merge or consolidate with any other entity
(except for mergers or consolidations not prohibited under the Amended and
Restated Credit Agreement), or (ii) vote any such Pledged Collateral in favor of
any of the foregoing. In the event that such Grantor (i) merges or consolidates
with any other entity or (ii) liquidates or dissolves, in each case in a
transaction not prohibited under the Amended and Restated Credit Agreement, the
Company and the Administrative Agent shall reasonably cooperate to provide for
the return to the Company, simultaneously with or if permitted, following the
consummation of such transaction, of any certificates that represented Equity
Interests of such Grantor constituting Pledged Collateral that are in the
possession of the Administrative Agent so that such certificates may be
cancelled.

(c) Registration of Pledged Collateral. During any Enforcement Period, such
Grantor will permit any registerable Pledged Collateral owned by it to be
registered in the name of the Administrative Agent or its nominee at any time at
the option of the Administrative Agent.

(d) Exercise of Rights in Pledged Collateral.

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
such Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it for all purposes not inconsistent
with this Restated Security Agreement, the Amended and Restated Credit Agreement
or any other Loan Document; provided, however, that no vote or other right shall
be exercised or action taken which would have the effect of impairing the rights
of the Administrative Agent in respect of such Pledged Collateral (other than to
permit any transaction permitted under the Amended and Restated Credit Agreement
or any other Loan Document).

(ii) Such Grantor will permit the Administrative Agent or its nominee at any
time after the occurrence and during the continuance of an Event of Default,
without notice, to exercise all voting rights or other rights relating to the
Pledged Collateral owned by it, including, without limitation, exchange,
subscription or any other rights, privileges, or options pertaining to any
Equity Interest or Investment Property constituting such Pledged Collateral as
if it were the absolute owner thereof.

 

15



--------------------------------------------------------------------------------

(iii) Except during any Enforcement Period, such Grantor shall be entitled to
(A) collect and receive for its own use all cash dividends and cash interest
paid in respect of the Pledged Collateral owned by it and (B) collect and
receive all dividends and other distributions paid in cash or in other property
in respect of the Pledged Collateral owned by it in connection with a partial or
total liquidation or dissolution or a reduction of capital, capital surplus or
paid-in capital of an issuer or in respect of principal of, or in redemption of,
or in exchange for, such Pledged Collateral; provided, however, that (x) until
actually paid, all rights to such dividends and distributions shall remain
subject to the Lien created by this Restated Security Agreement and (y) all such
dividends and distributions paid or made other than in cash shall, to the extent
such dividends or distributions do not constitute Excluded Property and are
otherwise expressly required to be pledged and delivered to the Administrative
Agent hereunder, be received in trust for the benefit of the Administrative
Agent, be segregated from the other property or funds of such Grantor, and be
forthwith delivered to the Administrative Agent as Pledged Collateral in the
same form as so received (with any necessary endorsement).

4.6. Intellectual Property.

(a) Such Grantor shall notify the Administrative Agent promptly if it knows that
any application or registration relating to any Patent, Trademark or Copyright
(now or hereafter existing) that is material to the conduct of its business may
become abandoned, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding such Grantor’s ownership of any Patent, Trademark
or Copyright, its right to register the same, or to keep and maintain the same.

(b) Such Grantor, not less often than annually in connection with the delivery
of a Supplemental Perfection Certificate, shall provide the Administrative Agent
with information on filings of applications for the registration of any Patent,
Trademark or Copyright with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency, either directly
filed or through any agent, employee, licensee or designee, and, upon request of
the Administrative Agent, such Grantor shall execute and deliver any and all
security agreements as the Administrative Agent may request to evidence the
Administrative Agent’s security interest on any material Patent, Trademark or
Copyright, and the General Intangibles of such Grantor created after the
Original Effective Date.

(c) Such Grantor shall take all actions necessary or reasonably requested by the
Administrative Agent to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of its Patents,
Trademarks and Copyrights (now or hereafter existing) material to the conduct of
its business, including the filing of applications for renewal, affidavits of
use, affidavits of noncontestability and opposition and interference and
cancellation proceedings, except as otherwise permitted under the Amended and
Restated Credit Agreement.

(d) Such Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright is not material to the conduct of its business or
operations as conducted at the time of determination, promptly take action to
enforce or sue for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and shall
take such other commercially reasonable actions as the Administrative Agent
shall deem reasonable under the circumstances to protect such Patent, Trademark
or Copyright.

4.7. Commercial Tort Claims. Such Grantor shall promptly notify the
Administrative Agent of any Required Commercial Tort Claim acquired by it and,
unless the Administrative Agent otherwise consents, such Grantor shall deliver a
Supplemental Perfection Certificate identifying such Required Commercial Tort
Claim.

 

16



--------------------------------------------------------------------------------

4.8. Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary of a
letter of credit with a value equal to or greater than $5,000,000, it shall
promptly notify the Administrative Agent thereof and use its commercially
reasonable efforts to cause the issuer and/or confirmation bank to (i) consent
to the assignment of any Required LC Rights to the Administrative Agent and
(ii) agree to direct all payments thereunder to a Deposit Account at the
Administrative Agent or subject to a Deposit Account Control Agreement for
application to the Secured Obligations, in accordance with Section 2.18(b) of
the Amended and Restated Credit Agreement, all in form and substance reasonably
satisfactory to the Administrative Agent.

4.9. No Interference. Such Grantor agrees that it will not knowingly interfere
with any right, power and remedy of the Administrative Agent provided for in
this Restated Security Agreement or now or hereafter existing at law or in
equity or by statute or otherwise, or the exercise or beginning of the exercise
by the Administrative Agent of any one or more of such rights, powers or
remedies.

4.10. Insurance. If such Grantor fails to obtain any insurance as required by
Section 5.08 of the Amended and Restated Credit Agreement so as to result in the
occurrence and continuance of an Event of Default (after giving effect to any
grace period provided in the Amended and Restated Credit Agreement), the
Administrative Agent may obtain such insurance at the Borrowers’ reasonable
expense, as determined by the Administrative Agent in its sole discretion. By
purchasing such insurance, the Administrative Agent shall not be deemed to have
waived any Event of Default arising from the Grantor’s failure to maintain such
insurance or pay any premiums therefor.

4.11. Assigned Contracts. Notwithstanding any provision hereof to the contrary,
such Grantor shall at all times remain liable to observe and perform all of its
duties and obligations under its Assigned Contracts (but subject to any contest
permitted by Section 5.06 of the Amended and Restated Credit Agreement), and the
Administrative Agent’s or any Lender Party’s exercise of any of their respective
rights with respect to the Collateral shall not release such Grantor from any of
such duties and obligations. Neither the Administrative Agent nor any Lender
Party shall be obligated to perform or fulfill any of such Grantor’s duties or
obligations under its Assigned Contracts or to make any payment thereunder, or
to make any inquiry as to the nature or sufficiency of any payment or property
received by it thereunder or the sufficiency of performance by any party
thereunder, or to present or file any claim, or to take any action to collect or
enforce any performance, any payment of any amounts, or any delivery of any
property.

ARTICLE V

REMEDIES UPON EVENTS OF DEFAULT

5.1. Remedies.

(a) During any Enforcement Period, the Administrative Agent may exercise any or
all of the following rights and remedies:

(i) those rights and remedies provided in this Restated Security Agreement, the
Amended and Restated Credit Agreement, or any other Loan Document; provided
that, this Section 5.1(a) shall not be understood to limit any rights or
remedies available to the Administrative Agent and the other Lender Parties
prior to an Event of Default;

 

17



--------------------------------------------------------------------------------

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii) give notice of sole control or any other instruction under any Deposit
Account Control Agreement or any other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;

(iv) without notice (except as specifically provided in Section 8.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process, but in no event with any breach of the
peace) to collect, receive, assemble, process, appropriate, sell, lease, assign,
grant an option or options to purchase or otherwise dispose of, deliver, or
realize upon, the Collateral or any part thereof in one or more parcels at
public or private sale or sales (which sales may be adjourned or continued from
time to time with or without notice and may take place at any Grantor’s premises
or elsewhere), for cash, on credit or for future delivery without assumption of
any credit risk, in each case upon such terms as the Administrative Agent may in
good faith determine to be commercially reasonable; and

(v) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Administrative Agent was the outright
owner thereof.

(b) The Administrative Agent, on behalf of the Lender Parties, may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.

(c) The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Administrative Agent and the other Lender
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly releases
to the maximum extent permitted by applicable law.

(d) Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and the other Lender Parties), with respect
to such appointment without prior notice or hearing as to such appointment.

(e) Notwithstanding the foregoing, neither the Administrative Agent nor the
other Lender Parties shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with

 

18



--------------------------------------------------------------------------------

respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

(f) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all of the Pledged Collateral and may be
compelled to resort to one or more private sales thereof in accordance with
clause (a) above. Each Grantor also acknowledges that any private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if the applicable Grantor and the issuer would agree to do
so.

5.2. Grantor’s Obligations Upon an Event of Default. Upon the request of the
Administrative Agent during any Enforcement Period, each Grantor will:

(a) assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places reasonably
specified by the Administrative Agent, whether at a Grantor’s premises or
elsewhere;

(b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;

(c) prepare and file, or use commercially reasonable efforts to cause an issuer
of Pledged Collateral to prepare and file, with the Securities and Exchange
Commission or any other applicable government agency, registration statements, a
prospectus and such other documentation in connection with the Pledged
Collateral as the Administrative Agent may request, all in form and substance
satisfactory to the Administrative Agent, and furnish to the Administrative
Agent, or use commercially reasonable efforts to cause an issuer of Pledged
Collateral to furnish to the Administrative Agent, any information regarding the
Pledged Collateral in such detail as the Administrative Agent may specify;

(d) take, or use commercially reasonable efforts to cause an issuer of Pledged
Collateral to take, any and all actions necessary to register or qualify the
Pledged Collateral to enable the Administrative Agent to consummate a public
sale or other disposition of the Pledged Collateral; and

(e) at its own expense, cause the independent certified public accountants then
engaged by each Grantor to prepare and deliver to the Administrative Agent and
each other Lender Party, at any time, and from time to time, promptly upon the
Administrative Agent’s request, the following reports with respect to the
applicable Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances; and (iv) a test verification of such Accounts.

5.3. Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby (a) grants to the

 

19



--------------------------------------------------------------------------------

Administrative Agent, for the benefit of the Administrative Agent and the other
Lender Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to any Grantor) to use, license or
sublicense any Intellectual Property now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof and (b) irrevocably agrees that the Administrative Agent may sell any of
such Grantor’s Inventory directly to any Person, including without limitation
Persons who have previously purchased the Grantor’s Inventory from such Grantor
and in connection with any such sale or other enforcement of the Administrative
Agent’s rights under this Restated Security Agreement, may sell Inventory which
bears any Trademark owned by or licensed to such Grantor and any Inventory that
is covered by any Copyright or other Intellectual Property owned by or licensed
to such Grantor and the Administrative Agent may finish any work in process and
affix any Trademark owned by or licensed to such Grantor to the same extent as
if it was such Grantor and sell such Inventory as provided herein.

ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

6.1. Account Verification. During any Enforcement Period, the Administrative
Agent may at any time, in the Administrative Agent’s own name, in the name of a
nominee of the Administrative Agent, or in the name of any Grantor communicate
(by mail, telephone, facsimile or otherwise) with the Account Debtors of any
such Grantor, parties to contracts with any such Grantor and obligors in respect
of Instruments of any such Grantor to verify with such Persons, to the
Administrative Agent’s reasonable satisfaction, the existence, amount, terms of,
and any other matter relating to, Accounts, Instruments, Chattel Paper, payment
intangibles and/or other Receivables.

6.2. Authorization for Secured Party to Take Certain Action.

(a) Each Grantor irrevocably authorizes the Administrative Agent at any time and
from time to time in the sole discretion of the Administrative Agent and
appoints the Administrative Agent as its attorney in fact (i) to execute on
behalf of such Grantor as debtor and to file financing statements necessary or
desirable in the Administrative Agent’s sole discretion to perfect and to
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral, (ii) to endorse and collect any cash proceeds of the
Collateral, (iii) to file a carbon, photographic or other reproduction of this
Restated Security Agreement or any financing statement with respect to the
Collateral as a financing statement and to file any other financing statement or
amendment of a financing statement (which does not add new collateral or add a
debtor) in such offices as the Administrative Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the Administrative Agent’s security interest in the Collateral, (iv) to contact
and enter into one or more agreements with the issuers of uncertificated
securities which are Pledged Collateral or with securities intermediaries
holding Pledged Collateral as may be necessary or advisable to give the
Administrative Agent Control over such Pledged Collateral, (v) to apply the
proceeds of any Collateral received by the Administrative Agent to the Secured
Obligations as provided in Section 7.3, (vi) to discharge past due taxes,
assessments, charges, fees or Liens on the Collateral (except for such Liens as
are specifically permitted hereunder or taxes or other obligations that are
being contested in accordance with the Amended and Restated Credit Agreement),
(vii) to contact Account Debtors for any reason, (viii) to demand payment or
enforce payment of the Receivables in the name of the Administrative Agent or
such Grantor and to endorse any and all checks, drafts, and other instruments
for the payment of money relating to the Receivables, (ix) to sign such
Grantor’s name on any invoice or bill of lading relating to the Receivables,
drafts against any Account Debtor of the Grantor, assignments and verifications
of Receivables, (x) to exercise all of such Grantor’s rights and remedies with
respect to the collection of the Receivables, the Assigned Contracts and any
other Collateral, (xi) to settle, adjust, compromise, extend or renew the
Receivables, (xii) to

 

20



--------------------------------------------------------------------------------

settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xiii) to prepare, sign, and file for recordation in any
intellectual property registry, appropriate evidence of the lien and security
interest granted herein in any Copyrights, Patents, or Trademarks in the name of
such Grantor as debtor, (xiv) to prepare, file and sign such Grantor’s name on
any notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables, and (xv) to do all other acts and things
necessary to carry out this Restated Security Agreement; and such Grantor agrees
to reimburse the Administrative Agent on demand for any payment made or any
reasonable and documented out-of-pocket expense incurred by the Administrative
Agent in connection with any of the foregoing; provided that, this authorization
shall not relieve such Grantor of any of its obligations under this Restated
Security Agreement or under the Amended and Restated Credit Agreement.
Notwithstanding anything in this Section 6.2(a) to the contrary, except for the
powers of attorney granted in clauses (i), (iii), (iv), (v) and (xv) of this
Section 6.2(a), the Administrative Agent shall not exercise any of the powers of
attorney granted hereunder unless an Event of Default has occurred and is
continuing.

(b) All lawful acts of said attorney or designee are hereby ratified and
approved. The powers conferred on the Administrative Agent, for the benefit of
the Administrative Agent and the other Lender Parties, under this Section 6.2
are solely to protect the Administrative Agent’s interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any Lender to
exercise any such powers.

6.3. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION
6.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE
SUCH PLEDGED COLLATERAL DURING ANY ENFORCEMENT PERIOD, WITH FULL POWER OF
SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED
COLLATERAL, THE APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF
THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED
COLLATERAL OR ANY OFFICER OR AGENT THEREOF), DURING ANY ENFORCEMENT PERIOD.

6.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS RESTATED
SECURITY AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER THE ADMINISTRATIVE AGENT, NOR
ANY OTHER LENDER PARTY, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE
ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND
SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO,
EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN BAD FAITH, GROSS
NEGLIGENCE OR WILFUL MISCONDUCT AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NONAPPEALABLE JUDGMENT; PROVIDED THAT, IN NO EVENT
SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL
DAMAGES.

 

21



--------------------------------------------------------------------------------

ARTICLE VII

COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS

7.1. Deposit Accounts; Collection of Receivables.

(a) Subject to the authority of the Administrative Agent under the final
paragraph of the definition of the term “Collateral and Guarantee Requirement”
in the Amended and Restated Credit Agreement and Section 9.02(d) of the Amended
and Restated Credit Agreement, as of the Fourth Restatement Effective Date and
at all times thereafter, each Grantor shall have executed and delivered, and
caused each relevant depository institution to have executed and delivered, to
the Administrative Agent a Deposit Account Control Agreement for each Deposit
Account of such Grantor that is not an Excluded Deposit Account; provided that,
with respect to the Deposit Accounts of the Acquired Company and its
subsidiaries, the Grantors shall not be required to comply with the foregoing
until the 90th day after the Fourth Restatement Effective Date.

(b) Each Grantor shall cause all payments received from retail customers to be
promptly deposited in one or more Retail Store Deposit Accounts, and shall cause
all amounts on deposit in each Retail Store Deposit Account (other than amounts
reasonably determined by such Grantor to be required for the operating needs of
the retail store or stores to which such Retail Store Deposit Account relates),
to be swept on each business day into one or more Concentration Accounts;
provided that, with respect to the Retail Store Deposit Accounts of the Acquired
Company and its subsidiaries, the Grantors shall not be required to comply with
the foregoing until the 90th day after the Fourth Restatement Effective Date.
Each Grantor shall cause all credit card processors and credit card issuers to
make all settlement and other payments due to such Grantor by wire transfer to
one or more Concentration Accounts; provided that, with respect to credit card
processors and credit card issuers to the Acquired Company and its subsidiaries,
the Grantors shall not be required to comply with the foregoing until the 90th
day after the Fourth Restatement Effective Date.

(c) Each Grantor shall direct all of its Account Debtors to forward payments
(other than payments made at the time merchandise is purchased directly at
retail stores of the Grantors) directly to a Concentration Account; provided
that, with respect to Account Debtors of the Acquired Company and its
subsidiaries, the Grantors shall not be required to comply with the foregoing
until the 90th day after the Fourth Restatement Effective Date. Solely if an
Event of Default has occurred and is continuing, no Grantor shall remove any
item from a Concentration Account without the Administrative Agent’s prior
written consent. If any Grantor should refuse or neglect to notify any Account
Debtor to forward payments directly to a Concentration Account after notice from
the Administrative Agent, the Administrative Agent shall be entitled to make
such notification directly to Account Debtor. If notwithstanding the foregoing
instructions, any Grantor receives any proceeds of any Accounts (other than
payments made by retail customers directly to retail stores of the Grantors),
such Grantor shall receive such payments as the Administrative Agent’s trustee,
and shall immediately deposit all cash, checks or other similar payments related
to or constituting payments made in respect of Receivables received by it to a
Concentration Account.

7.2. Covenant Regarding New Deposit Accounts. Subject to the authority of the
Administrative Agent under the final paragraph of the definition of the term
“Collateral and Guarantee Requirement” in the Amended and Restated Credit
Agreement and Section 9.02(d) of the Amended and Restated Credit Agreement,
promptly upon (and in any event within 30 days, or such longer period as the
Administrative Agent may agree, after) opening or replacing any Deposit Account
(other than an

 

22



--------------------------------------------------------------------------------

Excluded Deposit Account), each Grantor shall (a) notify the Administrative
Agent of the opening of such Deposit Account, provided that no notice shall be
required with respect to any Proceeds Collateral Account (as defined in the Term
Credit Agreement) and (b) cause each bank or financial institution in which it
seeks to open any such Deposit Account, to enter into a Deposit Account Control
Agreement with the Administrative Agent in order to give the Administrative
Agent Control of such Deposit Account.

7.3. Application of Proceeds; Deficiency. All amounts deposited in any
Concentration Account shall be deemed received by the Administrative Agent in
accordance with Section 2.18(b) of the Amended and Restated Credit Agreement and
shall, after having been credited to such Concentration Account, be applied (and
allocated) by the Administrative Agent in accordance with Section 2.10(b) of the
Amended and Restated Credit Agreement; provided that, if no Dominion Period is
in effect or Event of Default exists, collections which are received into any
Concentration Account shall, to the extent provided in Section 2.18(b) of the
Amended and Restated Credit Agreement, be deposited into the Borrowers’ Funding
Account rather than being used to reduce amounts owing under the Amended and
Restated Credit Agreement. Any such proceeds of the Collateral that under
Section 2.18(b) of the Amended and Restated Credit Agreement are not required to
be deposited in the Borrower’s Funding Account shall be applied in the order set
forth in Section 2.18(b) of the Amended and Restated Credit Agreement unless a
court of competent jurisdiction shall otherwise direct. The balance, if any,
after all of the Secured Obligations have been satisfied, shall be deposited by
the Administrative Agent into the Borrowers’ Funding Account with the
Administrative Agent. The Grantors shall remain liable for any deficiency if the
proceeds of any sale or disposition of the Collateral are insufficient to pay
all Secured Obligations, including any attorneys’ fees and other reasonable
out-of-pocket expenses incurred by Administrative Agent or any other Lender
Party to collect such deficiency.

ARTICLE VIII

GENERAL PROVISIONS

8.1. Waivers. Each Grantor hereby waives to the maximum extent permitted by
applicable law notice of the time and place of any public sale or the time after
which any private sale or other disposition of all or any part of the Collateral
may be made in accordance with this Restated Security Agreement. To the extent
such notice may not be waived under applicable law, any notice made shall be
deemed reasonable if sent to the Grantors, addressed as set forth in Article IX,
at least ten days prior to (i) the date of any such public sale or (ii) the time
after which any such private sale or other disposition may be made. To the
maximum extent permitted by applicable law, each Grantor waives all claims,
damages, and demands against the Administrative Agent or any other Lender Party
arising out of the repossession, retention or sale of the Collateral, except
such as arise solely out of the bad faith, gross negligence or wilful misconduct
of the Administrative Agent or such other Lender Party as determined by a court
of competent jurisdiction in a final and nonappealable judgment. To the extent
it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Administrative Agent or any other Lender Party, any valuation, stay,
appraisal, extension, moratorium, redemption or similar laws and any and all
rights or defenses it may have as a surety now or hereafter existing which, but
for this provision, might be applicable to the sale of any Collateral made under
the judgment, order or decree of any court, or privately under the power of sale
conferred by this Restated Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Restated Security Agreement or any Collateral.

8.2. Limitation on Administrative Agent’s and other Lender Parties’ Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the

 

23



--------------------------------------------------------------------------------

Collateral for sale. The Administrative Agent and each other Lender Party shall
use reasonable care with respect to the Collateral in its possession or under
its control. Neither the Administrative Agent nor any other Lender Party shall
have any other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of the Administrative Agent or
such other Lender Party, or any income thereon or as to the preservation of
rights against prior parties or any other rights pertaining thereto. To the
extent that applicable law imposes duties on the Administrative Agent to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it is commercially reasonable for the Administrative Agent
(i) to fail to incur expenses deemed significant by the Administrative Agent to
prepare Collateral for disposition, (ii) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
Law, to fail to obtain governmental or third party consents for the collection
or disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Restated Security Agreement or by applicable law in the absence
of this Section 8.2.

8.3. Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

8.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, during any Enforcement Period, the Administrative Agent may
perform or pay any obligation which

 

24



--------------------------------------------------------------------------------

any Grantor has agreed to perform or pay in this Restated Security Agreement and
the Grantors shall reimburse the Administrative Agent for any amounts paid by
the Administrative Agent pursuant to this Section 8.4. The Grantors’ obligation
to reimburse the Administrative Agent pursuant to the preceding sentence shall
be a Secured Obligation payable on demand.

8.5. [Reserved].

8.6. [Reserved].

8.7. No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any other Lender Party to exercise any right or remedy
granted under this Restated Security Agreement shall impair such right or remedy
or be construed to be a waiver of any Event of Default or an acquiescence
therein, and any single or partial exercise of any such right or remedy shall
not preclude any other or further exercise thereof or the exercise of any other
right or remedy. No waiver, amendment or other variation of the terms,
conditions or provisions of this Restated Security Agreement whatsoever shall be
valid unless in writing signed by the Administrative Agent, subject to any
consent thereto of the Lenders required under Section 9.02 of the Amended and
Restated Credit Agreement and then only to the extent in such writing
specifically set forth. All rights and remedies contained in this Restated
Security Agreement or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the other Lender Parties until the
Secured Obligations have been paid in full.

8.8. Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Restated Security Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Restated Security Agreement are intended to
be subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Restated Security Agreement invalid, unenforceable or not entitled to be
recorded or registered, in whole or in part. Any provision in this Restated
Security Agreement that is held to be inoperative, unenforceable, or invalid in
any jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable,
or invalid without affecting the remaining provisions in that jurisdiction or
the operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Restated Security Agreement
are declared to be severable.

8.9. Reinstatement. This Restated Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

8.10. Benefit of Agreement. The terms and provisions of this Restated Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the other Lender Parties and their respective
successors and permitted assigns (including all persons who become bound as a
debtor to this Restated Security Agreement), except that no Grantor shall have
the right to assign its rights or delegate its obligations under this Restated
Security Agreement or any interest herein,

 

25



--------------------------------------------------------------------------------

without the prior written consent of the Administrative Agent. No sales of
participations, assignments, transfers, or other dispositions of any agreement
governing the Secured Obligations or any portion thereof or interest therein,
whether or not permitted under the Amended and Restated Credit Agreement, shall
in any manner impair the Lien granted to the Administrative Agent, for the
benefit of the Administrative Agent and the other Lender Parties, hereunder.

8.11. Survival of Representations. All representations and warranties of the
Grantors contained in this Restated Security Agreement shall survive the
execution and delivery of this Restated Security Agreement.

8.12. Taxes and Expenses. Any taxes payable or ruled payable by Federal or State
authority that relate directly and solely to this Restated Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. The
Grantors shall reimburse the Administrative Agent for any and all reasonable and
documented out-of-pocket fees and expenses for which the Administrative Agent
would be entitled to reimbursement by the Borrowers pursuant to Section 9.03 of
the Amended and Restated Credit Agreement. Any and all costs and expenses
incurred by the Grantors in the performance of actions required pursuant to the
terms hereof shall be borne solely by the Grantors.

8.13. Headings. The title of and section headings in this Restated Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Restated Security
Agreement.

8.14. Termination. The Liens and security interests hereunder shall continue in
effect (notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until the termination of all Revolving Commitments,
payment and satisfaction in full in cash of all Secured Obligations (other than
Unliquidated Obligations), and the cash collateralization of all Unliquidated
Obligations in a manner reasonably satisfactory to each affected Lender. The
Liens and security interests hereunder may also be released as and to the extent
provided in Section 9.02(c) of the Amended and Restated Credit Agreement.

8.15. Entire Agreement. This Restated Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Administrative Agent relating to the
Collateral.

8.16. CHOICE OF LAW. THIS RESTATED SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.17. CONSENT TO JURISDICTION. EACH GRANTOR HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS RESTATED SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GRANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS ARISING OUT OF OR RELATING TO THIS
RESTATED SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT BY IT OR ANY OF
ITS AFFILIATES SHALL BE BROUGHT, AND SHALL BE HEARD AND DETERMINED, EXCLUSIVELY
IN SUCH

 

26



--------------------------------------------------------------------------------

NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH
PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS RESTATED SECURITY
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS RESTATED SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR
OR ANY OF ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

8.18. WAIVER OF JURY TRIAL. EACH GRANTOR AND THE ADMINISTRATIVE AGENT HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS RESTATED SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

8.19. [Reserved].

8.20. Counterparts. This Restated Security Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Restated Security
Agreement by signing any such counterpart. Delivery of an executed counterpart
by facsimile or portable document format (pdf) shall be effective as delivery of
a manually executed counterpart of this Restated Security Agreement.

8.21. Additional Grantors. Pursuant to Section 5.03 of the Amended and Restated
Credit Agreement, any Person that becomes a Designated Subsidiary after the date
hereof is required to become a party hereto as a Grantor. Upon the execution and
delivery by any such Designated Subsidiary and the Administrative Agent of a
joinder agreement in the form of Exhibit H to the Amended and Restated Credit
Agreement or a form reasonably acceptable to the Administrative Agent, and
delivery to the Administrative Agent of such documents and opinions with respect
to such Designated Subsidiary as may reasonably be requested by the
Administrative Agent, such Designated Subsidiary shall become a Grantor
hereunder, with the same force and effect as if originally named as such herein.
The execution and delivery of any such joinder agreement shall not require the
consent of any other Grantor. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Restated Security Agreement.

ARTICLE IX

NOTICES

All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given in the manner provided in Section 9.01
of the Amended and Restated Credit Agreement. All communications and notices
hereunder to any Grantor (other than the Company) shall be given to it in care
of the Company in the manner provided in Section 9.01 of the Amended and
Restated Credit Agreement.

 

27



--------------------------------------------------------------------------------

ARTICLE X

THE ADMINISTRATIVE AGENT

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the other
Lender Parties hereunder pursuant to Article VIII of the Amended and Restated
Credit Agreement. It is expressly understood and agreed by the parties to this
Restated Security Agreement that any authority conferred upon the Administrative
Agent hereunder is subject to the terms of the delegation of authority made by
the Lender Parties to the Administrative Agent pursuant to the Amended and
Restated Credit Agreement, and that the Administrative Agent has agreed to act
(and any successor Administrative Agent shall act) as such hereunder only on the
express conditions contained in such Article VIII. Any successor Administrative
Agent appointed pursuant to Article VIII of the Amended and Restated Credit
Agreement shall be entitled to all the rights, interests and benefits of the
Administrative Agent hereunder.

ARTICLE XI

INTERCREDITOR AGREEMENT

(a) Notwithstanding anything herein to the contrary, the Liens and security
interests granted to JPMorgan Chase Bank, N.A., as Administrative Agent,
pursuant to this Restated Security Agreement in any Collateral and the exercise
of any right or remedy by JPMorgan Chase Bank, N.A., as Administrative Agent,
with respect to any Collateral hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Restated Security Agreement, the
terms of the Intercreditor Agreement shall govern and control.

(b) Notwithstanding anything herein to the contrary, for so long as the
Discharge of Term Obligations shall not have occurred and the Term Collateral
Documents shall require the delivery of possession or control to the Term
Collateral Agent of any Term Priority Collateral, any covenant hereunder
requiring (or any representation or warranty hereunder to the extent that it
would have the effect of requiring) the delivery of possession or control to the
Administrative Agent of such Collateral shall be deemed to have been satisfied
(or, in the case of any representation and warranty, shall be deemed to be true)
if, prior to the Discharge of Term Obligations, such possession or control shall
have been delivered to the Term Collateral Agent.

[Signature Page Follows]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Restated Security Agreement as of the date first above written.

 

ASCENA RETAIL GROUP, INC. By:  

 

Name:

Title:

 

Robb Giammatteo

Executive Vice President and Chief Financial Officer

 

ANNTAYLOR RETAIL, INC. By:  

 

Name:

Title:

 

Gene Wexler

Senior Vice President

 

THE DRESS BARN, INC. By:  

 

Name:

Title:

 

Gene Wexler

Senior Vice President

 

TWEEN BRANDS, INC. By:  

 

Name:

Title:

 

Gene Wexler

Senior Vice President

 

MAURICES INCORPORATED By:  

 

Name:

Title:

 

Gene Wexler

Senior Vice President



--------------------------------------------------------------------------------

CHARMING SHOPPES OF DELAWARE, INC. By:  

 

Name:

Title:

 

Gene Wexler

Senior Vice President

 

CSI INDUSTRIES, INC. By:  

 

Name:

Title:

 

Gene Wexler

Senior Vice President

 

CATHERINES, INC. By:  

 

Name:

Title:

 

Gene Wexler

Senior Vice President

 

CATHERINES STORES CORPORATION By:  

 

Name:

Title:

 

Gene Wexler

Senior Vice President

 

LANE BRYANT, INC. By:  

 

Name:

Title:

 

Gene Wexler

Senior Vice President

 

LANE BRYANT PURCHASING CORP. By:  

 

Name:

Title:

 

Gene Wexler

Senior Vice President



--------------------------------------------------------------------------------

CATHERINES #5163, LLC

By: CSGC, Inc.

Its: Sole Member

By:  

 

Name:

Title:

 

Gene Wexler

Senior Vice President

 

CATHERINES PARTNERS-INDIANA, LLP

By: Catherines Stores of Indiana, Inc.

Its: Managing Partner

By:  

 

Name:

Title:

 

Gene Wexler

Senior Vice President

 

CATHERINES PARTNERS-WASHINGTON, G.P.

By: Catherines, Inc.

Its: Managing Partner

By:  

 

Name:

Title:

 

Gene Wexler

Senior Vice President

 

CSPE, LLC

By: Charming Shoppes of Delaware, Inc.

Its: Sole Member or Manager

By:  

 

Name:

Title:

 

Gene Wexler

Senior Vice President

 

GC FULFILLMENT, LLC

By: Ascena Retail Group, Inc.

Its: Sole Member

By:  

 

Name:

Title:

 

Gene Wexler

Senior Vice President



--------------------------------------------------------------------------------

WHITE MARSH DISTRIBUTION, LLC

By: Charming Shoppes of Delaware, Inc.

Its: Sole Member and General Manager

By:  

 

Name:

Title:

 

Gene Wexler

Senior Vice President

 

FOR EACH ENTITY LISTED ON SCHEDULE 1 HERETO By:  

 

Name:

Title:

 

Gene Wexler

Authorized Officer in the capacities indicated on Schedule 1 hereto



--------------------------------------------------------------------------------

ETNA RETAIL DC, LLC By:  

 

Name:

Title:

 

Tom Calderwood

Vice President

 

ASCENA TRADE SERVICES, LLC By:  

 

Name:

Title:

 

Tom Calderwood

Company Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

Gene Wexler on behalf of each entity in the capacity shown:

 

ENTITY

  

SIGNING CAPACITY

Charming Shoppes, Inc.    Senior Vice President 933 Inspiration LLC    Senior
Vice President DBX, Inc.    Senior Vice President Dress Barn Credit Management,
LLC    Secretary Maurices Credit Management, Inc.    Secretary Duluth Real
Estate, LLC    Senior Vice President Too GC, LLC    Secretary Tween Brands
Agency, Inc.    Senior Vice President Tween Brands Direct Services, Inc.   
Senior Vice President Tween Brands Direct, LLC    Senior Vice President Tween
Brands Investment, LLC    President Tween Brands Purchasing, Inc.    Senior Vice
President Tween Brands Service Co.    Secretary Tween Brands Store Planning,
Inc.    Secretary C.S.A.C. LLC    Senior Vice President C.S.F. Corp.    Senior
Vice President C.S.I.C., Inc.    Senior Vice President Catherines C.S.A.C., Inc.
   Senior Vice President Catherines C.S.I.C., Inc.    Senior Vice President
Catherines of California, Inc.    Senior Vice President Catherines of Nevada,
Inc.    Senior Vice President Catherines of Pennsylvania, Inc.    Senior Vice
President Catherines Stores of Indiana, Inc.    Senior Vice President CCTM, Inc.
   Senior Vice President Charming Direct, Inc.    Senior Vice President Charming
Shoppes Interactive, Inc.    Senior Vice President Charming Shoppes Receivables
Corp.    Senior Vice President Charming Shoppes Seller, Inc.    Senior Vice
President Charming Shoppes Street, Inc.    Senior Vice President Crosstown
Traders, Inc.    Senior Vice President CS Holdco II Inc.    Senior Vice
President CS Holdco LLC    Senior Vice President CS Investment Company    Senior
Vice President CSD Acquisition Corp.    Senior Vice President CSGC, Inc.   
Senior Vice President CSIM, Inc.    Senior Vice President Fashion Bug Retail
Companies LLC    Senior Vice President Fashion Service LLC    Senior Vice
President FB Distro, Inc.    Senior Vice President FBGC, Inc.    Senior Vice
President Charming Sales Co. Two, Inc.    Senior Vice President Charming Sales
Co. Three, Inc.    Senior Vice President Charming Sales Co. One, Inc.    Senior
Vice President

[Signature Page to the Restated Security Agreement]

 



--------------------------------------------------------------------------------

Home Etc, Inc.    Senior Vice President Kafco Development Co., Inc.    Senior
Vice President Lane Bryant Woman Catalog, Inc.    Senior Vice President Lane
Bryant of Pennsylvania, Inc.    Senior Vice President LOS #8257, LLC    Senior
Vice President Outlet Division Management Co., Inc.    Senior Vice President
Outlet Division Store Co., Inc.    Senior Vice President Petite Sophisticate,
Inc.    Senior Vice President Petite Sophisticate Management Co., Inc.    Senior
Vice President PSTM, Inc.    Senior Vice President Shoetrader, Inc.    Senior
Vice President Sonsi, Inc.    Senior Vice President Spirit of America, Inc.   
Senior Vice President Winks Lane, Inc.    Senior Vice President Catherines
#5013, LLC    Senior Vice President Catherines #5014, LLC    Senior Vice
President Catherines #5016, LLC    Senior Vice President Catherines #5022, LLC
   Senior Vice President Catherines #5023, LLC    Senior Vice President
Catherines #5029 of New Hartford, Inc.    Senior Vice President Catherines
#5037, LLC    Senior Vice President Catherines #5039, Inc.    Senior Vice
President Catherines #5043, Inc.    Senior Vice President Catherines #5044, LLC
   Senior Vice President Catherines #5052, Inc.    Senior Vice President
Catherines #5053, LLC    Senior Vice President Catherines #5054, LLC    Senior
Vice President Catherines #5058, LLC    Senior Vice President Catherines #5063,
LLC    Senior Vice President Catherines #5069, LLC    Senior Vice President
Catherines #5075, LLC    Senior Vice President Catherines #5076, LLC    Senior
Vice President Catherines #5077, LLC    Senior Vice President Catherines #5085,
LLC    Senior Vice President Catherines #5094, Inc.    Senior Vice President
Catherines #5097, LLC    Senior Vice President Catherines #5110, LLC    Senior
Vice President Catherines #5111, Inc.    Senior Vice President Catherines #5114,
LLC    Senior Vice President Catherines #5116, Inc.    Senior Vice President
Catherines #5118, Inc.    Senior Vice President Catherines #5124, Inc.    Senior
Vice President Catherines #5127, Inc.    Senior Vice President Catherines #5129,
LLC    Senior Vice President Catherines #5134, LLC    Senior Vice President
Catherines #5141, LLC    Senior Vice President Catherines #5144, Inc.    Senior
Vice President Catherines #5145, Inc.    Senior Vice President Catherines #5147,
Inc.    Senior Vice President

[Signature Page to the Restated Security Agreement]

 



--------------------------------------------------------------------------------

Catherines #5149, Inc.    Senior Vice President Catherines #5150, LLC    Senior
Vice President Catherines #5151 of Big Flats, Inc.    Senior Vice President
Catherines #5152, LLC    Senior Vice President Catherines #5156, Inc.    Senior
Vice President Catherines #5157, LLC    Senior Vice President Catherines #5172,
Inc.    Senior Vice President Catherines #5173, Inc.    Senior Vice President
Catherines #5175, LLC    Senior Vice President Catherines #5176, LLC    Senior
Vice President Catherines #5177, LLC    Senior Vice President Catherines #5179,
Inc.    Senior Vice President Catherines #5184, LLC    Senior Vice President
Catherines #5186, Inc.    Senior Vice President Catherines #5188, LLC    Senior
Vice President Catherines #5189, Inc.    Senior Vice President Catherines #5200,
LLC    Senior Vice President Catherines #5210, Inc.    Senior Vice President
Catherines #5215, LLC    Senior Vice President Catherines #5217, LLC    Senior
Vice President Catherines #5220, LLC    Senior Vice President Catherines #5227,
LLC    Senior Vice President Catherines #5231, LLC    Senior Vice President
Catherines #5232, LLC    Senior Vice President Catherines #5239, LLC    Senior
Vice President Catherines #5242, LLC    Senior Vice President Catherines #5247,
LLC    Senior Vice President Catherines #5248, LLC    Senior Vice President
Catherines #5267, Inc.    Senior Vice President Catherines #5268, Inc.    Senior
Vice President Catherines #5269, LLC    Senior Vice President Catherines #5275,
Inc.    Senior Vice President Catherines #5279, Inc.    Senior Vice President
Catherines #5300, LLC    Senior Vice President Catherines #5303, LLC    Senior
Vice President Catherines #5307, LLC    Senior Vice President Catherines #5314
of Greenburgh, LLC    Senior Vice President Catherines #5322 of Staten Island,
LLC    Senior Vice President Catherines #5335, LLC    Senior Vice President
Catherines #5336, LLC    Senior Vice President Catherines #5337, LLC    Senior
Vice President Catherines #5340, Inc.    Senior Vice President Catherines #5342,
Inc.    Senior Vice President Catherines #5343, Inc.    Senior Vice President
Catherines #5344 of Mays Landing, Inc.    Senior Vice President Catherines #5345
of Colonial Heights, Inc.    Senior Vice President Catherines #5348, Inc.   
Senior Vice President Catherines #5349, Inc.    Senior Vice President Catherines
#5351, Inc.    Senior Vice President

[Signature Page to the Restated Security Agreement]

 



--------------------------------------------------------------------------------

Catherines #5353, Inc.    Senior Vice President Catherines #5355, Inc.    Senior
Vice President Catherines #5356, Inc.    Senior Vice President Catherines #5357,
Inc.    Senior Vice President Catherines #5358, Inc.    Senior Vice President
Catherines #5359, Inc.    Senior Vice President Catherines #5360, Inc.    Senior
Vice President Catherines #5361, Inc.    Senior Vice President Catherines #5362,
Inc.    Senior Vice President Catherines #5363, Inc.    Senior Vice President
Catherines #5364 of Buffalo, Inc.    Senior Vice President Catherines #5365,
Inc.    Senior Vice President Catherines #5366, Inc.    Senior Vice President
Catherines #5367 of Middletown, Inc.    Senior Vice President Catherines #5368,
Inc.    Senior Vice President Catherines #5369, Inc.    Senior Vice President
Catherines #5370, Inc.    Senior Vice President Catherines #5371, Inc.    Senior
Vice President Catherines #5372, Inc.    Senior Vice President Catherines #5373,
Inc.    Senior Vice President Catherines #5375, Inc.    Senior Vice President
Catherines #5376, Inc.    Senior Vice President Catherines #5377, Inc.    Senior
Vice President Catherines #5378, Inc.    Senior Vice President Catherines #5380,
Inc.    Senior Vice President Catherines #5381, Inc.    Senior Vice President
Catherines #5382 of Vestal, Inc.    Senior Vice President Catherines #5383, Inc.
   Senior Vice President Catherines #5384, Inc.    Senior Vice President
Catherines #5386, Inc.    Senior Vice President Catherines #5387, Inc.    Senior
Vice President Catherines #5388, Inc.    Senior Vice President Catherines #5390,
Inc.    Senior Vice President Catherines #5391, Inc.    Senior Vice President
Catherines #5395, Inc.    Senior Vice President Catherines #5396, Inc.    Senior
Vice President Catherines #5397, Inc.    Senior Vice President Catherines #5402,
Inc.    Senior Vice President Catherines #5404, Inc.    Senior Vice President
Catherines #5407, Inc.    Senior Vice President Catherines #5408, Inc.    Senior
Vice President Catherines #5410, Inc.    Senior Vice President Catherines #5411,
Inc.    Senior Vice President Catherines #5412, Inc.    Senior Vice President
Catherines #5413 of Dewitt, Inc.    Senior Vice President Catherines #5416, Inc.
   Senior Vice President Catherines #5420, LLC    Senior Vice President
Catherines #5424, LLC    Senior Vice President Catherines #5427, Inc.    Senior
Vice President

[Signature Page to the Restated Security Agreement]

 



--------------------------------------------------------------------------------

Catherines #5428, Inc.    Senior Vice President Catherines #5432, Inc.    Senior
Vice President Catherines #5433, LLC    Senior Vice President Catherines #5434,
LLC    Senior Vice President Catherines #5462, Inc.    Senior Vice President
Catherines #5550, Inc.    Senior Vice President Catherines #5552, Inc.    Senior
Vice President Catherines #5553, Inc.    Senior Vice President Catherines #5554
of Spring Valley, Inc.    Senior Vice President Catherines #5555, Inc.    Senior
Vice President Catherines #5556, Inc.    Senior Vice President Catherines #5557,
LLC    Senior Vice President Catherines #5558, LLC    Senior Vice President
Catherines #5559, LLC    Senior Vice President Catherines #5560, LLC    Senior
Vice President Catherines #5561, LLC    Senior Vice President Catherines #5562,
LLC    Senior Vice President Catherines #5563, LLC    Senior Vice President
Catherines #5564, LLC    Senior Vice President Catherines #5566, LLC    Senior
Vice President Catherines #5567, LLC    Senior Vice President Catherines #5568,
LLC    Senior Vice President Catherines #5570, LLC    Senior Vice President
Catherines #5571, LLC    Senior Vice President Catherines #5572, LLC    Senior
Vice President Catherines #5573, LLC    Senior Vice President Catherines #5574,
LLC    Senior Vice President Catherines #5575, LLC    Senior Vice President
Catherines #5577, LLC    Senior Vice President Catherines #5578, LLC    Senior
Vice President Catherines #5579, LLC    Senior Vice President Catherines #5580,
LLC    Senior Vice President Catherines #5582, LLC    Senior Vice President
Catherines #5644, Inc.    Senior Vice President Catherines #5645, Inc.    Senior
Vice President Catherines #5646, Inc.    Senior Vice President Catherines #5648,
Inc.    Senior Vice President Catherines #5649, Inc.    Senior Vice President
Catherines #5687, LLC    Senior Vice President Catherines #5702, LLC    Senior
Vice President Catherines #5706, Inc.    Senior Vice President Catherines #5711,
Inc.    Senior Vice President Catherines #5713, Inc.    Senior Vice President
Catherines #5717, LLC    Senior Vice President Catherines #5718, Inc.    Senior
Vice President Catherines #5724, LLC    Senior Vice President Catherines #5725,
Inc.    Senior Vice President Catherines #5743, Inc.    Senior Vice President
Catherines #5745, Inc.    Senior Vice President

[Signature Page to the Restated Security Agreement]

 



--------------------------------------------------------------------------------

Catherines #5746, Inc.    Senior Vice President Catherines #5748, Inc.    Senior
Vice President Catherines #5749 of Clay, Inc.    Senior Vice President
Catherines #5751, LLC    Senior Vice President Catherines #5753, Inc.    Senior
Vice President Catherines #5757, Inc.    Senior Vice President Catherines #5758
of Carle Place, LLC    Senior Vice President Catherines #5772, LLC    Senior
Vice President Catherines #5778, Inc.    Senior Vice President Catherines #5781,
LLC    Senior Vice President Catherines #5784, LLC    Senior Vice President
Catherines #5785, LLC    Senior Vice President Catherines #5786, LLC    Senior
Vice President Catherines #5788, LLC    Senior Vice President Catherines #5791,
LLC    Senior Vice President Catherines #5793, Inc.    Senior Vice President
Catherines #5794 of Pittsford, Inc.    Senior Vice President Catherines #5796 of
Poughkeepsie, Inc.    Senior Vice President Catherines #5802, LLC    Senior Vice
President Catherines #5808, LLC    Senior Vice President Catherines #5812, Inc.
   Senior Vice President Catherines #5814, LLC    Senior Vice President
Catherines #5816, LLC    Senior Vice President Catherines #5817 of Amherst, LLC
   Senior Vice President Catherines #5819, Inc.    Senior Vice President
Catherines #5824, LLC    Senior Vice President Catherines #5825, LLC    Senior
Vice President Catherines #5826, Inc.    Senior Vice President Catherines #5837,
LLC    Senior Vice President Catherines #5843, Inc.    Senior Vice President
Catherines #5845, Inc.    Senior Vice President Catherines #5846, Inc.    Senior
Vice President Catherines #5848, Inc.    Senior Vice President Catherines #5849,
Inc.    Senior Vice President Catherines #5850 of Syracuse, Inc.    Senior Vice
President Catherines #5851, Inc.    Senior Vice President Catherines #5852, Inc.
   Senior Vice President Catherines #5855, Inc.    Senior Vice President
Catherines #5856, Inc.    Senior Vice President Catherines #5857, Inc.    Senior
Vice President Catherines #5858, Inc.    Senior Vice President Catherines #5859,
Inc.    Senior Vice President Catherines #5860, Inc.    Senior Vice President
Catherines #5861, Inc.    Senior Vice President Catherines #5862, Inc.    Senior
Vice President Catherines #5863, Inc.    Senior Vice President Catherines #5867,
Inc.    Senior Vice President Catherines #5869 of Rotterdam, Inc.    Senior Vice
President Catherines #5871, Inc.    Senior Vice President

[Signature Page to the Restated Security Agreement]

 



--------------------------------------------------------------------------------

Catherines #5873, Inc.    Senior Vice President Catherines #5874, Inc.    Senior
Vice President Catherines #5875, Inc.    Senior Vice President Catherines #5876,
Inc.    Senior Vice President Catherines #5879, Inc.    Senior Vice President
Catherines #5881, Inc.    Senior Vice President Catherines #5885, Inc.    Senior
Vice President Catherines #5888, Inc.    Senior Vice President Catherines #5889,
Inc.    Senior Vice President Catherines #5890, Inc.    Senior Vice President
Catherines #5891, Inc.    Senior Vice President Catherines #5892, Inc.    Senior
Vice President Catherines #5893, Inc.    Senior Vice President Catherines #5951,
LLC    Senior Vice President Catherines #5952, LLC    Senior Vice President
Catherines #5954, LLC    Senior Vice President Catherines #5955, LLC    Senior
Vice President Catherines #5956, LLC    Senior Vice President Catherines #5957,
LLC    Senior Vice President Catherines #5958, LLC    Senior Vice President
Catherines #5959, LLC    Senior Vice President Catherines #5960, LLC    Senior
Vice President Catherines #5961, LLC    Senior Vice President Catherines #5962,
LLC    Senior Vice President Catherines #5963, LLC    Senior Vice President
Catherines #5964, LLC    Senior Vice President Catherines #5965, LLC    Senior
Vice President Catherines #5966, LLC    Senior Vice President Catherines #5967,
LLC    Senior Vice President Catherines #5968, LLC    Senior Vice President
Catherines #5969, LLC    Senior Vice President Catherines #5971, LLC    Senior
Vice President Catherines #5972, LLC    Senior Vice President Catherines #5973,
LLC    Senior Vice President Catherines #5974, LLC    Senior Vice President
Catherines #5976, LLC    Senior Vice President Catherines #5977, LLC    Senior
Vice President Catherines #5979, LLC    Senior Vice President Catherines #5980,
LLC    Senior Vice President Catherines #5982, LLC    Senior Vice President
Catherines #5983, LLC    Senior Vice President Catherines #5986, LLC    Senior
Vice President Catherines 5257, LLC    Senior Vice President Catherines 5405,
Inc.    Senior Vice President Catherines 5406, Inc.    Senior Vice President
Catherines 5409, Inc.    Senior Vice President Catherines 5414, Inc.    Senior
Vice President Catherines 5565, LLC    Senior Vice President Catherines 5569,
Inc.    Senior Vice President

[Signature Page to the Restated Security Agreement]

 



--------------------------------------------------------------------------------

Catherines 5647, Inc.    Senior Vice President Catherines 5741, Inc.    Senior
Vice President Catherines 5742, Inc.    Senior Vice President Catherines 5774,
Inc.    Senior Vice President Catherines 5831, Inc.    Senior Vice President
Catherines 5832, Inc.    Senior Vice President Catherines 5834, Inc.    Senior
Vice President Catherines 5970, LLC    Senior Vice President Lane Bryant #4594,
LLC    Senior Vice President Lane Bryant #6155, LLC    Senior Vice President
Lane Bryant #6243, Inc.    Senior Vice President Lane Bryant #6401, Inc.   
Senior Vice President Lane Bryant #6879, LLC    Senior Vice President Lane
Bryant #6895, LLC    Senior Vice President Lane Bryant 4688, Inc.    Senior Vice
President Lane Bryant 6398, Inc.    Senior Vice President Lane Bryant 6662, Inc.
   Senior Vice President Lane Bryant Outlet #4192, LLC    Senior Vice President
Lane Bryant Outlet #4193, LLC    Senior Vice President Lane Bryant Outlet #4342,
LLC    Senior Vice President Lane Bryant Outlet 4106, Inc.    Senior Vice
President Lane Bryant Outlet 4124, LLC    Senior Vice President Lane
Bryant/Cacique #6553, LLC    Senior Vice President Lane Bryant/Cacique 4689,
Inc.    Senior Vice President Petite Sophisticate Outlet #4408, LLC    Senior
Vice President Ann Inc.    Senior Vice President AnnTaylor, Inc.    Senior Vice
President AnnTaylor Distribution Services, Inc.    Senior Vice President AnnCo,
Inc.    Senior Vice President Ann Card Services, Inc.    Senior Vice President

[Signature Page to the Restated Security Agreement]

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent by  

 

  Name:   Title:

[Signature Page to the Restated Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

(See Section 3.10)

FORM OF PATENT AND TRADEMARK SECURITY AGREEMENT



--------------------------------------------------------------------------------

[FORM OF] PATENT AND TRADEMARK SECURITY AGREEMENT dated as of [            ]
(this “Agreement”), among Ascena Retail Group, Inc., a Delaware corporation (the
“Company”), the other Loan Parties from time to time party hereto (each a
“Grantor” and, collectively, the “Grantors”), and JPMorgan Chase Bank, N.A.
(“JPMCB”), as Administrative Agent.

Reference is made to (a) the Amended and Restated Credit Agreement dated as of
January 3, 2011, as further amended and restated as of June 14, 2012, March 13,
2013, and August 21, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Amended and Restated Credit Agreement”), among
the Company, the Borrowing Subsidiaries party thereto (together with the
Company, the “Borrowers”), the other Loan Parties party thereto, the Lenders
from time to time party thereto and JPMCB, as Administrative Agent, and (b) the
Amended and Restated Pledge and Security Agreement dated as of August 21, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Restated Security Agreement”), among the Borrowers, the subsidiaries of the
Company listed on the signature pages thereof or from time to time party thereto
and JPMCB, as Administrative Agent, for the benefit of the Lender Parties. The
Lenders have agreed to extend credit to the Borrowers on the terms and subject
to the conditions set forth in the Amended and Restated Credit Agreement. The
obligations of the Lenders to extend such credit are conditioned on, among other
things, the execution and delivery of this Agreement. The Subsidiary Loan
Parties party hereto are Affiliates of the Borrowers, will derive substantial
benefits from the extension of credit to the Borrowers pursuant to the Amended
and Restated Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit. Accordingly, the
parties hereto agree as follows:

SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Amended and Restated Credit Agreement or
the Restated Security Agreement, as applicable. The rules of construction
specified in Section 1.03 of the Amended and Restated Credit Agreement also
apply to this Agreement, mutatis mutandis.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each
Grantor pursuant to the Restated Security Agreement did and hereby does
collaterally assign and pledge to the Administrative Agent, its successors and
assigns, for the benefit of the Lender Parties, and did and hereby does grant to
the Administrative Agent, its successors and assigns, for the benefit of the
Lender Parties, a security interest in, all right, title and interest in, to or
under any and all of the following assets now owned or at any time hereafter
acquired by such Grantor or in, to or under which such Grantor now has or at any
time hereafter may acquire any right, title or interest (collectively, the
“Patent and Trademark Collateral”):

(a) (i) all patents, all registrations and recordings thereof, and all patent
applications, including registrations, recordings and pending applications in
the United States Patent and Trademark Office, including those listed on
Schedule I, (ii) all reissues, continuations, divisions, continuations-in-part,
renewals or extensions thereof, and the inventions and improvements disclosed or
claimed therein, including the right to make, use and/or sell the inventions and
improvements disclosed or claimed therein; and

(b) (i) all trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, domain names, global top domain names, other source or business
identifiers, designs and general

 

2



--------------------------------------------------------------------------------

intangibles of like nature, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office, and all extensions or renewals thereof, including those listed
on Schedule II, (ii) all goodwill associated therewith or symbolized thereby,
(iii) all other assets, rights and interests that uniquely reflect or embody
such goodwill and (iv) all renewals of the foregoing; and

(c) all rights to sue or otherwise recover for any past, present and future
infringement, dilution, misappropriation, or other violation or impairment of
the foregoing described in (a) or (b) above, including the right to receive all
proceeds therefrom, including without limitation license fees, royalties, income
payments, claims, damages and proceeds of suit, now or hereafter due and/or
payable with respect thereto.

SECTION 3. Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Patent and Trademark Collateral include or the
security interest granted under Section 2 hereof attach to any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law.

SECTION 4. Restated Security Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Restated Security Agreement. Each Grantor hereby acknowledges and affirms that
the rights and remedies of the Administrative Agent with respect to the Patent
and Trademark Collateral are more fully set forth in the Restated Security
Agreement, the terms and provisions of which are hereby incorporated herein by
reference as if fully set forth herein. In the event of any conflict between the
terms of this Agreement and the Restated Security Agreement, the terms of the
Restated Security Agreement shall govern.

SECTION 5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 6. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

[Signature Pages to Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR] by  

 

  Name:  

Title:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent,

by  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Patents Owned by [Name of Grantor]1

U.S. Patent Registrations2

 

Registered Owner

 

Title of Patent

 

Type

   Registration Number    Issue Date    Expiration                              
                                                                                
     

U.S. Patent Applications3

 

Registered Owner

 

Title of Patent

 

Type

   Application Number    Date Filed                                            
                                                       

 

1  Make a separate page of Schedule III for each Grantor and state if no Patents
are owned.

2  List in numerical order by Registration No.

3  List in numerical order by Application No.



--------------------------------------------------------------------------------

SCHEDULE II

Trademarks Owned by [Name of Grantor]4

U.S. Trademark Registrations5

 

Mark

  

Registration No.

  

Expiration Date

           

U.S. Trademark Applications

 

Mark

  

Application No.

  

Filing Date

           

 

4  Make a separate page of Schedule III for each Grantor and state if no
Trademarks/trade names are owned.

5  List in numerical order by Registration No.



--------------------------------------------------------------------------------

EXHIBIT B

(See Section 3.10)

FORM OF COPYRIGHT SECURITY AGREEMENT



--------------------------------------------------------------------------------

[FORM OF] COPYRIGHT SECURITY AGREEMENT dated as of [            ] (this
“Agreement”), among Ascena Retail Group, Inc., a Delaware corporation (the
“Company”), the other Loan Parties from time to time party hereto (each a
“Grantor”, and collectively, the “Grantors”) and JPMorgan Chase Bank, N.A.
(“JPMCB”), as Administrative Agent.

Reference is made to (a) the Amended and Restated Credit Agreement dated as of
January 3, 2011, as further amended and restated on June 14, 2012, March 13,
2013, and August 21, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Amended and Restated Credit Agreement”), among
the Company, the Borrowing Subsidiaries party thereto (together with the
Company, the “Borrowers”), the other Loan Parties party thereto, the Lenders
from time to time party thereto and JPMCB, as Administrative Agent, and (b) the
Amended and Restated Pledge and Security Agreement dated as of August 21, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Restated Security Agreement”), among the Borrowers, the subsidiaries of the
Company listed on the signature pages thereof or from time to time party thereto
and JPMCB, as Administrative Agent, for the benefit of the Lender Parties. The
Lenders have agreed to extend credit to the Borrowers on the terms and subject
to the conditions set forth in the Amended and Restated Credit Agreement. The
obligations of the Lenders to extend such credit are conditioned on, among other
things, the execution and delivery of this Agreement. The Subsidiary Loan
Parties party hereto are Affiliates of the Borrowers, will derive substantial
benefits from the extension of credit to the Borrowers pursuant to the Amended
and Restated Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit. Accordingly, the
parties hereto agree as follows:

SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Amended and Restated Credit Agreement or
the Restated Security Agreement, as applicable. The rules of construction
specified in Section 1.03 of the Credit Agreement also apply to this Agreement,
mutatis mutandis.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each
Grantor pursuant to the Restated Security Agreement did and hereby does
collaterally assign and pledge to the Administrative Agent, its successors and
assigns, for the benefit of the Lender Parties, and so did and hereby does grant
to the Administrative Agent, its successors and assigns, for the benefit of the
Lender Parties, a security interest in, all right, title and interest in, to or
under any and all of the following assets now owned or at any time hereafter
acquired by such Grantor or in, to or under which such Grantor now has or at any
time hereafter may acquire any right, title or interest (collectively, the
“Copyright Collateral”):

(a)(i) all copyright rights in any work subject to the copyright laws of the
United States of America, whether as author, assignee, transferee or otherwise,
and (ii) all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations,
recordings and applications in the United States Copyright Office, including
those listed on Schedule I;

(b) all exclusive Copyright Licenses under which any Grantor is a licensee,
including those listed on Schedule I; and



--------------------------------------------------------------------------------

(c) all rights to sue or otherwise recover for any past, present and future
infringement, dilution, misappropriation, or other violation or impairment of
the foregoing described in (a) or (b) above, including the right to receive all
proceeds therefrom, including without limitation license fees, royalties, income
payments, claims, damages and proceeds of suit, now or hereafter due and/or
payable with respect thereto.

SECTION 3. Restated Security Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Restated Security Agreement. Each Grantor hereby acknowledges and affirms that
the rights and remedies of the Administrative Agent with respect to the
Copyright Collateral are more fully set forth in the Restated Security
Agreement, the terms and provisions of which are hereby incorporated herein by
reference as if fully set forth herein. In the event of any conflict between the
terms of this Agreement and the Restated Security Agreement, the terms of the
Security Agreement shall govern.

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 5. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR] by  

 

  Name:   Title:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent,

by  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Copyrights

 

Registered Owner

 

Title

 

Registration Number

   Expiration Date                     

Copyright Applications

 

Registered Owner

 

Title

 

Application Number

   Date Filed                     

Exclusive Copyright Licenses

 

Licensee

 

Licensor

 

Title

   Copyright
Number    Expiration Date                              